Case 6:16-bk-15889-SY   Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28   Desc
                         Main Document    Page 1 of 216


 1    NANCY HOFFMEIER ZAMORA (State Bar No. 137326)
      ANTHONY N. R. ZAMORA (State Bar No. 146619)
 2    ZAMORA & HOFFMEIER
      A Professional Corporation
 3    U.S. Bank Tower
      633 West 5th Street, Suite 2600
 4    Los Angeles, California    90071
      (213) 488-9411   FAX: (213) 488-9418
 5    e-mail: zamora3@aol.com
 6    Attorneys for Larry D. Simons, Chapter 7 Trustee
 7                         UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 8                               RIVERSIDE DIVISION
 9    In re                                     )   Case No. 6:16-bk-15889-SY
                                                )
10    PDTW, LLC,                                )   Chapter 7
                                                )
11                      Debtor.                 )   FIRST AND FINAL FEE
                                                )   APPLICATION OF ZAMORA &
12                                              )   HOFFMEIER, TRUSTEE'S
                                                )   COUNSEL, FOR APPROVAL OF
13                                              )   COMPENSATION AND
                                                )   REIMBURSEMENT OF EXPENSES;
14                                              )   DECLARATIONS OF NANCY
                                                )   HOFFMEIER ZAMORA AND
15                                              )   CHAPTER 7 TRUSTEE
                                                )
16                                              )   DATE:   [to be set]
                                                )   TIME:   [to be set]
17                                              )   CTRM:   302
18            TO THE HONORABLE SCOTT H. YUN, UNITED STATES BANKRUPTCY JUDGE,
19    THE OFFICE OF THE UNITED STATES TRUSTEE, DEBTOR, DEBTOR'S COUNSEL,
20    AND ALL PARTIES IN INTEREST:
21            The law firm of Zamora & Hoffmeier, A Professional Corporation
22    ("Z&H"), counsel for Larry D. Simons, Chapter 7 Trustee ("Trustee")
23    for the bankruptcy estate (the "Estate") of PDTW, LLC ("Debtor") in
24    the above-captioned chapter 7 bankruptcy case (the "Case") herewith
25    submits the following First and Final Application for Approval of
26    Compensation and Reimbursement of Expenses for legal services
27    rendered to Trustee for the time period commencing June 30, 2016
28    and continuing through June 14, 2020.

      PDTW\FEEAPP.001
Case 6:16-bk-15889-SY       Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28   Desc
                             Main Document    Page 2 of 216


 1    REQUIRED INFORMATION
 2            [The following information is supplied in conformity with Form
 3    No. 2016-1.2 of the United Sates Bankruptcy Court for the Central
 4    District of California.]
 5    A.      Name and Location of Applicant.
 6            Zamora & Hoffmeier, A Professional Corporation
 7            U.S. Bank Tower
 8            633 West 5th Street, Suite 2600
 9            Los Angeles, CA        90071
10    B.      Type of Services Rendered.
11            Z&H is general bankruptcy counsel for Trustee.
12    C.      Date Upon and Chapter in Which Case was Commenced.
13            Debtor commenced the Case by filing a voluntary petition under
14    Chapter 7 of the United States Bankruptcy Code on June 30, 2016
15    (the "Petition Date").
16    D.      Date of Entry of Order Approving Applicant's Employment and
17            Date Upon Which Applicant's Employment Commenced.
18            The Order Approving Application of Trustee for Approval to
19    Employ Zamora & Hoffmeier as General Counsel was entered on August
20    23, 2016 and was effective as of June 30, 2016 [dkt. 20].
21    E.      Date Applicant Filed its Last Fee Application.
22            Z&H has filed no previous applications requesting payment of
23    fees or reimbursement for expenses.
24    F.      Summary of Fees Paid and Costs Reimbursed.
25            1.        Z&H has not been paid anything to date for services
26    rendered.
27            2.        Total amount actually paid pursuant to prior applications
28    is $0.00 as Z&H has filed no prior applications.

      PDTW\FEEAPP.001
                                                2.
Case 6:16-bk-15889-SY       Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28    Desc
                             Main Document    Page 3 of 216


 1            3.        Total amount remaining to be paid pursuant to prior
 2    applications is $0.00 as Z&H has filed no prior applications.
 3            4.        Total amount allowed yet reserved pending final fee
 4    application is $0.00 as Z&H has filed no prior applications.
 5    G.      Summary of Requested Fees.
 6            See Exhibit A attached hereto and incorporated herein by
 7    reference.
 8    H.      Hourly Rates.
 9            The hourly rates cited herein are the same rates charged by
10    Z&H's professionals for non-bankruptcy services.
11    I.      Bonus Requested (final fee applications only).
12            No bonus is requested.
13    J.    Total Fees Requested in this Application.
14            The total fees requested in this Application are $307,325.00.
15    Based on the stipulated treatment for partial payment of the
16    secured       claim    filed   in   this   Case   ("Claim   No.   3")    and   other
17    administrative claims filed in the Case, Z&H anticipates that it
18    will receive a pro-rated distribution for the allowed fees.
19    K.      Total Expenses Paid to Applicant to Date.
20            Total expenses paid to Z&Ht to date is $0.00.
21    L.      Summary of Requested Expense Reimbursement.
22            See Exhibit B attached hereto and incorporated herein by
23    reference.
24    M.      Total Expense Reimbursement Requested in this Application.
25            The total expense reimbursement requested in this Application
26    is $8,116.36.         Based on the stipulated treatment for Claim No. 3
27    and other administrative claims filed, Z&H anticipates that it will
28    receive a pro-rated distribution for the allowed expenses.

      PDTW\FEEAPP.001
                                                 3.
Case 6:16-bk-15889-SY       Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28    Desc
                             Main Document    Page 4 of 216


 1    N.      Hours of Professional Time Which are the Subject of this
 2            Application.
 3            The total amount of professional time is 629.3 hours (543.8
 4    attorney hours and 85.5 legal assistant hours).
 5    O.      Blended Rate.
 6            The attorney blended rate is approximately $525.00. All legal
 7    services were performed by the same attorney at the rate of $500.00
 8    per hour from June 30, 2016 through November 30, 2016 and at the
 9    rate of $550.00 from December 1, 2016 through June 14, 2020.                     The
10    rate for the legal assistant remained at $150.00 from June 30, 2016
11    through June 14, 2020.
12    P.      Cash on Hand.
13            The balance in the Estate bank account is approximately
14    $48,371.24.
15    Q.      Narrative Statement.
16            Z&H       submits   the   following    narrative   statement     (including
17    experience of Z&H's personnel) in support of the Application
18    pursuant to Local Bankruptcy Rule 2016-1(a)(1)(D).
19    R.      Total Number of Attached Supporting Pages.
20            Attached are 209 pages of supporting documentation.
21            Z&H declares under penalty of perjury under the laws of the
22    United States of America that the foregoing Application and all
23    attached supporting documentation are true, correct, and accurately
24    reflect services rendered and expenses incurred.                  Executed this
25    14th day of June, 2020 at Los Angeles, California.
26                                              /s/Nancy Hoffmeier Zamora
                                               Nancy Hoffmeier Zamora, for
27                                             Applicant Zamora & Hoffmeier, APC
                                               Attorneys for Chapter 7 Trustee
28                                             Larry D. Simons

      PDTW\FEEAPP.001
                                                4.
Case 6:16-bk-15889-SY        Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28         Desc
                              Main Document    Page 5 of 216


 1      NARRATIVE STATEMENT OF SERVICES RENDERED AND EXPENSES INCURRED
 2               Pursuant      to    11    U.S.C.   §§330     and   331,   Federal    Rule    of
 3    Bankruptcy Procedure 2016(a), and Local Bankruptcy Rule 2016-1,
 4    Z&H, attorneys for Larry D. Simons, Chapter 7 Trustee of the Estate
 5    of Debtor in the Case, hereby submits this narrative statement of
 6    services rendered and expenses incurred in the Case from June 30,
 7    2016 through the present date of June 14, 2020, the period covered
 8    by this Application.
 9                                   I.     CASE ADMINISTRATION
10            During the time period covered by this Application, Z&H worked
11    diligently to provide legal advice to Trustee; to advise and assist
12    Trustee with legal issues related to the recovery and liquidation
13    of    Estate        assets;    and    to   provide      other   legal    services,      as
14    necessary.            These services maximized funds available for the
15    Estate.           Z&H has responded to all communications, as appropriate.
16    Z&H prepared and filed pleadings and other papers as necessary for
17    Trustee's orderly and efficient administration of the Estate.
18             II.       NARRATIVE HISTORY AND PRESENT POSTURE OF THE CASE
19            The        following   information         is   provided     pursuant    to    the
20    requirements of Local Bankruptcy Rule 2016-1(a)(1)(D) and (c)(2),
21    and the Office of the United States Trustee ("OUST") Guidelines for
22    Reviewing          Application       for   Compensation       and    Reimbursement      of
23    Expenses.
24            Debtor commenced the Case by filing a voluntary petition under
25    Chapter 7 of the United States Bankruptcy Code on the Petition Date
26    of June 30, 2016.          Larry D. Simons was appointed Interim Trustee on
27    the Petition Date and at the initial §341(a) meeting in the Case he
28    was elected permanent Trustee.

      PDTW\FEEAPP.001
                                                    5.
Case 6:16-bk-15889-SY         Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28      Desc
                               Main Document    Page 6 of 216


 1            Trustee contacted Z&H to serve as general bankruptcy counsel
 2    to Trustee and specifically to analyze legal issues and perform
 3    legal services related to assets and possible assets of the Estate
 4    including, but not limited to, certain personal property of Debtor
 5    consisting of an extensive inventory of designer, luxury women's
 6    apparel (the "Inventory") and certain pending litigation against
 7    Thomas Wylde, LLC and other defendants related to, among other
 8    things, a dispute regarding ownership of the Inventory, assigned
 9    Los Angeles County Superior Court Case BC 596495 (the "State Court
10    Litigation").            Specifically, Trustee employed Z&H to:
11            a.        Analyze and evaluate the State Court Litigation, provide
12    legal advice related thereto, and provide additional legal services
13    as may be required to resolve the State Court Litigation;
14            b.        Prepare any applicable avoidance action necessary to
15    recover the Inventory and/or the value transferred by Debtor and/or
16    negotiate         a    settlement    of   claims    of   the   Estate   in    lieu    of
17    litigation; and
18            c.        Assist Trustee in liquidating the Inventory for the
19    benefit of the Estate.
20            Further,        to   the   extent   legal    issues    were   involved,      the
21    employment of Z&H contemplated that Z&H would perform some or all
22    of the following general tasks:
23            a.        Advise Trustee concerning the rights and remedies of the
24    Estate and of Trustee in regard to the secured, priority and
25    general unsecured claims of creditors;
26            b.        Represent     Trustee     in    any    proceeding     or    hearing,
27    including,            without   limitation,      objections    to   claims,    in    the
28    Bankruptcy Court and in any action where the rights of the Estate

      PDTW\FEEAPP.001
                                                  6.
Case 6:16-bk-15889-SY       Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28   Desc
                             Main Document    Page 7 of 216


 1    or Trustee may be litigated or affected;
 2            c.        Assist Trustee in the settlement of any debts owed to
 3    Debtor;
 4            d.        Assist Trustee in the liquidation of any other assets of
 5    the Estate;
 6            e.        Conduct examinations of witnesses, claimants, or adverse
 7    parties and prepare and assist in the preparation of pleadings,
 8    motions, notices, reports, accounts, applications and orders as
 9    required for the orderly administration of the Estate; and
10            f.        Perform such other and further legal services as are
11    necessary and proper in the administration of the Estate.
12            Trustee filed an application to employ Z&H as his general
13    bankruptcy counsel and, on August 23, 2016, this Court entered that
14    certain order approving Trustee's employment of Z&H as Trustee's
15    general counsel effective as of June 30, 2016 [dkt. 20].
16            Z&H reviewed and analyzed documents, schedules, and amended
17    schedules;          analyzed   legal   issues    related    to   scheduled      and
18    unscheduled assets; provided legal advice and assisted Trustee with
19    the analysis of assets and claims filed by creditors; and prepared
20    and filed pleadings with the Court.
21            Z&H communicated with Trustee, Trustee's auctioneer David
22    Spear of R.L. Spear Co., Inc. ("Auctioneer"), Trustee's accountant
23    Don Fife, CPA of Hahn Fife & Company LLP ("Estate Accountant"),
24    Trustee's special litigation counsel Brutzkus Gubner LLP ("Special
25    Counsel"),          counsel for Debtor's landlord ("Landlord"), Debtor's
26    counsel, counsel for Debtor's principal Paula Thomas ("Thomas"),
27    and counsel for other creditors regarding administration of the
28    Case, disposition of the Estate's assets, and creditors' claims.

      PDTW\FEEAPP.001
                                                7.
Case 6:16-bk-15889-SY       Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28        Desc
                             Main Document    Page 8 of 216


 1    Z&H conducted legal review of documents related to the Estate's
 2    assets and creditors' claims.
 3            Z&H       assisted    Trustee     in    research,    legal    analysis,      and
 4    negotiations; prepared agreements and stipulations; and prepared
 5    and filed compromise and sale motions in an attempt to liquidate
 6    assets of the Estate and resolve disputes with certain creditors
 7    and Thomas.          Z&H provided support and assistance related to the
 8    adversary proceeding commenced by Special Counsel on behalf of
 9    Trustee (the "Adversary Proceeding").
10            Z&H prepared and filed the stipulation by and between Trustee
11    and Landlord and the related compromise motion regarding Landlord's
12    claim ("Claim No. 7"), Debtor's security deposit, and Landlord's
13    settlement          payment    of   $16,600.00        (the   "Landlord    Settlement
14    Payment") to Trustee related to certain disputed personal property
15    at Debtor's former premises (the "Landlord Compromise Motion")
16    [dkt. 88]; prepared, filed and served the notice of the hearing on
17    the     Landlord       Compromise       Motion      and   Trustee's   reply    to    the
18    opposition filed by Thomas; appeared at the hearing on the Landlord
19    Compromise Motion; and lodged the order that the Court entered
20    approving the Landlord Compromise Motion (the "Landlord Compromise
21    Order") [dkt. 110].
22            Z&H also negotiated and communicated with Landlord's counsel
23    and representatives regarding relief from stay and various issues
24    regarding Debtor's former premises and related issues, as well as
25    coordinating with Landlord's new tenant at the premises to provide
26    an orderly procedure for removal of certain personal property of
27    the Estate.
28            Z&H       assisted    Trustee    in    all    aspects   of    evaluating     and

      PDTW\FEEAPP.001
                                                     8.
Case 6:16-bk-15889-SY        Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28          Desc
                              Main Document    Page 9 of 216


 1    liquidating the Inventory and other tangible personal property of
 2    the Estate (collectively, the "Personal Property"), negotiated and
 3    filed an initial compromise motion for approval of a settlement
 4    with creditor Thomas Wylde, LLC ("Creditor TW") that would have
 5    resolved disputes regarding claims of Creditor TW, the Personal
 6    Property, the State Court Litigation, other assets of the Estate,
 7    and related issues for a settlement payment to the Estate of
 8    $100,000.00.           The Court would not approve this proposed global
 9    settlement that Trustee, in his business judgment, presented for
10    approval (the "TW Compromise").                      The TW Compromise would have
11    resulted in a solvent Estate that would have enabled Trustee                              to
12    expeditiously close the Case within one year of the Petition Date
13    and provide distributions to unsecured creditors with allowed
14    claims in the Case (based on the proposed $100,000.00 settlement
15    payment plus the Landlord Settlement Payment of $16,600.00).
16            Instead,       because     the    Court       would    not   approve      the     TW
17    Compromise,         Trustee     withdrew       the   motion    and   Z&H   worked       with
18    Auctioneer to relocate and evaluate all of the Personal Property.
19    Notwithstanding Thomas' declarations under penalty of perjury as
20    principal         of   Debtor    when    she    executed      schedules    and    amended
21    schedules in the Case, Thomas, represented first by counsel (Kring
22    & Chung), then by herself in pro per, and, subsequently, by new
23    litigation counsel (Marcia Daley, Esq. and Dimitrios Biller, Esq.)
24    ("Thomas' Counsel"), asserted various personal ownership interests
25    in some of the Personal Property, specifically items referred to as
26    the archives (the "Archives").                 Extensive time was consumed by the
27    review and sorting of the Personal Property by Thomas and Thomas'
28    Counsel to identify the Archives.                      Z&H represented Trustee to

      PDTW\FEEAPP.001
                                                     9.
Case 6:16-bk-15889-SY          Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28   Desc
                               Main Document    Page 10 of 216


 1    provide oversight of this process that took approximately six (6)
 2    days over a period of three (3) weeks and required attendance by
 3    personnel of Z&H at Auctioneer's warehouse where the Personal
 4    Property was stored until the online auction (the "Auction"),
 5    approved by the Court, could occur.                     The Auction provided gross
 6    receipts of approximately $77,782.59 (later supplemented by the
 7    sale of certain remaining items through a subsequent and final
 8    stage of the Auction) less Auctioneer's commission of $7,350.18 and
 9    expenses of $46,535.64.
10            Z&H       also    assisted    Trustee,     in    conjunction    with    Estate
11    Accountant, with investigating and evaluating legal and financial
12    documents and issues regarding loans and advances made by Debtor to
13    Thomas to determine the balance that Thomas owed the Estate (the
14    "Thomas Loan").
15            Further, based on the Court's comments and directions to
16    Trustee during hearings on the TW Compromise, Trustee's objection
17    to Thomas' claim filed in the Case, and Trustee's motion to sell
18    intangibles          to      TW,    Z&H     assisted     Trustee   in   contacting,
19    communicating with, and providing background to Special Counsel to
20    commence and litigate the Adversary Proceeding related to, among
21    other things, the Thomas Loan, the Archives, turnover of property
22    of the Estate, and disputed ownership of intellectual property.
23    After      extensive        and    highly    contentious    discovery    and    motion
24    practice, Trustee ultimately settled the Adversary Proceeding and
25    Thomas tendered a settlement payment of $30,000.00 to Trustee
26    pursuant to a compromise motion [dkt. 346] that the Court approved
27    on May 23, 2019 [dkt. 354].
28            Z&H reviewed and analyzed all claims in the Case.                      Z&H, on

      PDTW\FEEAPP.001
                                                   10.
Case 6:16-bk-15889-SY          Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                               Main Document    Page 11 of 216


 1    behalf of Trustee, resolved Claim No. 7 with Landlord as described
 2    in the Landlord Compromise Motion.                    Z&H, on behalf of Trustee,
 3    objected to Thomas' claim ("Claim No. 1") that Thomas eventually
 4    withdrew after extensive preparations were made for an evidentiary
 5    hearing. Z&H, on behalf of Trustee, negotiated with TW to withdraw
 6    one of its claims ("Claim No. 10") and to enter into a stipulation
 7    with Trustee regarding the treatment of TW's secured ("Claim No.
 8    3") and administrative ("Claim No. 8") claims (the "TW Claim
 9    Stipulation").              Z&H monitored other claim objections filed by
10    Thomas and TW in the Case.
11            Trustee      currently       holds    approximately      $48,371.24   for    the
12    Estate.       There are no further valuable assets in the Estate.                It is
13    anticipated that no additional work by Z&H will be necessary to
14    close the Estate.
15    III.       PROCEEDINGS IN THE CASE, GENERAL DESCRIPTION OF SERVICES
16                             RENDERED AND SUMMARY OF COMPENSATION EARNED
17    A.      Asset Analysis and Recovery
18            Z&H       assisted    Trustee    in   the    identification,     review,     and
19    analysis of all disclosed and undisclosed assets in the Case
20    including, but not limited to the balance of Debtor's bank account,
21    the Inventory, the Archives, the Personal Property, the Thomas
22    Loan,      Debtor's        lease   deposit    with    Landlord,    the   State   Court
23    Litigation, and intangibles.                 Z&H, on behalf of Trustee, reviewed
24    and analyzed Debtor's schedules and amended schedules of assets and
25    liabilities; and additional legal documents provided by Debtor,
26    Landlord,          and    other    creditors.       Z&H   also   conducted    physical
27    inspections and meetings to evaluate and analyze the assets.
28            The amount of compensation being sought for services rendered

      PDTW\FEEAPP.001
                                                    11.
Case 6:16-bk-15889-SY         Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28       Desc
                              Main Document    Page 12 of 216


 1    by Z&H in dealing with these matters is $32,090.00, and is broken
 2    down as follows:
 3    Nancy Hoffmeier Zamora                59.2 hours (@ $500/hr.)              $29,600.00
 4    Nancy Hoffmeier Zamora                 1.8 hours (@ $550/hr.)              $     990.00
 5    Cynthia Casas                         10.0 hours (@ $150/hr.)              $ 1,500.00
 6    B.      Asset Disposition
 7            Z&H, on behalf of Trustee, performed legal services related to
 8    sale and proposed settlements regarding certain of the assets of
 9    the Estate and related transactional work.
10         Z&H prepared and filed the Landlord Compromise Motion and
11    obtained the Court's entry of the Landlord Compromise Order that
12    resolved Claim No. 7 and provided the Landlord Settlement Payment
13    in the amount of $16,600.00 to the Estate.
14            Z&H,      on    behalf   of   Trustee,    negotiated   and   filed      the    TW
15    Compromise that provided for a settlement payment to the Estate of
16    $100,000.00.            The Court would not approve this proposed global
17    settlement that Trustee, in his business judgment, presented for
18    approval.          Trustee also filed a sale motion to sell intangibles.
19            Instead, because the Court would not approve the TW Compromise
20    or the sale of intangibles, Trustee and Z&H worked with Auctioneer
21    to relocate and evaluate all of the Personal Property, including
22    providing oversight, on behalf of Trustee, for Thomas to segregate
23    the Archives, as allowed by the Court's order.                 Extensive time was
24    consumed by the review and sorting of the Personal Property by
25    Thomas       and       Thomas'   Counsel   to     identify   the   Archives.          Z&H
26    represented Trustee to provide oversight of this process that took
27    approximately six (6) days over a period of three (3) weeks and
28    required attendance by personnel of Z&H at Auctioneer's warehouse

      PDTW\FEEAPP.001
                                                  12.
Case 6:16-bk-15889-SY          Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                               Main Document    Page 13 of 216


 1    where the Personal Property was stored until the Auction.                             The
 2    Auction provided gross receipts of approximately $77,782.59 (later
 3    supplemented         by      the   sale    of    certain    remaining    items)      less
 4    Auctioneer's commission and expenses.
 5            Z&H       also    assisted    Trustee,        in   conjunction   with     Estate
 6    Accountant, with investigating and evaluating legal and financial
 7    documents and issues regarding loans and advances made by Debtor to
 8    Thomas to determine the balance of the Thomas Loan.
 9            Trustee has a balance of approximately $48,371.24 in the
10    Estate remaining from the net proceeds from the Auction, the
11    Landlord Settlement Payment, and the Thomas Settlement Payment.
12    The partial payment of Claim No. 3, pursuant to the TW Claim
13    Stipulation, in the amount of $10,000.00 must be paid from this
14    balance after the Court's hearing on the TFR.
15            The amount of compensation being sought for services rendered
16    by Z&H in dealing with these matters is $131,720.00, and is broken
17    down as follows:
18    Nancy Hoffmeier Zamora                18.7 hours (@ $500/hr.)             $     9,350.00
19    Nancy Hoffmeier Zamora               201.9 hours (@ $550/hr.)             $111,045.00
20    Nancy Hoffmeier Zamora                75.5 hours (@ $150/hr.)             $ 11,325.00
21    C.      Landlord's Release from Stay and Lease Issues
22            Z&H negotiated and communicated with Landlord's counsel and
23    representatives regarding relief from stay and various issues
24    regarding Debtor's former premises and related issues.
25            The amount of compensation being sought for services rendered
26    by Z&H in dealing with these matters is $4,500.00, and is broken
27    down as follows:
28    Nancy Hoffmeier Zamora                    9.0 hours (@ $500/hr.)          $     4,500.00

      PDTW\FEEAPP.001
                                                      13.
Case 6:16-bk-15889-SY       Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28           Desc
                            Main Document    Page 14 of 216


 1    D.      Adversary Proceeding/Litigation
 2            Based on the Court's comments and directions to Trustee during
 3    hearings on the TW Compromise, Trustee's objection to Thomas' claim
 4    filed in the Case, and Trustee's motion to sell intangibles to TW,
 5    Z&H     assisted      Trustee       in   contacting,      communicating       with,     and
 6    providing background to Special Counsel to commence and litigate
 7    the Adversary Proceeding related to, among other things, the Thomas
 8    Loan,      the     Archives,    turnover     of   property     of   the     Estate,      and
 9    disputed ownership of intellectual property.                    After extensive and
10    highly        contentious       discovery     and     motion    practice,         Trustee
11    ultimately settled the Adversary Proceeding and Thomas tendered a
12    settlement          payment    of    $30,000.00     to    Trustee        pursuant   to    a
13    compromise motion [dkt. 346] that the Court approved on May 23,
14    2019 [dkt. 354].
15            Z&H       regularly    communicated       with,    reviewed       documents     and
16    pleadings, and provided support to Special Counsel, as requested,
17    related to the Adversary Proceeding, the State Court Litigation,
18    and other related litigation commenced by Thomas in both federal
19    district court and state court.
20            The amount of compensation being sought for services rendered
21    by Z&H in dealing with these matters is $76,670.00, and is broken
22    down as follows:
23    Nancy Hoffmeier Zamora               139.4 hours (@ $550/hr.)                $ 76,670.00
24    E.      Case Administration
25            Z&H       assisted     Trustee,      as     required,       in     the    general
26    administration         of     the   Case   including      review    and     analysis     of
27    documents; communicating with interested parties; and conferring
28    with Trustee, Trustee's administrator, and Trustee's professionals

      PDTW\FEEAPP.001
                                                  14.
Case 6:16-bk-15889-SY   Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28   Desc
                        Main Document    Page 15 of 216


 1    as necessary and beneficial for the Estate.
 2            The amount of compensation being sought for services rendered
 3    by Z&H in dealing with these matters is $16,905.00, and is broken
 4    down as follows:
 5    Nancy Hoffmeier Zamora           1.8 hours (@ $500/hr.)          $     900.00
 6    Nancy Hoffmeier Zamora          29.1 hours (@ $550/hr.)          $ 16,005.00
 7    F.      Claims Administration
 8            Z&H reviewed the claims register (the "Claims Register") and
 9    claims in the Case.     The claims bar date in the Case was January 3,
10    2017.      The last date for governmental entities to file claims was
11    December 27, 2016. According to the Claims Register, creditors and
12    equity-holders filed fourteen (14) claims in the Case, including
13    FTB's administrative tax claim (Claim No. 11).
14            Z&H, on behalf of Trustee, resolved Claim No. 7 with Landlord
15    as described in the Landlord Compromise Motion.           Z&H, on behalf of
16    Trustee, objected to Thomas' Claim No. 1 that Thomas eventually
17    withdrew after extensive preparations were made for an evidentiary
18    hearing. Z&H, on behalf of Trustee, negotiated with TW to withdraw
19    Claim No. 10 and to enter into the TW Claim Stipulation regarding
20    the treatment of TW's secured and administrative claims (Claims
21    Nos. 3 and 8).        Z&H monitored other claim objections filed by
22    Thomas and TW in the Case.
23            Pursuant to the TW Claim Stipulation regarding the treatment
24    of Claim No. 3 and Claim No. 8, TW is to be paid a partial payment
25    of $10,000.00 on secured Claim No. 3 and is waiving administrative
26    Claim No. 8.      TW is to be paid the partial payment of $10,000.00
27    upon the Court's approval of the TFR.
28            The administrative claim of FTB and the Court costs of $350.00

      PDTW\FEEAPP.001
                                           15.
Case 6:16-bk-15889-SY      Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28       Desc
                           Main Document    Page 16 of 216


 1    will share pro rata with the allowed administrative claims of
 2    Trustee and Trustee's professionals for fees and expenses.                     It is
 3    anticipated that the funds on deposit will pay the Secured Claim
 4    and then be exhausted by the pro rata distributions to the holders
 5    of allowed, administrative claims.
 6            There also is a priority unsecured claim filed by FTB in the
 7    amount of $805.00.         If there were funds available after paying the
 8    Secured Claim and all allowed administrative claims in full, which
 9    is not expected, then this priority unsecured claim would have to
10    be paid in full prior to any distribution to holders of general
11    unsecured claims.
12            The amount of compensation being sought for services rendered
13    by Z&H dealing with these matters is $34,740.00, and is broken down
14    as follows:
15    Nancy Hoffmeier Zamora            1.5 hour (@ $550/hr.)                 $     750.00
16    Nancy Hoffmeier Zamora           61.8 hour (@ $550/hr.)                 $33,990.00
17    G.      Employment Application Preparation
18            Z&H prepared, filed with the Court, and served on the United
19    States Trustee, Debtor, and Debtor's counsel, an application by
20    Trustee to employ Z&H as his general bankruptcy counsel (the
21    "Employment Application") [dkt. 11], and served notice of the
22    Employment Application on all creditors in the Case.                Neither the
23    United      States    Trustee   nor   any   other   interested   party       had   an
24    objection to the Employment Application.
25            On August 23, 2016, this Court entered that certain order
26    approving Trustee's employment of Z&H as Trustee's general counsel
27    [dkt. 20].        The order was effective as of June 30, 2016.
28            The amount of compensation being sought for services rendered

      PDTW\FEEAPP.001
                                              16.
Case 6:16-bk-15889-SY         Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28        Desc
                              Main Document    Page 17 of 216


 1    by Z&H dealing with these matters is $800.00, and is broken down as
 2    follows:
 3    Nancy Hoffmeier Zamora                  1.6 hours (@ $500/hr)               $    800.00
 4    H.      Fee Application Preparation
 5            Z&H prepared the within Application for compensation and
 6    reimbursement of expenses and submitted said Application to Trustee
 7    for approval.
 8            The amount of compensation being sought for services rendered
 9    by Z&H in dealing with these matters is $9,900.00, and is broken
10    down as follows:
11    Nancy Hoffmeier Zamora                 18.0 hours (@ $550/hr)               $9,900.00
12    I.      Benefit of Applicant's Work
13            Z&H provided legal services that were necessary and essential
14    to    Trustee's         administration      and    liquidation    of     assets.       Z&H
15    assisted Trustee in all aspects of evaluating and liquidating the
16    Personal Property and other assets in the Case, negotiated a global
17    settlement and filed the TW Compromise Motion that provided for a
18    settlement payment to the Estate of $100,000.00.                       The Court would
19    not     approve         the   global    settlement      that   Trustee    proposed      in
20    Trustee's business judgment.               If approved, the TW Compromise would
21    have resulted in a solvent Estate that would have enabled Trustee
22    to close           expeditiously the Case within one year of the Petition
23    Date and provide distributions to unsecured creditors with allowed
24    claims in the Case (based on the proposed $100,000.00 settlement
25    payment plus the Landlord Settlement Payment of $16,600.00).
26            In        the   alternative,     based     on   the    Court's    rulings      and
27    directions to Trustee in the Case, extensive time was spent and
28    fees and costs incurred related to the Auction, litigation of the

      PDTW\FEEAPP.001
                                                   17.
Case 6:16-bk-15889-SY   Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28   Desc
                        Main Document    Page 18 of 216


 1    Adversary Proceeding by Special Counsel, and related activities.
 2    J.       Ability to Pay Administrative Expenses
 3             Currently there is approximately $48,371.24 available in the
 4    Estate bank account.       The TW Claim Stipulation provides that TW
 5    will accept $10,000.00 as partial payment of its secured Claim No.
 6    3 and waive its administrative Claim No. 8.
 7             There will be an estimated balance of $38,371.243 remaining
 8    for       pro-rated   distributions      to    claimants     with     allowed
 9    administrative claims including Trustee, Trustee's professionals,
10    the U.S. Bankruptcy Court for court filing fees ($350.00), and FTB
11    for its administrative expense claim for post-petition taxes.
12       IV.     SUMMARY OF COMPENSATION EARNED FOR PROFESSIONAL SERVICES
13    A.       Applicant's Billing Statement
14             Attached as EXHIBIT A to the Declaration of Nancy Hoffmeier
15    Zamora (the "Zamora Declaration") is a true and correct copy of
16    Z&H's billing statement which details time and expense relevant to
17    this Application.      Also included in EXHIBIT A is a restatement of
18    the time entries organized by activity code categories.              Pursuant
19    to Bankruptcy Rule 2016, Z&H hereby declares that no agreement or
20    understanding was made between Z&H and any other entity for the
21    sharing of the compensation received, or to be received, for
22    services rendered in connection with this Case.
23    B.       Experience of Applicant's Personnel
24             As set forth with particularity in EXHIBIT A attached to the
25    Zamora Declaration, the legal services rendered in connection with
26    this case were performed by attorney Nancy Hoffmeier Zamora.
27    Biographical information for Ms. Hoffmeier Zamora is set forth
28    below.

      PDTW\FEEAPP.001
                                            18.
Case 6:16-bk-15889-SY    Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28   Desc
                         Main Document    Page 19 of 216


 1            Ms. Hoffmeier Zamora is a principal of Zamora & Hoffmeier with
 2    thirty-two years of experience in bankruptcy, insolvency, and real
 3    estate law.       Ms. Hoffmeier Zamora graduated from Harvard with an
 4    A.B. in government.        She attended UCLA Law School, graduating in
 5    1988.      She was admitted to practice law in California and in the
 6    United States District Court, Central District of California in
 7    December 1988.      Ms. Hoffmeier Zamora is also admitted to practice
 8    in the United States District Court for the Southern, Eastern and
 9    Northern Districts of California and in Washington, D.C.
10            Ms. Hoffmeier Zamora is a member of the panel of bankruptcy
11    trustees for the Central District of California and is assigned to
12    the San Fernando Valley Division.           She is a member of the National
13    Association of Bankruptcy Trustees, Los Angeles Bankruptcy Forum,
14    The James T. King Bankruptcy Inn of Court, and several other bar
15    associations.
16    C.      Billing Rates
17            Ms. Hoffmeier Zamora's billing rate for this Case was $500.00
18    as of June 30, 2016 when Trustee engaged Z&H and increased to
19    $550.00 on December 1, 2016.          The billing rate of Cynthia Casas,
20    Legal Assistant, in this Case was $150.00 as of June 30, 2016 when
21    Trustee engaged Z&H and remained the same through June 14, 2020.
22            The total number of hours expended on this Case by Z&H was
23    629.30 hours.        The total numbers of hours for attorney Nancy
24    Hoffmeier Zamora was 543.8.         The total numbers of hours for legal
25    assistant Cynthia Casas was 85.5.
26    . . . . .
27    . . . . .
28    . . . . .

      PDTW\FEEAPP.001
                                            19.
Case 6:16-bk-15889-SY         Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28    Desc
                              Main Document    Page 20 of 216


 1            The hourly rates and the amount of compensation sought are as
 2    follows:
 3                                        Hourly Rate       Hours Worked         Amount
 4    Nancy Hoffmeier Zamora              $500.00               91.8          $ 45,900.00
 5    Nancy Hoffmeier Zamora              $550.00             452.0           $248,600.00
 6    Cynthia Casas                       $150.00               85.5          $ 12,825.00
 7                      V.   INFORMATION REGARDING REIMBURSABLE EXPENSES
 8            A summary and a detailed listing of all expenses incurred by
 9    Z&H in connection with Z&H's representation of Trustee herein are
10    attached as EXHIBIT B to the Zamora Declaration.
11            Z&H's request for reimbursement of expenses is $8,116.36
12    advanced for photocopies/imaging/prints, postage, Federal Express,
13    United Parcel Service, Pacer, Lexis legal research, Court Call,
14    court      reporter       transcripts,     mileage,    parking,   and      meals    and
15    transportation related to the inspection project at Auctioneer's
16    warehouse. Z&H makes every effort to limit expenditure of expenses
17    and to use the most economical means available for accomplishing
18    the tasks requiring expenditure of costs.
19            Z&H regularly charges twenty cents ($.20) per page for in-
20    house photocopying, printing, and imaging, which represents Z&H's
21    estimate of its actual cost for these services for the machines and
22    supplies associated therewith.              The number is recorded each time a
23    photocopy, print, or scan is made.                  Z&H charges for the actual
24    costs paid for transcripts of Court hearings, Court Call charges
25    for telephonic appearances at hearings, Pacer charges, Lexis legal
26    research charges, and parking at Court hearings.                  Z&H charges for
27    postage expenses incurred for mailing notices to creditors, serving
28    pleadings, and sending general correspondence with respect to the

      PDTW\FEEAPP.001
                                                 20.
Case 6:16-bk-15889-SY       Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28    Desc
                            Main Document    Page 21 of 216


 1    subject of its employment in this Case.                 Z&H minimizes the use of
 2    Federal Express and United Parcel Service for delivery of documents
 3    and charges for the actual costs incurred for these services.                       Z&H
 4    charges for mileage at 55 cents per mile.                In this Case, because of
 5    the    number       and   length   of    days    that   personnel   had   to   be   on
 6    assignment at Auctioneer's warehouse (where the hours of the
 7    warehouse were limited) Z&H is charging for actual transportation
 8    costs paid for travel by Z&H's legal assistant and for meals while
 9    on assignment.
10                                       VI.    CONCLUSION
11            WHEREFORE, Z&H respectfully requests that this Court enter an
12    order as follows:
13            1.        Approving compensation for Z&H legal fees in the reduced
14    sum of $307,325.00;
15            2.        Approving reimbursement of Z&H for expenses incurred in
16    the sum of $8,116.36;
17            3.        Authorizing and directing Trustee to disburse to Z&H the
18    applicable pro-rated distribution based on $315,441.36 for total
19    fees and reimbursement of expenses;
20            4.        Finding the Notice of this Application was appropriate
21    and properly given in this Chapter 7 case; and
22            5.        For such other and further relief as this Court deems
23    just and proper.
24    DATED: June 14, 2020                             ZAMORA & HOFFMEIER, APC
25

26                                              By:  /s/ Nancy Hoffmeier Zamora
                                                     Nancy Hoffmeier Zamora
27                                              Attorneys for Chapter 7 Trustee
                                                Larry D. Simons
28

      PDTW\FEEAPP.001
                                                 21.
Case 6:16-bk-15889-SY          Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28   Desc
                               Main Document    Page 22 of 216


 1                             DECLARATION OF NANCY HOFFMEIER ZAMORA
 2            I, Nancy Hoffmeier Zamora, declare:
 3            1.        I am an attorney licensed to practice in the State of
 4    California and admitted before this court.
 5            2.        I am a principal of Zamora & Hoffmeier, A Professional
 6    Corporation ("Z&H), the law firm selected by Trustee for retention
 7    as his general counsel in the above-captioned chapter 7 bankruptcy
 8    case and employed pursuant to that certain order of this court
 9    entered August 23, 2016 and effective as of June 30, 2016.
10            3.        I have personal knowledge of the facts herein, and if
11    called upon as a witness I could and would competently testify
12    thereto.
13            4.        I am the designated professional responsible for assuring
14    compliance with the Office of the United States Trustee Guidelines
15    related to billing.                I have reviewed the First and Final Fee
16    Application for Allowance of Compensation and Reimbursement of
17    Expenses          (the     "Application"),     to   which    this   Declaration     is
18    attached, and I believe that all of the facts set forth in the
19    Application are true and correct and comply with all applicable
20    national and local Bankruptcy Rules.
21            5.        The Application complies with the United States Trustee
22    Guidelines.
23            6.        The amounts requested in the Application for fees and
24    costs are based on the records assembled and kept in the ordinary
25    course of Z&H's business.               Such records are made at or near the
26    time     by,      or     from   information    transmitted    by,   a   person     with
27    knowledge of the matter recorded.
28    . . . . .

      PDTW\FEEAPP.001
                                                   22.
Case 6:16-bk-15889-SY        Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28        Desc
                             Main Document    Page 23 of 216


 1            7.        I   have    reviewed   the   billing    statement      for   services
 2    rendered by Z&H to Larry D. Simons, Chapter 7 Trustee for the
 3    Estate of PDTW, LLC.                  A true and correct copy of the billing
 4    statement and a restatement of the time organized by activity code
 5    category are attached hereto as EXHIBIT A and incorporated herein
 6    by reference.
 7            8.        Z&H regularly charges twenty cents ($.20) per page for
 8    in-house photocopying, printing, and imaging, which represents
 9    Z&H's estimate of its actual cost for these services for the
10    machines and supplies associated therewith. The number is recorded
11    each time a photocopy, print, or scan is made.                  Z&H charges for the
12    actual costs paid for transcripts of Court hearings, Court Call
13    charges for telephonic appearances at hearings, Pacer charges,
14    Lexis legal research charges, and parking at Court hearings.                          Z&H
15    charges for postage expenses incurred for mailing notices to
16    creditors, serving pleadings, and sending general correspondence
17    with respect to the subject of its employment in this Case.                           Z&H
18    minimizes the use of Federal Express and United Parcel Service for
19    delivery of documents and charges for the actual costs incurred for
20    these services.              Z&H charges for mileage at 55 cents per mile.            In
21    this Case, because of the number and length of days that personnel
22    had to be on assignment at Auctioneer's warehouse (where the hours
23    of    the     warehouse        were    limited)   Z&H    is   charging    for    actual
24    transportation costs paid for travel by Z&H's legal assistant and
25    for meals while on assignment.
26            9.        A summary of the reimbursable expenses incurred by Z&H on
27    behalf of Trustee has been prepared from the billing statement.                        A
28    true and correct copy of said compilation with a detailed listing

      PDTW\FEEAPP.001
                                                  23.
Case 6:16-bk-15889-SY   Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28   Desc
                        Main Document    Page 24 of 216
Case 6:16-bk-15889-SY       Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28           Desc
                            Main Document    Page 25 of 216


 1                               DECLARATION OF LARRY D. SIMONS
 2            I, Larry D. Simons, declare:
 3            1.        I am a member of the Panel of Trustees for the Central
 4    District of California.             I am the duly appointed, qualified and
 5    acting Chapter 7 Bankruptcy Trustee for the Bankruptcy Estate of
 6    PDTW,      LLC.       If   called   upon   as    a   witness   I   could    and     would
 7    competently testify to the matters stated herein.
 8            2.        I have reviewed the Application to which this declaration
 9    is attached and the attached exhibits thereto.                   I am in accord with
10    all statements found in the Application and have no objection to
11    any portion of the Application.
12            3.        This Declaration is submitted in accordance with the
13    United States Trustee Guidelines for Reviewing Application for
14    Compensation and Reimbursement of Expenses
15            4.        I have no objections to the services performed, nor to
16    the fees and costs incurred by Z&H as stated in the Application.
17    I believe that the fees and costs requested by Z&H are fair and
18    appropriate          based   on   the   services      rendered     and   the      results
19    achieved.
20            I declare under penalty of perjury under the laws of the
21    United States of America that the foregoing is true and correct.
22                          16th
              Executed this ______ day of June, 2020, at                   Riverside          ,
23    California.
24

25                                               ___________________________________
                                                           LARRY D. SIMONS
26

27

28

      PDTW\FEEAPP.001
                                                 25.
Case 6:16-bk-15889-SY   Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28   Desc
                        Main Document    Page 26 of 216
Case 6:16-bk-15889-SY   Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28   Desc
                        Main Document    Page 27 of 216
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 28 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page      2

                                                                                  Hours      Amount

 7/21/2016 NHZ E-MAILS FROM AND TO TRUSTEE REGARDING SCHEDULING                    0.10          50.00
               CONFERENCE CALL WITH COUNSEL FOR THOMAS WYLDE TO
               DISCUSS DEBTOR'S ASSETS, LIABILITIES, AND RELATED LEGAL
               ISSUES REGARDING DISPUTE WITH THOMAS WYLDE (.1)
 7/25/2016 NHZ E-MAILS FROM AND TO DEBTOR'S COUNSEL REGARDING                      3.10     1,550.00
               TERMS OF POSSIBLE CONSIGNMENT SALE USING THE
               REALREAL AND REVIEW AND ANALYZE PROPOSED AGREEMENT
               (1.1); E-MAILS TO AND FROM TRUSTEE REGARDING TERMS OF
               AGREEMENT PROVIDED BY THE REALREAL, ALTERNATIVES
               FOR SALE OF INVENTORY AND RELATED PERSONAL
               PROPERTY, AND RELATED LEGAL ISSUES (.4); E-MAILS FROM
               AND TO TRUSTEE REGARDING COMMUNICATION FROM
               COUNSEL FOR THOMAS WYLDE INCLUDING VARIOUS LEGAL
               ISSUES AND SCHEDULING CONFERENCE CALL TO DISCUSS
               SAME (.2); E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR
               THOMAS WYLDE REGARDING SCHEDULING CONFERENCE CALL
               RELATED TO VARIOUS LEGAL ISSUES IN CASE (.2); PREPARE
               EMPLOYMENT APPLICATION WITH DECLARATION OF
               DISINTERESTEDNESS AND NOTICE OF APPLICATION AND
               E-MAIL TO TRUSTEE FOR REVIEW, APPROVAL AND EXECUTION
               (1.2)
 7/26/2016 NHZ E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS                  2.60     1,300.00
               WYLDE CONFIRMING CONFERENCE CALL TO DISCUSS VARIOUS
               LEGAL ISSUES REGARDING DEBTOR'S ASSETS, LIABILITIES,
               AND PENDING LITIGATION (.2); TELECONFERENCE WITH
               COUNSEL FOR THOMAS WYLDE AND TRUSTEE RELATED
               DEBTOR'S ASSETS, LIABILITIES, PENDING LITIGATION AND
               RELATED LEGAL ISSUES (1.0); REVIEW AND ANALYZE LEGAL
               DOCUMENTS RELATED TO SCHIFFMAN LOAN, PROMISSORY
               NOTE, SETTLEMENT OF LITIGATION, UCC FILINGS, AND
               RELATED LEGAL ISSUES (1.0); E-MAILS TO AND FROM COUNSEL
               FOR THOMAS WYLDE AND TRUSTEE REGARDING VISIT TO
               DEBTOR'S PREMISES, LEASE TERMS, STATUS OF RENT
               PAYMENT, CONFIRMATION OF MEETING WITH THOMAS
               WYLDE'S REPRESENTATIVE, AND RELATED LEGAL ISSUES (.4)
 7/27/2016 NHZ E-MAILS TO AND FROM THOMAS WYLDE'S REPRESENTATIVE TO                1.60      800.00
               CONFIRM SITE VISIT TO PREMISES AND RELATED
               ARRANGEMENTS TO EVALUATE ASSETS AT PREMISES (.2);
               E-MAILS TO AND FROM DEBTOR'S COUNSEL AND TRUSTEE
               REGARDING AMENDED SCHEDULES, ESTATE ASSETS AND
               LIABILITIES, POSSIBLE STANDSTILL AGREEMENT WITH THOMAS
               WYLDE, LEASE OF PREMISES, AND RELATED LEGAL ISSUES
               AND REVIEW AND ANALYZE LEGAL DOCUMENTS ATTACHED TO
               E-MAIL FROM DEBTOR'S COUNSEL REGARDING DEBTOR'S
               OBLIGATION TO SCHIFFMAN THAT WAS ASSIGNED TO THOMAS
               WYLDE (1.2); E-MAILS TO AND FROM COUNSEL FOR THOMAS
               WYLDE REGARDING FORM OF CONTRACT FROM THE REALREAL
               (.2)
 7/28/2016 NHZ SITE VISIT TO DEBTOR'S FORMER PREMISES AND                          6.80     3,400.00
               CONFERENCES WITH REPRESENTATIVES FOR THOMAS WYLDE
               AND LANDLORD REGARDING ASSETS AT PREMISES, TERMS OF
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 29 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page    3

                                                                                  Hours      Amount

               LEASE, OUTSTANDING BALANCE, AND RELATED LEGAL ISSUES
               (3.0); TELECONFERENCE WITH COUNSEL FOR CREDITOR
               THOMAS WYLDE REGARDING COMPLETION OF SITE VISIT,
               ASSETS, CLAIMS, AND RELATED LEGAL ISSUES (.5); E-MAILS
               FROM AND TO COUNSEL FOR THOMAS WYLDE AND TRUSTEE
               REGARDING DEBTOR'S DRAFT 2014 TAX RETURNS,
               DOCUMENTS AND CASE LAW REGARDING SECURED CLAIM (.2);
               REVIEW AND ANALYZE DOCUMENTS RELATED TO DEBTOR'S
               DRAFT 2014 TAX RETURNS, UCC FOR SECURED CLAIM AND
               RELEVANT CASE LAW (1.0); E-MAILS TO AND FROM DEBTOR'S
               COUNSEL AND TRUSTEE REGARDING TERMS OF LEASE, LACK
               OF ASSIGNMENT, AMENDMENTS TO LEASE, SECURITY DEPOSIT,
               OUTSTANDING BALANCE AND RELATED LEGAL ISSUES (.2);
               E-MAILS FROM AND TO LANDLORD'S COUNSEL REGARDING
               PROPOSED STIPULATION BETWEEN TRUSTEE AND LANDLORD,
               LEASE DOCUMENTS, BALANCE OWED, AND RELATED LEGAL
               ISSUES AND REVIEW AND ANALYZE LEASE DOCUMENTS
               PROVIDED WITH E-MAIL FROM LANDLORD'S COUNSEL (1.0);
               E-MAILS FROM AND TO THOMAS WYLDE'S COUNSEL
               REGARDING DISPUTED PERSONAL PROPERTY, DISPUTED
               CLAIMS, AND RELATED LEGAL ISSUES (.3); E-MAILS TO AND
               FROM TRUSTEE REGARDING RESULTS OF SITE VISIT, REVIEW
               AND ANALYSIS OF DOCUMENTS REGARDING ASSETS,
               LIABILITIES AND LEASE, AND RELATED LEGAL ISSUES AND
               LEGAL ADVICE AND RECOMMENDATIONS TO RESOLVE
               OUTSTANDING ISSUES WITH CREDITORS, INCLUDING
               LANDLORD, AND SALE OF PERSONAL PROPERTY ASSETS (.6)
 7/28/2016 CC  ASSIST COUNSEL WITH SITE VISIT TO DEBTOR'S FORMER                   3.00      450.00
               PREMISES AND CONFERENCES WITH REPRESENTATIVES FOR
               THOMAS WYLDE AND LANDLORD REGARDING ASSETS AT
               PREMISE, TAKE PHOTOGRAPHS AND NOTES REGARDING
               PERSONAL PROPERTY (3.0)
 7/29/2016 NHZ E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                        0.30      150.00
               REGARDING ANALYSIS OF SCHEDULES AND LEGAL ISSUES
               REGARDING SAME (.3);
  8/1/2016 NHZ E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE                        2.10     1,050.00
               REGARDING DISPUTED ASSETS AND LIABILITIES, PREMISES,
               TURNOVER OF KEYS TO LANDLORD, LEASE, AND RELATED
               LEGAL ISSUES (.4); E-MAILS FROM AND TO LANDLORD'S
               COUNSEL REGARDING STIPULATION BETWEEN TRUSTEE AND
               LANDLORD TO PROVIDE RELIEF FROM STAY AND RESOLVE
               OUTSTANDING ISSUES (.2); PREPARE STIPULATION BY AND
               AMONG TRUSTEE, DEBTOR AND LANDLORD REGARDING
               RELIEF FROM STAY, TURNOVER OF PREMISES, SECURITY
               DEPOSIT, CLAIM FOR RENT, AND RELATED ISSUES (1.5)
  8/2/2016 NHZ E-MAILS TO AND FROM TRUSTEE, DEBTOR'S COUNSEL, AND                  1.00      500.00
               LANDLORD'S COUNSEL REGARDING DRAFT STIPULATION,
               REVISIONS TO STIPULATION, LEASE DOCUMENTS, PERSONAL
               PROPERTY, AND RELATED LEGAL ISSUES (.6); E-MAILS TO AND
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 30 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page    4

                                                                                  Hours      Amount

                  FROM COUNSEL FOR THOMAS WYLDE REGARDING PERSONAL
                  PROPERTY, SECURED CLAIM, DRAFT STIPULATION WITH
                  LANDLORD, AND RELATED LEGAL ISSUES (.4)
  8/3/2016 NHZ    E-MAILS TO AND FROM DEBTOR'S COUNSEL AND TRUSTEE                 1.00      500.00
                  REGARDING PERSONAL PROPERTY, PHOTOS OF PERSONAL
                  PROPERTY AND RELATED LEGAL ISSUES (.3); E-MAILS TO AND
                  FROM COUNSEL FOR THOMAS WYLDE REGARDING PERSONAL
                  PROPERTY, SPECIFICALLY MARBLE ITEMS, POSSIBLE GLOBAL
                  SETTLEMENT BETWEEN TRUSTEE AND THOMAS WYLDE
                  RELATED TO ASSETS, CLAIMS, AND DISPUTES, AND RELATED
                  LEGAL ISSUES (.5); E-MAILS TO AND FROM POTENTIAL
                  AUCTIONEER AND TRUSTEE REGARDING EVALUATION AND
                  POSSIBLE SALE OF PERSONAL PROPERTY (.2)
  8/4/2016 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                     1.20      600.00
                  REGARDING ASSETS, LIABILITIES, PRIOR OPERATIONS,
                  LITIGATION, LEASE TERMS, AND RELATED LEGAL ISSUES AND
                  REVIEW AND ANALYZE ATTACHED DOCUMENTS AND LINKED
                  DROPBOX FILES (1.0); E-MAILS TO AND FROM LANDLORD'S
                  COUNSEL REGARDING STIPULATION, ACCESS FOR PERSONAL
                  PROPERTY, AND RELATED LEGAL ISSUES (.2)
  8/5/2016 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                     3.80     1,900.00
                  REGARDING DISPUTED ASSETS, DISPUTED CLAIMS, LITIGATION
                  RIGHTS, DEBTOR'S PRIOR TAX RETURNS, POTENTIAL GLOBAL
                  SETTLEMENT, AND RELATED LEGAL ISSUES (.6); E-MAILS TO
                  AND FROM DEBTOR'S COUNSEL, TRUSTEE, AND
                  REPRESENTATIVE OF THE REALREAL REGARDING POSSIBLE
                  SALE OF PERSONAL PROPERTY, VALUATION, POTENTIAL
                  TERMS OF POSSIBLE SALE, AND PROVIDE PHOTOGRAPHS OF
                  SUBJECT ITEMS (.6); E-MAILS TO AND FROM DEBTOR'S
                  COUNSEL AND TRUSTEE REGARDING DEBTOR'S TAX RETURNS,
                  LOANS BY DEBTOR TO THOMAS, AND RELATED LEGAL ISSUES
                  AND REVIEW AND ANALYZE SEVERAL YEARS OF DEBTOR'S TAX
                  RETURNS PROVIDED BY DEBTOR'S COUNSEL (1.2); REVIEW AND
                  REVISE LANDLORD STIPULATION AND PREPARE REDLINE AND
                  CIRCULATE BY E-MAIL TO TRUSTEE, LANDLORD'S COUNSEL,
                  AND DEBTOR'S COUNSEL (1.2); REVIEW E-MAIL FROM DEBTOR'S
                  COUNSEL REGARDING SUGGESTED REVISIONS TO
                  STIPULATION AMONG TRUSTEE, LANDLORD, AND DEBTOR (.2)
  8/6/2016 NHZ    E-MAILS TO AND FROM LANDLORD'S COUNSEL REGARDING                 0.20      100.00
                  REVISIONS TO STIPULATION REQUESTED BY DEBTOR'S
                  COUNSEL (.2)
  8/8/2016 NHZ    E-MAILS TO AND FROM DEBTOR'S COUNSEL AND                         0.40      200.00
                  REPRESENTATIVE OF THE REALREAL REGARDING POTENTIAL
                  SALE OF PERSONAL PROPERTY, TERMS OF POSSIBLE
                  AGREEMENT, AND RELATED LEGAL ISSUES (.4);
  8/9/2016 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                     1.40      700.00
                  REGARDING CERTAIN CLAIMS, ADDITIONAL ASSETS, AND
                  RELATED LEGAL ISSUES (.4); E-MAILS TO AND FROM
                  REPRESENTATIVE OF THE REALREAL REGARDING POTENTIAL
                  SALE OF PERSONAL PROPERTY, TERMS OF POSSIBLE
                  AGREEMENT, AND RELATED LEGAL ISSUES AND REVIEW AND
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 31 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page      5

                                                                                  Hours      Amount

                  ANALYZE ATTACHED FORM OF AGREEMENT (.4);
                  TELECONFERENCE WITH TRUSTEE REGARDING ASSETS,
                  LIABILITIES, LITIGATION RIGHTS, LANDLORD STIPULATION, AND
                  POSSIBLE GLOBAL SETTLEMENT (.4); E-MAILS TO AND FROM
                  DEBTOR'S COUNSEL REGARDING ADDITIONAL CREDITOR (.2)
 8/10/2016 NHZ    E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE                     1.70      850.00
                  REGARDING SCHEDULED AND UNSCHEDULED ASSETS AND
                  DETAILS RELATED TO SAME, EVALUATION OF PERSONAL
                  PROPERTY, DEBTOR'S TAX RETURNS, POSSIBLE GLOBAL
                  RESOLUTION, AND RELATED LEGAL ISSUES (.6); E-MAILS TO
                  AND FROM TRUSTEE REGARDING SCHEDULED AND
                  UNSCHEDULED ASSETS AND INQUIRY WITH DEBTOR'S
                  COUNSEL (.2); E-MAILS TO AND FROM DEBTOR'S COUNSEL
                  REGARDING SCHEDULED AND UNSCHEDULED ASSETS,
                  ADDITIONAL CREDITOR AND INQUIRY REGARDING SAME,
                  PENDING LITIGATION, ANALYSIS REGARDING SECURED CLAIM,
                  DEBTOR'S FINANCIAL RECORDS, AND RELATED LEGAL ISSUES
                  (.4); E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE
                  REGARDING DISPUTE FOR SECURED CLAIM AND REVIEW AND
                  ANALYZE LEGAL MEMORANDUM REGARDING SAME (.5)
 8/11/2016 NHZ    E-MAILS TO AND FROM DEBTOR'S COUNSEL REGARDING TAX               2.20     1,100.00
                  RETURNS, FINANCIAL RECORDS, ASSETS, LIABILITIES, PENDING
                  LITIGATION, AMOUNTS OWED BY THOMAS TO DEBTOR, AND
                  RELATED LEGAL ISSUES AND REVIEW AND ANALYZE
                  DOCUMENTS ATTACHED (1.2); E-MAILS TO AND FROM COUNSEL
                  FOR THOMAS WYLDE RELATED TO TAX RETURNS, FINANCIAL
                  RECORDS, ASSETS, DISPUTED CLAIMS AND RELATED LEGAL
                  ISSUES AND REVIEW AND ANALYZE DOCUMENTS ATTACHED
                  (1.0)
 8/12/2016 NHZ    PREPARE DECLARATION THAT NO HEARING REQUESTED ON                 1.40      700.00
                  COUNSEL EMPLOYMENT APPLICATION, PREPARE EMPLOYMENT
                  ORDER FOR LODGING, AND PREPARE NOTICE OF LODGMENT
                  OF ORDER (.4); E-MAILS FROM AND TO COUNSEL FOR THOMAS
                  WYLDE RELATED TO ADDITIONAL TAX RETURNS OF DEBTOR
                  AND LOANS MADE BY DEBTOR TO THOMAS AND REVIEW AND
                  ANALYZE TAX RETURNS (1.0)
 8/15/2016 NHZ    E-MAIL FROM LANDLORD'S COUNSEL REGARDING REVISIONS               0.10          50.00
                  TO STIPULATION BY AND AMONG TRUSTEE, LANDLORD, AND
                  DEBTOR (.1)
 8/17/2016 NHZ    E-MAIL TO LANDLORD'S COUNSEL REGARDING FINAL                     1.00      500.00
                  REVISIONS TO STIPULATION BY AND AMONG TRUSTEE,
                  LANDLORD, AND DEBTOR (.1); TELECONFERENCE WITH
                  COUNSEL FOR THOMAS WYLDE AND E-MAILS FROM AND TO
                  COUNSEL FOR THOMAS WYLDE REGARDING INVENTORY AND
                  PERSONAL PROPERTY, VISITS TO STORAGE AREAS, DEBTOR'S
                  TAX RETURNS, DISPUTE REGARDING SECURED CLAIM, LEASED
                  EQUIPMENT, OTHER POSSIBLE CREDITORS OF ESTATE,
                  POSSIBLE LOCATION OF SAMPLES, AND RELATED LEGAL
                  ISSUES (.9)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 32 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page    6

                                                                                  Hours      Amount

 8/18/2016 NHZ E-MAILS TO AND FROM TRUSTEE REGARDING DEMAND FOR                    1.80      900.00
               TURNOVER OF SAMPLES, POSSIBLE SALE OF PERSONAL
               PROPERTY, DISPUTED CLAIMS, VISIT TO STORAGE FACILITIES,
               AND RELATED LEGAL ISSUES (.6); REVISE AND FINALIZE
               STIPULATION AND CIRCULATE REDLINE AND EXECUTION
               VERSIONS TO TRUSTEE, LANDLORD'S COUNSEL, AND
               DEBTOR'S COUNSEL FOR APPROVAL AND EXECUTION (.8);
               E-MAILS TO AND FROM DEBTOR'S COUNSEL AND TRUSTEE
               REGARDING JEWELRY TO BE TURNED OVER TO TRUSTEE,
               DISPOSITION OF ASSETS, POSSIBLE ADDITIONAL CREDITOR,
               EQUIPMENT LEASES, AND RELATED LEGAL ISSUES (.4)
 8/19/2016 NHZ E-MAILS FROM AND TO THOMAS TO CONFIRM APPOINTMENT TO                2.60     1,300.00
               TURNOVER JEWELRY FOR TRUSTEE (.2); E-MAILS FROM AND TO
               DEBTOR'S COUNSEL WITH EXECUTED STIPULATION AND
               DOCUMENTS RELATED TO ATTEMPT TO ASSIGN LEASE (.2);
               E-MAILS FROM AND TO LANDLORD'S COUNSEL WITH EXECUTED
               STIPULATION (.2); E-MAILS FROM AND TO COUNSEL FOR
               THOMAS WYLDE RELATED TO VARIOUS ASSETS, CLAIMS,
               LITIGATION RIGHTS, POSSIBLE GLOBAL SETTLEMENT, DISPUTE
               REGARDING SECURED CLAIM, INDEMNITY AGREEMENT,
               LANDLORD STIPULATION, AND RELATED LEGAL ISSUES (1.0);
               E-MAILS TO AND FROM DEBTOR'S COUNSEL REGARDING
               INQUIRY FOR OTHER POTENTIAL JEWELRY ASSETS AND
               DISPOSITION (.2); E-MAILS TO AND FROM DEBTOR'S COUNSEL
               WITH SUPPORTING DOCUMENTS THAT POTENTIAL CLAIM IS
               AGAINST THOMAS WYLDE AND NOT DEBTOR AND REVIEW AND
               ANALYZE DOCUMENTS AND FORWARD TO COUNSEL FOR
               THOMAS WYLDE (.4); E-MAILS FROM AND TO COUNSEL FOR
               THOMAS WYLDE AND DEBTOR'S COUNSEL REGARDING
               DISPUTE OVER RESPONSIBLE PARTY FOR ADDITIONAL CLAIM
               AND RELATED LEGAL ISSUES IN CASE (.4)
 8/20/2016 NHZ E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                        0.20      100.00
               REGARDING POSSIBLE ASSETS HELD BY THIRD PARTY,
               DISPUTED ASSETS AND LIABILITIES, POSSIBLE GLOBAL
               SETTLEMENT, AND RELATED LEGAL ISSUES (.2)
 8/22/2016 NHZ CALL AND E-MAIL TO MHA MEDIA TO DEMAND TURNOVER OF                  0.80      400.00
               ANY ESTATE ASSETS HELD BY THIRD PARTY (.2); E-MAILS TO
               AND FROM COUNSEL FOR THOMAS WYLDE REGARDING TERMS
               OF POSSIBLE GLOBAL SETTLEMENT AND RELATED LEGAL
               ISSUES (.4); REVIEW E-MAIL FROM USBC REGARDING
               REJECTION OF STIPULATION, INCLUDING RELIEF FROM STAY
               FOR LANDLORD, AND REQUIRING LANDLORD TO FILE MOTION
               FOR RELIEF FROM STAY (.1); FORWARD USBC E-MAIL TO
               DEBTOR'S COUNSEL AND LANDLORD'S COUNSEL TO DISCUSS
               NEXT STEPS FOR LANDLORD'S RELIEF FROM STAY AND
               STIPULATION (.1)
 8/29/2016 NHZ TRAVEL TO AND FROM AND CONFERENCE WITH TRUSTEE AND                  2.50     1,250.00
               REPRESENTATIVES FOR THOMAS WYLDE AT STORAGE UNIT TO
               EVALUATE PERSONAL PROPERTY (2.5)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 33 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page    7

                                                                                  Hours      Amount

 8/29/2016 CC     TRAVEL WITH AND ASSIST COUNSEL RELATED TO                        2.50      375.00
                  CONFERENCE WITH TRUSTEE AND REPRESENTATIVES FOR
                  THOMAS WYLDE AT STORAGE UNIT TO EVALUATE PERSONAL
                  PROPERTY (2.5)
 8/30/2016 NHZ    E-MAILS TO AND FROM TRUSTEE REGARDING DEBTOR'S                   1.00      500.00
                  AMENDED SCHEDULES, STATE CONTROLLER SEARCHES, TITLE
                  SEARCH, DOCUMENTS REGARDING LOAN FROM DEBTOR TO
                  THOMAS FOR PURCHASE OF SINGLE-FAMILY RESIDENCE,
                  DISPUTED ASSETS AND LIABILITIES REGARDING DEBTOR AND
                  THOMAS WYLDE, AND RELATED LEGAL ISSUES AND REVIEW
                  AND ANALYZE RELATED DOCUMENTS (1.0)
  9/1/2016 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE WITH                0.80      400.00
                  ATTACHMENTS RELATED TO DEBTOR'S LOAN TO THOMAS,
                  RELATED REAL PROPERTY DOCUMENTS, THOMAS' SALE OF
                  INVENTORY, AND RELATED LEGAL ISSUES AND REVIEW AND
                  ANALYZE ATTACHED DOCUMENTS (.6); E-MAILS TO AND FROM
                  TRUSTEE REGARDING CONTINUED 341(A) MEETING,
                  QUESTIONS ABOUT ASSETS AND LIABILITIES, AND RELATED
                  LEGAL ISSUES (.2)
  9/2/2016 NHZ    E-MAILS FROM AND TO POTENTIAL CONSIGNMENT AGENT                  0.20      100.00
                  REGARDING CERTAIN PERSONAL PROPERTY AND RELATED
                  LEGAL ISSUES (.2)
  9/6/2016 NHZ    REVIEW AND ANALYZE AMENDED SCHEDULES AND OUTLINE                 1.60      800.00
                  QUESTIONS FOR CONTINUED 341(A) MEETING THAT RELATE TO
                  VARIOUS LEGAL ISSUES REGARDING ASSETS AND LIABILITIES
                  AND FORWARD TO TRUSTEE VIA E-MAIL (1.0); E-MAILS FROM
                  AND TO COUNSEL FOR THOMAS WYLDE REGARDING
                  DISCOVERY RESPONSES AND RELATED DOCUMENTS AND
                  REVIEW AND ANALYZE ATTACHED DOCUMENTS RELATED TO
                  ASSETS AND LIABILITIES IN ADVANCE OF CONTINUED 341(A)
                  MEETING (.6)
  9/7/2016 NHZ    TELECONFERENCE WITH TRUSTEE REGARDING QUESTIONS                  3.10     1,550.00
                  RELATED TO ASSETS AND LIABILITIES FOR CONTINUED 341(A)
                  MEETING AND RELATED LEGAL ISSUES (.3); E-MAILS FROM AND
                  TO COUNSEL FOR THOMAS WYLDE REGARDING ASSETS,
                  LIABILITIES AND FINANCIAL DATA AND LINK TO SAME FOR
                  REVIEW AND ANALYSIS (.2); E-MAILS TO AND FROM DEBTOR'S
                  COUNSEL WITH LINK TO DROPBOX FILE WITH BANK
                  STATEMENTS AND PHOTOGRAPHS OF PERSONAL PROPERTY
                  AND REVIEW AND ANALYZE SAME (1.2); E-MAILS TO AND FROM
                  TRUSTEE REGARDING REVIEW AND ANALYSIS OF BANK
                  STATEMENTS, OTHER LEGAL DOCUMENTS, AND RELATED
                  LEGAL ISSUES AND PROPOSALS FOR POSSIBLE DISPOSITION
                  OF VARIOUS ASSETS (.4); PREPARE FOR AND PARTICIPATE IN
                  341(A) MEETING VIA TELECONFERENCE (1.0)
  9/8/2016 NHZ    REVIEW FILED AMENDED SCHEDULE OF CREDITORS (.1);                 0.70      350.00
                  E-MAILS TO AND FROM TRUSTEE REGARDING ALTERNATIVES
                  FOR LIQUIDATION OF ESTATE ASSETS AND RELATED LEGAL
                  ISSUES (.2); E-MAILS TO AND FROM COUNSEL FOR THOMAS
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 34 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   8

                                                                                  Hours      Amount

                  WYLDE REGARDING ALTERNATIVES FOR LIQUIDATION OF
                  ESTATE ASSETS, DETAILED TERMS FOR POSSIBLE GLOBAL
                  SETTLEMENT, AND RELATED LEGAL ISSUES (.4)
  9/9/2016 NHZ    E-MAILS TO AND FROM AND TELECONFERENCE WITH COUNSEL              0.60      300.00
                  FOR THOMAS WYLDE REGARDING DETAILED TERMS RELATED
                  TO POTENTIAL GLOBAL SETTLEMENT AND RELATED LEGAL
                  ISSUES (.4); E-MAILS TO AND FROM TRUSTEE REGARDING
                  DETAILED TERMS FOR POTENTIAL GLOBAL SETTLEMENT,
                  ACCOUNTS RECEIVABLE, LOANS FROM DEBTOR TO THOMAS,
                  AND RELATED LEGAL ISSUES (.2)
 9/10/2016 NHZ    E-MAILS FROM AND TO LANDLORD'S COUNSEL REGARDING                 1.00      500.00
                  MOTION FOR RELIEF FROM STAY AND REMOVAL OF PERSONAL
                  PROPERTY FROM PREMISES (.2); E-MAILS TO AND FROM
                  COUNSEL FOR THOMAS WYLDE AND TRUSTEE REGARDING
                  DISPOSITION OF PERSONAL PROPERTY REMAINING AT
                  PREMISES AND COORDINATION WITH LANDLORD (.2); E-MAILS
                  FROM AND TO COUNSEL FOR THOMAS WYLDE RELATED TO
                  DISPUTED PERSONAL PROPERTY, FINANCIAL RECORDS, TAX
                  RETURNS, AND RELATED LEGAL ISSUES (.2); E-MAIL TO
                  TRUSTEE WITH DEBTOR'S TAX RETURN AND DETAILED LEGAL
                  ANALYSIS RELATED TO ASSETS, LIABILITIES, DEBTOR'S TAX
                  RETURN AND FINANCIAL ISSUES, MOTION FOR RELIEF FROM
                  STAY BY LANDLORD, REMOVAL OF PERSONAL PROPERTY
                  FROM PREMISES, AND POTENTIAL GLOBAL SETTLEMENT (.2);
                  E-MAILS TO COUNSEL FOR THOMAS WYLDE AND DEBTOR'S
                  COUNSEL REGARDING CURRENT BALANCE OF LOAN FROM
                  DEBTOR TO THOMAS AND RELATED LEGAL ISSUES REGARDING
                  ASSETS, LIABILITIES AND POTENTIAL GLOBAL SETTLEMENT (.2)
 9/12/2016 NHZ    E-MAILS TO AND FROM DEBTOR'S COUNSEL REGARDING                   1.20      600.00
                  TERMS AND AMOUNT OF LOAN FROM DEBTOR TO THOMAS,
                  INFORMATION REGARDING ACCOUNTS RECEIVABLE IN
                  SCHEDULES, POTENTIAL BUYERS FOR PERSONAL PROPERTY
                  ASSETS, AND RELATED LEGAL ISSUES (.6); E-MAILS TO AND
                  FROM COUNSEL FOR THOMAS WYLDE REGARDING DEBTOR
                  LOAN TO THOMAS, DISPUTED ISSUES REGARDING CERTAIN
                  ASSETS AND LIABILITIES, POTENTIAL SALE OF PERSONAL
                  PROPERTY, POTENTIAL GLOBAL SETTLEMENT, AND RELATED
                  LEGAL ISSUES (.6)
 9/14/2016 NHZ    REVIEW LANDLORD'S MOTION FOR RELIEF FROM STAY AND                1.00      500.00
                  APPLICATION FOR ORDER SHORTENING TIME ON HEARING FOR
                  MOTION (.6); E-MAILS FROM AND TO LANDLORD'S COUNSEL,
                  TRUSTEE, AND DEBTOR'S COUNSEL REGARDING HEARING ON
                  SHORTENED TIME, NOTICE OF SAME, AND RELATED LEGAL
                  ISSUES (.2); E-MAILS FROM AND TO COUNSEL FOR THOMAS
                  WYLDE REGARDING PROPOSED TERMS FOR POSSIBLE GLOBAL
                  SETTLEMENT AND RELATED LEGAL ISSUES (.2)
 9/15/2016 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE AND                 0.50      250.00
                  TRUSTEE REGARDING PROPOSED TERMS FOR POSSIBLE
                  GLOBAL SETTLEMENT AND RELATED LEGAL ISSUES (.4); E-MAIL
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 35 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   9

                                                                                  Hours      Amount

                  TO DEBTOR'S COUNSEL REGARDING BALANCE OF
                  OUTSTANDING LOAN OWNED BY THOMAS TO DEBTOR AND
                  POSSIBLE PURCHASER FOR PERSONAL PROPERTY ASSETS (.1)
 9/16/2016 NHZ    E-MAILS FROM AND TO DEBTOR'S COUNSEL REGARDING                   0.60      300.00
                  BALANCE OF OUTSTANDING LOAN OWNED BY THOMAS TO
                  DEBTOR, DEBTOR'S TAX RETURNS, POSSIBLE PURCHASER FOR
                  PERSONAL PROPERTY ASSETS, AND RELATED LEGAL ISSUES
                  (.2); REVIEW REJECTED LOU ORDER REGARDING LANDLORD'S
                  MOTION FOR RELIEF FROM STAY AND RELATED STIPULATION
                  AND E-MAIL TO LANDLORD'S COUNSEL REGARDING SAME (.2);
                  E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE
                  REGARDING DISPUTED ASSETS, LIABILITIES, FINANCIAL
                  DOCUMENTS, AND POSSIBLE GLOBAL SETTLEMENT (.2)
 9/17/2016 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                     0.30      150.00
                  REGARDING DISPUTED ASSETS AND LIABILITIES, FINANCIAL
                  AND LEGAL DOCUMENTS, POSSIBLE GLOBAL SETTLEMENT (.2);
                  E-MAILS TO AND FROM TRUSTEE REGARDING CASE STATUS
                  AND SCHEDULING CONFERENCE CALL (.1)
 9/18/2016 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE AND                 0.60      300.00
                  TRUSTEE REGARDING DISPUTED ASSETS AND LIABILITIES,
                  FINANCIAL AND LEGAL DOCUMENTS, POSSIBLE GLOBAL
                  SETTLEMENT, AND RELATED LEGAL ISSUES (.2);
                  TELECONFERENCE WITH TRUSTEE REGARDING DISPUTED
                  ASSETS AND LIABILITIES, FINANCIAL AND LEGAL DOCUMENTS,
                  POSSIBLE GLOBAL SETTLEMENT, AND RELATED LEGAL ISSUES
                  (.4)
 9/19/2016 NHZ    E-MAILS FROM AND TO DEBTOR'S COUNSEL REGARDING                   0.40      200.00
                  QUICKBOOK FILES, FINANCIAL DOCUMENTS, BALANCE OF DEBT
                  THAT THOMAS OWES TO DEBTOR, POSSIBLE AMENDED
                  SCHEDULES, AND RELATED LEGAL ISSUES (.2); E-MAILS FROM
                  AND TO COUNSEL FOR THOMAS WYLDE REGARDING DISPUTED
                  ASSETS AND LIABILITIES, FINANCIAL AND LEGAL DOCUMENTS,
                  POSSIBLE GLOBAL SETTLEMENT, AND RELATED LEGAL ISSUES
                  (.2)
 9/20/2016 NHZ    E-MAILS FROM AND TO LANDLORD'S COUNSEL REGARDING                 0.60      300.00
                  PROPOSED ORDER ON MOTION FOR RELIEF FROM STAY AND
                  REMOVAL OF ESTATE PROPERTY, CONFIRMED HEARING ON
                  MOTION, REVIEW PROPOSED ORDER APPROVING MOTION FOR
                  RELIEF FROM STAY AND COMMUNICATE REVISIONS (.4);
                  E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND
                  TRUSTEE REGARDING TERMS OF PROPOSED ORDER ON
                  MOTION FOR RELIEF FROM STAY, PERSONAL PROPERTY,
                  POSSIBLE GLOBAL SETTLEMENT, AND RELATED LEGAL ISSUES
                  (.2)
 9/21/2016 NHZ    E-MAILS TO AND FROM AND TELECONFERENCE WITH DEBTOR'S             1.00      500.00
                  COUNSEL REGARDING PREMISES, LANDLORD'S MOTION FOR
                  RELIEF FROM STAY AND PROPOSED ORDER, AND ESTATE
                  ASSETS (.3); E-MAILS FROM AND TO AND TELECONFERENCE
                  WITH COUNSEL FOR THOMAS WYLDE AND TRUSTEE
                  REGARDING TERMS OF PROPOSED ORDER ON MOTION FOR
                  RELIEF FROM STAY, PERSONAL PROPERTY, POSSIBLE GLOBAL
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 36 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   10

                                                                                  Hours      Amount

                  SETTLEMENT, AND RELATED LEGAL ISSUES (.5); E-MAILS FROM
                  AND TO LANDLORD'S COUNSEL REGARDING HEARING ON
                  LANDLORD'S MOTION FOR RELIEF FROM STAY, COURT'S
                  GRANTING OF MOTION, LODGED ORDER, AND RELATED ISSUES
                  (.2)
 9/22/2016 NHZ    REVIEW ENTERED ORDER GRANTING LANDLORD'S MOTION                  2.60     1,300.00
                  FOR RELIEF FROM STAY (.2); E-MAILS FROM AND TO DEBTOR'S
                  COUNSEL REGARDING POSSIBLE OFFER BY THOMAS AND
                  OTHERS TO PURCHASE CERTAIN PERSONAL PROPERTY
                  ASSETS, DISPUTE OVER OWNERSHIP OF CERTAIN PERSONAL
                  PROPERTY ITEMS, QUICKBOOKS FILES, ACCESS TO INVENTORY
                  IN STORAGE UNIT, DISPUTED CLAIMS, STATE COURT
                  PLEADINGS REGARDING INJUNCTION, AND RELATED LEGAL
                  ISSUES AND REVIEW AND ANALYZE STATE COURT PLEADINGS
                  (1.2); E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE
                  REGARDING POTENTIAL GLOBAL SETTLEMENT AND/OR SALE
                  OF ESTATE ASSETS, DISPUTED PERSONAL PROPERTY,
                  DISPUTED CLAIMS, STATE COURT PLEADINGS REGARDING
                  INJUNCTION, FINANCIAL ANALYSIS AND DOCUMENTS
                  REGARDING LOANS BY DEBTOR TO THOMAS AND ADVANCES
                  BY DEBTOR TO OFFICERS, AND RELATED LEGAL ISSUES AND
                  REVIEW AND ANALYZE FINANCIAL DOCUMENTS REGARDING
                  LOANS BY DEBTOR TO THOMAS AND ADVANCES BY DEBTOR TO
                  OFFICERS (1.2)
 9/23/2016 NHZ    REVIEW AND ANALYZE TERMS OF PROPOSAL FOR POSSIBLE                1.00      500.00
                  GLOBAL SETTLEMENT BETWEEN TRUSTEE AND THOMAS
                  WYLDE (.4); E-MAILS FROM AND TO COUNSEL FOR THOMAS
                  WYLDE AND TRUSTEE REGARDING POSSIBLE GLOBAL
                  SETTLEMENT (.6)
 9/26/2016 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                     0.20      100.00
                  RELATED TO TERMS OF POTENTIAL GLOBAL SETTLEMENT
                  AGREEMENT AND RELATED LEGAL ISSUES (.2)
 9/27/2016 NHZ    E-MAILS TO AND FROM AND TELECONFERENCE WITH TRUSTEE              0.40      200.00
                  REGARDING TERMS OF POTENTIAL GLOBAL SETTLEMENT AND
                  RELATED LEGAL ISSUES (.4)
 9/28/2016 NHZ    REVIEW NOTICE OF ASSET CASE AND CALENDAR CLAIMS BAR              0.50      275.00
                  DATE (.1); E-MAILS FROM AND TO DEBTOR'S COUNSEL
                  REGARDING ACCESS TO PERSONAL PROPERTY ASSETS FOR
                  POSSIBLE OFFER TO PURCHASE AND RELATED ISSUES (.2);
                  E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE
                  RELATED TO ACCESS TO STORAGE UNIT, OTHER ASSETS, AND
                  RELATED LEGAL ISSUES (.2)
 9/29/2016 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                     0.60      300.00
                  REGARDING DISPUTED ASSETS AND LIABILITIES, PERSONAL
                  PROPERTY AT DEBTOR'S FORMER PREMISES, POSSIBLE
                  GLOBAL SETTLEMENT (.2); E-MAILS TO AND FROM AND
                  TELECONFERENCE WITH TECHNICOLOR, LANDLORD'S NEW
                  TENANT AT DEBTOR'S FORMER PREMISES, REGARDING
                  PERSONAL PROPERTY AT PREMISES AND RELATED LEGAL
                  ISSUES (.4)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 37 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     11

                                                                                  Hours      Amount

 9/30/2016 NHZ E-MAILS FROM AND TO AND TELECONFERENCE WITH DEBTOR'S                0.80      400.00
               COUNSEL REGARDING ACCESS TO PERSONAL PROPERTY FOR
               THOMAS AND POTENTIAL BUYER TO EVALUATE, LANDLORD'S
               RELIEF FROM STAY AND STATUS OF PERSONAL PROPERTY AT
               PREMISES, ISSUES RELATED TO LOANS AND ADVANCES TO
               THOMAS BY DEBTOR, AND RELATED LEGAL ISSUES (.4); E-MAILS
               TO AND FROM AND TELECONFERENCE WITH COUNSEL FOR
               THOMAS WYLDE REGARDING APPOINTMENT AT STORAGE UNIT,
               PERSONAL PROPERTY AT FORMER PREMISES, LOANS AND
               ADVANCES BY DEBTOR TO THOMAS, DISPUTED ASSETS AND
               LIABILITIES, POTENTIAL GLOBAL SETTLEMENT, AND RELATED
               LEGAL ISSUES (.4)
 10/4/2016 NHZ E-MAILS FROM AND TO DEBTOR'S COUNSEL REGARDING                      1.80      900.00
               PERSONAL PROPERTY AT FORMER PREMISES, TRUSTEE'S
               ANALYSIS OF PERSONAL PROPERTY AND POSSIBLE
               ABANDONMENT OF CERTAIN ITEMS, COMMUNICATIONS WITH
               LANDLORD, APPOINTMENT FOR THIRD PARTY TO INSPECT
               PERSONAL PROPERTY AT FORMER PREMISES AND STORAGE
               UNIT, FURTHER INQUIRY REGARDING BALANCE OF LOAN MADE
               BY DEBTOR TO THOMAS AND POSSIBLE AMENDED SCHEDULES,
               AND RELATED LEGAL ISSUES (.6); E-MAILS TO AND FROM
               TRUSTEE REGARDING FORMER PREMISES, EVALUATION AND
               POSSIBLE SALE OF CERTAIN PERSONAL PROPERTY AND
               SCHEDULING APPOINTMENTS FOR THIRD PARTIES TO INSPECT
               PERSONAL PROPERTY (.2); E-MAILS TO AND FROM COUNSEL
               FOR THOMAS WYLDE REGARDING APPOINTMENT TO INSPECT
               PERSONAL PROPERTY AT STORAGE UNIT AND RELATED LEGAL
               ISSUES REGARDING DISPUTED PERSONAL PROPERTY ASSETS
               (.2); E-MAILS TO AND FROM TRUSTEE REGARDING
               ACCEPTANCE OF TERMS FOR GLOBAL SETTLEMENT WITH
               THOMAS WYLDE, SUBJECT TO BANKRUPTCY COURT
               APPROVAL, PREPARATION OF DOCUMENTS, AND RELATED
               LEGAL ISSUES (.2): E-MAILS TO AND FROM AND
               TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE
               REGARDING TRUSTEE'S ACCEPTANCE OF TERMS FOR GLOBAL
               SETTLEMENT, SUBJECT TO BANKRUPTCY COURT APPROVAL,
               PREPARATION OF DOCUMENTS, AND RELATED LEGAL ISSUES
               (.6)
 10/5/2016 NHZ REVIEW E-MAIL FROM TRUSTEE TO DEBTOR'S COUNSEL                      0.10          50.00
               REGARDING NEED FOR AMENDED SCHEDULES TO BE FILED
               PRIOR TO DATE OF CONTINUED 341(A) MEETING (.1)
 10/7/2016 NHZ REVIEW E-MAILS BETWEEN TRUSTEE AND DEBTOR'S COUNSEL                 5.20     2,600.00
               REGARDING TURNOVER OF CHECK FOR BANK BALANCE, DROP
               BOX LINK WITH REQUESTED BANK STATEMENTS AND
               PHOTOGRAPHS OF PERSONAL PROPERTY, AND RELATED
               ISSUES (.4); E-MAIL TO DEBTOR'S COUNSEL REGARDING
               CREDITOR'S REQUEST FOR DEBTOR'S CORPORATE TAX
               RETURNS AND INTENT TO COMPLY (.1); PREPARE FOR, TRAVEL
               TO AND FROM, AND INSPECT AND RECORD NOTES AND TAKE
               PHOTOGRAPHS OF PERSONAL PROPERTY IN STORAGE UNIT
               AND CONFERENCE WITH DEBTOR'S PRINCIPAL, THOMAS AND
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 38 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     12

                                                                                  Hours      Amount

                  HER STATE COURT COUNSEL (4.5); E-MAILS TO AND FROM AND
                  CALL TO COUNSEL FOR THOMAS WYLDE REGARDING TERMS
                  FOR GLOBAL SETTLEMENT AND RELATED LEGAL ISSUES (.2)
 10/7/2016 CC     PREPARE FOR, TRAVEL TO AND FROM, AND ASSIST COUNSEL              4.50      675.00
                  TO INSPECT, RECORD NOTES AND TAKE PHOTOGRAPHS OF
                  PERSONAL PROPERTY IN STORAGE UNIT AND CONFERENCE
                  WITH DEBTOR'S PRINCIPAL, THOMAS, AND HER STATE COURT
                  COUNSEL (4.5)
 10/8/2016 NHZ    E-MAIL FROM AND TELECONFERENCE WITH COUNSEL FOR                  0.60      300.00
                  THOMAS WYLDE REGARDING TERMS FOR GLOBAL
                  SETTLEMENT AND RELATED LEGAL ISSUES (.6)
 10/9/2016 NHZ    E-MAILTO COUNSEL FOR THOMAS WYLDE REGARDING TERMS                0.10          50.00
                  FOR GLOBAL SETTLEMENT AND RELATED LEGAL ISSUES (.1)
10/10/2016 NHZ    E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE                     1.40      700.00
                  REGARDING TERMS FOR GLOBAL SETTLEMENT AND RELATED
                  LEGAL ISSUES (.6); E-MAILS TO AND FROM TRUSTEE
                  REGARDING OUTSTANDING CASE ISSUES INCLUDING
                  DISPUTED ASSETS, ANALYSIS OF DOCUMENTS RELATED TO
                  CERTAIN ASSETS, AND QUESTIONS FOR CONTINUED 341(A)
                  MEETING (.2); E-MAILS FROM AND TO DEBTOR'S COUNSEL
                  REGARDING STATUS OF REQUESTS BY TRUSTEE FOR
                  ADDITIONAL DOCUMENTS AND INFORMATION, REQUEST FOR
                  AMENDED SCHEDULES, CREDITOR'S REQUESTS FOR DEBTOR'S
                  CORPORATE TAX RETURNS, CONTINUED 341(A) MEETING, AND
                  RELATED LEGAL ISSUES (.2); E-MAILS TO AND FROM TRUSTEE
                  REGARDING E-MAIL FROM DEBTOR'S COUNSEL, DISPUTED
                  ASSETS, REQUESTED AMENDED SCHEDULES, CREDITOR'S
                  REQUEST FOR TAX RETURNS, CONTINUED 341(A) MEETING AND
                  RELATED LEGAL ISSUES (.2); E-MAILS TO AND FROM TRUSTEE
                  REGARDING TERMS OF PROPOSED GLOBAL SETTLEMENT AND
                  RELATED LEGAL ISSUES (.2)
10/11/2016 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE AND                 3.20     1,600.00
                  TRUSTEE REGARDING TERMS OF POTENTIAL GLOBAL
                  SETTLEMENT AND RELATED LEGAL ISSUES AND REVIEW,
                  ANALYZE, AND REVISE DRAFT SETTLEMENT AGREEMENT (2.4);
                  TELECONFERENCE WITH TRUSTEE REGARDING OUTCOME OF
                  CONTINUED 341(A) MEETING, THOMAS' TESTIMONY RELATED
                  TO OUTSTANDING LOAN FROM DEBTOR TO THOMAS, FINANCIAL
                  AND TAX DOCUMENTS, AND RELATED LEGAL ISSUES (.4);
                  E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE
                  RELATED TO FINANCIAL AND TAX DOCUMENTS AND PROVIDING
                  FINANCIAL RECORDS TO TRUSTEE'S ACCOUNTANT (.2); E-MAILS
                  TO AND FROM TRUSTEE REGARDING TAX RETURNS AND
                  FINANCIAL DOCUMENTS AND FORWARD TAX RETURNS AND
                  FINANCIAL DOCUMENTS TO TRUSTEE FOR TRUSTEE'S
                  ACCOUNTANT (.2)
10/12/2016 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                     0.30      150.00
                  REGARDING TERMS OF POTENTIAL GLOBAL SETTLEMENT,
                  DEPOSIT FOR SETTLEMENT PAYMENT, AND RELATED LEGAL
                  ISSUES (.3)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 39 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   13

                                                                                  Hours      Amount

10/13/2016 NHZ E-MAILS FROM COUNSEL FOR THOMAS WYLDE AND TO                        0.50      250.00
               TRUSTEE REGARDING TERMS OF POTENTIAL GLOBAL
               SETTLEMENT, INFORMATION FROM JOEL KEYSER, CPA,
               FORMER CHIEF FINANCIAL OFFICER OF DEBTOR REGARDING
               FINANCIAL HISTORY, FINANCIAL TRANSACTIONS, AND RELATED
               LEGAL ISSUES (.5)
10/14/2016 NHZ E-MAILS TO AND FROM AND TELECONFERENCE WITH TRUSTEE                 0.50      250.00
               REGARDING TERMS OF POTENTIAL GLOBAL SETTLEMENT,
               WIRE TRANSFER INSTRUCTIONS FOR SETTLEMENT PAYMENT,
               FINANCIAL TRANSACTIONS AND RECORDS, AND RELATED
               LEGAL ISSUES (.5)
10/18/2016 NHZ E-MAILS TO AND FROM TRUSTEE REGARDING CASE STATUS                   0.20      100.00
               AND FINANCIAL DOCUMENTS TO BE PROVIDED TO TRUSTEE'S
               ACCOUNTANT (.2)
10/26/2016 NHZ E-MAIL FROM DEBTOR'S COUNSEL REGARDING FINANCIAL                    0.40      200.00
               RECORDS (.1); E-MAIL TO COUNSEL FOR THOMAS WYLDE
               REGARDING FINANCIAL RECORDS (.1); E-MAILS TO AND FROM
               TRUSTEE REGARDING FINANCIAL RECORDS, TERMS OF
               GLOBAL SETTLEMENT, AND WIRE INSTRUCTIONS FOR DEPOSIT
               OF SETTLEMENT PAYMENT (.2)
10/27/2016 NHZ E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE                        0.60      300.00
               REGARDING REVISIONS TO AGREEMENT FOR GLOBAL
               SETTLEMENT, WIRE INSTRUCTIONS FOR DEPOSIT OF
               SETTLEMENT PAYMENT, FINANCIAL RECORDS, AND RELATED
               LEGAL ISSUES (.4); E-MAILS TO AND FROM TRUSTEE AND
               TRUSTEE'S ADMINISTRATOR REGARDING WIRE INSTRUCTIONS
               FOR DEPOSIT OF SETTLEMENT PAYMENT AND GLOBAL
               SETTLEMENT (.1); E-MAILS TO AND FROM DEBTOR'S COUNSEL
               REGARDING FINANCIAL RECORDS (.1)
10/28/2016 NHZ E-MAILS TO AND FROM DEBTOR'S COUNSEL REGARDING                      0.20      100.00
               FINANCIAL RECORDS (.2)
10/29/2016 NHZ REVIEW AND REVISE SETTLEMENT AGREEMENT AND FORWARD                  1.20      600.00
               TO COUNSEL FOR THOMAS WYLDE BY E-MAIL (1.2)
10/30/2016 NHZ REVIEW FURTHER REVISED AGREEMENT FROM COUNSEL FOR                   0.70      350.00
               THOMAS WYLDE AND MAKE FURTHER REVISIONS (.5); E-MAILS
               TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS WYLDE
               REGARDING REVISED AGREEMENT (.2)
10/31/2016 NHZ E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND                    0.80      400.00
               TRUSTEE REGARDING FINAL REVISIONS TO SETTLEMENT
               AGREEMENT, COMPROMISE MOTION, AND REVISE AND
               CIRCULATE FINAL AGREEMENT FOR EXECUTION (.8)
 11/1/2016 NHZ E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS                  0.20      100.00
               WYLDE AND CIRCULATE EXECUTED SETTLEMENT AGREEMENT
               (.2)
 11/2/2016 NHZ TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE TO                     0.40      200.00
               CONFIRM RECEIPT OF SETTLEMENT PAYMENT AND
               INSTRUCTIONS FOR WIRE TRANSFER (.2); E-MAILS TO AND
               FROM TRUSTEE AND COUNSEL FOR THOMAS WYLDE WITH
               INSTRUCTIONS FOR WIRE TRANSFER TO BE COMPLETED (.2)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 40 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   14

                                                                                  Hours      Amount

 11/6/2016 NHZ DRAFT COMPROMISE MOTION, WITH SUPPORTING                            4.00     2,000.00
               DECLARATION, FOR GLOBAL SETTLEMENT AND CIRCULATE TO
               TRUSTEE AND COUNSEL FOR THOMAS WYLDE FOR REVIEW
               AND COMMENT (3.0); PREPARE NOTICE OF COMPROMISE
               MOTION (1.0)
 11/7/2016 NHZ E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                        1.20      600.00
               REGARDING SUGGESTED REVISIONS TO DRAFT COMPROMISE
               MOTION, WITH SUPPORTING DECLARATION, FOR GLOBAL
               SETTLEMENT, REVIEW AND REVISE COMPROMISE MOTION AND
               CIRCULATE REVISED VERSION FOR APPROVAL (1.2)
 11/8/2016 NHZ E-MAILS FROM AND TO TRUSTEE REGARDING APPROVAL OF                   1.40      700.00
               REVISED COMPROMISE MOTION, FINALIZE MOTION AND
               CIRCULATE FINAL COMPROMISE MOTION WITH SUPPORTING
               DECLARATION AND EXHIBIT TO TRUSTEE TO EXECUTE AND
               RETURN DECLARATION, AND FINALIZE NOTICE OF MOTION (1.2);
               E-MAILS FROM AND TO TECHNICOLOR REPRESENTATIVE
               ABOUT FORMER PREMISES, SCHEDULE TO REMOVE PERSONAL
               PROPERTY, AND COMPROMISE MOTION (.2)
11/14/2016 NHZ CALL AND E-MAIL TO MARILYN HESTON AND ASSOCIATES (MHA)              0.40      200.00
               FOR TURNOVER OF ANY ITEMS OF THE ESTATE'S PERSONAL
               PROPERTY THAT ARE HELD BY MHA (.4)
11/19/2016 NHZ DOWNLOAD, REVIEW AND ANALYZE PROOF OF CLAIM NO. 1 (.2)              0.20      100.00
11/23/2016 NHZ REVIEW AND ANALYZE LANDLORD'S OPPOSITION TO                         0.70      350.00
               COMPROMISE MOTION (.3); E-MAIL TO AND CALL TO
               LANDLORD'S COUNSEL REGARDING OPPOSITION TO
               COMPROMISE MOTION, DISPOSITION OF SECURITY DEPOSIT,
               AND BALANCE OF LANDLORD'S CLAIM (.2); E-MAILS FROM AND
               TO COUNSEL FOR THOMAS WYLDE REGARDING LANDLORD'S
               OPPOSITION TO COMPROMISE MOTION, LANDLORD'S CLAIM,
               AND RELATED LEGAL ISSUES (.2)
11/24/2016 NHZ REVIEW AND ANALYZE THOMAS' OPPOSITION TO COMPROMISE                 0.40      200.00
               MOTION (.3); TELECONFERENCE WITH JUDGE YUN'S CLERK
               REGARDING HEARING DATE FOR COMPROMISE MOTION (.1)
11/28/2016 NHZ E-MAIL TO TRUSTEE REGARDING NOTICE OF HEARING ON                    0.40      200.00
               COMPROMISE MOTION, OPPOSITIONS FILED BY LANDLORD AND
               BY THOMAS, SUBSTANCE OF REPLY TO BE PREPARED, AND
               RELATED LEGAL ISSUES (.1); PREPARE NOTICE OF HEARING ON
               COMPROMISE MOTION (.3)
11/30/2016 NHZ E-MAILS FROM AND TO TRUSTEE REGARDING THOMAS' PROOF                 0.20      100.00
               OF CLAIM AND OFFSET BY AMOUNT THOMAS OWES ON
               BALANCE OF LOAN MADE TO HER BY DEBTOR (.2)
 12/1/2016 NHZ E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE                        0.60      330.00
               RELATED TO PERSONAL PROPERTY HELD BY MHA AND
               RELATED LEGAL ISSUES (.2); E-MAILS TO AND FROM AND CALL
               TO MHA REGARDING DEMAND FOR TURNOVER OF PERSONAL
               PROPERTY AND RELATED LEGAL ISSUES (.2); E-MAILS FROM
               AND TO COUNSEL FOR THOMAS WYLDE RELATED TO
               COMPROMISE MOTION, GLOBAL SETTLEMENT, CLAIMS FILED IN
               CASE, AND RELATED LEGAL ISSUES (.2)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 41 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   15

                                                                                  Hours      Amount

 12/2/2016 NHZ E-MAILS FROM AND TO COUNSEL FOR MHA REGARDING                       0.80      440.00
               DEMAND FOR TURNOVER OF PERSONAL PROPERTY,
               RESPONSE BY MHA, AND RELATED LEGAL ISSUES (.3); E-MAILS
               FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING
               ISSUES RAISED IN OPPOSITIONS TO COMPROMISE MOTION AND
               RELATED LEGAL ISSUES AND REVIEW AND ANALYZE ATTACHED
               DOCUMENTS (.5)
 12/8/2016 NHZ DOWNLOAD, REVIEW AND ANALYZE PROOF OF CLAIM NO. 2 (.2)              0.20      110.00
 12/9/2016 NHZ E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                        1.20      660.00
               REGARDING STATE COURT LITIGATION AND DISCOVERY
               DOCUMENTS RELATED TO COMPROMISE MOTION AND REPLY
               TO OPPOSITION AND RELATED LEGAL ISSUES AND REVIEW AND
               ANALYZE ATTACHED DISCOVERY DOCUMENTS (1.0); E-MAILS
               FROM AND TO COUNSEL FOR THOMAS WYLDE RELATED TO
               POSSIBLE FILING A PROOF OF INTEREST BY JENE PARK (.2)
12/10/2016 NHZ REVIEW E-MAILS FROM COUNSEL FOR THOMAS WYLDE AND                    0.20      110.00
               STATE COURT COUNSEL FOR THOMAS REGARDING PERSONAL
               PROPERTY, STATE COURT LITIGATION, AND FINANCIAL ISSUES
               AND FILES THAT RELATE TO PERSONAL PROPERTY OF ESTATE
               AND RELATED LEGAL ISSUES (.2)
12/11/2016 NHZ DOWNLOAD, REVIEW AND ANALYZE PROOF OF CLAIM NO. 3 (.2)              0.20      110.00
12/12/2016 NHZ DOWNLOAD, REVIEW AND ANALYZE PROOF OF CLAIM NO. 4 (.2);             0.50      275.00
               E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE
               REGARDING COMMUNICATIONS WITH COUNSEL FOR MHA
               REGARDING PERSONAL PROPERTY AND DETERMINATION OF
               OWNERSHIP, LIEN, CLAIM, AND AUTOMATIC STAY ISSUES (.2);
               E-MAILS TO AND FROM TRUSTEE REGARDING ESTATE TAX
               RETURNS AND RELATED LEGAL ISSUES (.1)
12/13/2016 NHZ E-MAILS TO AND FROM AND TELECONFERENCE WITH COUNSEL                 2.20     1,210.00
               FOR THOMAS REGARDING TRUSTEE'S OBJECTION TO CLAIM
               NO. 1 (.4); PREPARE OBJECTION TO CLAIM NO. 1 WITH
               SUPPORTING DOCUMENTS (1.1); E-MAILS TO AND FROM
               TRUSTEE REGARDING APPROVAL OF OBJECTION BEFORE
               FILING AND PREPARATION OF MANDATORY FORM FOR NOTICE
               (.2); FINALIZE OBJECTION WITH SUPPORTING DOCUMENTS AND
               PREPARE MANDATORY FORM OF NOTICE (.2); E-MAILS FROM
               AND TO COUNSEL FOR THOMAS WYLDE REGARDING DISPUTED
               CLAIMS TO CERTAIN PERSONAL PROPERTY RELATED TO
               COMPROMISE MOTION AND REVIEW AND ANALYZE ATTACHED
               DOCUMENTS (.3)
12/14/2016 NHZ E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                        0.30      165.00
               REGARDING DISPUTED CLAIMS TO CERTAIN PERSONAL
               PROPERTY RELATED TO COMPROMISE MOTION AND REVIEW
               AND ANALYZE ATTACHED DOCUMENTS (.3)
12/15/2016 NHZ E-MAIL TO COUNSEL FOR THOMAS REGARDING BALANCE OF                   0.50      275.00
               LOAN THOMAS OWES DEBTOR, DISPUTED CLAIMS TO CERTAIN
               PERSONAL PROPERTY RELATED TO COMPROMISE MOTION,
               DISPOSITION OF ASSETS BY THOMAS, AND RELATED LEGAL
               ISSUES (.2); E-MAILS TO AND FROM COUNSEL FOR THOMAS
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 42 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     16

                                                                                  Hours      Amount

                  WYLDE REGARDING DISPUTED CLAIMS TO CERTAIN PERSONAL
                  PROPERTY RELATED TO COMPROMISE MOTION AND REVIEW
                  AND ANALYZE ATTACHED DOCUMENTS (.3)
12/17/2016 NHZ    DOWNLOAD, REVIEW AND ANALYZE PROOF OF CLAIM NO. 5 (.2)           0.20      110.00
12/19/2016 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                     0.30      165.00
                  REGARDING DISPUTED CLAIMS TO CERTAIN PERSONAL
                  PROPERTY RELATED TO COMPROMISE MOTION AND REVIEW
                  AND ANALYZE ATTACHED DOCUMENTS (.3)
12/20/2016 NHZ    E-MAILS FROM AND TO TRUSTEE'S ADMINISTRATOR                      0.40      220.00
                  REGARDING DEBTOR'S TAX RETURNS AND TRUSTEE'S
                  ACCOUNTANT AND FORWARD MULTIPLE YEARS OF DEBTOR'S
                  TAX RETURNS AND FINANCIAL RECORDS (.4)
12/22/2016 NHZ    REVIEW E-MAIL WITH ATTACHMENTS FROM COUNSEL FOR                  0.20      110.00
                  THOMAS WYLDE REGARDING ADMINISTRATIVE EXPENSE CLAIM
                  AND RELATED LEGAL ISSUES (.2)
12/23/2016 NHZ    REVIEW E-MAIL WITH ATTACHMENT FROM COUNSEL FOR                   0.20      110.00
                  THOMAS WYLDE REGARDING NEW CLAIM TO BE FILED AND
                  RELATED LEGAL ISSUES (.2)
12/24/2016 NHZ    DOWNLOAD, REVIEW AND ANALYZE PROOFS OF CLAIM NOS. 6              0.60      330.00
                  AND 7 (.4); E-MAILS TO AND FROM COUNSEL FOR THOMAS
                  WYLDE REGARDING FILED PROOFS OF CLAIM, ADMINISTRATIVE
                  EXPENSE CLAIM, AND RELATED LEGAL ISSUES (.2)
12/27/2016 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                     1.10      605.00
                  REGARDING LEASE OF DEBTOR'S FORMER PREMISES,
                  LANDLORD'S PROOF OF CLAIM, OTHER FILED CLAIMS AND
                  ADMINISTRATIVE EXPENSE, AND RELATED LEGAL ISSUES AND
                  REVIEW AND ANALYZE ATTACHMENTS (.7); E-MAILS FROM AND
                  TO COUNSEL FOR THOMAS AND DEBTOR'S COUNSEL
                  REGARDING TURNOVER OF PERSONAL PROPERTY BY THOMAS,
                  DISPUTED PERSONAL PROPERTY, OUTSTANDING BALANCE OF
                  LOAN FROM DEBTOR TO THOMAS, FINANCIAL RECORDS, AND
                  RELATED LEGAL ISSUES (.4)
12/28/2016 NHZ    DOWNLOAD, REVIEW AND ANALYZE PROOF OF CLAIM NO. 8 (.2)           0.20      110.00
12/30/2016 NHZ    DOWNLOAD, REVIEW AND ANALYZE RESPONSE BY THOMAS TO               0.50      275.00
                  TRUSTEE'S OBJECTION TO CLAIM NO. 1 (.3); E-MAILS FROM AND
                  TO COUNSEL FOR THOMAS WYLDE REGARDING THOMAS'
                  RESPONSE, BASIS FOR OBJECTION TO CLAIM NO. 1, AND
                  RELATED LEGAL ISSUES (.2)
  1/1/2017 NHZ    REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE                      0.10          55.00
                  REGARDING ADDITIONAL CLAIM NO. 9 BEING FILED (.1)
  1/2/2017 NHZ    DOWNLOAD, REVIEW AND ANALYZE PROOF OF CLAIM NO. 9 (.2)           0.20       110.00
  1/3/2017 NHZ    DOWNLOAD, REVIEW AND ANALYZE PROOF OF CLAIM NO. 10 (.2)          0.20       110.00
  1/4/2017 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                     2.10     1,155.00
                  REGARDING CLAIMS FILED, REPLIES BY TRUSTEE TO
                  OPPOSITIONS TO COMPROMISE MOTION AND TO RESPONSE BY
                  THOMAS TO TRUSTEE'S OBJECTION TO CLAIM NO. 1, AND
                  RELATED LEGAL ISSUES (.3); E-MAILS TO AND FROM TRUSTEE
                  WITH POSSIBLE EXHIBITS RELATED TO REPLY TO RESPONSE
                  BY THOMAS TO TRUSTEE'S OBJECTION TO CLAIM NO. 1 AND TO
                  REPLY TO OPPOSITIONS TO COMPROMISE MOTION (.3);
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 43 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   17

                                                                                  Hours      Amount

                  PREPARE REPLY, WITH SUPPORTING DOCUMENTS, TO
                  RESPONSE BY THOMAS TO TRUSTEE'S OBJECTION TO CLAIM
                  NO. 1 (1.5)
  1/5/2017 NHZ    E-MAILS TO AND FROM TRUSTEE WITH ATTACHED REPLY TO               4.70     2,585.00
                  RESPONSE BY THOMAS TO OBJECTION TO CLAIM NO. 1 FOR
                  REVIEW AND APPROVAL (.2); E-MAILS TO AND FROM COUNSEL
                  FOR THOMAS WYLDE WITH ATTACHED REPLY TO RESPONSE
                  BY THOMAS TO OBJECTION TO CLAIM NO. 1 (.2); FINALIZE
                  REPLY, WITH SUPPORTING DOCUMENTS, TO RESPONSE BY
                  THOMAS TO OBJECTION TO CLAIM NO. 1 (.4); DRAFT REPLY,
                  WITH SUPPORTING DOCUMENTS, TO OPPOSITIONS TO
                  COMPROMISE MOTION (2.0); E-MAILS TO AND FROM TRUSTEE'S
                  ADMINISTRATOR WITH ATTACHED FINANCIAL DOCUMENTS FOR
                  TRUSTEE'S ACCOUNTANT (.2); E-MAILS TO AND FROM AND
                  TELECONFERENCE WITH TRUSTEE REGARDING REPLY TO
                  OPPOSITIONS TO COMPROMISE MOTION, REVISIONS TO AND
                  EXECUTION OF TRUSTEE'S DECLARATION (.4); E-MAILS TO AND
                  FROM COUNSEL FOR THOMAS WYLDE REGARDING REPLY TO
                  OPPOSITIONS TO COMPROMISE MOTION, RELATED COMMENTS
                  AND SUGGESTED REVISIONS (.3); REVIEW, REVISE AND
                  FINALIZE REPLY TO OPPOSITIONS TO COMPROMISE MOTION
                  WITH SUPPORTING DECLARATION AND EXHIBIT (.5); REVIEW
                  AND ANALYZE LANDLORD'S PROOF OF CLAIM AND PREPARE
                  E-MAIL TO LANDLORD'S COUNSEL REGARDING TRUSTEE'S
                  QUESTIONS ABOUT AND POSSIBLE OBJECTIONS TO CLAIM (.5)
  1/6/2017 NHZ    DOWNLOAD, REVIEW AND ANALYZE AMENDED PROOF OF                    0.20      110.00
                  CLAIM NO. 1 (.2)
  1/9/2017 NHZ    TELECONFERENCE WITH AND E-MAILS TO AND FROM COUNSEL              1.00      550.00
                  FOR THOMAS WYLDE REGARDING AMENDED CLAIM NO. 1,
                  OBJECTIONABLE ITEMS INCLUDED IN CLAIM, AND RELATED
                  LEGAL ISSUES (.6); E-MAILS TO AND FROM TRUSTEE
                  REGARDING AMENDED CLAIM NO. 1, TENTATIVE RULING FOR
                  HEARING ON OBJECTION TO CLAIM AND COMPROMISE MOTION,
                  AND RELATED LEGAL ISSUES (.4)
 1/12/2017 NHZ    DOWNLOAD, REVIEW AND ANALYZE PROOF OF CLAIM NO. 11               6.30     3,465.00
                  (.2); E-MAIL FROM COUNSEL FOR THOMAS WYLDE REGARDING
                  ASSIGNMENT OF RIGHTS RELATED TO SETTLEMENT
                  AGREEMENT (.1): REVIEW E-MAILS BETWEEN COUNSEL FOR
                  THOMAS WYLDE AND COUNSEL FOR THOMAS REGARDING
                  DISPUTES OVER PERSONAL PROPERTY AND FINANCIAL FILES
                  RELATED TO PROPOSED SETTLEMENT AGREEMENT (.2);
                  PREPARE FOR, TRAVEL TO AND FROM, AND ATTEND HEARING
                  ON COMPROMISE MOTION AND OBJECTION TO CLAIM NO. 1
                  (5.0); E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE
                  REGARDING OUTCOME OF HEARING ON COMPROMISE MOTION,
                  CONTINUED HEARING DATE, AND POSSIBLE MODIFICATIONS TO
                  SETTLEMENT AGREEMENT (.4); E-MAILS TO AND FROM
                  TRUSTEE REGARDING OUTCOME OF HEARING ON
                  COMPROMISE MOTION AND OBJECTION TO CLAIM NO. 1,
                  CONTINUED HEARING DATE, COURT'S CONCERNS AND
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 44 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     18

                                                                                  Hours      Amount

                  QUESTIONS, POSSIBLE ACTIONS TO TAKE AND FURTHER
                  INFORMATION REQUESTED BY COURT, AND RELATED LEGAL
                  ISSUES (.4)
 1/13/2017 NHZ    TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE                     1.40      770.00
                  REGARDING OPTIONS FOR REVISING SETTLEMENT
                  AGREEMENT, REVISING COMPROMISE MOTION, ADDING SALE
                  PROVISIONS TO AMENDED MOTION, OTHER ALTERNATIVES
                  FOR PROCEEDING, AND RELATED LEGAL ISSUES (.8); E-MAILS
                  TO AND FROM AND TELECONFERENCE WITH TRUSTEE
                  REGARDING REVISIONS TO COMPROMISE MOTION,
                  EVALUATION OF PERSONAL PROPERTY BY AUCTIONEER,
                  OBJECTIONS TO CLAIMS, AND RELATED LEGAL ISSUES (.6)
 1/14/2017 NHZ    REVIEW NOTICES OF CONTINUED HEARINGS ON COMPROMISE               0.10          55.00
                  MOTION AND OBJECTION TO CLAIM NO. 1 (.1)
 1/18/2017 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                     0.50      275.00
                  REGARDING POTENTIAL MODIFICATIONS TO PROPOSED
                  COMPROMISE, FILED CLAIMS, POTENTIAL OBJECTIONS,
                  SCHEDULING CONFERENCE CALL, AND RELATED LEGAL ISSUES
                  (.3); E-MAILS TO AND FROM TRUSTEE REGARDING 341(A)
                  RECORDINGS TO SUPPORT PROPOSED COMPROMISE(.2)
 1/19/2017 NHZ    E-MAIL FROM AND TELECONFERENCE WITH COUNSEL FOR                  1.00      550.00
                  THOMAS WYLDE REGARDING POTENTIAL REVISIONS TO
                  COMPROMISE, CLAIMS AND POSSIBLE OBJECTIONS,
                  ALTERNATIVES FOR DISPOSITION OF CERTAIN ASSETS, AND
                  RELATED LEGAL ISSUES (1.0)
 1/22/2017 NHZ    PREPARE E-MAILS WITH ATTACHMENTS TO POTENTIAL                    0.50      275.00
                  AUCTIONEER FOR REVIEW AND EVALUATION OF PERSONAL
                  PROPERTY (.3); PREPARE E-MAIL TO TECHNICOLOR
                  REGARDING ACCESS TO FORMER PREMISES FOR
                  APPOINTMENT WITH AUCTIONEER TO EVALUATE PERSONAL
                  PROPERTY OF ESTATE (.1); PREPARE E-MAIL TO COUNSEL FOR
                  THOMAS WYLDE REGARDING AUCTIONEER'S EVALUATION OF
                  PERSONAL PROPERTY RELATED TO PROPOSED COMPROMISE
                  (.1)
 1/23/2017 NHZ    E-MAILS TO AND FROM AND TELECONFERENCE WITH                      1.10      605.00
                  POTENTIAL AUCTIONEER REGARDING REVIEW AND
                  EVALUATION OF PERSONAL PROPERTY AND REFERRAL TO
                  ALTERNATE AUCTIONEER (.6); E-MAILS FROM AND TO
                  TECHNICOLOR REGARDING ACCESS TO FORMER PREMISES
                  FOR APPOINTMENT WITH AUCTIONEER TO EVALUATE
                  PERSONAL PROPERTY OF ESTATE (.2); E-MAILS TO AND FROM
                  COUNSEL FOR THOMAS WYLDE REGARDING AUCTIONEER'S
                  EVALUATION OF PERSONAL PROPERTY RELATED TO
                  PROPOSED COMPROMISE, SCHEDULING APPOINTMENT FOR
                  ACCESS TO STORAGE UNIT, MODIFICATIONS TO PROPOSED
                  SETTLEMENT, ALTERNATIVES FOR DISPOSITION OF PERSONAL
                  PROPERTY, DISPUTES REGARDING PERSONAL PROPERTY, AND
                  RELATED LEGAL ISSUES (.3)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 45 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   19

                                                                                  Hours      Amount

 1/24/2017 NHZ REVIEW TRUSTEE'S APPLICATION TO EMPLOY ACCOUNTANT                   0.30      165.00
               AND RELATED NOTICE OF APPLICATION (.2); E-MAILS TO AND
               FROM REPRESENTATIVE OF THOMAS WYLDE TO CONFIRM
               APPOINTMENT WITH AUCTIONEER TO EVALUATE PERSONAL
               PROPERTY AT STORAGE UNIT (.1)
 1/25/2017 NHZ E-MAILS TO AND FROM LANDLORD'S COUNSEL REGARDING                    0.20      110.00
               SECURITY DEPOSIT, LANDLORD'S CLAIM, POTENTIAL
               OBJECTION TO CLAIM, AND RELATED LEGAL ISSUES (.2)
 1/26/2017 NHZ E-MAIL TO LANDLORD'S COUNSEL REGARDING                              0.90      495.00
               TELECONFERENCE TO DISCUSS SECURITY DEPOSIT,
               LANDLORD'S CLAIM, POTENTIAL OBJECTION TO CLAIM, AND
               RELATED LEGAL ISSUES (.1); E-MAILS TO AND FROM
               TECHNICOLOR REGARDING APPOINTMENT AT FORMER
               PREMISES FOR AUCTIONEER TO EVALUATE PERSONAL
               PROPERTY (.2); E-MAILS TO AND FROM AND TELECONFERENCE
               WITH AUCTIONEER SPEAR REGARDING EVALUATION OF
               PERSONAL PROPERTY, SCHEDULING OF APPOINTMENT, AND
               RELATED ISSUES (.3); E-MAILS TO AND FROM TRUSTEE,
               COUNSEL FOR THOMAS WYLDE, AND REPRESENTATIVE OF
               THOMAS WYLDE REGARDING APPOINTMENTS AT STORAGE
               UNITS FOR AUCTIONEER TO EVALUATE PERSONAL PROPERTY
               (.3)
 1/31/2017 NHZ E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                        1.60      880.00
               REGARDING MODIFICATIONS TO PROPOSED COMPROMISE AND
               REVIEW ATTACHED TRANSCRIPT (1.0); E-MAILS TO AND FROM
               COUNSEL FOR TRUSTEE AND THOMAS WYLDE REGARDING
               CONFIRMATION OF APPOINTMENTS AT STORAGE UNITS FOR
               AUCTIONEER SPEAR TO EVALUATE PERSONAL PROPERTY (.2);
               E-MAILS FROM AND TO LANDLORD'S COUNSEL REGARDING
               SECURITY DEPOSIT, LANDLORD'S CLAIM, POTENTIAL
               OBJECTION TO CLAIM, AND RELATED LEGAL ISSUES (.2);
               E-MAILS TO AND FROM TECHNICOLOR TO CONFIRM
               APPOINTMENT AT FORMER PREMISES FOR AUCTIONEER TO
               EVALUATE PERSONAL PROPERTY (.2)
  2/1/2017 NHZ E-MAILS TO AND FROM DEBTOR'S COUNSEL AND COUNSEL FOR                0.20      110.00
               THOMAS REGARDING CONFIRMATION OF APPOINTMENTS AT
               FORMER PREMISES AND STORAGE UNITS FOR AUCTIONEER
               SPEAR TO EVALUATE PERSONAL PROPERTY (.2)
  2/2/2017 NHZ E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                        0.20      110.00
               REGARDING SUBSTANCE OF TRANSCRIPT FROM HEARING ON
               COMPROMISE MOTION, POSSIBLE OBJECTION TO LANDLORD'S
               CLAIM, AND RELATED LEGAL ISSUES (.2)
  2/3/2017 NHZ E-MAILS TO AND FROM COUNSEL FOR THOMAS REGARDING                    0.50      275.00
               CONFIRMATION OF APPOINTMENTS AT FORMER PREMISES AND
               STORAGE UNITS FOR AUCTIONEER SPEAR TO EVALUATE
               PERSONAL PROPERTY (.2); E-MAILS TO AND FROM AND CALL
               TO LANDLORD'S COUNSEL REGARDING POTENTIAL OBJECTION
               TO LANDLORD'S CLAIM (.2); E-MAILS TO AND FROM TRUSTEE
               REGARDING AUDIO FILES OF 341(A) MEETINGS (.1)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 46 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   20

                                                                                  Hours      Amount

  2/7/2017 NHZ E-MAILS TO AND FROM TRUSTEE REGARDING CONFIRMATION                  4.10     2,255.00
               OF APPOINTMENTS AT FORMER PREMISES AND STORAGE
               UNITS FOR AUCTIONEER SPEAR TO EVALUATE PERSONAL
               PROPERTY (.1); TRAVEL TO AND FROM AND APPOINTMENTS AT
               FORMER PREMISES AND STORAGE UNIT WITH TRUSTEE AND
               AUCTIONEER SPEAR TO EVALUATE PERSONAL PROPERTY,
               DISCUSSION POSSIBLE AUCTION OF PERSONAL PROPERTY,
               AND RELATED LEGAL ISSUES (4.0)
           CC  TRAVEL TO AND FROM AND ASSIST COUNSEL WITH                          4.00      600.00
               APPOINTMENTS AT FORMER PREMISES AND STORAGE UNIT
               WITH TRUSTEE AND AUCTIONEER SPEAR TO EVALUATE
               PERSONAL PROPERTY, DISCUSSION POSSIBLE AUCTION OF
               PERSONAL PROPERTY, AND RELATED LEGAL ISSUES (4.0)
  2/9/2017 NHZ E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS                  0.20      110.00
               WYLDE REGARDING AUDIO FILES OF 341(A) MEETINGS (.2)
 2/12/2017 NHZ PREPARE E-MAIL TO AUCTIONEER SPEAR REGARDING                        0.30      165.00
               EVALUATION OF PERSONAL PROPERTY, PROPOSAL FOR
               AUCTION OF PERSONAL PROPERTY, AND RELATED LEGAL
               ISSUES (.1); PREPARE E-MAIL TO LANDLORD'S COUNSEL
               REGARDING AUCTION OF PERSONAL PROPERTY OF ESTATE AT
               FORMER PREMISES, NEGOTIATION OF COMPROMISE RELATED
               TO LANDLORD'S CLAIM IN LIEU OF OBJECTION, AND RELATED
               LEGAL ISSUES (.2)
 2/13/2017 NHZ E-MAILS TO AND FROM TRUSTEE AND AUCTIONEER SPEAR                    0.60      330.00
               REGARDING AUCTION PROPOSAL, REVIEW AND ANALYZE
               PROPOSAL (.4); E-MAILS FROM AND TO COUNSEL FOR THOMAS
               WYLDE REGARDING AUCTION PROPOSAL, OBJECTION TO
               LANDLORD'S CLAIM, AND REQUEST 341(A) AUDIO FILES (.2)
 2/14/2017 NHZ E-MAILS TO AND FROM TRUSTEE, COUNSEL FOR PAULA                      0.60      330.00
               THOMAS, AND COUNSEL FOR THOMAS WYLDE REGARDING
               PERSONAL PROPERTY, AUCTIONEER'S PROPOSAL, OTHER
               ESTATE ASSETS, AND RELATED LEGAL ISSUES (.6)
 2/15/2017 NHZ E-MAILS TO AND FROM AND TELECONFERENCE WITH TRUSTEE                 0.60      330.00
               REGARDING AUCTIONEER'S PROPOSAL, EMPLOYMENT OF
               AUCTIONEER, AND RELATED LEGAL ISSUES (.4); E-MAILS TO
               AND FROM COUNSEL FOR THOMAS, COUNSEL FOR THOMAS
               WYLDE, AND TRUSTEE REGARDING DISPUTED PERSONAL
               PROPERTY ASSETS, FINANCIAL RECORDS, AND RELATED
               LEGAL ISSUES (.2)
 2/16/2017 NHZ E-MAILS TO AND FROM AUCTIONEER SPEAR AND TRUSTEE                    0.90      495.00
               REGARDING PERSONAL PROPERTY, RELATED
               DOCUMENTATION, AND PREPARATION FOR AUCTION (.3);
               E-MAILS TO AND FROM COUNSEL FOR THOMAS REGARDING
               PERSONAL PROPERTY ASSETS AND RELATED LEGAL ISSUES
               (.2); E-MAILS TO AND FROM AND TELECONFERENCE WITH
               COUNSEL FOR THOMAS WYLDE REGARDING PERSONAL
               PROPERTY, ACCESS TO STORAGE UNITS FOR AUCTIONEER
               SPEAR TO PICK-UP PERSONAL PROPERTY, CLAIM OBJECTION,
               AND RELATED LEGAL ISSUES (.4)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 47 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   21

                                                                                  Hours      Amount

 2/17/2017 NHZ E-MAILS TO AND FROM TRUSTEE, COUNSEL FOR THOMAS,                    0.90      495.00
               COUNSEL FOR THOMAS WYLDE, AND AUCTIONEER SPEAR
               REGARDING PERSONAL PROPERTY, AUCTION ISSUES,
               SCHEDULE TO PICK-UP PERSONAL PROPERTY FROM STORAGE
               AND RELATED LEGAL ISSUES (.6); E-MAILS TO AND FROM
               TRUSTEE AND COUNSEL FOR THOMAS WYLDE REGARDING
               AUDIO FILES OF 341(A) MEETINGS, POTENTIAL TERMS FOR
               REVISED SETTLEMENT, AND RELATED LEGAL ISSUES (.3)
 2/21/2017 NHZ E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS                  0.70      385.00
               WYLDE REGARDING AUDIO FILES OF 341(A) MEETINGS,
               POTENTIAL TERMS FOR REVISED SETTLEMENT, AND RELATED
               LEGAL ISSUES (.3); E-MAILS TO AND FROM COUNSEL FOR
               THOMAS WYLDE, COUNSEL FOR THOMAS, AND TRUSTEE
               REGARDING DISPUTES OVER PERSONAL PROPERTY,
               FINANCIAL RECORDS, AND RELATED LEGAL ISSUES (.4)
 2/22/2017 NHZ E-MAILS TO AND FROM TRUSTEE AND AUCTIONEER SPEAR                    0.90      495.00
               REGARDING EMPLOYMENT OF AUCTIONEER, RETRIEVAL OF
               PERSONAL PROPERTY FROM STORAGE AND DELIVERY TO
               AUCTIONEER'S WAREHOUSE, AND RELATED LEGAL ISSUES (.3);
               E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS
               WYLDE REGARDING REVISED SETTLEMENT AND RELATED
               LEGAL ISSUES (.4); E-MAILS TO AND FROM COUNSEL FOR
               THOMAS RELATED TO PERSONAL PROPERTY AND RELATED
               LEGAL ISSUES (.2)
 2/23/2017 NHZ REVIEW ENTERED ORDER APPROVING TRUSTEE'S                            1.30      715.00
               EMPLOYMENT OF ACCOUNTANT (.1); E-MAILS TO AND FROM
               TRUSTEE AND AUCTIONEER SPEAR REGARDING EMPLOYMENT
               OF AUCTIONEER, RETRIEVAL OF PERSONAL PROPERTY FROM
               STORAGE AND DELIVERY TO AUCTIONEER'S WAREHOUSE, AND
               RELATED LEGAL ISSUES (.4); E-MAILS TO AND FROM COUNSEL
               FOR THOMAS AND COUNSEL FOR THOMAS WYLDE REGARDING
               DISPUTED PERSONAL PROPERTY, DOCUMENTS IN STORAGE,
               AND RELATED LEGAL ISSUES (.8)
 2/24/2017 NHZ E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS                  1.40      770.00
               WYLDE REGARDING TRANSCRIPTS OF 341(A) MEETINGS AND
               REVIEW TRANSCRIPTS (1.1); E-MAILS TO AND FROM COUNSEL
               FOR THOMAS WYLDE REGARDING DEBTOR'S LOANS TO
               OFFICERS, VARIOUS FINANCIAL TRANSACTIONS AND
               RECORDS, AND RELATED LEGAL ISSUES AND REVIEW AND
               ANALYZE RELATED RECORDS (.3)
 2/27/2017 NHZ E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                        0.20      110.00
               REGARDING OBJECTION TO AMENDED CLAIM NO. 1 (.2)
 2/28/2017 NHZ REVIEW OBJECTION FILED BY THOMAS WYLDE TO AMENDED                   2.00     1,100.00
               CLAIM NO. 1 AND PREPARE TRUSTEE'S SUPPLEMENT TO
               TRUSTEE'S OBJECTION TO CLAIM NO. 1 (2.0).
  3/1/2017 NHZ E-MAILS TO AND FROM AUCTIONEER SPEAR AND COUNSEL                    0.60      330.00
               FOR THOMAS WYLDE TO COORDINATE SCHEDULING FOR
               ACCESS TO STORAGE UNITS FOR AUCTIONEER TO TAKE
               POSSESSION OF AND MOVE PERSONAL PROPERTY (.6)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 48 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   22

                                                                                  Hours      Amount

  3/2/2017 NHZ E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE                        0.80      440.00
               REGARDING AUCTIONEER'S ACCESS TO STORAGE UNITS FOR
               AUCTIONEER TO TAKE POSSESSION OF AND MOVE PERSONAL
               PROPERTY AND RELATED LEGAL ISSUES (.2); E-MAILS TO AND
               FROM TRUSTEE REGARDING EMPLOYMENT APPLICATION FOR
               AUCTIONEER, REVIEW AND ANALYZE APPLICATION AND
               PREPARE REVISIONS (.6)
  3/3/2017 NHZ E-MAILS FROM AND TO AUCTIONEER SPEAR AND TRUSTEE                    1.00      550.00
               REGARDING REVISIONS TO AUCTIONEER EMPLOYMENT
               APPLICATION (.2); E-MAILS TO AND FROM COUNSEL FOR
               THOMAS WYLDE AND AUCTIONEER SPEAR REGARDING
               ACCESS TO PALM SPRINGS STORAGE UNIT, PERSONAL
               PROPERTY, AND RELATED LEGAL ISSUES (.4); E-MAILS TO AND
               FROM LANDLORD'S COUNSEL AND COUNSEL FOR THOMAS
               WYLDE REGARDING COMPROMISE OF LANDLORD'S CLAIM AND
               RELATED LEGAL ISSUES (.4)
  3/6/2017 NHZ REVIEW AUCTIONEER'S ON-LINE ANNOUNCEMENT RELATED TO                 0.50      275.00
               SALE OF PERSONAL PROPERTY AND FORWARD TO TRUSTEE
               (.1); E-MAILS TO AND FROM LANDLORD'S COUNSEL REGARDING
               OBJECTION TO CLAIM, MITIGATION OF DAMAGES, REMOVAL OF
               PERSONAL PROPERTY, REQUESTED LEASE DOCUMENTS, AND
               RELATED LEGAL ISSUES (.2); E-MAILS TO AND FROM
               AUCTIONEER AND TRUSTEE REGARDING REMOVAL OF
               PERSONAL PROPERTY FROM DEBTOR'S FORMER PREMISES,
               AND RELATED LEGAL ISSUES (.2)
  3/7/2017 NHZ E-MAILS TO AND FROM LANDLORD'S COUNSEL, TRUSTEE, AND                0.40      220.00
               COUNSEL FOR THOMAS WYLDE REGARDING COMPROMISE OF
               LANDLORD'S CLAIM AND RELATED LEGAL ISSUES (.4)
  3/8/2017 NHZ E-MAILS TO AND FROM LANDLORD'S COUNSEL, TRUSTEE,                    1.00      550.00
               THOMAS, AND AUCTIONEER SPEAR REGARDING COMPROMISE
               OF LANDLORD'S CLAIM, VALUATION OF RELATED PERSONAL
               PROPERTY, AND RELATED LEGAL ISSUES (.8);
               TELECONFERENCE WITH AUCTIONEER SPEAR REGARDING
               EMPLOYMENT APPLICATION, VALUATION OF CERTAIN
               PERSONAL PROPERTY ITEMS AT DEBTOR'S FORMER
               PREMISES, AND RELATED COMPROMISE BETWEEN TRUSTEE
               AND LANDLORD (.2)
  3/9/2017 NHZ E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE,                       0.60      330.00
               DEBTOR'S COUNSEL, AND COUNSEL FOR THOMAS REGARDING
               PROPOSED TERMS FOR COMPROMISE BETWEEN TRUSTEE AND
               LANDLORD RELATED TO LANDLORD'S CLAIM AND CERTAIN
               PERSONAL PROPERTY, AND RELATED LEGAL ISSUES (.6)
 3/10/2017 NHZ E-MAILS TO AND FROM DEBTOR'S COUNSEL, COUNSEL FOR                   1.10      605.00
               THOMAS, AND LANDLORD'S COUNSEL REGARDING CONSENT
               TO PROPOSED TERMS FOR COMPROMISE BETWEEN TRUSTEE
               AND LANDLORD RELATED TO LANDLORD'S CLAIM AND CERTAIN
               PERSONAL PROPERTY, AND RELATED LEGAL ISSUES (.4);
               E-MAILS TO AND FROM LANDLORD'S NEW TENANT RELATED TO
               REMOVAL OF PERSONAL PROPERTY OF ESTATE FROM
               DEBTOR'S FORMER PREMISES AND RELATED ISSUES (.2);
               E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE,
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 49 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     23

                                                                                  Hours      Amount

                  DEBTOR'S COUNSEL, AND COUNSEL FOR THOMAS WYLDE
                  REGARDING DISPUTED PERSONAL PROPERTY, TURNOVER OF
                  PERSONAL PROPERTY IN POSSESSION OF THOMAS, BALANCE
                  OF LOAN OWED BY THOMAS TO ESTATE, AND RELATED LEGAL
                  ISSUES (.5)
 3/13/2017 NHZ    E-MAILS TO AND FROM LANDLORD'S COUNSEL AND COUNSEL               1.00      550.00
                  FOR THOMAS WYLDE REGARDING STIPULATION FOR
                  COMPROMISE BETWEEN TRUSTEE AND LANDLORD RELATED
                  TO LANDLORD'S CLAIM AND CERTAIN PERSONAL PROPERTY,
                  AND RELATED LEGAL ISSUES (.2); E-MAILS TO AND FROM
                  THOMAS, STATE COURT COUNSEL FOR THOMAS, DEBTOR'S
                  COUNSEL, TRUSTEE, AND AUCTIONEER SPEAR REGARDING
                  TURNOVER OF CERTAIN PERSONAL PROPERTY BY THOMAS,
                  AUCTIONEER'S RETRIEVAL OF PERSONAL PROPERTY FROM
                  CERTAIN STORAGE LOCATIONS, PENDING COMPROMISE
                  MOTION, AND RELATED LEGAL ISSUES (.6); E-MAILS TO AND
                  FROM COUNSEL FOR THOMAS WYLDE REGARDING
                  OUTSTANDING LOAN OWED BY THOMAS TO ESTATE, AND
                  RELATED LEGAL ISSUES (.2)
 3/14/2017 NHZ    E-MAILS TO AND FROM LANDLORD'S COUNSEL REGARDING                 0.30      165.00
                  STIPULATION FOR COMPROMISE BETWEEN TRUSTEE AND
                  LANDLORD RELATED TO LANDLORD'S CLAIM AND CERTAIN
                  PERSONAL PROPERTY, SCHEDULE FOR AUCTIONEER SPEAR
                  TO REMOVE OTHER PERSONAL PROPERTY FROM DEBTOR'S
                  FORMER PREMISES, AND RELATED LEGAL ISSUES (.2); E-MAIL
                  FROM COUNSEL FOR THOMAS WYLDE WITH ATTACHED LIST
                  RELATED TO DISPUTED PERSONAL PROPERTY, SPECIFIC ITEMS
                  TO BE REQUESTED FOR TURNOVER BY THOMAS (.1)
 3/15/2017 NHZ    E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE                     0.20      110.00
                  REGARDING REVISIONS TO TERMS OF PENDING COMPROMISE
                  AND RELATED LEGAL ISSUES (.2)
 3/16/2017 NHZ    DOWNLOAD, REVIEW AND ANALYZE MOTIONS TO DISALLOW                 1.20      660.00
                  CLAIM NOS. 3, 5 AND 10 FILED BY THOMAS (.6); E-MAILS TO AND
                  FROM COUNSEL FOR THOMAS WYLDE REGARDING PLEADINGS
                  IN CERTAIN STATE COURT ACTIONS AND REVIEW AND ANALYZE
                  ATTACHED PLEADINGS TO DETERMINE IF ANY EFFECT ON
                  ESTATE'S PROPERTY RIGHTS (.6)
 3/20/2017 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                     0.10          55.00
                  RELATED TO OBJECTION TO CLAIM NO. 1 AND RELATED
                  PROPOSED ORDER (.1)
 3/21/2017 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                     0.20      110.00
                  REGARDING DISPUTED PERSONAL PROPERTY HELD BY MHA
                  (.1); PREPARE E-MAIL TO MHA FOR TURNOVER OF ANY ESTATE
                  PROPERTY IN POSSESSION OF MHA (.1)
 3/22/2017 NHZ    TELECONFERENCE WITH AND E-MAILS TO AND FROM COUNSEL              4.40     2,420.00
                  FOR THOMAS WYLDE REGARDING NO RESPONSE TO
                  OBJECTION TO CLAIM NO. 1, RELATED DECLARATION AND
                  PROPOSED ORDER, COURT'S REJECTION OF PROPOSED
                  ORDER AND REQUIRED HEARING (.6); E-MAILS TO AND FROM
                  TRUSTEE AND COUNSEL FOR THOMAS WYLDE REGARDING
                  STATUS OF CONTINUED COMPROMISE MOTION, OBJECTIONS
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 50 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   24

                                                                                  Hours      Amount

                  TO CERTAIN CLAIMS, POSSIBLE JOINDER, HEARING DATE AND
                  RELATED LEGAL ISSUES (.4); TELECONFERENCE WITH
                  COUNSEL FOR THOMAS WYLDE REGARDING OBJECTIONS TO
                  CERTAIN CLAIMS AND RELATED LEGAL ISSUES (.5); E-MAILS
                  FROM AND TO MHA AND COUNSEL FOR THOMAS WYLDE
                  RELATED TO DISPUTE OVER TURNOVER OF ANY ESTATE
                  PROPERTY IN POSSESSION OF MHA AND RELATED LEGAL
                  ISSUES (.4); E-MAILS FROM AND TO THOMAS AND COUNSEL
                  FOR THOMAS WYLDE REGARDING VARIOUS ITEMS OF
                  DISPUTED PERSONAL PROPERTY (.4); PREPARE STIPULATION
                  BETWEEN TRUSTEE AND LANDLORD REGARDING COMPROMISE
                  OF LANDLORD'S CLAIM, LEASE DEPOSIT, AND CERTAIN
                  PERSONAL PROPERTY (1.0); E-MAILS FROM AND TO DEBTOR'S
                  COUNSEL REGARDING THOMAS' REPLY TO OBJECTION TO
                  CLAIM NO. 1 AND REVIEW AND ANALYZE ATTACHED REPLY (.4);
                  E-MAILS TO AND FROM AND TELECONFERENCE WITH COUNSEL
                  FOR TECHNICOLOR REGARDING STIPULATION BETWEEN
                  TRUSTEE AND LANDLORD, REMOVAL OF ESTATE'S PERSONAL
                  PROPERTY FROM DEBTOR'S FORMER PREMISES, AND RELATED
                  LEGAL ISSUES (.4); PREPARE VOLUNTARY DISMISSAL OF
                  PENDING COMPROMISE MOTION AND E-MAILS TO AND FROM
                  TRUSTEE REGARDING SAME (.3)
 3/23/2017 NHZ    DOWNLOAD, REVIEW AND ANALYZE AMENDED CLAIM NO. 5 (.1);           1.50      825.00
                  E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE AND
                  TRUSTEE REGARDING ANALYSIS OF CERTAIN CLAIMS,
                  POSSIBLE VOLUNTARY WITHDRAWAL OF CLAIM NO. 10, ISSUES
                  RELATED TO LOAN OWED BY THOMAS, DISPUTED PERSONAL
                  PROPERTY ASSETS, AND RELATED LEGAL ISSUES (.8); E-MAILS
                  TO AND FROM COUNSEL FOR MHA, COUNSEL FOR THOMAS
                  WYLDE, AND TRUSTEE RELATED TO DISPUTED PERSONAL
                  PROPERTY IN POSSESSION OF MHA AND RELATED LEGAL
                  ISSUES (.4); E-MAILS FROM AND TO THOMAS AND COUNSEL
                  FOR THOMAS WYLDE REGARDING DISPUTED PERSONAL
                  PROPERTY (.2)
 3/24/2017 NHZ    E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND                 0.20      110.00
                  TRUSTEE REGARDING DISPUTED PERSONAL PROPERTY AND
                  RELATED LEGAL ISSUES (.2)
 3/28/2017 NHZ    E-MAILS FROM AND TO LANDLORD'S COUNSEL REGARDING                 0.20      110.00
                  STIPULATION BETWEEN TRUSTEE AND LANDLORD AND
                  RELATED MOTION (.2)
 3/29/2017 NHZ    E-MAILS TO AND FROM THOMAS AND TRUSTEE REGARDING                 0.60      330.00
                  BALANCE OF LOAN OWED TO ESTATE AND RELATED ISSUES
                  (.2); E-MAILS TO AND FROM DEBTOR'S COUNSEL REGARDING
                  STATE COURT LITIGATION AND VOLUNTARY DISMISSAL OF
                  COMPROMISE MOTION (.2); E-MAILS TO AND FROM COUNSEL
                  FOR THOMAS WYLDE REGARDING DEBTOR'S TAX RETURNS
                  AND BALANCE OF LOAN OWED BY THOMAS TO ESTATE (.1);
                  E-MAIL TO COUNSEL FOR TECHNICOLOR REGARDING
                  OUTSTANDING ISSUES RELATED TO PERSONAL PROPERTY AT
                  DEBTOR'S FORMER PREMISES AND STIPULATION BETWEEN
                  TRUSTEE AND LANDLORD (.1)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 51 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     25

                                                                                  Hours      Amount

 3/30/2017 NHZ PREPARE FOR AND ATTEND HEARING ON CLAIM OBJECTION                   2.50     1,375.00
               AND RELATED ISSUES VIA COURT CALL AND TELEPHONE
               CONFERENCE WITH CHAPTER 7 TRUSTEE RELATED TO
               HEARING (1.7); TELECONFERENCE WITH COUNSEL FOR
               THOMAS WYLDE AFTER HEARING TO DISCUSS CLAIM
               OBJECTIONS, PERSONAL PROPERTY SALE, AND NEGOTIATION
               OF SETTLEMENT (.2); REVIEW E-MAIL FROM COUNSEL FOR
               TECHNICOLOR REGARDING OUTSTANDING ISSUES RELATED
               TO PERSONAL PROPERTY AT DEBTOR'S FORMER PREMISES
               AND STIPULATION BETWEEN TRUSTEE AND LANDLORD (.1);
               E-MAILS FROM AND TO LANDLORD'S COUNSEL REGARDING
               STIPULATION BETWEEN TRUSTEE AND LANDLORD (.1); E-MAILS
               FROM AND TO THOMAS REGARDING REQUESTED FINANCIAL
               RECORDS AND OTHER DOCUMENTS RELATED TO CONTINUED
               HEARING ON CLAIM OBJECTIONS (.2); E-MAILS FROM AND TO
               COUNSEL FOR THOMAS WYLDE REGARDING FINANCIAL
               RECORDS AND OTHER DOCUMENTS RELATED TO CLAIM
               OBJECTIONS (.2)
 3/31/2017 NHZ REVIEW SUBSTITUTION OF ATTORNEY FILED BY THOMAS (.1);               0.30      165.00
               REVIEW COURT'S DOCKET ENTRIES REGARDING CONTINUED
               EVIDENTIARY HEARINGS ON OBJECTIONS TO CLAIMS AND
               CALENDAR (.1); REVIEW E-MAILS BETWEEN COUNSEL FOR
               THOMAS WYLDE, THOMAS AND THOMAS' STATE COURT
               COUNSEL REGARDING REQUEST TO REVIEW AND COPY
               DOCUMENTS IN PREPARATION FOR EVIDENTIARY HEARING ON
               CLAIM OBJECTIONS AND RELATED TO STATE COURT
               LITIGATION ISSUES (.1)
  4/3/2017 NHZ REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE TO                      0.10          55.00
               THOMAS REGARDING APPOINTMENT TO REVIEW AND COPY
               DOCUMENTS IN PREPARATION FOR EVIDENTIARY HEARING ON
               CLAIM OBJECTIONS (.1)
  4/4/2017 NHZ E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE                        1.30      715.00
               REGARDING TRANSMISSION OF DEBTOR'S 2014 TAX RETURNS
               INCLUDING EVIDENCE REGARDING DEBTOR'S LOAN TO
               THOMAS (.1); REVIEW AND REVISE STIPULATION BETWEEN
               LANDLORD AND TRUSTEE AND CIRCULATE BY E-MAIL TO
               LANDLORD'S COUNSEL AND TRUSTEE FOR REVIEW AND
               APPROVAL (1.0); REVIEW E-MAILS BETWEEN THOMAS AND
               COUNSEL FOR THOMAS WYLDE REGARDING APPOINTMENT TO
               REVIEW AND COPY DOCUMENTS IN PREPARATION FOR
               EVIDENTIARY HEARING ON CLAIM OBJECTIONS (.1); REVIEW
               E-MAIL FROM TRUSTEE REGARDING APPROVAL OF
               STIPULATION WITH LANDLORD (.1)
  4/6/2017 NHZ E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE                        1.20      660.00
               REGARDING PROPOSED ORDER ON OBJECTION TO CLAIM (.2);
               E-MAILS FROM AND TO LANDLORD'S COUNSEL REGARDING
               REVISIONS TO STIPULATION BETWEEN LANDLORD AND
               TRUSTEE, REVIEW AND MAKE FURTHER REVISIONS TO
               REVISED DRAFT OF STIPULATION, AND CIRCULATE FINAL,
               EXECUTION VERSION OF STIPULATION (.8); E-MAILS FROM AND
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 52 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     26

                                                                                  Hours      Amount

                  TO AUCTIONEER SPEAR REGARDING OUTCOME OF HEARING,
                  STATUS OF EMPLOYMENT APPLICATION, AND RELATED ISSUES
                  (.2)
 4/10/2017 NHZ    REVIEW E-MAIL FROM LANDLORD'S COUNSEL WITH EXECUTED              0.10          55.00
                  STIPULATION (.1)
 4/14/2017 NHZ    E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND                 0.20      110.00
                  TRUSTEE REGARDING STATUS OF EMPLOYMENT APPLICATION
                  FOR AUCTIONEER AND REVIEW BY OUST OF APPLICATION (.2)
 4/17/2017 NHZ    E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE                     0.10          55.00
                  REGARDING STATUS OF EMPLOYMENT APPLICATION FOR
                  AUCTIONEER AND REVIEW BY OUST OF APPLICATION (.1)
 4/26/2017 NHZ    E-MAILS TO AND FROM TECHNICOLOR, DEBTOR'S COUNSEL,               0.40      220.00
                  AUCTIONEER SPEAR, AND TRUSTEE REGARDING REMOVAL OF
                  PERSONAL PROPERTY FROM DEBTOR'S FORMER PREMISES
                  (.2); E-MAILS FROM AND TO LANDLORD'S COUNSEL REGARDING
                  COMPROMISE MOTION RELATED TO STIPULATION BETWEEN
                  TRUSTEE AND LANDLORD (.1); E-MAIL TO COUNSEL FOR
                  THOMAS WYLDE REGARDING RESOLUTION OF ISSUES WITH
                  MHA RELATED TO DISPUTED PERSONAL PROPERTY (.1)
 4/27/2017 NHZ    E-MAILS TO AND FROM TRUSTEE REGARDING COMPROMISE                 0.20      110.00
                  MOTION RELATED TO STIPULATION BETWEEN TRUSTEE AND
                  LANDLORD AND STATUS OF OUST'S REVIEW OF AUCTIONEER'S
                  EMPLOYMENT APPLICATION (.2)
 4/28/2017 NHZ    PREPARE COMPROMISE MOTION WITH SUPPORTING                        2.90     1,595.00
                  DOCUMENTS SEEKING COURT APPROVAL OF STIPULATION
                  BETWEEN TRUSTEE AND LANDLORD AND CIRCULATE BY E-MAIL
                  TO TRUSTEE AND LANDLORD'S COUNSEL FOR REVIEW AND
                  APPROVAL (2.1); REVIEW E-MAIL FROM TRUSTEE WITH
                  EXECUTED DECLARATION FOR COMPROMISE MOTION (.1);
                  PREPARE NOTICE OF COMPROMISE MOTION (.7)
  5/2/2017 NHZ    TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE                     0.90      495.00
                  REGARDING STATUS OF APPLICATION TO EMPLOY
                  AUCTIONEER AND POSSIBLE TERMS OF NEW SETTLEMENT
                  BETWEEN TRUSTEE AND THOMAS WYLDE OR SALE OF CERTAIN
                  INTERESTS OF ESTATE (.5); E-MAILS TO AND FROM TRUSTEE
                  REGARDING STATUS OF APPLICATION TO EMPLOY
                  AUCTIONEER AND DISCUSSION WITH COUNSEL FOR THOMAS
                  WYLDE REGARDING NEW SETTLEMENT OR SALE OF CERTAIN
                  INTERESTS OF ESTATE (.2); E-MAILS FROM AND TO
                  TECHNICOLOR, COUNSEL FOR THOMAS WYLDE, AND TRUSTEE
                  REGARDING REMOVAL OF ESTATE'S PERSONAL PROPERTY
                  AND RELATED DOCUMENTS AT DEBTOR'S FORMER PREMISES
                  (.2)
  5/4/2017 NHZ    E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE                     0.80      440.00
                  REGARDING PERSONAL PROPERTY AND DOCUMENTS AT
                  DEBTOR'S FORMER PREMISES (.2); REVIEW E-MAIL FROM
                  MARCIA DALEY, ESQ., NEW COUNSEL FOR THOMAS
                  REGARDING DOCUMENTS AT DEBTOR'S FORMER PREMISES,
                  SUBSTITUTION OF ATTORNEY, AND REVIEW ATTACHED
                  SUBSTITUTION OF ATTORNEY (.2); E-MAILS TO AND FROM M.
                  DALEY, TRUSTEE, COUNSEL FOR THOMAS WYLDE, AND
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 53 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     27

                                                                                  Hours      Amount

                  TECHNICOLOR REGARDING DEBTOR'S DOCUMENTS AND
                  THOMAS' PERSONAL DOCUMENTS AT DEBTOR'S FORMER
                  PREMISES AND CONFIRMING APPOINTMENT TO REMOVE
                  CERTAIN DOCUMENTS FROM DEBTOR'S FORMER PREMISES (.4)
  5/6/2017 NHZ    DOWNLOAD AND REVIEW SUBSTITUTION OF ATTORNEY FILED               0.10          55.00
                  WITH COURT FOR THOMAS (.1)
 5/18/2017 NHZ    E-MAILS FROM AND TO LANDLORD'S COUNSEL REGARDING                 0.10          55.00
                  REPLY TO THOMAS' OBJECTION TO COMPROMISE MOTION
                  SEEKING APPROVAL OF STIPULATION BETWEEN TRUSTEE AND
                  LANDLORD (.1)
 5/19/2017 NHZ    DOWNLOAD, REVIEW, AND ANALYZE THOMAS' OBJECTION TO               0.40      220.00
                  COMPROMISE MOTION SEEKING APPROVAL OF STIPULATION
                  BETWEEN TRUSTEE AND LANDLORD, AND SUPPORTING
                  DECLARATION OF THOMAS (.2); E-MAILS TO AND FROM
                  TRUSTEE REGARDING THOMAS' OBJECTION AND RELATED
                  ISSUES (.2)
 5/22/2017 NHZ    E-MAILS FROM AND TO TECHNICOLOR REGARDING REMOVAL                0.60      330.00
                  OF PERSONAL PROPERTY FROM DEBTOR'S FORMER
                  PREMISES, HEARING ON COMPROMISE MOTION AND RELATED
                  LEGAL ISSUES (.2; TELECONFERENCE WITH COUNSEL FOR
                  THOMAS WYLDE REGARDING STATE COURT LITIGATION,
                  STIPULATION BETWEEN TRUSTEE AND LANDLORD, REVISED
                  SETTLEMENT BETWEEN THOMAS WYLDE AND TRUSTEE,
                  AUCTION OF PERSONAL PROPERTY, AND RELATED LEGAL
                  ISSUES (.4).
 5/23/2017 NHZ    E-MAILS TO AND FROM AND TELECONFERENCE WITH TRUSTEE              0.60      330.00
                  REGARDING REMOVAL OF PERSONAL PROPERTY FROM
                  DEBTOR'S FORMER PREMISES, EMPLOYMENT OF AUCTIONEER
                  SPEAR, NOTICE OF HEARING ON COMPROMISE MOTION
                  SEEKING COURT'S APPROVAL OF STIPULATION BETWEEN
                  TRUSTEE AND LANDLORD, REPLY TO OPPOSITION FILED BY
                  THOMAS, LEGAL ISSUES AND REVISED SETTLEMENT
                  AGREEMENT DISCUSSED WITH COUNSEL FOR THOMAS WYLDE
                  (.4); E-MAILS TO AND FROM LANDLORD'S COUNSEL
                  REGARDING REMOVAL OF PERSONAL PROPERTY FROM
                  DEBTOR'S FORMER PREMISES AND RELATED LEGAL ISSUES (.2)
 5/24/2017 NHZ    E-MAILS TO AND FROM AND TELECONFERENCE WITH TRUSTEE              0.40      220.00
                  REGARDING REMOVAL OF PERSONAL PROPERTY FROM
                  DEBTOR'S FORMER PREMISES, EMPLOYMENT OF AUCTIONEER
                  SPEAR, NOTICE OF HEARING ON COMPROMISE MOTION
                  SEEKING COURT'S APPROVAL OF STIPULATION BETWEEN
                  TRUSTEE AND LANDLORD, REPLY TO OPPOSITION FILED BY
                  THOMAS, REVISED SETTLEMENT AGREEMENT BETWEEN
                  THOMAS WYLDE AND TRUSTEE, AND RELATED LEGAL ISSUES
                  (.4)
 5/25/2017 NHZ    PREPARE NOTICE OF HEARING ON COMPROMISE MOTION (.3);             0.50      275.00
                  E-MAILS TO AND FROM LANDLORD'S COUNSEL REGARDING
                  NOTICE OF HEARING ON COMPROMISE MOTION (.1); E-MAIL TO
                  TRUSTEE AND AUCTIONEER SPEAR REGARDING REMOVAL OF
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 54 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     28

                                                                                  Hours      Amount

                  PERSONAL PROPERTY FROM DEBTOR'S FORMER PREMISES TO
                  PREPARE FOR AUCTION OF PERSONAL PROPERTY AND
                  RELATED ISSUES (.1)
 5/27/2017 NHZ    PREPARE CORRECTED NOTICE OF HEARING ON COMPROMISE                0.10          55.00
                  MOTION (.1)
 5/29/2017 NHZ    TELECONFERENCE WITH NEW COUNSEL FOR THOMAS                       0.30      165.00
                  RELATED TO OPPOSITION TO COMPROMISE AND RELATED
                  LEGAL ISSUES (.3)
 5/30/2017 NHZ    E-MAILS FROM AND TO LANDLORD'S COUNSEL REGARDING                 0.20      110.00
                  TELEPHONIC APPEARANCE AT HEARING ON COMPROMISE
                  MOTION (.2)
 5/31/2017 NHZ    E-MAILS TO AND FROM TECHNICOLOR AND AUCTIONEER                   0.30      165.00
                  SPEAR REGARDING SCHEDULE FOR REMOVAL OF PERSONAL
                  PROPERTY FROM DEBTOR'S FORMER PREMISES AND RELATED
                  ISSUES (.3)
  6/1/2017 NHZ    PREPARE REPLY TO THOMAS' OPPOSITION TO COMPROMISE                2.20     1,210.00
                  MOTION SEEKING COURT APPROVAL OF STIPULATION
                  BETWEEN LANDLORD AND TRUSTEE AND CIRCULATE BY E-MAIL
                  TO TRUSTEE AND LANDLORD'S COUNSEL (1.6); E-MAILS TO AND
                  FROM LANDLORD'S COUNSEL REGARDING REPLY TO THOMAS'
                  OPPOSITION TO COMPROMISE MOTION SEEKING COURT
                  APPROVAL OF STIPULATION BETWEEN LANDLORD AND
                  TRUSTEE AND JOINDER TO BE FILED (.2); E-MAILS TO AND
                  FROM TECHNICOLOR, AUCTIONEER SPEAR, LANDLORD, AND
                  LANDLORD'S COUNSEL REGARDING SCHEDULE TO REMOVE
                  PERSONAL PROPERTY FROM DEBTOR'S FORMER PREMISES
                  AND RELATED ISSUES (.4)
  6/2/2017 NHZ    REVIEW LENGTHY E-MAIL FROM NEW COUNSEL FOR THOMAS                0.20      110.00
                  REGARDING REACTION TO TRUSTEE'S REPLY TO THOMAS'
                  OPPOSITION TO COMPROMISE MOTION, THREAT TO FILE
                  DISTRICT COURT ACTION, AND RELATED LEGAL ISSUES (.2)
  6/3/2017 NHZ    DOWNLOAD, REVIEW AND ANALYZE JOINDER TO TRUSTEE'S                0.80      440.00
                  REPLY TO THOMAS' OPPOSITION TO COMPROMISE MOTION
                  FILED BY LANDLORD (.2); REVIEW LENGTHY E-MAILS BETWEEEN
                  THOMAS' NEW COUNSEL AND COUNSEL FOR THOMAS WYLDE
                  REGARDING VARIOUS LEGAL ISSUES RELATED TO DISPUTED
                  PERSONAL PROPERTY AND OTHER MATTERS AFFECTING
                  BANKRUPTCY CASE (.4); E-MAILS TO AND FROM TRUSTEE
                  REGARDING PENDING COMPROMISE MOTION, LIQUIDATION OF
                  PERSONAL PROPERTY, AND ACTIONS BY THOMAS' NEW
                  COUNSEL (.2)
  6/4/2017 NHZ    REVIEW E-MAIL FROM THOMAS' NEW COUNSEL TO COUNSEL                0.10          55.00
                  FOR THOMAS WYLDE REGARDING DISPUTED PERSONAL
                  PROPERTY AND ISSUES RELATED TO BANKRUPTCY CASE (.1)
  6/5/2017 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                     0.60      330.00
                  RELATED TO HEARING ON COMPROMISE MOTION AND
                  DISTRICT COURT SUIT FILED BY THOMAS (.3); REVIEW E-MAILS
                  FROM COUNSEL FOR MHA AND THOMAS' NEW COUNSEL
                  REGARDING DISPUTED PERSONAL PROPERTY AND RELATED
                  ISSUES (.3)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 55 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   29

                                                                                  Hours      Amount

  6/6/2017 NHZ DOWNLOAD, REVIEW AND ANALYZE JOINDER TO TRUSTEE'S                   0.70      385.00
               REPLY TO THOMAS' OPPOSITION TO COMPROMISE MOTION
               FILED BY THOMAS WYLDE (.2); REVIEW E-MAIL FROM THOMAS'
               NEW COUNSEL AND REVIEW AND ANALYZE ATTACHED
               PLEADING TITLED AS A STATUS REPORT AND FILED BY THOMAS
               IN ADVANCE OF HEARING ON COMPROMISE MOTION (.5)
  6/8/2017 NHZ E-MAILS TO AND FROM TRUSTEE IN ADVANCE OF AND AFTER                 3.10     1,705.00
               HEARING ON COMPROMISE MOTION RELATED TO ARGUMENTS
               IN SUPPORT OF MOTION, COURT'S RULING TO GRANT MOTION
               AND OTHER STATEMENTS REGARDING EMPLOYMENT
               APPLICATION FOR AUCTIONEER, DRAFT OF PROPOSED ORDER,
               AND RELATED ISSUES (.6); PREPARE FOR AND ATTEND
               HEARING ON COMPROMISE MOTION VIA COURT CALL (1.5);
               PREPARE TRANSCRIPT REQUEST FOR HEARING ON
               COMPROMISE MOTION (.2); PREPARE AND CIRCULATE
               PROPOSED ORDER APPROVING COMPROMISE MOTION
               BEFORE LODGING (.5); PREPARE NOTICE OF LODGMENT OF
               ORDER APPROVING COMPROMISE MOTION (.3)
 6/10/2017 NHZ E-MAIL TO LANDLORD'S REPRESENTATIVE TO CONFIRM                      1.10      605.00
               REMOVAL OF PERSONAL PROPERTY FROM DEBTOR'S FORMER
               PREMISES AND COURT'S APPROVAL OF STIPULATION BETWEEN
               LANDLORD AND TRUSTEE (.1); E-MAILS TO AND FROM AND
               TELECONFERENCE WITH TRUSTEE REGARDING REVISED
               SETTLEMENT WITH THOMAS WYLDE, ANALYSIS AND SALE OF
               CERTAIN OTHER ASSETS, AND RELATED LEGAL ISSUES (.6);
               E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE
               REGARDING BALANCE OF DEBT OWED BY THOMAS TO ESTATE,
               REVISED SETTLEMENT, PENDING LITIGATION, AND RELATED
               LEGAL ISSUES (.3); PREPARE E-MAIL TO ESTATE ACCOUNTANT
               REGARDING ANALYSIS OF CERTAIN FINANCIAL DOCUMENTS
               RELATING TO DEBT OWED BY THOMAS TO ESTATE AND
               RELATED ISSUES (.1)
 6/11/2017 NHZ E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS                  0.30      165.00
               WYLDE REGARDING COURT'S STATEMENT AT HEARING THAT
               THOMAS' NEW COUNSEL DID NOT FILE SUBSTITUTION
               CORRECTLY AND SUCH SUBSTITUTION NOT EFFECTIVE IN
               BANKRUPTCY CASE, LENGTHY AND THREATENING E-MAIL
               FROM THOMAS' NEW COUNSEL MISSTATING FACTS AND
               APPLICABLE RULES ABOUT SERVICE OF BANKRUPTCY COURT
               PLEADINGS ON DEBTOR, AND REVIEW SUBJECT E-MAIL FROM
               THOMAS' NEW COUNSEL (.3)
 6/12/2017 NHZ E-MAILS TO AND FROM TECHNICOLOR TO CONFIRM TIMELY                   2.20     1,210.00
               REMOVAL OF ESTATE'S PERSONAL PROPERTY FROM DEBTOR'S
               FORMER PREMISES (.2); E-MAILS FROM AND TO TRUSTEE
               REGARDING REVISED EMPLOYMENT APPLICATION FOR
               AUCTIONEER, REVIEW AND ANALYZE SAME AND E-MAIL
               COMMENTS AND SUGGESTED REVISIONS TO TRUSTEE PRIOR
               TO TRUSTEE'S FILING WITH COURT (1.0); REVIEW TRANSCRIPT
               OF MARCH 30, 2017 HEARING RECEIVED FROM
               TRANSCRIPTION SERVICE (1.0)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 56 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   30

                                                                                  Hours      Amount

 6/13/2017 NHZ E-MAILS FROM AND TO TRUSTEE, AUCTIONEER SPEAR, AND                  1.50      825.00
               COUNSEL FOR THOMAS WYLDE REGARDING REVISED
               EMPLOYMENT APPLICATION FOR AUCTIONEER WITH MOTION
               AND SUPPORTING DECLARATIONS AND FURTHER REVISIONS
               TO BE MADE (.4);, REVIEW AND ANALYZE REVISED
               EMPLOYMENT APPLICATION FOR AUCTIONEER, MOTION AND
               SUPPORTING DECLARATIONS AND PREPARE ADDITIONAL
               REVISIONS TO BE MADE PRIOR TO TRUSTEE'S FILING WITH
               COURT (1.0); E-MAILS FROM AND TO TRANSCRIPTION SERVICE
               REGARDING ORDER OF TRANSCRIPT FOR JUNE 8, 2017
               HEARING (.1)
 6/14/2017 NHZ E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS                  0.30      165.00
               WYLDE REGARDING FINAL REVISIONS TO EMPLOYMENT
               APPLICATION FOR AUCTIONEER WITH MOTION AND
               SUPPORTING DECLARATIONS AND REVIEW EXECUTED
               DECLARATION (.3)
 6/15/2017 NHZ E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE                        0.20      110.00
               REGARDING PENDING STATE COURT ACTION AND HEARING
               RELATED TO BANKRUPTCY CASE (.2)
 6/16/2017 NHZ E-MAILS TO AND FROM TRUSTEE REGARDING EMPLOYMENT                    0.20      110.00
               APPLICATION FOR AUCTIONEER AND SUPPORTING
               DOCUMENTS, SELECTION OF NEW HEARING DATE, AND
               RELATED ISSUES (.2)
 6/17/2017 NHZ DOWNLOAD AND REVIEW ENTERED ORDER APPROVING                         0.20      110.00
               COMPROMISE MOTION AND STIPULATION BETWEEN TRUSTEE
               AND LANDLORD (.2)
 6/18/2017 NHZ E-MAILS FROM AND TO REPRESENTATIVE OF THOMAS WYLDE,                 0.20      110.00
               COUNSEL FOR THOMAS WYLDE, AND TRUSTEE REGARDING
               DEBTOR'S STORAGE UNIT IN PALM SPRINGS, PERSONAL
               PROPERTY IN STORAGE UNIT, AND REVIEW ATTACHED
               PHOTOGRAPHS OF PERSONAL PROPERTY (.2)
 6/19/2017 NHZ E-MAILS TO AND FROM LANDLORD'S COUNSEL AND TRUSTEE                  0.90      495.00
               REGARDING ENTERED ORDER ON COMPROMISE MOTION,
               CHECK TO BE ISSUED TO TRUSTEE BY LANDLORD, AND W-9
               FOR ESTATE (.3); E-MAILS TO AND FROM TRUSTEE,
               REPRESENTATIVE FOR THOMAS WYLDE, AND COUNSEL FOR
               THOMAS WYLDE REGARDING PERSONAL PROPERTY IN PALM
               SPRINGS STORAGE UNIT, MEETING AT STORAGE UNIT,
               SEPARATION OF PERSONAL PROPERTY OF ESTATE FROM
               NON-ESTATE PROPERTY AND RELATED ISSUES (.6)
 6/20/2017 NHZ E-MAILS TO AND FROM LANDLORD'S COUNSEL AND TRUSTEE                  0.70      385.00
               REGARDING WIRE INSTRUCTIONS AND WIRE FROM LANDLORD
               TO TRUSTEE FOR PAYMENT OF FUNDS PER COMPROMISE
               ORDER (.2); E-MAILS TO AND FROM COUNSEL FOR THOMAS
               WYLDE AND TRUSTEE REGARDING PALM SPRINGS STORAGE
               UNIT, FINANCIAL RECORDS REGARDING ADVANCES MADE BY
               DEBTOR TO OFFICERS, OUTCOME OF HEARING IN STATE
               COURT ACTION RELATED TO BANKRUPTCY CSAE (.5)
 6/21/2017 NHZ DOWNLOAD AND REVIEW TRUSTEE'S MOTION FOR APPROVAL                   1.40      770.00
               OF AUCTIONEER'S EMPLOYMENT APPLICATION AND SALE OF
               PERSONAL PROPERTY BY AUCTION AND RELATED DOCUMENTS
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 57 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   31

                                                                                  Hours      Amount

                  INCLUDING NOTICE OF SALE OF ESTATE PROPERTY, AND
                  CALENDAR HEARING (.2); E-MAILS FROM AND TO TRUSTEE AND
                  LANDLORD'S COUNSEL REGARDING CONFIRMATION OF
                  RECEIPT OF WIRE TRANSFER FROM LANDLORD PURSUANT TO
                  COMPROMISE ORDER (.2); E-MAILS TO AND FROM COUNSEL
                  FOR THOMAS WYLDE AND TRUSTEE REGARDING PROOF OF
                  CLAIM NO. 12 FILED BY THOMAS' FORMER COUNSEL AND
                  RELATED STATE COURT ISSUES AND REVIEW AND ANALYZE
                  CLAIM NO. 12 (1.0)
 6/22/2017 NHZ    E-MAILS TO AND FROM AUCTIONEER, TRUSTEE AND COUNSEL              0.50      275.00
                  FOR THOMAS WYLDE REGARDING SCHEDULE FOR
                  AUCTIONEER TO RETRIEVE PERSONAL PROPERTY OF ESTATE
                  FROM PALM SPRINGS STORAGE UNIT (.3); E-MAILS TO AND
                  FROM TRUSTEE AND COUNSEL FOR THOMAS WYLDE
                  REGARDING DISPUTED PERSONAL PROPERTY, BALANCE OF
                  DEBT OWED BY THOMAS TO ESTATE, AND ESTATE
                  ACCOUNTANT'S ANALYSIS OF RELATED FINANCIAL
                  DOCUMENTS (.2)
 6/23/2017 NHZ    E-MAILS TO AND FROM TRUSTEE AND E-MAIL TO DEBTOR'S               0.20      110.00
                  COUNSEL REGARDING RELOCATING PERSONAL PROPERTY OF
                  ESTATE FROM PALM SPRINGS STORAGE UNIT TO
                  AUCTIONEER'S WAREHOUSE (.2)
 6/27/2017 NHZ    E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS               0.20      110.00
                  WYLDE TO CONFIRM ADDRESS FOR PALM SPRINGS STORAGE
                  UNIT AND APPOINTMENT (.2)
 6/28/2017 NHZ    E-MAILS TO AND FROM TRUSTEE, AUCTIONEER, DEBTOR'S                0.40      220.00
                  COUNSEL, AND COUNSEL FOR THOMAS WYLDE REGARDING
                  RETRIEVAL BY AUCTIONEER OF ESTATE PERSONAL PROPERTY
                  FROM PALM SPRINGS STORAGE UNIT TO AUCTIONEER'S
                  WAREHOUSE AND RELATED ISSUES (.4)
 6/29/2017 NHZ    E-MAILS TO AND FROM TRUSTEE, AUCTIONEER, COUNSEL FOR             0.20      110.00
                  THOMAS WYLDE, AND REPRESENTATIVE FOR THOMAS WYLDE
                  REGARDING RETRIEVAL BY AUCTIONEER OF ESTATE
                  PERSONAL PROPERTY FROM PALM SPRINGS STORAGE UNIT
                  TO AUCTIONEER'S WAREHOUSE AND TURNOVER OF KEY TO
                  STORAGE UNIT OPERATOR (.2)
 6/30/2017 NHZ    E-MAILS TO AND FROM AUCTIONEER TO CONFIRM RETRIEVAL              0.20      110.00
                  BY AUCTIONEER OF ESTATE PERSONAL PROPERTY FROM
                  PALM SPRINGS STORAGE UNIT TO AUCTIONEER'S WAREHOUSE
                  AND TURNOVER OF KEY TO STORAGE UNIT OPERATOR (.2)
  7/1/2017 NHZ    DOWNLOAD, REVIEW, AND ANALYZE SUBSTITUTION OF                    4.20     2,310.00
                  ATTORNEY AND OPPOSITION (166 PAGES) TO AUCTIONEER'S
                  EMPLOYMENT APPLICATION AND MOTION TO SELL PERSONAL
                  PROPERTY FILED BY DIMITRIOS BILLER, ESQ. AND MARCIA
                  DALEY, ESQ., NEW COUNSEL FOR THOMAS (3.2); E-MAILS TO
                  AND FROM TRUSTEE REGARDING THOMAS' OPPOSITION TO
                  EMPLOYMENT APPLICATION AND MOTION TO SELL PROPERTY,
                  PREPARATION OF REPLY AND EVIDENTIARY OBJECTIONS (.6);
                  E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS
                  WYLDE REGARDING REVISED SETTLEMENT OF LITIGATION
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 58 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   32

                                                                                  Hours      Amount

                  ISSUES, EVALUATION OF DEBT OWED BY THOMAS TO ESTATE,
                  AND ESTATE ACCOUNTANT'S ANALYSIS OF RELATED FINANCIAL
                  DOCUMENTS (.4)
  7/3/2017 NHZ    E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS               0.40      220.00
                  WYLDE REGARDING REVISED SETTLEMENT AND POSSIBLE
                  SALE OF LITIGATION RIGHTS AND OFFICER LOAN, ESTATE
                  ACCOUNT'S ANALYSIS OF DEBTOR'S FINANCIAL DOCUMENTS
                  RELATED TO OFFICER LOAN, AND RELATED LEGAL ISSUES (.4)
  7/4/2017 NHZ    E-MAILS FROM AND TO THOMAS' NEW COUNSEL, BILLER,                 3.20     1,760.00
                  RELATED TO TRUSTEE'S APPLICATION TO EMPLOY
                  AUCTIONEER, MOTION TO SELL PERSONAL PROPERTY,
                  TRUSTEE'S REPLY TO THOMAS' OPPOSITION, AND RELATED
                  LEGAL ISSUES, AND REVIEW ATTACHED DOCUMENTS(.6);
                  RESERVE COURT CALL FOR HEARING ON SALE MOTION AND
                  E-MAILS TO AND FROM TRUSTEE REGARDING CONFIRMATION
                  OF COURT CALL APPEARANCE, PREPARATION OF REPLY TO
                  THOMAS' OPPOSITION AND EVIDENTIARY OBJECTIONS AND
                  RELATED LEGAL ISSUES (.6); DRAFT TRUSTEE'S REPLY TO
                  THOMAS' OPPOSITION TO EMPLOYMENT OF AUCTIONEER AND
                  MOTION TO SELL PERSONAL PROPERTY (2.0)
  7/5/2017 NHZ    E-MAILS TO AND FROM AUCTIONEER SPEAR, TRUSTEE AND                6.30     3,465.00
                  COUNSEL FOR THOMAS WYLDE REGARDING CERTAIN
                  PERSONAL PROPERTY REMAINING TO BE RETRIEVED AND
                  SCHEDULING APPOINTMENT FOR SAME (.3); E-MAILS TO AND
                  FROM TRUSTEE AND AUCTIONEER SPEAR REGARDING
                  TRUSTEE'S REPLY TO THOMAS' OPPOSITION TO MOTION TO
                  EMPLOY AUCTIONEER AND SELL PERSONAL PROPERTY,
                  SUBSTANCE OF SUPPORTING DECLARATIONS, AND RELATED
                  ISSUES (.8); DOWNLOAD AND REVIEW TRANSCRIPT FOR JUNE 8,
                  2017 HEARING RECEIVED FROM TRANSCRIPTION SERVICE (1.0);
                  PREPARE REPLY TO THOMAS' OPPOSITION WITH SUPPORTING
                  DECLARATIONS AND EXHIBITS AND PREPARE EVIDENTIARY
                  OBJECTIONS TO DECLARATIONS OF THOMAS AND DALEY (4.2)
  7/6/2017 NHZ    E-MAILS TO AND FROM AUCTIONEER SPEAR AND TRUSTEE                 3.10     1,705.00
                  REGARDING DRAFT AND REVISIONS TO BE MADE BEFORE
                  FINALIZING REPLY AND SUPPORTING DECLARATIONS (.3);
                  REVIEW, REVISE, AND FINALIZE REPLY AND SUPPORTING
                  DECLARATIONS AND E-MAIL TO TRUSTEE AND AUCTIONEER TO
                  EXECUTE DECLARATIONS (1.4); E-MAILS TO AND FROM
                  AUCTIONEER AND COUNSEL FOR THOMAS WYLDE REGARDING
                  CERTAIN PERSONAL PROPERTY REMAINING TO BE RETRIEVED
                  AND SCHEDULING APPOINTMENT FOR SAME (.2); REVIEW,
                  REVISE, AND FINALIZE EVIDENTIARY OBJECTIONS (1.0); E-MAILS
                  TO AND FROM COUNSEL FOR THOMAS WYLDE AND TRUSTEE
                  REGARDING OFFICER LOAN AND RELATED FINANCIAL
                  DOCUMENTS (.2)
  7/7/2017 NHZ    DOWNLOAD, REVIEW, AND ANALYZE MOTION TO DISMISS,                 1.70      935.00
                  THOMAS DECLARATION WITH 28 EXHIBITS AND BILLER
                  DECLARATION WITH 8 EXHIBITS FILED BY BILLER AS THOMAS'
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 59 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   33

                                                                                  Hours      Amount

                  NEW COUNSEL (1.5); E-MAILS TO AND FROM TRUSTEE
                  REGARDING THOMAS' MOTION TO DISMISS AND TRUSTEE'S
                  RESPONSE (.2)
  7/8/2017 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                     2.80     1,540.00
                  REGARDING DISCOVERY DEMANDS INCLUDING NOTICE OF
                  DEPOSITION OF TRUSTEE'S AUCTIONEER, REVISED
                  AGREEMENT BETWEEN TRUSTEE AND THOMAS WYLDE,
                  SCHEDULE TO PREPARE AND FILE MOTION REGARDING
                  COMPROMISE AND SALE OF LITIGATION RIGHTS AND OFFICER
                  LOAN, CONFIRMATION OF PERSONAL PROPERTY ITEMS TO BE
                  RETRIEVED BY AUCTIONEER FROM THOMAS WYLDE'S
                  STORAGE LOCATION, AND DOWNLOAD AND REVIEW
                  DEPOSITION NOTICE (.8); PREPARE DRAFT AGREEMENT
                  BETWEEN TRUSTEE AND THOMAS WYLDE (2.0)
  7/9/2017 NHZ    REVIEW AND REVISE AGREEMENT FOR SETTLEMENT AND SALE              5.50     3,025.00
                  OF ESTATE PROPERTY AND CIRCULATE BY E-MAIL TO TRUSTEE
                  AND COUNSEL FOR THOMAS WYLDE FOR REVIEW, COMMENT,
                  REVISION (1.4); DRAFT MOTION FOR APPROVAL OF
                  SETTLEMENT AND SALE (4.0); E-MAIL TO DEBTOR'S COUNSEL
                  REGARDING DEBTOR'S INSURANCE POLICIES (.1)
 7/10/2017 NHZ    DOWNLOAD, REVIEW, AND ANALYZE JOINDER TO TRUSTEE'S               2.00     1,100.00
                  REPLY FILED BY CREDITOR THOMAS WYLDE (.2); E-MAILS FROM
                  AND TO DEBTOR'S COUNSEL AND TRUSTEE REGARDING
                  INQUIRY ABOUT DEBTOR'S INSURANCE POLICIES (.2); E-MAILS
                  BY AND AMONG AND TO AND FROM TRUSTEE, DEBTOR'S
                  COUNSEL, DEBTOR'S FORMER CORPORATE COUNSEL,
                  COUNSEL FOR THOMAS WYLDE, AND THOMAS' NEW COUNSEL
                  REGARDING DEBTOR'S LEGAL FILES IN POSSESSION OF
                  DEBTOR'S FORMER CORPORATE COUNSEL AND RELATED
                  LEGAL ISSUES WITH STATUTORY AND CASE CITATIONS AND
                  ATTACHMENTS (1.6)
 7/12/2017 NHZ    REVIEW COURT'S CALENDAR FOR TENTATIVE RULING ON                  0.20      110.00
                  EMPLOYMENT APPLICATION FOR AUCTIONEER AND MOTION TO
                  SELL PERSONAL PROPERTY, AND E-MAILS TO AND FROM
                  TRUSTEE REGARDING SAME (.2)
 7/13/2017 NHZ    PREPARE REQUEST FOR TRANSCRIPT OF HEARING ON                     0.80      440.00
                  AUCTIONEER'S EMPLOYMENT APPLICATION AND MOTION TO
                  SELL PERSONAL PROPERTY (.2); E-MAILS TO AND FROM AND
                  TELECONFERENCE WITH TRUSTEE REGARDING COURT'S
                  RULING ON EMPLOYMENT APPLICATION AND MOTION TO SELL
                  PERSONAL PROPERTY (.4); REVIEW COURT'S WEBSITE FOR
                  POSSIBLE HEARING DATES FOR MOTION TO SELL INTANGIBLES
                  AND E-MAILS TO AND FROM TRUSTEE REGARDING HEARING
                  DATES AND OTHER HEARINGS ON CALENDAR IN CASE (.2)
 7/14/2017 NHZ    REVIEW COURT DOCKET ENTRIES REGARDING COURT'S                    2.70     1,485.00
                  RULING ON SALE MOTION AND ERROR REGARDING NOTICE OF
                  HEARING ON MOTION TO DISMISS (.1); E-MAILS FROM AND TO
                  TRUSTEE REGARDING COURT'S NOTIFICATION TO THOMAS'
                  COUNSEL REGARDING ERROR IN HEARING TIME FOR MOTION
                  TO DISMISS, SELECTION OF HEARING DATE FOR MOTION TO
                  SELL INTANGIBLES, PROCESS FOR SEPARATING ARCHIVES
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 60 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   34

                                                                                  Hours      Amount

               FROM BALANCE OF PERSONAL PROPERTY INVENTORY PRIOR
               TO AUCTION, AND RELATED LEGAL ISSUES (.5); E-MAILS FROM
               AND TO COUNSEL FOR THOMAS WYLDE AND TRUSTEE AND
               TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE
               REGARDING THOMAS' MOTION TO DISMISS, OUTCOME OF
               HEARING ON TRUSTEE'S SALE MOTION, NEXT STEPS TO SELL
               PERSONAL PROPERTY, MOTION TO SELL INTANGIBLES,
               PROCESS RELATED TO DISPUTE OVER ARCHIVES, AND
               RELATED LEGAL ISSUES (.9); E-MAILS FROM AND TO AND
               TELECONFERENCE WITH TRANSCRIPTION SERVICE
               REGARDING ORDER FOR TRANSCRIPT OF HEARING ON JULY
               13, 2017 (.2); TELECONFERENCE WITH JUDGE YUN'S CLERK
               REGARDING ERROR IN DOCKET SHOWING THOMAS' PERSONAL
               COUNSEL AS DEBTOR'S COUNSEL AND NEED TO CORRECT
               SAME AND E-MAIL TO TRUSTEE REGARDING DISCUSSION (.2);
               E-MAILS TO AND FROM TRUSTEE AND AUCTIONEER
               CONFIRMING ADDRESS, DATE AND HOURS FOR APPOINTMENT
               AND PERSONS TO BE PRESENT RELATED TO PROCESS TO
               DIVIDE ARCHIVES FROM PERSONAL PROPERTY INVENTORY (.4);
               E-MAILS TO AND FROM TRUSTEE RELATED TO MOTION TO SELL
               INTANGIBLES, OPPOSITION TO MOTION TO DISMISS, AND
               POTENTIAL ADVERSARY PROCEEDING AGAINST THOMAS
               RELATED TO OFFICER LOAN, DISPUTE OVER ARCHIVES,
               RELATED LEGAL ISSUES AND WHETHER COURT RULED ON
               EVIDENTIARY OBJECTIONS (.4)
 7/15/2017 NHZ E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE                        0.90      495.00
               RELATED TO DISPUTE OVER OWNERSHIP OF ARCHIVES,
               PROCESS TO BE FOLLOWED PER COURT'S DIRECTION, AND
               RELATED LEGAL ISSUES (.3); REVIEW E-MAILS BETWEEN
               TRUSTEE AND THOMAS' COUNSEL REGARDING APPOINTMENT
               AT AUCTIONEER'S WAREHOUSE TO SEGREGATE ARCHIVES
               FROM OTHER PERSONAL PROPERTY INVENTORY (.2); E-MAILS
               TO AND FROM TRUSTEE REGARDING PROCESS TO SEGREGATE
               ARCHIVES, PROVISIONS TO BE INCLUDED IN PROPOSED
               ORDER APPROVING EMPLOYMENT OF AUCTIONEER AND SALE
               OF PERSONAL PROPERTY, AND RELATED LEGAL ISSUES (.4)
 7/16/2017 NHZ REVIEW E-MAILS BETWEEN TRUSTEE AND THOMAS' COUNSEL                  0.40      220.00
               REGARDING APPOINTMENT AT AUCTIONEER'S WAREHOUSE TO
               SEGREGATE ARCHIVES FROM OTHER PERSONAL PROPERTY
               INVENTORY AND RELATED ISSUES (.2); E-MAILS TO AND FROM
               TRUSTEE REGARDING PROCESS TO SEGREGATE ARCHIVES,
               PROVISIONS TO BE INCLUDED IN PROPOSED ORDER
               APPROVING EMPLOYMENT OF AUCTIONEER AND SALE OF
               PERSONAL PROPERTY, AND RELATED LEGAL ISSUES (.2)
 7/17/2017 NHZ TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE                        0.50      275.00
               REGARDING AGREEMENT TO SELL INTANGIBLES, SCHEDULE TO
               FILE MOTION TO SELL INTANGIBLES, PROCESS REGARDING
               SEGREGATION OF ARCHIVES FROM OTHER PERSONAL
               PROPERTY INVENTORY, AND RELATED LEGAL ISSUES (.3);
               E-MAILS TO AND FROM TRUSTEE REGARDING
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 61 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   35

                                                                                  Hours      Amount

                  TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE AND
                  PROPOSED ORDER APPROVING EMPLOYMENT OF AUCTIONEER
                  AND SALE OF PERSONAL PROPERTY (.2)
 7/18/2017 NHZ    E-MAILS TO AND FROM TRUSTEE REGARDING PROPOSED                   0.30      165.00
                  ORDER, OPPOSITION TO MOTION TO DISMISS, AND LACK OF
                  CONFIRMATION FROM THOMAS' COUNSEL FOR APPOINTMENT
                  AT AUCTIONEER'S WAREHOUSE (.2); REVIEW E-MAIL FROM
                  BILLER, THOMAS' COUNSEL, TO TRUSTEE REGARDING DATES
                  FOR APPOINTMENT TO SEGREGATE ARCHIVES (.1)
 7/19/2017 NHZ    PREPARE E-MAIL TO TRUSTEE REGARDING APPOINTMENT TO               4.80     2,640.00
                  SEGREGATE ARCHIVES (.1); REVIEW E-MAIL FROM TRUSTEE
                  REGARDING PROPOSED ORDER APPROVING EMPLOYMENT OF
                  AUCTIONEER AND MOTION TO SELL PERSONAL PROPERTY AND
                  REVIEW AND REVISE ATTACHED DRAFT ORDER AND RETURN
                  TO TRUSTEE BY EMAIL (.5); E-MAILS FROM AND TRUSTEE
                  REGARDING REVISIONS TO PROPOSED ORDER AND LODGING
                  OF SAME (.2); DRAFT OPPOSITION TO MOTION TO DISMISS AND
                  EVIDENTIARY OBJECTIONS TO DECLARATIONS OF THOMAS,
                  BILLER AND DALEY AND CIRCULATE TO TRUSTEE FOR REVIEW
                  AND APPROVAL (4.0)
 7/20/2017 NHZ    REVIEW, REVISE AND FINALIZE OPPOSITION TO MOTION TO              1.60      880.00
                  DISMISS AND E-MAIL TO TRUSTEE FOR EXECUTION OF
                  DECLARATION (1.0); REVIEW, REVISE AND FINALIZE
                  EVIDENTIARY OBJECTIONS TO DECLARATIONS OF THOMAS,
                  BILLER AND DALY (.6)
 7/21/2017 NHZ    TELECONFERENCE WITH AUCTIONEER AND E-MAILS TO AND                0.80      440.00
                  FROM AUCTIONEER AND TRUSTEE REGARDING APPOINTMENT
                  TO SEGREGATE ARCHIVES, SUBPOENA AND NOTICE OF
                  INSPECTION AND REVIEW SUBPOENA AND NOTICE OF
                  INSPECTION ATTACHED TO E-MAIL (.8)
 7/25/2017 NHZ    E-MAILS TO AND FROM THOMAS' COUNSEL, TRUSTEE, AND                0.60      330.00
                  DEBTOR'S FORMER CORPORATE COUNSEL RELATED TO
                  DEBTOR'S LEGAL FILES THAT ARE PROPERTY OF THE ESTATE,
                  DISPUTE OVER SAME, DISCUSSION BY COURT REGARDING
                  ESTATE-OWNED LEGAL FILES AT RECENT COURT HEARING,
                  AND MAINTENANCE OF STATUS QUO FOR DEBTOR'S FORMER
                  CORPORATE COUNSEL TO HOLD LEGAL FILES (.6)
 7/26/2017 NHZ    REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING                     0.40      220.00
                  MAINTAINING STATUS QUO RELATED TO DEBTOR'S
                  CORPORATE LEGAL FILES BEING HELD BY DEBTOR'S FORMER
                  CORPORATE COUNSEL (.1); E-MAILS TO AND FROM TRUSTEE
                  REGARDING DEBTOR'S CORPORATE LEGAL FILES AND
                  MAINTAINING STATUS QUO, PROVISION REGARDING FILES IN
                  PROPOSED ORDER LODGED WITH COURT, AND RELATED
                  LEGAL ISSUES (.3)
 7/27/2017 NHZ    E-MAILS TO AND FROM DEBTOR'S FORMER CORPORATE                    0.50      275.00
                  COUNSEL REGARDING RETENTION OF LEGAL FILES, LEGAL
                  REFERENCES, AND SUMMARY OF FILES RETAINED (.4); REVIEW
                  E-MAIL FROM THOMAS' COUNSEL REGARDING DISPUTE OVER
                  POSSESSION OF LEGAL FILES (.1)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 62 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   36

                                                                                  Hours      Amount

 7/28/2017 NHZ DOWNLOAD AND REVIEW ENTERED ORDER APPROVING                         2.50     1,375.00
               EMPLOYMENT OF AUCTIONEER AND MOTION TO SELL
               PERSONAL PROPERTY (.2); E-MAILS TO AND FROM TRUSTEE
               REGARDING REVISIONS IN ENTERED ORDER (.2); E-MAIL FROM
               THOMAS' COUNSEL REGARDING ENTERED ORDER AND
               CORPORATE LEGAL FILES (.1); E-MAILS TO AND FROM TRUSTEE
               REGARDING DEBTOR'S FILES AND RELATED LEGAL ISSUES (.2);
               E-MAILS TO AND FROM ESTATE ACCOUNTANT REGARDING
               ACCESS TO AND REVIEW AND ANALYSIS OF FINANCIAL
               RECORDS RELATED TO OBJECTION TO CLAIM NO. 1 AND
               UPCOMING EVIDENTIARY HEARING (.3); E-MAILS TO AND FROM
               THOMAS' COUNSEL, TRUSTEE, AND AUCTIONEER REGARDING
               SCHEDULING OF APPOINTMENT TO SEGREGATE ARCHIVAL
               PIECES FROM PERSONAL PROPERTY INVENTORY AND
               RELATED ISSUES AND REQUEST FOR WITHDRAWAL OF
               SUBPOENA AND NOTICE OF INSPECTION DIRECTED AT
               AUCTIONEER AND COUNSEL'S REFUSAL (.5); E-MAILS TO AND
               FROM TRUSTEE AND TO THOMAS' COUNSEL AND COUNSEL
               FOR THOMAS WYLDE REGARDING PROPOSED PROCEDURE TO
               EXCHANGE EXHIBITS AND WITNESS LISTS IN PREPARATION
               FOR EVIDENTIARY HEARING ON CLAIM OBJECTIONS (.4);
               REVIEW AND REVISE AGREEMENT RELATED TO SALE OF
               INTANGIBLES AND CIRCULATE TO TRUSTEE AND COUNSEL FOR
               THOMAS WYLDE (.6)
 7/29/2017 NHZ E-MAILS TO AND FROM TRUSTEE, THOMAS' COUNSEL AND                    4.40     2,420.00
               COUNSEL FOR THOMAS WYLDE REGARDING EXCHANGE OF
               EXHIBITS AND WITNESS LISTS IN PREPARATION FOR
               EVIDENTIARY HEARING ON CLAIM OBJECTIONS, PREPARATION
               OF EXHIBIT NOTEBOOKS, AND RELATED LEGAL ISSUES(.4);
               PREPARE SALE MOTION WITH SUPPORTING DOCUMENTS AND
               CIRCULATE TO TRUSTEE AND THOMAS WYLDE FOR REVIEW
               AND COMMENT IN PREPARATION FOR FILING WITH COURT (4.0)
 7/30/2017 NHZ E-MAILS FROM AND TO THOMAS' COUNSEL, TRUSTEE, AND                   2.50     1,375.00
               AUCTIONEER REGARDING SCHEDULING OF APPOINTMENT FOR
               AUGUST 15, 2017 TO SEGREGATE ARCHIVAL PIECES FROM
               PERSONAL PROPERTY INVENTORY AND RELATED ISSUES AND
               PENDING SUBPOENA AND NOTICE OF INSPECTION DIRECTED
               AT AUCTIONEER (.4); REVIEW AND REVISE SALE MOTION AND
               DRAFT NOTICE OF MOTION AND NOTICE OF SALE OF ESTATE
               PROPERTY (2.1)
 7/31/2017 NHZ E-MAILS FROM AND TO ESTATE ACCOUNTANT REGARDING                     3.00     1,650.00
               ANALYSIS OF DEBTOR'S FINANCIAL RECORDS RELATED TO
               PAYMENTS MADE BY DEBTOR TO THOMAS, AVAILABILITY TO
               TESTIFY AT EVIDENTIARY HEARING ON CLAIM OBJECTIONS,
               AND REVIEW AND ANALYZE ATTACHED SPREADSHEETS
               REGARDING PAYMENTS PER QUICKBOOKS RECORDS (.4);
               E-MAILS TO AND FROM COURT TRANSCRIPTION SERVICE
               REGARDING STATUS OF HEARING TRANSCRIPT (.2); FINALIZE
               SALE MOTION WITH EXHIBITS AND CIRCULATE TO TRUSTEE
               AND COUNSEL FOR THOMAS WYLDE FOR APPROVAL AND
               TRUSTEE'S EXECUTION OF DECLARATION BEFORE FILING (1.2);
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 63 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   37

                                                                                  Hours      Amount

               FINALIZE NOTICE OF MOTION AND NOTICE OF SALE OF ESTATE
               PROPERTY BEFORE FILING (1.1); E-MAIL FROM THOMAS'
               COUNSEL CONFIRMING APPOINTMENT AT AUCTIONEER'S
               WAREHOUSE TO SEGREGATE ARCHIVAL PIECES FROM
               PERSONAL PROPERTY INVENTORY (.1)
  8/1/2017 NHZ E-MAILS TO AND FROM THOMAS' COUNSEL, TRUSTEE, AND                   7.00     3,850.00
               AUCTIONEER REGARDING CONFIRMATION OF APPOINTMENT
               FOR AUGUST 15, 2017 TO SEGREGATE ARCHIVAL PIECES FROM
               PERSONAL PROPERTY INVENTORY (.2); E-MAILS TO AND FROM
               TRUSTEE REGARDING CREDITOR ABUSE REFERRAL TO OUST
               (.5); REVIEW THREATENING E-MAIL FROM THOMAS' COUNSEL
               REGARDING FILED SALE MOTION, TRUSTEE'S LIQUIDATION OF
               ESTATE ASSETS, AND RELATED LEGAL ISSUES (.3); E-MAILS TO
               AND FROM ESTATE ACCOUNTANT REGARDING QUICKBOOKS
               RECORDS AND DEBTOR'S PAYMENTS TO THOMAS (.2);
               PREPARE MEET AND CONFER COMMUNICATION TO THOMAS'
               COUNSEL REGARDING SUBPOENA AND NOTICE OF INSPECTION
               SERVED ON TRUSTEE'S AUCTIONEER AND E-MAIL TO TRUSTEE
               FOR APPROVAL AND THEN E-MAIL TO THOMAS' COUNSEL (1.2);
               REVIEW THREATENING E-MAIL FROM THOMAS' COUNSEL,
               BILLER, RESPONDING TO TRUSTEE'S MEET AND CONFER
               COMMUNICATION (.1); E-MAILS TO AND FROM TRUSTEE,
               AUCTIONEER, AND COUNSEL FOR THOMAS WYLDE REGARDING
               MEET AND CONFER BETWEEN TRUSTEE AND THOMAS AND
               RELATED EMERGENCY MOTION (.3); PREPARE EMERGENCY
               MOTION TO PREVENT THOMAS' VIOLATION OF STAY, QUASH
               SUBPOENA OF AUCTIONEER, AND ENFORCE SALE ORDER WITH
               EXHBITS (2.5); TELECONFERENCE WITH JUDGE YUN'S CLERK
               REGARDING HEARING (.2); DOWNLOAD, REVIEW AND ANALYZE
               THOMAS' EX PARTE APPLICATION RELATED TO TAX RETURNS,
               SALE OF PERSONAL PROPERTY, AND RELATED LEGAL ISSUES
               AND SUPPORTING DECLARATION AND FORWARD TO TRUSTEE
               (1.0); DOWNLOAD, REVIEW AND ANALYZE THOMAS'
               WITHDRAWAL OF MOTION TO DISMISS (229 PAGES) AND
               FORWARD TO TRUSTEE (.5)
  8/2/2017 NHZ REVIEW DOCKET ENTRY REGARDING ERROR IN THOMAS'                      3.90     2,145.00
               FILING OF VOLUNTARY DISMISSAL OF MOTION TO DISMISS AND
               TELECONFERENCE WITH JUDGE YUN'S CLERK REGARDING
               STATUS OF HEARING ON MOTION TO DISMISS AND COURT'S
               SETTING OF HEARING ON TRUSTEE'S EMERGENCY MOTION (.2);
               E-MAILS TO AND FROM TRUSTEE REGARDING
               TELECONFERENCE WITH JUDGE YUN'S CLERK AND STATUS OF
               HEARINGS (.2); E-MAILS FROM AND TO COUNSEL FOR THOMAS
               WYLDE REGARDING PROCEEDINGS IN STATE COURT ACTION
               RELATED TO BANKRUPTCY CASE AND REVIEW AND ANALYZE
               ATTACHED PLEADINGS (.6); PREPARE NOTICE OF HEARING ON
               EMERGENCY MOTION, PROVIDE TELEPHONIC NOTICE
               REGARDING HEARING ON EMERGENCY MOTION, E-MAIL NOTICE
               TO DALY, AND PREPARE AND FILE DECLARATION REGARDING
               SERVICE OF NOTICE (1.2); E-MAILS TO AND FROM TRUSTEE
               REGARDING HEARING ON EMERGENCY MOTION TO BE HEARD
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 64 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   38

                                                                                  Hours      Amount

                  AT SAME TIME AS MOTION TO DISMISS (.2); REVIEW AND
                  ANALYZE THOMAS' OPPOSITION TO TRUSTEE'S EMERGENCY
                  MOTION AND FORWARD TO TRUSTEE (1.5)
  8/3/2017 NHZ    PREPARE FOR, TRAVEL TO AND FROM, AND ATTEND HEARING              4.90     2,695.00
                  ON THOMAS' MOTION TO DISMISS AND TRUSTEE'S EMERGENCY
                  MOTION TO PREVENT THOMAS' VIOLATION OF STAY, QUASH
                  SUBPOENA OF AUCTIONEER, AND ENFORCE SALE ORDER (4.8);
                  PREPARE REQUEST FOR TRANSCRIPT OF HEARING (.1)
  8/4/2017 NHZ    REVIEW DOCKET ENTRIES AND COURT'S RULING ON MOTION               2.50     1,375.00
                  TO DISMISS AS WITHDRAWN AND CONTINUED HEARING ON
                  EMERGENCY MOTION AND CALENDAR CONTINUED HEARING
                  (.2); E-MAILS TO AND FROM THOMAS' COUNSEL, AUCTIONEER,
                  AND TRUSTEE REGARDING RESCHEDULING DATE AND
                  LOCATION OF AUCTIONEER'S DEPOSITION AND RELATED
                  LEGAL ISSUES (.8); E-MAILS TO AND FROM TRUSTEE
                  REGARDING TRUSTEE'S EXHIBIT LIST AND WITNESS LIST FOR
                  EVIDENTIARY HEARING ON CLAIM OBJECTIONS (.4); E-MAILS TO
                  AND FROM COUNSEL FOR THOMAS WYLDE REGARDING STATE
                  COURT LITIGATION RELATED TO BANKRUPTCY CASE AND
                  OTHER LEGAL ISSUES (.2); E-MAILS TO AND FROM TRUSTEE,
                  COUNSEL FOR THOMAS WYLDE, AND THOMAS' COUNSEL
                  REGARDING TRUSTEE'S PROPOSED EXHIBIT LIST AND WITNESS
                  LIST FOR EVIDENTIARY HEARING ON CLAIM OBJECTIONS,
                  REQUEST FOR WITHDRAWAL OF CLAIM NO. 10, AND REVIEW
                  AND ANALYZE ATTACHMENTS PROVIDED BY OTHER COUNSEL
                  (.9)
  8/5/2017 NHZ    DOWNLOAD AND REVIEW ORDER DENYING THOMAS' EX PARTE               2.90     1,595.00
                  MOTION (.2); E-MAILS TO AND FROM TRUSTEE, THOMAS'
                  COUNSEL AND COUNSEL FOR PDTW REGARDING DEPOSITION
                  OF ESTATE ACCOUNTANT, TRUSTEE'S EXHIBITS FOR
                  EVIDENTIARY HEARING ON CLAIM OBJECTIONS, AND RELATED
                  LEGAL ISSUES (1.6); E-MAIL TO ESTATE ACCOUNTANT
                  REGARDING SCHEDULING OF DEPOSITION (.1); E-MAILS TO
                  TRUSTEE WITH DETAILED ANALYSIS REGARDING WITNESSES,
                  EXHIBITS, AND RELATED LEGAL ISSUES REGARDING
                  EVIDENTIARY HEARING ON CLAIM OBJECTIONS (1.0)
  8/6/2017 NHZ    E-MAILS TO AND FROM TRUSTEE, THOMAS' COUNSEL AND                 2.70     1,485.00
                  COUNSEL FOR PDTW REGARDING TRUSTEE'S EXHIBITS AND
                  WITNESSES FOR EVIDENTIARY HEARING ON CLAIM
                  OBJECTIONS, AND RELATED LEGAL ISSUES (1.8); E-MAILS TO
                  TRUSTEE WITH DETAILED ANALYSIS REGARDING WITNESSES,
                  EXHIBITS, AND RELATED LEGAL ISSUES REGARDING
                  EVIDENTIARY HEARING ON CLAIM OBJECTIONS (.5); REVISE
                  LETTER AGREEMENT AND E-MAILS TO AND FROM TRUSTEE
                  AND COUNSEL FOR THOMAS WYLDE REGARDING REVISION (.4)
  8/7/2017 NHZ    DOWNLOAD AND REVIEW WITHDRAWAL OF CLAIM NO. 10 (.1);             1.90     1,045.00
                  E-MAILS TO AND FROM THOMAS' COUNSEL TO CONFIRM
                  DETAILS FOR AUCTIONEER SPEAR'S DEPOSITION (.2); E-MAILS
                  TO AND FROM THOMAS' COUNSEL REGARDING CANCELLATION
                  OF DEPOSITION OF ESTATE ACCOUNTANT (.2); E-MAILS TO AND
                  FROM THOMAS' COUNSEL, COUNSEL FOR THOMAS WYLDE, AND
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 65 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   39

                                                                                  Hours      Amount

               TRUSTEE REGARDING EXHIBIT AND WITNESS LISTS OF ALL
               PARTIES, PROCESS FOR COMPILING, AND RELATED LEGAL
               ISSUES TO PREPARE FOR EVIDENTIARY HEARING ON CLAIM
               OBJECTIONS (1.4)
  8/8/2017 NHZ E-MAILS TO AND FROM THOMAS' COUNSEL, COUNSEL FOR                    2.60     1,430.00
               THOMAS WYLDE, AND TRUSTEE REGARDING FURTHER
               REVISIONS TO AND ORGANIZATION OF EXHIBIT AND WITNESS
               LISTS OF ALL PARTIES, PROCESS FOR COMPILING, AND
               RELATED LEGAL ISSUES TO PREPARE FOR EVIDENTIARY
               HEARING ON CLAIM OBJECTIONS (1.2); PREPARE E-MAILS TO
               ESTATE ACCOUNTANT REGARDING REVIEW AND ANALYSIS OF
               FINANCIAL RECORDS RELATED TO DEBTOR'S PAYMENTS TO
               THOMAS IN VARIOUS CATEGORIES (.2); E-MAILS TO AND FROM
               TRUSTEE REGARDING ANALYSIS OF CERTAIN LITIGATION
               RIGHTS AND SCHEDULING MEETING WITH POTENTIAL SPECIAL
               LITIGATION COUNSEL AND E-MAILS TO POTENTIAL SPECIAL
               LITIGATION COUNSEL REGARDING DETAILS OF CASE AND
               RELATED LEGAL ISSUES (1.2)
  8/9/2017 NHZ E-MAILS TO AND FROM THOMAS' COUNSEL, COUNSEL FOR                    4.00     2,200.00
               THOMAS WYLDE, AND TRUSTEE REGARDING FURTHER
               REVISIONS TO AND ORGANIZATION OF EXHIBIT AND WITNESS
               LISTS OF ALL PARTIES, PROCESS FOR COMPILING, AND
               RELATED LEGAL ISSUES AND REVIEW AND REVISE JOINT
               EXHIBIT AND WITNESS LISTS AND CIRCULATE BY E-MAIL TO
               PREPARE FOR EVIDENTIARY HEARING ON CLAIM OBJECTIONS
               (3.8); PREPARE E-MAILS TO ESTATE ACCOUNTANT REGARDING
               REVIEW AND ANALYSIS OF FINANCIAL RECORDS RELATED TO
               DEBTOR'S PAYMENTS TO THOMAS IN VARIOUS CATEGORIES TO
               PREPARE FOR EVIDENTIARY HEARING ON CLAIM OBJECTIONS
               (.2)
 8/10/2017 NHZ DOWNLOAD AND REVIEW PLEADINGS RELATED TO                            5.50     3,025.00
               EVIDENTIARY HEARING ON CLAIM OBJECTIONS FILED BY
               THOMAS' COUNSEL AND E-MAIL TRUSTEE REGARDING
               RESPONSE (2.0); E-MAILS TO AND FROM THOMAS' COUNSEL,
               COUNSEL FOR THOMAS WYLDE, AND TRUSTEE REGARDING
               FURTHER REVISIONS TO AND ORGANIZATION OF EXHIBIT AND
               WITNESS LISTS OF ALL PARTIES, PROCESS TO FINALIZE AND
               DELIVER TO CHAMBERS, AND RELATED LEGAL ISSUES (1.7);
               E-MAILS FROM AND TO ESTATE ACCOUNTANT AND TRUSTEE
               REGARDING REVIEW AND ANALYSIS OF FINANCIAL RECORDS
               RELATED TO DEBTOR'S PAYMENTS TO THOMAS AND REVIEW
               AND ANALYZE ATTACHED REPORTS COMPILED BY ESTATE
               ACCOUNTANT (.5); E-MAILS FROM AND TO THOMAS' COUNSEL
               REGARDING THOMAS' INTENT TO WITHDRAW AMENDED CLAIM
               NO. 1 TO ELIMINATE INVOLVEMENT OF TRUSTEE IN
               EVIDENTIARY HEARING ON CLAIM OBJECTIONS AND REQUEST
               FOR CONFIRMATION OF WITHDRAWAL TO BE FILED WITH
               COURT (.3); REVIEW AND ANALYZE THOMAS' OPPOSITION TO
               TRUSTEE'S SALE MOTION E-MAILED BY THOMAS' COUNSEL (1.0)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 66 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   40

                                                                                  Hours      Amount

 8/11/2017 NHZ E-MAILS TO AND FROM POTENTIAL SPECIAL LITIGATION                    1.50      825.00
               COUNSEL AND TRUSTEE WITH ATTACHED DOCUMENTS
               RELATED TO POSSIBLE CAUSES OF ACTION FOR ADVERSARY
               PROCEEDING (.6); E-MAILS TO AND FROM AND
               TELECONFERENCE WITH TRUSTEE REGARDING SALE OF
               ESTATE ASSETS AND POTENTIAL ADVERSARY PROCEEDING
               (.5); E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND
               THOMAS' COUNSEL REGARDING DEPOSITION OF AUCTIONEER
               SPEAR, APPOINTMENT TO SEGREGATE ARCHIVES FROM
               PERSONAL PROPERTY INVENTORY, AND RELATED LEGAL
               ISSUES (.4)
 8/12/2017 NHZ DOWNLOAD AND REVIEW TRANSCRIPT OF AUGUST 3, 2017                    4.00     2,200.00
               HEARING AND E-MAIL TO TRUSTEE AND POSSIBLE SPECIAL
               LITIGATION COUNSEL (2.0); E-MAILS TO AND FROM COUNSEL
               FOR THOMAS WYLDE AND THOMAS' COUNSEL RELATED TO
               CLAIMS OBJECTIONS, FURTHER REVISIONS TO JOINT EXHIBIT
               AND WITNESS LISTS, STATUS OF WITHDRAWAL OF CLAIM NO. 1,
               AND RELATED LEGAL ISSUES AND REVIEW AND ANALYZE
               ATTACHED DOCUMENTS (2.0)
 8/13/2017 NHZ E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND                    1.40      770.00
               THOMAS' COUNSEL RELATED TO CLAIMS OBJECTIONS,
               FURTHER REVISIONS TO JOINT EXHIBIT AND WITNESS LISTS,
               STATUS OF WITHDRAWAL OF CLAIM NO. 1, AND RELATED
               LEGAL ISSUES AND REVIEW AND ANALYZE ATTACHED
               DOCUMENTS (1.4)
 8/14/2017 NHZ DOWNLOAD AND REVIEW CLAIM NO. 14 (.2); DOWNLOAD AND                 4.50     2,475.00
               REVIEW TRANSCRIPT OF JULY 13, 2017 HEARING AND E-MAIL
               TO TRUSTEE (1.0); E-MAILS TO AND FROM COUNSEL FOR
               THOMAS WYLDE AND THOMAS' COUNSEL RELATED TO CLAIMS
               OBJECTIONS, FURTHER REVISIONS TO JOINT EXHIBIT AND
               WITNESS LISTS, STATUS OF WITHDRAWAL OF CLAIM NO. 1, AND
               RELATED LEGAL ISSUES AND REVIEW AND ANALYZE ATTACHED
               DOCUMENTS (.4); E-MAILS FROM AND TO TRUSTEE AND REVIEW
               AND ANALYZE ATTACHMENTS REGARDING INTELLECTUAL
               PROPERTY, TRADEMARKS, AND RELATED LEGAL ISSUES (.8);
               CONFERENCE WITH TRUSTEE AND POTENTIAL SPECIAL
               LITIGATION COUNSEL REGARDING POSSIBLE ADVERSARY
               PROCEEDING AND RELATED LEGAL ISSUES (2.1)
 8/15/2017 NHZ DOWNLOAD AND REVIEW AMENDED CLAIM NO. 1 (.2);                      11.60     6,380.00
               DOWNLOAD AND REVIEW THOMAS' RESPONSE TO TRUSTEE'S
               SALE MOTION AS FILED WITH COURT (1.0); E-MAILS TO ESTATE
               ACCOUNTANT WITH ATTACHMENTS RELATED TO ADDITIONAL
               FUNDS TRANSFERRED FROM DEBTOR TO THOMAS AND
               POTENTIAL PAYMENT OF LICENSE FEE AND REQUEST
               ACCOUNTANT'S FURTHER REVIEW AND ANALYSIS (.2); E-MAILS
               TO AND FROM TRUSTEE AND REALTOR REGARDING
               EVALUATION OF THOMAS' REAL PROPERTY PURCHASED WITH
               FUNDS BORROWED FROM DEBTOR, REAL PROPERTY
               DOCUMENTS, PRELIMINARY TITLE REPORT, AND RELATED
               LEGAL ISSUES (.4); E-MAILS TO AND FROM TRUSTEE
               REGARDING INTANGIBLES, STATUS OF SALE MOTION, STATUS
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 67 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   41

                                                                                  Hours      Amount

               REPORT TO BE PREPARED FOR CONTINUED HEARING ON
               EMERGENCY MOTION, AND RELATED LEGAL ISSUES (.8);
               PREPARE FOR, TRAVEL TO AND FROM, AND PARTICIPATE IN
               SITE VISIT AND EVALUATION OF PERSONAL PROPERTY AT
               AUCTIONEER'S WAREHOUSE (9.0)
 8/15/2017 CC  PREPARE FOR, TRAVEL TO AND FROM, AND PARTICIPATE IN                 9.00     1,350.00
               SITE VISIT AND EVALUATION OF PERSONAL PROPERTY AT
               AUCTIONEER'S WAREHOUSE (9.0)
 8/16/2017 NHZ DOWNLOAD AND REVIEW THOMAS' WITHDRAWAL OF CLAIM NO.                 2.40     1,320.00
               14 (.2); E-MAILS TO AND FROM TRUSTEE AND REALTOR
               REGARDING EVALUATION OF THOMAS' REAL PROPERTY, MLS
               LISTING, PENDING CONTRACT AND RELATED ISSUES (.2);
               E-MAILS TO AND FROM POTENTIAL SPECIAL LITIGATION
               COUNSEL AND TRUSTEE WITH ATTACHED DOCUMENTS
               RELATED TO POSSIBLE CAUSES OF ACTION FOR ADVERSARY
               PROCEEDING AND CASE BACKGROUND (1.1);
               TELECONFERENCES WITH AND E-MAILS TO AND FROM LEGAL
               ASSISTANT REGARDING PROGRESS RELATED TO
               SEGREGATION OF ARCHIVES FROM PERSONAL PROPERTY
               INVENTORY AND OTHER ISSUES RAISED BY THOMAS AND
               THOMAS' COUNSEL DURING ALL-DAY APPOINTMENT AT
               AUCTIONEER'S WAREHOUSE (.5); E-MAILS TO AND FROM
               TRUSTEE REGARDING PROGRESS RELATED TO SEGREGATION
               OF ARCHIVES FROM PERSONAL PROPERTY INVENTORY AT
               AUCTIONEER'S WAREHOUSE, LIQUIDATION OF PERSONAL
               PROPERTY, PREPARATION OF STATUS REPORT FOR
               CONTINUED HEARING, AND RELATED LEGAL ISSUES (.4)
           CC  TRAVEL TO AND FROM AND ATTEND ALL-DAY APPOINTMENT AT                9.50     1,425.00
               AUCTIONEER'S WAREHOUSE TO PROVIDE TRUSTEE'S
               OVERSIGHT OF THOMAS' SEGREGATION OF ARCHIVES FROM
               PERSONAL PROPERTY INVENTORY (9.0); TELECONFERENCES
               WITH AND E-MAILS TO AND FROM COUNSEL REGARDING
               PROGRESS RELATED TO SEGREGATION OF ARCHIVES FROM
               PERSONAL PROPERTY INVENTORY AND OTHER ISSUES RAISED
               BY THOMAS AND THOMAS' COUNSEL DURING ALL-DAY
               APPOINTMENT AT AUCTIONEER'S WAREHOUSE (.5)
 8/17/2017 NHZ E-MAILS TO AND FROM THOMAS' COUNSEL, TRUSTEE, AND                   1.80      990.00
               LEGAL ASSISTANT REGARDING STATUS OF SEGREGATING
               ARCHIVES FROM PERSONAL PROPERTY INVENTORY,
               SEPARATION OF THOMAS' PERSONAL PROPERTY ITEMS FROM
               ESTATE PROPERTY, SCHEDULING ADDITIONAL APPOINTMENTS
               TO CONTINUE SEGREGATION PROCESS, AND RELATED ISSUES
               IN ADVANCE OF CONTINUED HEARING AND RELATED TO
               OWNERSHIP DISPUTE OVER ARCHIVES, AND CANCELLATION OF
               AUCTIONEER'S DEPOSITION (1.5); E-MAILS TO AND FROM
               TRUSTEE AND PROPOSED SPECIAL LITIGATION COUNSEL
               REGARDING REVIEW AND ANALYSIS OF LEGAL DOCUMENTS
               AND CASE BACKGROUND RELATED TO POTENTIAL ADVERSARY
               PROCEEDING (.3)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 68 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   42

                                                                                  Hours      Amount

 8/18/2017 NHZ E-MAILS TO AND FROM THOMAS' COUNSEL, TRUSTEE, AND                   3.00     1,650.00
               LEGAL ASSISTANT REGARDING CONFIRMATION OF
               APPOINTMENTS AT AUCTIONEER'S WAREHOUSE TO
               SEGREGATE ARCHIVES FROM PERSONAL PROPERTY
               INVENTORY (.3); PREPARE VOLUNTARY DISMISSAL OF MOTION
               TO SELL INTANGIBLES (.3); E-MAILS TO AND FROM COUNSEL
               FOR THOMAS WYLDE AND THOMAS' COUNSEL REGARDING
               DISPUTED ITEMS OF PERSONAL PROPERTY, RELATED
               DOCUMENTS, AND RELATED LEGAL ISSUES (1.0); PREPARE
               STATUS REPORT FOR CONTINUED HEARING ON TRUSTEE'S
               EMERGENCY MOTION (1.0); TELECONFERENCES WITH
               COUNSEL FOR THOMAS WYLDE REGARDING DISPUTED
               PERSONAL PROPERTY AND RELATED LEGAL ISSUES (.4)
 8/19/2017 NHZ E-MAILS TO AND FROM TRUSTEE REGARDING FILED STATUS                  0.20      110.00
               REPORT, CONTINUED HEARING ON EMERGENCY MOTION,
               COMMUNICATIONS WITH COUNSEL FOR THOMAS WYLDE AND
               THOMAS' COUNSEL REGARDING DISPUTED PERSONAL
               PROPERTY, AND RELATED LEGAL ISSUES (.2)
 8/21/2017 CC  TRAVEL TO AND FROM AND ATTEND ALL-DAY APPOINTMENT AT                9.00     1,350.00
               AUCTIONEER'S WAREHOUSE TO PROVIDE TRUSTEE'S
               OVERSIGHT OF THOMAS' SEGREGATION OF ARCHIVES FROM
               PERSONAL PROPERTY INVENTORY, PROVIDE UPDATES TO
               COUNSEL ON-SITE AND CONFERENCE WITH COUNSEL ,
               THOMAS, THOMAS' COUNSEL, AND AUCTIONEER STAFF (9.0)
           NHZ TRAVEL TO AND FROM AND CONFERENCE WITH LEGAL                        4.00     2,200.00
               ASSISTANT, THOMAS, THOMAS' COUNSEL, AND AUCTIONEER
               STAFF AT AUCTIONEER'S WAREHOUSE TO PROVIDE TRUSTEE'S
               OVERSIGHT OF THOMAS' SEGREGATION OF ARCHIVES FROM
               PERSONAL PROPERTY INVENTORY, OBTAIN UPDATES
               REGARDING PROCESS, AND DISCUSS RELATED LEGAL ISSUES
               WITH THOMAS' COUNSEL (4.0)
 8/22/2017 CC  TRAVEL TO AND FROM AND ATTEND ALL-DAY APPOINTMENT AT                9.50     1,425.00
               AUCTIONEER'S WAREHOUSE TO PROVIDE TRUSTEE'S
               OVERSIGHT OF THOMAS' SEGREGATION OF ARCHIVES FROM
               PERSONAL PROPERTY INVENTORY (9.0); TELECONFERENCE
               WITH COUNSEL REGARDING PROGRESS RELATED TO
               SEGREGATION OF ARCHIVES FROM PERSONAL PROPERTY
               INVENTORY AND OTHER ISSUES RAISED BY THOMAS AND
               THOMAS' COUNSEL DURING ALL-DAY APPOINTMENT AT
               AUCTIONEER'S WAREHOUSE (.5)
           NHZ DOWNLOAD AND REVIEW MOTION TO QUASH SUBPOENA AND                    2.10     1,155.00
               REQUEST FOR HEARING ON SHORTENED TIME (.2); REVIEW
               COURT'S TENTATIVE RULING FOR HEARING ON TRUSTEE'S
               EMERGENCY MOTION AND TELECONFERENCE WITH JUDGE
               YUN'S CLERK TO CONFIRM RECEIPT OF STATUS REPORT IN
               ADVANCE OF HEARING (.4); E-MAILS TO AND FROM TRUSTEE
               REGARDING TENTATIVE RULING, DELIVERY OF STATUS
               REPORT, STATUS OF PERSONAL PROPERTY AT AUCTIONEER'S
               WAREHOUSE, AND RELATED LEGAL ISSUES IN ADVANCE OF
               HEARING (.6); TELECONFERENCE WITH TRUSTEE REGARDING
               STATUS OF PERSONAL PROPERTY, HEARING ON EMERGENCY
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 69 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   43

                                                                                  Hours      Amount

                  MOTION, AND RELATED LEGAL ISSUES (.2); REVIEW REVISED
                  TENTATIVE RULING AND E-MAIL TO TRUSTEE (.2);
                  TELECONFERENCE WITH LEGAL ASSISTANT REGARDING
                  PROGRESS RELATED TO SEGREGATION OF ARCHIVES FROM
                  PERSONAL PROPERTY INVENTORY AND OTHER ISSUES RAISED
                  BY THOMAS AND THOMAS' COUNSEL DURING ALL-DAY
                  APPOINTMENT AT AUCTIONEER'S WAREHOUSE (.5)
 8/23/2017 NHZ    DOWNLOAD AND REVIEW ORDER SETTING HEARING ON                     0.20      110.00
                  SHORTENED TIME (.2)
 8/24/2017 NHZ    DOWNLOAD AND REVIEW PLEADINGS FILED FOR HEARING ON               5.50     3,025.00
                  MOTION TO QUASH SUBPOENA SET ON SHORTENED TIME (.5);
                  PREPARE FOR, TRAVEL TO AND FROM AND ATTEND HEARING
                  ON TRUSTEE'S EMERGENCY MOTION AND RELATED MATTERS
                  ON CALENDAR AND CONFERENCE WITH TRUSTEE AND OTHER
                  COUNSEL AFTER HEARING (5.0)
 8/25/2017 NHZ    REVIEW DOCKET ENTRIES REGARDING CONTINUED HEARING                0.20      110.00
                  DATES AND CALENDAR SAME FOR EVIDENTIARY HEARING ON
                  CLAIM OBJECTIONS (.2)
 8/26/2017 NHZ    REVIEW DOCKET ENTRIES REGARDING CONTINUED HEARING                0.20      110.00
                  DATE AND CALENDAR SAME FOR TRUSTEE'S EMERGENCY
                  MOTION AND REVIEW ENTERED ORDER GRANTING MOTION TO
                  QUASH SUBPOENA (.2)
 8/27/2017 NHZ    TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE                     0.90      495.00
                  REGARDING TRUSTEE'S REFUND OF EARNEST MONEY DEPOSIT
                  FOR WITHDRAWN SALE MOTION AND RELATED LEGAL ISSUES
                  IN CASE (.4); E-MAIL TO TRUSTEE REGARDING COMMUNICATION
                  WITH COUNSEL FOR THOMAS WYLDE AND RELATED LEGAL
                  ISSUES (.2); PREPARE E-MAIL TO TRUSTEE AND AUCTIONEER
                  SPEAR REGARDING SCHEDULE AND STAFFING FOR REMAINING
                  APPOINTMENTS TO COMPLETE PROJECT TO SEGREGATE
                  ARCHIVES, STATUS OF ON-LINE AUCTION, AND RELATED
                  ISSUES REGARDING LIQUIDATION OF PERSONAL PROPERTY (.3)
 8/28/2017 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                     0.40      220.00
                  REGARDING REFUND OF EARNEST MONEY DEPOSIT FOR
                  WITHDRAWN SALE MOTION AND RELATED LEGAL ISSUES (.2);
                  E-MAILS TO AND FROM TRUSTEE REGARDING REFUND OF
                  EARNEST MONEY DEPOSIT AND RELATED LEGAL ISSUES (.2)
 8/29/2017 NHZ    E-MAILS TO AND FROM TRUSTEE AND AUCTIONEER SPEAR                 1.20      660.00
                  REGARDING SCHEDULE AND STAFFING FOR REMAINING
                  APPOINTMENTS TO COMPLETE PROJECT TO SEGREGATE
                  ARCHIVES, STATUS OF ON-LINE AUCTION, AND RELATED
                  ISSUES REGARDING LIQUIDATION OF PERSONAL PROPERTY
                  (.3); TELECONFERENCE WITH TRUSTEE REGARDING
                  LIQUIDATION OF PERSONAL PROPERTY, POTENTIAL
                  ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES (.5);
                  E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND
                  THOMAS' COUNSEL REGARDING THOMAS' TURNOVER OF
                  ADDITIONAL PERSONAL PROPERTY OF ESTATE (.4)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 70 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   44

                                                                                  Hours      Amount

  9/2/2017 NHZ PREPARE E-MAILS TO PROPOSED SPECIAL LITIGATION                      0.30      165.00
               COUNSEL AND TRUSTEE REGARDING DEBTOR'S FINANCIAL
               AND LEGAL DOCUMENTS RELATED TO POTENTIAL ADVERSARY
               PROCEEDING WITH DROP BOX LINK (.3)
  9/5/2017 NHZ E-MAILS TO AND FROM POTENTIAL SPECIAL LITIGATION                    1.50      825.00
               COUNSEL AND TRUSTEE REGARDING REVIEW AND ANALYSIS
               OF FINANCIAL AND LEGAL DOCUMENTS AND RELATED LEGAL
               ISSUES REGARDING POTENTIAL ADVERSARY PROCEEDING (.5);
               E-MAILS TO AND FROM AUCTIONEER, TRUSTEE, AND LEGAL
               ASSISTANT REGARDING CONFIRMED APPOINTMENTS AT
               WAREHOUSE, STATUS OF PREPARING PERSONAL PROPERTY
               FOR AUCTION, THOMAS' DELIVERY OF CERTAIN PERSONAL
               PROPERTY, AND RELATED ISSUES (.6); E-MAILS TO AND FROM
               THOMAS' COUNSEL REGARDING CONFIRMED APPOINTMENTS
               AT WAREHOUSE, THOMAS' DELIVERY OF CERTAIN PERSONAL
               PROPERTY, AND RELATED ISSUES (.4)
  9/6/2017 CC  TRAVEL TO AND FROM AND ATTEND ALL-DAY APPOINTMENT AT                9.50     1,425.00
               AUCTIONEER'S WAREHOUSE TO PROVIDE TRUSTEE'S
               OVERSIGHT OF THOMAS' SEGREGATION OF ARCHIVES FROM
               PERSONAL PROPERTY INVENTORY (9.0); TELECONFERENCE
               WITH COUNSEL REGARDING PROGRESS RELATED TO
               SEGREGATION OF ARCHIVES FROM PERSONAL PROPERTY
               INVENTORY AND OTHER ISSUES RAISED BY THOMAS AND
               THOMAS' COUNSEL DURING ALL-DAY APPOINTMENT AT
               AUCTIONEER'S WAREHOUSE (.5)
           NHZ E-MAILS FROM AND TO AND TELECONFERENCE WITH                         1.30      715.00
               PROPOSED SPECIAL LITIGATION COUNSEL REGARDING
               ESTATE'S CLAIMS AGAINST THOMAS RELATED TO LOAN
               ADVANCES, OWNERSHIP OF ARCHIVES, AND OTHER LEGAL
               ISSUES (.8); TELECONFERENCE WITH LEGAL ASSISTANT
               REGARDING PROGRESS RELATED TO SEGREGATION OF
               ARCHIVES FROM PERSONAL PROPERTY INVENTORY AND
               OTHER ISSUES RAISED BY THOMAS AND THOMAS' COUNSEL
               DURING ALL-DAY APPOINTMENT AT AUCTIONEER'S
               WAREHOUSE (.5)
  9/7/2017 CC  TRAVEL TO AND FROM AND ATTEND ALL-DAY APPOINTMENT AT               10.00     1,500.00
               AUCTIONEER'S WAREHOUSE TO PROVIDE TRUSTEE'S
               OVERSIGHT OF THOMAS' SEGREGATION OF ARCHIVES FROM
               PERSONAL PROPERTY INVENTORY (9.0); TELECONFERENCE
               WITH COUNSEL REGARDING PROGRESS RELATED TO
               SEGREGATION OF ARCHIVES FROM PERSONAL PROPERTY
               INVENTORY AND OTHER ISSUES RAISED BY THOMAS AND
               THOMAS' COUNSEL DURING ALL-DAY APPOINTMENT AT
               AUCTIONEER'S WAREHOUSE (1.0)
           NHZ E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL,                     3.90     2,145.00
               TRUSTEE, AND ESTATE ACCOUNTANT REGARDING DEBTOR'S
               FINANCIAL RECORDS AND LEGAL DOCUMENTS RELATED TO
               ADVANCES AND LOANS TO THOMAS, FUNDS USED TO
               PURCHASE THOMAS' REAL PROPERTY, PAYROLL RECORDS
               INCLUDING THOMAS, PERSONAL PROPERTY IN THOMAS'
               POSSESSION, INTELLECTUAL PROPERTY, AND REVIEW AND
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 71 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   45

                                                                                  Hours      Amount

                  ANALYZE RECORDS AND ATTACHMENTS, FORWARD DEBTOR'S
                  TAX RETURNS AND DROP BOX LINK FOR 341(A) MEETING
                  RECORDINGS (1.0); E-MAILS FROM AND TO SPECIAL LITIGATION
                  COUNSEL WITH ATTACHED DRAFT COMPLAINT FOR
                  ADVERSARY PROCEEDING, REVIEW AND COMMENT
                  REGARDING ATTACHED DRAFT AND RETURN SUGGESTED
                  REVISIONS BY E-MAIL (1.9); TELECONFERENCE WITH LEGAL
                  ASSISTANT REGARDING PROGRESS RELATED TO
                  SEGREGATION OF ARCHIVES FROM PERSONAL PROPERTY
                  INVENTORY AND OTHER ISSUES RAISED BY THOMAS AND
                  THOMAS' COUNSEL DURING ALL-DAY APPOINTMENT AT
                  AUCTIONEER'S WAREHOUSE (1.0)
  9/8/2017 CC     TRAVEL TO AND FROM AND ATTEND ALL-DAY APPOINTMENT AT             9.00     1,350.00
                  AUCTIONEER'S WAREHOUSE TO PROVIDE TRUSTEE'S
                  OVERSIGHT OF THOMAS' SEGREGATION OF ARCHIVES FROM
                  PERSONAL PROPERTY INVENTORY, PROVIDE UPDATES TO
                  COUNSEL ON-SITE AND CONFERENCE WITH COUNSEL ,
                  THOMAS, THOMAS' COUNSEL, AND AUCTIONEER STAFF (9.0)
            NHZ   TRAVEL TO AND FROM AND DELIVER BOXES OF ESTATE                   8.40     4,620.00
                  RECORDS TO SPECIAL LITIGATION COUNSEL (1.0); TRAVEL TO
                  AND FROM AND CONFERENCE WITH LEGAL ASSISTANT,
                  THOMAS, THOMAS' COUNSEL, AND AUCTIONEER STAFF AT
                  AUCTIONEER'S WAREHOUSE TO PROVIDE TRUSTEE'S
                  OVERSIGHT OF THOMAS' SEGREGATION OF ARCHIVES FROM
                  PERSONAL PROPERTY INVENTORY, OBTAIN UPDATES
                  REGARDING ESTIMATED COMPLETION OF PROCESS, AND
                  DISCUSS RELATED LEGAL ISSUES WITH THOMAS' COUNSEL
                  (5.0); TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL
                  REGARDING LITIGATION ISSUES, STATUS OF INVENTORY
                  EFFORTS BY THOMAS (.4); E-MAILS TO AND FROM TRUSTEE
                  AND SPECIAL LITIGATION COUNSEL REGARDING REVISED
                  DRAFT COMPLAINT AND RELATED LEGAL ISSUES AND REVIEW
                  AND REVISE REVISED DRAFT COMPLAINT (2.0)
  9/9/2017 NHZ    E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION               0.40      220.00
                  COUNSEL WITH PLEADINGS, TAX RETURNS, AND OTHER
                  DOCUMENTS TO PROVIDE ADDITIONAL DETAILS FOR
                  COMPLAINT (.4)
 9/10/2017 NHZ    E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION               0.30      165.00
                  COUNSEL WITH TAX RETURNS, OTHER DOCUMENTS, AND
                  PHOTOGRAPHS TO PROVIDE ADDITIONAL DETAILS FOR
                  COMPLAINT (.3)
 9/11/2017 CC     TRAVEL TO AND FROM AND ATTEND APPOINTMENT AT                     6.00      900.00
                  AUCTIONEER'S WAREHOUSE TO PROVIDE TRUSTEE'S
                  OVERSIGHT OF THOMAS' SEGREGATION OF ARCHIVES FROM
                  PERSONAL PROPERTY INVENTORY, PROVIDE UPDATES TO
                  COUNSEL ON-SITE AND CONFERENCE WITH COUNSEL ,
                  THOMAS, THOMAS' COUNSEL, AND AUCTIONEER STAFF TO
                  COMPLETE PROJECT (6.0)
            NHZ   TRAVEL TO AND FROM AND ATTEND APPOINTMENT AT                     8.80     4,840.00
                  AUCTIONEER'S WAREHOUSE TO PROVIDE TRUSTEE'S
                  OVERSIGHT OF THOMAS' SEGREGATION OF ARCHIVES FROM
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 72 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   46

                                                                                  Hours      Amount

                  PERSONAL PROPERTY INVENTORY, CONFERENCE WITH LEGAL
                  ASSISTANT, THOMAS, THOMAS' COUNSEL, AND AUCTIONEER
                  STAFF TO COMPLETE PROJECT (6.0); E-MAILS TO AND FROM
                  SPECIAL LITIGATION COUNSEL, TRUSTEE, AND ESTATE
                  ACCOUNTANT REGARDING FINANCIAL DOCUMENTS AND
                  ANALYSIS, LEGAL DOCUMENTS, AND LEGAL ISSUES RELATED
                  TO COMPLAINT (.8); TELECONFERENCES WITH TRUSTEE AND
                  SPECIAL LITIGATION COUNSEL REGARDING ISSUES WITH
                  ACCOUNTING RECORDS TO PROVE OPEN BOOK ACCOUNT
                  CLAIMS, PREPARATION OF COMPLAINT, POTENTIAL ADDITIONAL
                  CLAIMS FOR RELIEF (2.0)
 9/12/2017 NHZ    E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION               0.50      275.00
                  COUNSEL REGARDING LITIGATION STRATEGY ISSUES (.2);
                  TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL
                  REGARDING STATE COURT LITIGATION AND RELATIONSHIP TO
                  BANKRUPTCY COURT LITIGATION (.3)
 9/13/2017 NHZ    E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL,                  0.40      220.00
                  TRUSTEE, AND ESTATE ACCOUNTANT REGARDING FINANCIAL
                  DOCUMENTS AND ANALYSIS, LEGAL DOCUMENTS, AND LEGAL
                  ISSUES RELATED TO COMPLAINT (.4)
 9/15/2017 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE                     0.40      220.00
                  REGARDING COURT HEARING IN STATE COURT LITIGATION
                  RELATED TO BANKRUPTCY CASE AND FORWARD
                  ATTACHMENTS TO TRUSTEE AND SPECIAL LITIGATION
                  COUNSEL (.2); E-MAILS FROM AND TO SPECIAL LITIGATION
                  COUNSEL AND TRUSTEE REGARDING REVISED COMPLAINT (.2)
 9/17/2017 NHZ    REVIEW AND REVISE COMPLAINT AND E-MAIL TO SPECIAL                1.40      770.00
                  LITIGATION COUNSEL AND TRUSTEE WITH COMMENTS (1.4)
 9/18/2017 NHZ    E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND               1.40      770.00
                  TRUSTEE REGARDING FINALIZING COMPLAINT AND ISSUES
                  REGARDING HEARING IN STATE COURT LITIGATION RELATED
                  TO BANKRUPTCY COURT CASE (.2); REVIEW FINAL VERSION OF
                  COMPLAINT AND E-MAIL FINAL REVISIONS TO SPECIAL
                  LITIGATION COUNSEL (1.1); REVIEW E-MAIL FROM SPECIAL
                  LITIGATION COUNSEL TO ESTATE ACCOUNTANT REGARDING
                  FINANCIAL DOCUMENTS AND ANALYSIS FOR APPLICATION FOR
                  WRIT OF ATTACHMENT (.1)
 9/19/2017 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE WITH                0.70      385.00
                  ATTACHED PLEADINGS RELATED TO STATE COURT LITIGATION
                  AND FORWARD TO SPECIAL LITIGATION COUNSEL (.2);
                  TELECONFERENCES WITH SPECIAL LITIGATION COUNSEL
                  REGARDING STATE COURT LITIGATION RELATED TO
                  BANKRUPTCY CASE (.5)
 9/20/2017 NHZ    DOWNLOAD AND REVIEW COMPLAINT AS FILED WITH COURT                1.60      880.00
                  TO COMMENCE ADVERSARY PROCEEDING (.3); E-MAILS FROM
                  AND TO TRUSTEE AND SPECIAL LITIGATION COUNSEL
                  REGARDING OUTCOME OF STATE COURT STATUS
                  CONFERENCE, NEXT HEARING DATE, STATUS REPORT TO BE
                  FILED, APPEARANCES TO BE MADE AT BANKRUPTCY COURT
                  HEARING AND STATE COURT HEARING, FILING OF STATUS
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 73 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   47

                                                                                  Hours      Amount

                  REPORT WITH BANKRUPTCY COURT (.3); PREPARE AND
                  CIRCULATE STATUS REPORT TO BE FILED IN ADVANCE OF
                  CONTINUED HEARING ON TRUSTEE'S EMERGENCY MOTION (1.0)
 9/22/2017 NHZ    TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL                   0.20      110.00
                  REGARDING LITIGATION CONCERNS IN ADVANCE OF
                  BANKRUPTCY COURT'S CONTINUED HEARING ON TRUSTEE'S
                  EMERGENCY MOTION (.2)
 9/23/2017 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE AND                 0.20      110.00
                  SPECIAL LITIGATION COUNSEL FORWARDING THREATENING
                  E-MAIL AND DOCUMENT FROM THOMAS' COUNSEL (.2)
 9/24/2017 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE AND                 0.20      110.00
                  SPECIAL LITIGATION COUNSEL REGARDING DESIGNERS
                  PREVIOUSLY EMPLOYED BY DEBTOR RELATED TO ADVERSARY
                  PROCEEDING (.2)
 9/25/2017 NHZ    E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE,                    0.30      165.00
                  TRUSTEE, THOMAS' COUNSEL, AND SPECIAL LITIGATION
                  COUNSEL REGARDING STATE COURT LITIGATION, THOMAS'
                  COUNSEL'S VIOLATION OF CALIFORNIA RULE OF
                  PROFESSIONAL CONDUCT 2-100, AND THOMAS' STATUS
                  REPORT RELATED TO TRUSTEE'S EMERGENCY MOTION (.3)
 9/26/2017 NHZ    DOWNLOAD AND REVIEW THOMAS' STATUS REPORT AS FILED               1.00      550.00
                  WITH BANKRUPTCY COURT (.2); TELECONFERENCES WITH
                  SPECIAL LITIGATION COUNSEL REGARDING PREPARATION FOR
                  STATUS CONFERENCES IN STATE AND BANKRUPTCY COURTS
                  (.5); REVIEW E-MAILS FROM COUNSEL FOR THOMAS WYLDE
                  REGARDING ACTIVITY IN STATE COURT LITIGATION AND
                  FORWARD TO SPECIAL LITIGATION COUNSEL (.3)
 9/27/2017 NHZ    DOWNLOAD AND REVIEW EMPLOYMENT APPLICATION FILED                 0.90      495.00
                  FOR SPECIAL LITIGATION COUNSEL (.2); E-MAILS TO AND FROM
                  SPECIAL LITIGATION COUNSEL, TRUSTEE AND COUNSEL FOR
                  THOMAS WYLDE REGARDING STATE COURT LITIGATION AND
                  STATUS REPORT TO BE FILED (.3); REVIEW AND REVISE
                  TRUSTEE'S STATUS REPORT PREPARED BY SPECIAL
                  LITIGATION COUNSEL TO BE FILED IN STATE COURT AND
                  RETURN BY E-MAIL TO BE FINALIZED (.4)
 9/28/2017 NHZ    PREPARE FOR, TRAVEL TO AND FROM AND ATTEND                       5.80     3,190.00
                  CONTINUED HEARING ON TRUSTEE'S EMERGENCY MOTION
                  (5.0); TELECONFERENCES WITH SPECIAL LITIGATION COUNSEL
                  REGARDING OUTCOME OF BANKRUPTCY COURT HEARING ON
                  TRUSTEE'S EMERGENCY MOTION AND RELATIONSHIP TO
                  STATE COURT LITIGATION, STATE COURT STATUS REPORT TO
                  BE FILED, AND STATE COURT STATUS CONFERENCE TO BE
                  HELD (.5); E-MAILS TO AND FROM SPECIAL LITIGATION
                  COUNSEL AND TRUSTEE REGARDING FILING OF STATUS
                  REPORT WITH STATE COURT, CONFIRMING APPEARANCE BY
                  SPECIAL LITIGATION COUNSEL AT STATE COURT STATUS
                  CONFERENCE, AND RELATED LEGAL ISSUES (.3)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 74 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     48

                                                                                  Hours      Amount

 9/29/2017 NHZ REVIEW COURT'S DOCKET ENTRY REGARDING CONTINUED                     0.40      220.00
               HEARING ON TRUSTEE'S EMERGENCY MOTION (.1); PREPARE
               VOLUNTARY DISMISSAL OF EMERGENCY MOTION AND
               CIRCULATE TO TRUSTEE FOR APPROVAL BEFORE FILING (.3)
 10/2/2017 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL, ESTATE              1.40      770.00
               ACCOUNTANT AND TRUSTEE REGARDING ACCOUNTANT'S
               DECLARATION, RELATED DOCUMENTS, AND REVIEW AND
               REVISE DECLARATION (1.4)
 10/3/2017 NHZ E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION                  2.60     1,430.00
               COUNSEL REGARDING COMMUNICATION FROM THOMAS'
               COUNSEL, PROCEDURES IN ADVERSARY PROCEEDING, AND
               RELATED LEGAL ISSUES (1.0); E-MAILS FROM AND TO ROBERT
               SILVER, ESQ., COUNSEL FOR DAVID SCHNIDER, TRUSTEE AND
               SPECIAL LITIGATION COUNSEL REGARDING RELATED STATE
               COURT LITIGATION, REQUEST FOR PRODUCTION OF CERTAIN
               DOCUMENTS RELATED TO BANKRUPTCY CASE AND
               ADVERSARY PROCEEDING, AND PRIVILEGE ASSERTED BY
               TRUSTEE (.4); REVIEW DISCOVERY DEMANDS RECEIVED FROM
               THOMAS' COUNSEL AND FORWARD TO TRUSTEE AND SPECIAL
               LITIGATION COUNSEL (1.2)
 10/4/2017 NHZ PREPARE TRANSCRIPT REQUEST FOR SEPTEMBER 28, 2017                   0.90      495.00
               HEARING (.1); E-MAILS TO AND FROM AND TELECONFERENCE
               WITH TRUSTEE AND SPECIAL LITIGATION COUNSEL
               REGARDING VARIOUS LITIGATION ISSUES, ADVERSARY
               PROCEEDING, AND STATE COURT'S RULING AT STATUS
               CONFERENCE (.8)
 10/5/2017 NHZ REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO                    0.10          55.00
               THOMAS' COUNSEL REGARDING ADVERSARY PROCEEDING (.1)
 10/6/2017 NHZ REVIEW ADDITIONAL DISCOVERY NOTICES AND DEMANDS                     1.80      990.00
               SERVED BY THOMAS' COUNSEL AND FORWARD TO SPECIAL
               LITIGATION COUNSEL AND TRUSTEE (.6); E-MAILS TO AND FROM
               SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING
               IMPROPER DISCOVERY NOTICES AND DEMANDS,
               COMMUNICATIONS WITH THOMAS' COUNSEL, AND ADDITIONAL
               LITIGATION ISSUES RELATED TO ADVERSARY PROCEEDING (.6);
               TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL
               REGARDING STRATEGY AND LEGAL ISSUES RELATED TO
               ADVERSARY PROCEEDING AND IMPROPER DISCOVERY
               REQUESTS (.6)
 10/7/2017 NHZ DOWNLOAD, REVIEW AND ANALYZE CLAIM NO. 13 (.2); REVIEW              1.60      880.00
               E-MAIL WITH LENGTHY ATTACHMENTS FROM THOMAS
               COUNSEL REGARDING ADVERSARY PROCEEDING (1.0); E-MAILS
               TO AND FROM TRUSTEE, SPECIAL LITIGATION COUNSEL AND
               COUNSEL FOR THOMAS WYLDE REGARDING COMMUNICATIONS
               AND THREATENED PLEADINGS FROM THOMAS' COUNSEL AND
               RELATED LEGAL ISSUES IN ADVERSARY PROCEEDING (.4)
 10/9/2017 NHZ E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL,                     0.80      440.00
               TRUSTEE AND ESTATE ACCOUNTANT REGARDING DEBTOR'S
               PAYROLL RECORDS, ACCOUNTANT'S DECLARATION, AND
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 75 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   49

                                                                                  Hours      Amount

                  RESPONSE TO THOMAS' COUNSEL REGARDING IMPROPER
                  DISCOVERY REQUESTS (.5); REVIEW E-MAILS BETWEEN
                  SPECIAL LITIGATION COUNSEL AND THOMAS' COUNSEL (.3)
10/10/2017 NHZ    E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND               1.20      660.00
                  TRUSTEE REGARDING ESTATE RECORDS TO BE DELIVERED TO
                  SPECIAL LITIGATION COUNSEL, RESPONSE TO THOMAS'
                  COUNSEL REGARDING IMPROPER DISCOVERY REQUESTS, AND
                  RELATED ISSUES IN ADVERSARY PROCEEDING (.4); REVIEW
                  E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND
                  THOMAS' COUNSEL (.4); TELECONFERENCE WITH TRUSTEE
                  REGARDING LIQUIDATION OF ESTATE ASSETS, ADVERSARY
                  PROCEEDING, AND RELATED LEGAL ISSUES (.4)
10/11/2017 NHZ    PREPARE STIPULATION FOR REFUND OF EARNEST MONEY                  0.90      495.00
                  DEPOSIT AND CIRCULATE FOR REVIEW, APPROVAL AND
                  EXECUTION AND PREPARE ORDER AND NOTICE OF LODGMENT
                  OF ORDER (.9)
10/12/2017 NHZ    E-MAILS TO AND FROM AUCTIONEER SPEAR AND TRUSTEE                 0.50      275.00
                  REGARDING PERSONAL PROPERTY TO BE SOLD BY AUCTION
                  AND RELATED SCHEDULE (.2); TELECONFERENCE WITH
                  SPECIAL LITIGATION COUNSEL REGARDING SANCTIONS
                  MOTION (.3)
10/13/2017 NHZ    REVIEW E-MAIL FROM THOMAS' COUNSEL WITH ATTACHED                 2.30     1,265.00
                  MOTION TO DISMISS AND SUPPORTING DECLARATION (1.1.);
                  TRAVEL TO AND FROM AND DELIVER BOX OF ESTATE RECORDS
                  TO SPECIAL LITIGATION COUNSEL (1.0); E-MAILS TO AND FROM
                  TRANSCRIPTION SERVICE RELATED TO TRANSCRIPT REQUEST
                  FOR HEARING ON SEPTEMBER 28, 2017 (.2)
10/16/2017 NHZ    REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND            0.80      440.00
                  THOMAS' COUNSEL REGARDING MOTION TO DISMISS,
                  ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES (.6);
                  E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND
                  TRUSTEE REGARDING THOMAS' MOTION TO DISMISS,
                  ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES (.2)
10/17/2017 NHZ    REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND            0.80      440.00
                  THOMAS' COUNSEL REGARDING MOTION TO DISMISS,
                  ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES (.2);
                  E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND
                  TRUSTEE REGARDING THOMAS' MOTION TO DISMISS,
                  ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES (.6)
10/18/2017 NHZ    REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND            1.30      715.00
                  THOMAS' COUNSEL REGARDING MOTION TO DISMISS,
                  ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES (.2);
                  E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND
                  TRUSTEE REGARDING THOMAS' MOTION TO DISMISS,
                  ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES (1.1)
10/19/2017 NHZ    DOWNLOAD AND REVIEW ENTERED ORDER APPROVING                      1.70      935.00
                  TRUSTEE'S EMPLOYMENT OF SPECIAL LITIGATION COUNSEL
                  (.2); REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL,
                  COUNSEL FOR THOMAS WYLDE, AND THOMAS' COUNSEL
                  REGARDING ADVERSARY PROCEEDING, AND RELATED LEGAL
                  ISSUES (.4); E-MAILS TO AND FROM SPECIAL LITIGATION
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 76 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   50

                                                                                  Hours      Amount

                  COUNSEL AND TRUSTEE REGARDING ADVERSARY
                  PROCEEDING, DOCUMENTS FROM THOMAS' STATE COURT
                  DISSOLUTION REGARDING ASSETS DISCLOSED, AND RELATED
                  LEGAL ISSUES AND REVIEW AND ANALYZE ATTACHED
                  DOCUMENTS (1.1)
10/20/2017 NHZ    E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION               0.20      110.00
                  COUNSEL REGARDING THOMAS' MOTION TO DISMISS,
                  ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES (.2)
10/21/2017 NHZ    DOWNLOAD, REVIEW AND ANALYZE ANSWER TO ADVERSARY                 2.40     1,320.00
                  COMPLAINT FILED BY THOMAS WYLDE (.5); E-MAILS TO AND
                  FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL
                  REGARDING THOMAS' MOTION TO DISMISS, ADVERSARY
                  PROCEEDING, AND RELATED LEGAL ISSUES (.9); REVIEW
                  E-MAILS BY AND BETWEEN SPECIAL LITIGATION COUNSEL,
                  THOMAS' COUNSEL AND COUNSEL FOR THOMAS WYLDE
                  REGARDING ADVERSARY PROCEEDING (1.0)
10/22/2017 NHZ    REVIEW E-MAILS BY AND BETWEEN SPECIAL LITIGATION                 0.80      440.00
                  COUNSEL, THOMAS' COUNSEL AND COUNSEL FOR THOMAS
                  WYLDE REGARDING ADVERSARY PROCEEDING (.8)
10/23/2017 NHZ    DOWNLOAD AND REVIEW THOMAS' EX PARTE MOTION (.4);                4.50     2,475.00
                  TELECONFERENCE WITH TRUSTEE AND SPECIAL LITIGATION
                  COUNSEL REGARDING THOMAS' EX PARTE MOTION, LITIGATION
                  STRATEGY, AND RELATED LEGAL ISSUES (.6); REVIEW DRAFT
                  MOTION FOR WRIT OF ATTACHMENT (1.0); E-MAILS FROM AND
                  TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING
                  MOTION FOR WRIT OF ATTACHMENT (.4); REVIEW E-MAIL FROM
                  COUNSEL FOR THOMAS WYLDE WITH ATTACHED PLEADINGS
                  FROM EARLIER STATE COURT LITIGATION INVOLVING
                  INTELLECTUAL PROPERTY RELEVANT TO ADVERSARY
                  PROCEEDING (1.1); E-MAILS TO AND FROM TRANSCRIPTION
                  SERVICE AND DOWNLOAD AND REVIEW TRANSCRIPT OF
                  SEPTEMBER 28, 2017 BANKRUPTCY COURT HEARING (1.0)
10/25/2017 NHZ    DOWNLOAD AND REVIEW ENTERED ORDER APPROVING                      1.60      880.00
                  STIPULATION AUTHORIZING TRUSTEE TO REFUND EARNEST
                  MONEY DEPOSIT AND E-MAILS TO AND FROM TRUSTEE
                  REGARDING REFUND AND ENTERED ORDER (.4);
                  TELECONFERENCE WITH AND E-MAILS TO AND FROM COUNSEL
                  FOR THOMAS WYLDE REGARDING REFUND OF EARNEST
                  MONEY DEPOSIT (.3); E-MAILS TO AND FROM SPECIAL
                  LITIGATION COUNSEL AND TRUSTEE REGARDING MOTION FOR
                  WRIT OF ATTACHMENT AND SUGGESTED REVISIONS AND
                  COMMENTS (.3); E-MAILS TO AND FROM SPECIAL LITIGATION
                  COUNSEL AND TRUSTEE REGARDING ADVERSARY
                  PROCEEDING AND RELATED LEGAL ISSUES (.4); REVIEW
                  E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND
                  THOMAS' COUNSEL REGARDING MOTION TO DISMISS,
                  ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES (.2)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 77 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   51

                                                                                  Hours      Amount

10/26/2017 NHZ REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING                        1.00      550.00
               LITIGATION MATTERS (.1); REVIEW E-MAIL FROM SPECIAL
               LITIGATION COUNSEL WITH ATTACHED STATE COURT
               PLEADINGS AND REVIEW SAME (.9)
10/27/2017 NHZ REVIEW E-MAILS FROM THOMAS' COUNSEL AND COUNSEL FOR                 0.60      330.00
               THOMAS WYLDE REGARDING LITIGATION MATTERS AND
               REVIEW LENGTHY ATTACHMENTS (.6)
10/30/2017 NHZ TRAVEL TO AND FROM AND DELIVER BOX OF ESTATE RECORDS                1.00      550.00
               TO SPECIAL LITIGATION COUNSEL (1.0)
10/31/2017 NHZ DOWNLOAD AND REVIEW THOMAS' PLEADING REGARDING                      1.00      550.00
               LITIGATION AND STAY AND CLERK'S DOCKET ENTRY
               REGARDING ERROR (.3); REVIEW E-MAILS BETWEEN THOMAS'
               COUNSEL AND COUNSEL FOR THOMAS WYLDE REGARDING
               LITIGATION MATTERS AND REVIEW LENGTHY ATTACHMENT OF
               FIRST AMENDED COMPLAINT (.7)
 11/1/2017 NHZ DOWNLOAD, REVIEW AND ANALYZE THOMAS' OBJECTIONS TO                  2.60     1,430.00
               CERTAIN CLAIMS AND E-MAILS TO AND FROM SPECIAL
               LITIGATION COUNSEL AND TRUSTEE REGARDING OBJECTIONS
               (.6); REVIEW E-MAILS BETWEEN THOMAS' COUNSEL AND
               COUNSEL FOR THOMAS WYLDE REGARDING LITIGATION
               MATTERS (.4); E-MAILS FROM AND TO SPECIAL LITIGATION
               COUNSEL AND TRUSTEE REGARDING TRUSTEE'S OPPOSITION
               TO THOMAS' MOTION TO DISMISS AND REVIEW AND REVISE
               ATTACHED DRAFT MOTION (1.2); TELECONFERENCE WITH
               TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING EX
               PARTE ISSUES, LITIGATION STRATEGY, ADVERSARY
               PROCEEDING, AND RELATED LEGAL ISSUES (.4)
 11/2/2017 NHZ DOWNLOAD, REVIEW AND ANALYZE THOMAS' OBJECTIONS TO                  0.70      385.00
               CERTAIN CLAIMS AND CALENDAR HEARING DATE ENTERED ON
               DOCKET BY CLERK (.3); E-MAILS TO AND FROM SPECIAL
               LITIGATION COUNSEL AND TRUSTEE REGARDING FINAL
               MOTION FOR WRIT OF ATTACHMENT AND APPLICATION FOR
               HEARING ON SHORTENED TIME AND REVIEW ATTACHED
               PLEADINGS (.4)
 11/3/2017 NHZ REVIEW E-MAILS BY AND BETWEEN THOMAS' COUNSEL,                      1.40      770.00
               COUNSEL FOR THOMAS WYLDE, AND TRUSTEE'S SPECIAL
               LITIGATION COUNSEL REGARDING IMPROPER DISCOVERY
               DEMANDS, VARIOUS LITIGATION ISSUES, AND ADVERSARY
               PROCEEDING (.4); E-MAILS TO AND FROM SPECIAL LITIGATION
               COUNSEL, TRUSTEE AND ESTATE ACCOUNTANT REGARDING
               FINANCIAL AND LEGAL ISSUES RELATED TO COUNTERCLAIM,
               AND ADVERSARY PROCEEDING (.4); TELECONFERENCE WITH
               SPECIAL LITIGATION COUNSEL REGARDING PRE-PETITION
               DEBT ISSUES WITH DEBTOR RELATED TO RESPONDING TO
               COUNTERLCAIM FILED BY DEFENDANT THOMAS WYLDE (.6)
 11/4/2017 NHZ REVIEW E-MAILS FROM THOMAS' COUNSEL, COUNSEL FOR                    0.40      220.00
               THOMAS WYLDE, AND TRUSTEE REGARDING LICENSING
               AGREEMENT, PENDING STATE COURT LITIGATION, AND
               ADVERSARY PROCEEDING AND REVIEW AND ANALYZE
               ATTACHMENTS (.4)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 78 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     52

                                                                                  Hours      Amount

 11/5/2017 NHZ REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING                        0.30      165.00
               HEARING ON MOTION TO DISMISS AND ADVERSARY
               PROCEEDING, AND REVIEW AND ANALYZE ATTACHMENTS (.2);
               REVIEW E-MAIL FROM TRUSTEE REGARDING ADVERSARY
               PROCEEDING (.1)
 11/6/2017 NHZ E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND                  1.90     1,045.00
               TRUSTEE REGARDING COUNTER CLAIM, VARIOUS DEBT
               OBLIGATIONS, LICENSING AGREEMENT, AND ADVERSARY
               PROCEEDING AND FORWARD CERTAIN RELATED DOCUMENTS
               (1.1); REVIEW E-MAILS FROM COUNSEL FOR THOMAS WYLDE
               AND THOMAS' COUNSEL REGARDING VARIOUS LITIGATION
               MATTERS(.8)
 11/7/2017 NHZ REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL TO                   0.10          55.00
               ESTATE ACCOUNTANT REGARDING FINANCIAL INFORMATION
               AND DOCUMENTS RELATED TO ADVERSARY PROCEEDING (.1)
 11/8/2017 NHZ REVIEW PLEADINGS FILED BY THOMAS AND E-MAILS TO AND                 0.30      165.00
               FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE
               REGARDING SAME (.3)
 11/9/2017 NHZ REVIEW COURT DOCKET ENTRY REGARDING DECEMBER 7,                     0.20      110.00
               2017 HEARING DATE AND E-MAILS TO AND FROM SPECIAL
               LITIGATION COUNSEL AND TRUSTEE TO USE SAME HEARING
               DATE FOR RELATED MOTION (.2)
11/10/2017 NHZ E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE,                       0.40      220.00
               TRUSTEE, AND SPECIAL LITIGATION COUNSEL REGARDING
               SUBSTITUTION OF ATTORNEY FOR JENE PARK TO BE FILED BY
               ROSS GONZALEZ, ESQ., (.2); REVIEW E-MAILS BY SPECIAL
               LITIGATION COUNSEL AND TRUSTEE REGARDING REQUESTS
               FOR FINANCIAL DOCUMENTS AND REPORTS FROM ESTATE
               ACCOUNTANT RELATED TO ADVERSARY PROCEEDING (.2)
11/12/2017 NHZ REVIEW AND DOWNLOAD SUBSTITUTION OF ATTORNEY FILED                  0.40      220.00
               BY ROSS GONZALEZ, ESQ., ON BEHALF OF JENE PARK (.2);
               REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING
               DISCOVERY ISSUE AND E-MAILS TO AND FROM SPECIAL
               LITIGATION COUNSEL AND TRUSTEE REGARDING DISCOVERY
               ISSUE (.2)
11/13/2017 NHZ REVIEW E-MAILS BETWEEN ESTATE ACCOUNTANT AND                        1.10      605.00
               SPECIAL LITIGATION COUNSEL AND REVIEW ATTACHED
               REPORTS RELATED TO ISSUES RAISED IN ADVERSARY
               PROCEEDING (1.0); REVIEW E-MAIL FROM THOMAS' COUNSEL
               REGARDING DEBTOR'S COMPUTERS THAT ARE ESTATE
               PROPERTY (.1)
11/14/2017 NHZ DOWNLOAD AND REVIEW PARK'S MOTION FOR PROTECTIVE                    2.50     1,375.00
               ORDER AND RELATED PLEADINGS AND CALENDAR HEARING ON
               MOTION (.4); E-MAILS TO AND FROM THOMAS' COUNSEL
               REGARDING DEBTOR'S COMPUTERS THAT ARE ESTATE
               PROPERTY (.3); E-MAILS TO AND FROM SPECIAL LITIGATION
               COUNSEL AND TRUSTEE REGARDING RESPONSE TO THOMAS'
               COUNSEL REGARDING COMPUTERS (.2); E-MAILS TO AND FROM
               AUCTIONEER SPEAR REGARDING STATUS OF SALE OF
               PERSONAL PROPERTY AND EXCLUSION OF COMPUTERS AND
               STORAGE BY TRUSTEE (.4); E-MAILS FROM AND TO SPECIAL
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 79 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   53

                                                                                  Hours      Amount

                  LITIGATION COUNSEL AND REVIEW AND REVISE ATTACHED
                  ANSWER TO COUNTERCLAIM OF THOMAS WYLDE IN
                  ADVERSARY PROCEEDING (1.2)
11/15/2017 NHZ    E-MAILS FROM AND TO THOMAS' COUNSEL REGARDING                    2.30     1,265.00
                  DISCOVERY ISSUES INVOLVING JOEL KEYSER AND DEBTOR'S
                  TAX RETURNS AND FINANCIAL RECORDS (.3); E-MAILS FROM
                  AND TO AND TELECONFERENCE WITH JOEL KEYSER, CPA
                  REGARDING WORK AS FORMER CFO AND ACCOUNTANT FOR
                  DEBTOR, REQUEST FOR TAX RETURNS AND FINANCIAL
                  RECORDS OF DEBTOR, AND RELATED ISSUES (.5); E-MAILS TO
                  AND FROM AND TELECONFERENCE WITH MICHELLE CORRELL,
                  ESQ., KEYSER'S COUNSEL REGARDING REQUEST BY TRUSTEE
                  FOR FINANCIAL RECORDS AND TAX RETURNS OF DEBTOR TO
                  BE DELIVERED TO TRUSTEE'S SPECIAL LITIGATION COUNSEL
                  (.6); E-MAILS TO AND FROM THOMAS' COUNSEL AND KEYSER'S
                  COUNSEL REGARDING PRODUCTION OF DEBTOR'S TAX
                  RETURNS SEGREGATED FROM PERSONAL TAX RETURNS OF
                  THOMAS AND RELATED LEGAL ISSUES (.4); E-MAILS TO AND
                  FROM AUCTIONEER SPEAR AND TRUSTEE REGARDING
                  REMAINING PERSONAL PROPERTY, THOMAS' RETRIEVAL OF
                  PERSONAL ITEMS, ARCHIVAL PIECES SUBJECT TO LITIGATION,
                  AND TRUSTEE TO TAKE POSSESSION OF COMPUTERS AND
                  TABLETS (.5)
11/16/2017 NHZ    PREPARE TRANSCRIPT REQUEST FOR HEARING IN ADVERSARY              0.40      220.00
                  PROCEEDING (.1); E-MAILS TO AND FROM SPECIAL LITIGATION
                  COUNSEL AND TRUSTEE REGARDING DISCOVERY DEMANDS
                  SERVED BY THOMAS' COUNSEL INCLUDING NOTICE OF TAKING
                  TRUSTEE'S DEPOSITION AND REVIEW SAME (.3)
11/17/2017 NHZ    E-MAILS FROM AND TO THOMAS' COUNSEL, TRUSTEE, AND                1.90     1,045.00
                  SPECIAL LITIGATION COUNSEL REGARDING IMPROPER
                  DISCOVERY DEMANDS (.4); E-MAILS FROM AND TO KEYSER'S
                  COUNSEL WITH THREE YEARS OF DEBTOR'S TAX RETURNS
                  ATTACHED AND FORWARD TO TRUSTEE AND SPECIAL
                  LITIGATION COUNSEL (.2); TELECONFERENCE WITH TRUSTEE
                  AND SPECIAL LITIGATION COUNSEL REGARDING IMPROPER
                  DISCOVERY DEMANDS, OTHER LEGAL ISSUES IN ADVERSARY
                  PROCEEDING, AND PENDING STATE COURT LITIGATION ISSUES,
                  INCLUDING SCHEDULED DEPOSITIONS (.4); E-MAILS FROM AND
                  TO AND TELECONFERENCE WITH COUNSEL FOR THOMAS
                  WYLDE REGARDING BANKRUPTCY COURT HEARING,
                  THREATENING E-MAIL FROM THOMAS' COUNSEL, AND RELATED
                  ISSUES IN ADVERSARY PROCEEDING (.5); REVIEW
                  AUCTIONEER'S ONLINE WEBSITE FOR SALE OF ESTATE'S
                  PERSONAL PROPERTY AND PREPARE E-MAIL TO TRUSTEE
                  REGARDING TIMING OF AUCTION AND RELATED ISSUES
                  REGARDING SALE (.4)
11/20/2017 NHZ    E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND               0.50      275.00
                  TRUSTEE REGARDING LITIGATION MATTERS, TRUSTEE'S
                  RESPONSE TO THOMAS' MOTION FOR SANCTIONS, AND
                  RELATED ISSUES IN ADVERSARY PROCEEDING (.5)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 80 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   54

                                                                                  Hours      Amount

11/21/2017 NHZ REVIEW AND REVISE DRAFT OPPOSITION TO THOMAS' MOTION                2.80     1,540.00
               FOR SANCTIONS AND RETURN BY E-MAIL TO SPECIAL
               LITIGATION COUNSEL (1.2); REVIEW E-MAILS BETWEEN SPECIAL
               LITIGATION COUNSEL AND TRUSTEE REGARDING FINAL
               OPPOSITION AND SUPPORTING DOCUMENTS AND REVIEW
               SAME (.5); REVIEW E-MAILS BETWEEN THOMAS' COUNSEL AND
               KEYSER'S COUNSEL REGARDING SUBPOENA AND RELATED
               ISSUES (.5); REVIEW E-MAILS BETWEEN SPECIAL LITIGATION
               COUNSEL AND TRUSTEE REGARDING NOTICE OF STAY TO BE
               FILED IN STATE COURT ACTION AND REVIEW SAME (.3); REVIEW
               THREATENING E-MAILS FROM THOMAS' COUNSEL AND
               RESPONSIVE E-MAILS BY SPECIAL LITIGATION COUNSEL (.3)
11/22/2017 NHZ DOWNLOAD AND REVIEW NOTICE OF LODGMENT OF ORDER                     2.00     1,100.00
               DENYING MOTION TO DISMISS IN ADVERSARY PROCEEDING
               AND MULTIPLE PLEADINGS FILED IN MAIN CASE AND
               ADVERSARY PROCEEDING (1.0); REVIEW E-MAILS BETWEEN
               THOMAS' COUNSEL AND KEYSER'S COUNSEL REGARDING
               SUBPOENA AND RELATED ISSUES (.6); E-MAILS FROM AND TO
               SPECIAL LITIGATION COUNSEL REGARDING FILING OF NOTICE
               OF STAY IN STATE COURT, ADVERSARY PROCEEDING,
               DISTRICT COURT'S DENIAL OF MOTION TO LIFT STAY, AND
               RELATED LEGAL ISSUES (.4)
11/23/2017 NHZ DOWNLOAD AND REVIEW PLEADINGS FILED BY THOMAS WYLDE                 0.20      110.00
               AND THOMAS (.2)
11/27/2017 NHZ DOWNLOAD AND REVIEW TRANSCRIPT OF HEARING IN                        3.30     1,815.00
               ADVERSARY PROCEEDING HELD NOVEMBER 16, 2017 (1.0);
               E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND
               TRUSTEE REGARDING VARIOUS LITIGATION ISSUES,
               ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES (1.0);
               TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL AND
               TRUSTEE REGARDING LITIGATION ISSUES, STRATEGY TO
               RESPOND TO THOMAS' MOTIONS FOR ABSTENTION AND
               REMOVAL OF TRUSTEE, AND DIVISION OF TASKS TO PREPARE
               OPPOSITIONS (1.3)
11/28/2017 NHZ E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND                  0.40      220.00
               TRUSTEE REGARDING DISTRICT COURT'S ORDER DENYING
               MOTION TO LIFT STAY, THOMAS' REFILING OF CERTAIN
               MOTIONS, AND RELATED LITIGATION ISSUES (.4)
11/29/2017 NHZ DOWNLOAD AND REVIEW MULTIPLE PLEADINGS FILED BY                     3.20     1,760.00
               THOMAS AND REVIEW CLERK'S ENTRIES ON DOCKET RELATED
               TO FILING ERRORS BY THOMAS' COUNSEL (1.0); REVIEW
               E-MAILS BETWEEN THOMAS' COUNSEL AND KEYSER'S
               COUNSEL REGARDING SUBPOENA AND RELATED ISSUES (.2);
               REVIEW E-MAILS FROM THOMAS' COUNSEL REGARDING
               NOTICE OF BANKRUPTCY FILED IN STATE COURT ACTION (.2);
               E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION
               COUNSEL REGARDING LITIGATION ISSUES, PREPARATION FOR
               HEARINGS NOTICED FOR DECEMBER, VARIOUS MOTIONS FILED
               BY THOMAS, ADVERSARY PROCEEDING, AND RELATED LEGAL
               ISSUES (1.0); E-MAILS FROM AND TO SPECIAL LITIGATION
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 81 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     55

                                                                                  Hours      Amount

                  COUNSEL REGARDING REPLY TO OPPOSITION TO MOTION FOR
                  WRIT OF ATTACHMENT, REVIEW AND COMMENT ON ATTACHED
                  REPLY (.8)
11/30/2017 NHZ    REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND            0.60      330.00
                  TRUSTEE REGARDING FINALIZING REPLY TO OPPOSITION TO
                  MOTION FOR WRIT OF ATTACHMENT (.1); REVIEW E-MAIL FROM
                  TRUSTEE TO OUST REGARDING CASE STATUS AND PREPARE
                  E-MAIL TO TRUSTEE REGARDING SAME (.2); E-MAIL FROM
                  COUNSEL FOR THOMAS WYLDE WITH ATTACHED OPPOSITION
                  TO OBJECTION TO CLAIM NO. 9 AND REVIEW ATTACHED
                  PLEADING (.3)
 12/1/2017 NHZ    DOWNLOAD AND REVIEW VARIOUS PLEADINGS RELATED TO                 0.60      330.00
                  CLAIM OBJECTIONS, ADVERSARY PROCEEDING, AND OTHER
                  MATTERS (.6)
 12/2/2017 NHZ    DOWNLOAD AND REVIEW PLEADING RELATED TO CLAIM                    0.20      110.00
                  OBJECTION AND REVIEW DOCKET ENTRIES REGARDING
                  HEARINGS SET ON OTHER MOTIONS AND CALENDAR (.2)
 12/4/2017 NHZ    E-MAILS TO AND FROM AND TELECONFERENCE WITH SPECIAL              0.50      275.00
                  LITIGATION COUNSEL AND TRUSTEE REGARDING CONSENT TO
                  PRODUCTION OF DEBTOR'S TAX RETURNS BY FORMER CFO
                  KEYSER (.3); REVIEW E-MAIL FROM SPECIAL LITIGATION
                  COUNSEL AND ATTACHED DRAFT STATUS REPORT(.2)
 12/5/2017 NHZ    E-MAIL FROM TRUSTEE REGARDING COURT'S TENTATIVE                  0.10          55.00
                  RULING FOR HEARINGS ON DECEMBER 7, 2017 (.1)
 12/6/2017 NHZ    E-MAILS TO AND FROM AUCTIONEER SPEAR, SPECIAL                    5.20     2,860.00
                  LITIGATION COUNSEL, AND TRUSTEE REGARDING STATUS OF
                  AUCTION OF PERSONAL PROPERTY, NOTICE TO BE SERVED
                  FOR AUCTION CLOSING DATE (.2); E-MAIL FROM SPECIAL
                  LITIGATION COUNSEL REGARDING OPPOSITION TO THOMAS'
                  ABSTENTION MOTION AND REVIEW AND REVISE ATTACHED
                  DRAFT OPPOSITION (1.0); RESEARCH AND DRAFT OPPOSITION
                  TO MOTION TO REMOVE TRUSTEE (4.0)
 12/7/2017 NHZ    FINALIZE OPPOSITION TO MOTION TO REMOVE TRUSTEE WITH             5.20     2,860.00
                  SUPPORTING DECLARATION, EXHIBITS, AND EVIDENTIARY
                  OBJECTIONS TO DECLARATIONS IN SUPPORT OF MOTION TO
                  REMOVE TRUSTEE (3.2); CIRCULATE OPPOSITION BY E-MAIL TO
                  TRUSTEE AND SPECIAL LITIGATION COUNSEL FOR COMMENT
                  AND REVIEW RESPONSIVE E-MAILS (.2); ATTEND BANKRUPTCY
                  COURT HEARING VIA COURT CALL (1.6); E-MAILS FROM AND TO
                  ROSS GONZALEZ, ESQ., COUNSEL FOR JENE PARK,
                  REGARDING RESULTS OF HEARING (.2)
 12/8/2017 NHZ    REVIEW DOCKET ENTRIES REGARDING DENIAL OF MOTIONS (.1)           0.10          55.00
12/10/2017 NHZ    REVIEW DOCKET ENTRIES REGARDING TRANSCRIPT REQUEST               0.10          55.00
                  AND NOTICE OF LODGED ORDER (.1)
12/12/2017 NHZ    E-MAIL FROM SPECIAL LITIGATION COUNSEL WITH LODGED               0.40      220.00
                  ORDER ATTACHED (.1); E-MAIL FROM SPECIAL LITIGATION
                  COUNSEL WITH OBJECTION TO NOTICE OF TRUSTEE'S
                  DEPOSITION ATTACHED (.1); E-MAILS FROM AND TO SPECIAL
                  LITIGATION COUNSEL AND TRUSTEE REGARDING ADVERSARY
                  PROCEEDING AND CONTINUING STATUS CONFERENCE (.2)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 82 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     56

                                                                                  Hours      Amount

12/13/2017 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL                      1.60      880.00
               REGARDING CERTAIN ISSUES IN ADVERSARY PROCEEDING (.2);
               REVIEW E-MAILS BETWEEN COUNSEL FOR THOMAS WYLDE
               AND THOMAS' COUNSEL REGARDING DISPUTED LITIGATION
               ISSUES (.2); REVIEW E-MAILS AMONG COUNSEL REGARDING
               STIPULATION TO CONTINUE FINAL STATUS CONFERENCE IN
               STATE COURT CASE (.2); REVIEW TRANSCRIPT FROM HEARING
               ON DECEMBER 7, 2017 (1.0)
12/18/2017 NHZ E-MAIL TO TRUSTEE REGARDING ADDITIONAL NOTICE OF SALE               0.20      110.00
               TO BE FILED AND SERVED TO ALLOW JANUARY CLOSING DATE
               FOR AUCTION OF PERSONAL PROPERTY (.1); E-MAILS TO AND
               FROM SPECIAL LITIGATION COUNSEL REGARDING COURT'S
               CONTINUANCE OF STATUS CONFERENCE DATE IN ADVERSARY
               PROCEEDING AND CALENDAR NEW DATE (.1)
12/20/2017 NHZ DOWNLOAD AND REVIEW ENTERED ORDER DENYING THOMAS'                   0.60      330.00
               MOTION (.1); E-MAILS FROM AND TO AND TELECONFERENCE
               WITH SPECIAL LITIGATION COUNSEL REGARDING FACTS ABOUT
               INVENTORY OF GARMENTS RELATED TO TRUSTEE'S ANSWER
               TO COUNTERCLAIM (.4); E-MAILS FROM AND TO TRUSTEE
               REGARDING ADDITIONAL NOTICE OF SALE TO PERMIT CLOSING
               OF AUCTION IN JANUARY (.1)
12/27/2017 NHZ E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE AND                    0.20      110.00
               TRUSTEE REGARDING VOLUMINOUS PLEADINGS AND EXHBITS
               IN THOMAS' DISTRICT COURT RICO ACTION (.2)
12/28/2017 NHZ DOWNLOAD AND REVIEW THOMAS' OPPOSITION TO PARK'S                    0.10          55.00
               MOTION FOR PROTECTIVE ORDER (.1)
12/29/2017 NHZ REVIEW AUCTIONEER'S ON-LINE NOTICE OF CLOSING DATE                  0.10          55.00
               FOR AUCTION OF PERSONAL PROPERTY AND FORWARD TO
               TRUSTEE (.1)
12/30/2017 NHZ DOWNLOAD AND REVIEW PLEADINGS RELATED TO PARK'S                     0.10          55.00
               MOTION FOR PROTECTIVE ORDER (.1)
  1/5/2018 NHZ DOWNLOAD AND REVIEW TRANSCRIPT OF AUGUST 24, 2017                   0.70      385.00
               HEARING AND FORWARD TO SPECIAL LITIGATION COUNSEL
               AND TRUSTEE (.4); E-MAILS TO AND FROM AUCTIONEER SPEAR
               AND TRUSTEE REGARDING CLOSE OF AUCTION, RESULTS,
               REMAINING ITEMS, AUCTIONEER'S REPORT AND RELATED
               ISSUES (.3)
  1/6/2018 NHZ DOWNLOAD AND REVIEW PARK'S REPLY TO THOMAS'                         0.20      110.00
               OPPOSITION TO PARK'S MOTION FOR PROTECTIVE ORDER (.2)
  1/8/2018 NHZ E-MAILS FROM AND TO TRUSTEE REGARDING CLOSE OF                      0.10          55.00
               AUCTION AND RESULTS (.1)
 1/11/2018 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND                  0.60      330.00
               TRUSTEE REGARDING SEGREGATED ARCHIVAL PIECES AND
               STORAGE LOCATION (.1); PREPARE AND TRANSMIT CERTAIN
               ELECTRONIC RECORDS TO SPECIAL LITIGATION COUNSEL AND
               E-MAIL TO SPECIAL LITIGATION COUNSEL REGARDING SAME
               (.2); TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL
               REGARDING VARIOUS LITIGATION MATTERS, INCLUDING
               STATUS OF DISCOVERY AND DISPUTES IN BANKRUPTCY AND
               STATE COURT (.3)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 83 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     57

                                                                                  Hours      Amount

 1/12/2018 NHZ REVIEW DOCKET ENTRY REGARDING CONTINUED HEARING                     0.20      110.00
               AND E-MAILS TO AND FROM PARK'S COUNSEL AND SPECIAL
               LITIGATION COUNSEL REGARDING HEARING ON PARK'S
               MOTION FOR PROTECTIVE ORDER AND RELATED ISSUES (.2)
 1/13/2018 NHZ REVIEW DOCKET ENTRIES REGARDING CONTINUED HEARINGS                  0.10          55.00
               ON VARIOUS PENDING MATTERS AND CALENDAR (.1)
 1/15/2018 NHZ E-MAILS FROM AND TO AUCTIONEER SPEAR, TRUSTEE, AND                  0.30      165.00
               SPECIAL LITIGATION COUNSEL REGARDING AUCTIONEER'S
               EXPENSE INVOICES, REMAINING PERSONAL PROPERTY,
               FUTURE ON-LINE AUCTION AND PENDING DISPUTE OVER
               OWNERSHIP OF ARCHIVES, AUCTIONEER'S STATEMENT AND
               REVIEW ATTACHED STATEMENT (.3)
 1/24/2018 NHZ E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION                  0.20      110.00
               COUNSEL AND FORWARD STATE COURT PLEADING FROM
               COUNSEL FOR THOMAS WYLDE REGARDING PENDING STATE
               COURT CASE AND STATUS CONFERENCE (.2)
 1/25/2018 NHZ E-MAILS FROM AND TO AND TELECONFERENCE WITH SPECIAL                 0.30      165.00
               LITIGATION COUNSEL REGARDING RESULTS OF STATUS
               CONFERENCE IN STATE COURT CASE AND RELATED LEGAL
               ISSUES (.3)
 1/29/2018 NHZ REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL,                  0.10          55.00
               THOMAS' COUNSEL, AND COUNSEL FOR THOMAS WYLDE
               REGARDING INITIAL MEETING OF COUNSEL AND STATUS
               CONFERENCE IN ADVERSARY PROCEEDING (.1)
 1/30/2018 NHZ REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL,                  0.10          55.00
               THOMAS' COUNSEL, AND COUNSEL FOR THOMAS WYLDE
               REGARDING INITIAL MEETING OF COUNSEL AND STATUS
               CONFERENCE IN ADVERSARY PROCEEDING (.1)
  2/6/2018 NHZ REVIEW E-MAILS FROM COUNSEL FOR THOMAS WYLDE                        0.30      165.00
               REGARDING LITIGATION ISSUES AND FORWARD TO SPECIAL
               LITIGATION COUNSEL AND TRUSTEE (.1); E-MAILS FROM AND TO
               SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING
               EXAMINATION OF BOXES OF DEBTOR'S RECORDS, INITIAL
               MEETING OF COUNSEL AND STATUS CONFERENCE IN
               ADVERSARY PROCEEDING (.2)
  2/7/2018 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND                  0.40      220.00
               TRUSTEE REGARDING ARCHIVED PIECES THAT ARE SUBJECT
               OF ADVERSARY PROCEEDING (.1); REVIEW E-MAIL FROM
               SPECIAL COUNSEL REGARDING INITIAL MEETING OF COUNSEL
               AND STATUS CONFERENCE IN ADVERSARY PROCEEDING (.1);
               TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL
               REGARDING ADVERSARY PROCEEDING AND RELATED LEGAL
               ISSUES (.2)
  2/8/2018 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND                  0.30      165.00
               TRUSTEE REGARDING AUCTIONEER'S SALE REPORT,
               ARCHIVED PIECES THAT ARE SUBJECT OF ADVERSARY
               PROCEEDING, INITIAL MEETING OF COUNSEL, AND RELATED
               ISSUES IN ADVERSARY PROCEEDING (.2); E-MAIL TO
               AUCTIONEER SPEAR REGARDING AUCTIONEER'S REPORT AND
               RELATED ISSUES REGARDING REMAINING PERSONAL
               PROPERTY AND PENDING ADVERSARY PROCEEDING(.1)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 84 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     58

                                                                                  Hours      Amount

  2/9/2018 NHZ E-MAILS FROM AND TO AUCTIONEER SPEAR REGARDING                      0.30      165.00
               AUCTIONEER'S REPORT AND RELATED ISSUES REGARDING
               REMAINING PERSONAL PROPERTY AND REVIEW ATTACHED
               DETAILED REPORT (.3)
 2/15/2018 NHZ REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO                    0.10          55.00
               THOMAS' COUNSEL AND COUNSEL FOR THOMAS WYLDE
               REGARDING STATUS REPORT IN ADVERSARY PROCEEDING
               AND REVIEW ATTACHED DRAFT (.1)
 2/16/2018 NHZ DOWNLOAD AND REVIEW RECENT PLEADINGS IN ADVERSARY                   0.20      110.00
               PROCEEDING AND MAIN CASE (.2)
 2/20/2018 NHZ DOWNLOAD AND REVIEW RECENT PLEADINGS TO WITHDRAW                    0.10          55.00
               SUBPOENA (.1)
 2/21/2018 NHZ DOWNLOAD AND REVIEW RECENT PLEADING TO WITHDRAW                     0.10          55.00
               MOTION FOR PROTECTIVE ORDER RELATED TO SUBPOENA (.1)
 2/27/2018 NHZ REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL                       0.10          55.00
               REGARDING INVENTORY OF DEBTOR'S FILE BOXES AND INITIAL
               DISCLOSURES (.1)
 2/28/2018 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND                  0.70      385.00
               TRUSTEE REGARDING INVENTORY OF DEBTOR'S FILE BOXES
               AND INITIAL DISCLOSURES AND REVIEW AND ANALYZE
               ATTACHMENTS RELATED TO FILE INVENTORY AND INITIAL
               DISCLOSURES (.3); REVIEW E-MAIL FROM COUNSEL FOR
               THOMAS WYLDE WITH ATTACHED INITIAL DISCLOSURES IN
               ADVERSARY PROCEEDING (.1); TELECONFERENCE WITH
               SPECIAL LITIGATION COUNSEL REGARDING ADDITIONAL
               WITNESSES FOR INITIAL DISCLOSURES IN ADVERSARY
               PROCEEDING (.3)
  3/5/2018 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL,                     0.20      110.00
               TRUSTEE AND ESTATE ACCOUNTANT RELATED TO DEBTOR'S
               BOOKS AND RECORDS RELATED TO ADVERSARY PROCEEDING
               (.2)
  3/6/2018 NHZ REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL AND                   0.10          55.00
               THOMAS' COUNSEL REGARDING DEBTOR'S COMPUTERS AND
               IPADS RELATED TO ADVERSARY PROCEEDING (.1)
  3/7/2018 NHZ REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND               0.30      165.00
               ESTATE ACCOUNTANT RELATED TO DEBTOR'S BOOKS AND
               RECORDS RELATED TO ADVERSARY PROCEEDING (.1); REVIEW
               E-MAIL FROM SPECIAL LITIGATION COUNSEL TO THOMAS'
               COUNSEL REGARDING DEBTOR'S COMPUTERS AND IPADS
               RELATED TO ADVERSARY PROCEEDING (.1); REVIEW E-MAIL
               FROM TRUSTEE TO AUCTIONEER SPEAR REGARDING AUCTION
               PROCEEDS, EXPENSES AND RELATED ISSUES REGARDING
               AUCTION OF PERSONAL PROPERTY (.1)
  3/8/2018 NHZ TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL                      0.10          55.00
               REGARDING DEBTOR'S COMPUTERS AND IPADS RELATED TO
               ADVERSARY PROCEEDING (.1)
  3/9/2018 NHZ REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL                       0.10          55.00
               REGARDING DISCOVERY AND RELATED ISSUES IN ADVERSARY
               PROCEEDING (.1)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 85 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     59

                                                                                  Hours      Amount

 3/10/2018 NHZ E-MAILS TO SPECIAL LITIGATION COUNSEL REGARDING                     0.10          55.00
               DEBTOR'S COMPUTERS AND IPADS AND OTHER ISSUES
               RELATED TO ADVERSARY PROCEEDING (.1)
 3/12/2018 NHZ REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL                      0.10          55.00
               REGARDING FINANCIAL RECORDS, DEBTOR'S COMPUTERS AND
               IPADS, AND OTHER ISSUES RELATED TO ADVERSARY
               PROCEEDING (.1)
 3/16/2018 NHZ REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND               0.10          55.00
               ESTATE ACCOUNTANT REGARDING FINANCIAL RECORDS AND
               OTHER ISSUES RELATED TO ADVERSARY PROCEEDING (.1)
 3/21/2018 NHZ E-MAILS TO AND FROM TRUSTEE REGARDING FINALIZING                    0.20      110.00
               AUCTIONEER'S REPORT OF SALE TO FILE WITH COURT (.1);
               E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND
               TRUSTEE RELATED TO ADVERSARY PROCEEDING (.1)
 3/22/2018 NHZ REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO                    0.40      220.00
               COUNSEL FOR THOMAS WYLDE REGARDING PASSWORDS TO
               COMPUTERS AND IPADS RELATED TO ADVERSARY
               PROCEEDING (.1); TELECONFERENCE WITH SPECIAL
               LITIGATION COUNSEL AND TRUSTEE REGARDING REQUEST BY
               COUNSEL FOR THOMAS WYLDE FOR INFORMATION FROM
               ESTATE ACCOUNTANT RELATED TO LITIGATION AND
               ADVERSARY PROCEEDING (.3)
 3/23/2018 NHZ E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND                  0.30      165.00
               AUCTIONEER SPEAR REGARDING INFORMATION ON ARCHIVAL
               PIECES RELATED TO MOTION FOR SUMMARY JUDGMENT IN
               ADVERSARY PROCEEDING (.3)
 3/26/2018 NHZ REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE TO                      0.10          55.00
               SPECIAL LITIGATION COUNSEL REGARDING LITIGATION
               DOCUMENTS (.1)
 3/27/2018 NHZ E-MAILS FROM AND TO AUCTIONEER SPEAR REGARDING                      0.10          55.00
               DISPUTED ARCHIVAL PIECES IN STORAGE THAT ARE SUBJECT
               OF ADVERSARY PROCEEDING (.1)
 3/28/2018 NHZ E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL                      0.50      275.00
               REGARDING INFORMATION FROM AUCTIONEER SPEAR
               REGARDING DISPUTED ARCHIVAL PIECES IN STORAGE THAT
               ARE SUBJECT OF ADVERSARY PROCEEDING (.2); E-MAILS TO
               AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE
               REGARDING TAX RETURNS, BOOKS AND RECORDS, REQUEST
               FOR DOCUMENTS BY COUNSEL FOR THOMAS WYLDE (.3)
 3/29/2018 NHZ E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL, ESTATE              0.20      110.00
               ACCOUNTANT, AND TRUSTEE REGARDING TAX RETURNS,
               BOOKS AND RECORDS, AND RELATED ISSUES IN ADVERSARY
               PROCEEDING (.2)
 3/30/2018 NHZ DOWNLOAD AND REVIEW TRUSTEE'S CASH DISBURSEMENTS                    0.50      275.00
               MOTION RELATED TO LITIGATION COSTS (.1); REVIEW E-MAILS
               FROM SPECIAL LITIGATION COUNSEL REGARDING DISCOVERY
               AND ADVERSARY PROCEEDING ISSUES WITH EXTENSIVE
               ATTACHMENTS TO REVIEW (.3); REVIEW E-MAIL FROM TRUSTEE
               TO AUCTIONEER SPEAR REGARDING SALE PROCEEDS FROM
               AUCTION OF PERSONAL PROPERTY (.1)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 86 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     60

                                                                                  Hours      Amount

  4/2/2018 NHZ DOWNLOAD AND REVIEW OPPOSITION TO TRUSTEE'S CASH                    0.40      220.00
               DISBURSEMENTS MOTION (.2); E-MAILS FROM AND TO
               TRUSTEE'S STAFF REGARDING HEARING DATE TO BE NOTICED
               AND CALENDAR SAME (.2)
  4/3/2018 NHZ DOWNLOAD AND REVIEW NOTICE OF HEARING ON TRUSTEE'S                  0.10          55.00
               CASH DISBURSEMENTS MOTION (.1)
  4/6/2018 NHZ REVIEW E-MAIL FROM TRUSTEE TO AUCTIONEER SPEAR                      0.10          55.00
               REGARDING ESTATE CHECK FOR PAYMENT OF AUCTIONEER'S
               EXPENSES (.1)
  4/9/2018 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND                  0.10          55.00
               TRUSTEE REGARDING LICENSE AGREEMENTS AND RELATED
               ISSUES IN ADVERSARY PROCEEDING (.1)
 4/10/2018 NHZ TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL AND                  0.80      440.00
               TRUSTEE REGARDING LITIGATION AND STRATEGY ISSUES IN
               ADVERSARY PROCEEDING (.7); E-MAILS FROM AND TO SPECIAL
               LITIGATION COUNSEL REGARDING SETTLEMENT CONFERENCE
               CALL WITH COUNSEL FOR THOMAS WYLDE AND VARIOUS
               LITIGATION ISSUES (.1)
 4/11/2018 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND                  1.50      825.00
               TRUSTEE REGARDING MOTION FOR SUMMARY JUDGMENT,
               SUPPORTING DECLARATIONS, AND RELATED DOCUMENTS AND
               REVIEW AND ANALYZE SAME (1.5)
 4/12/2018 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND                  1.00      550.00
               TRUSTEE REGARDING THREATENING E-MAIL FROM THOMAS'
               COUNSEL AND POSSIBLE REFERRAL TO OUST AND LAW
               ENFORCEMENT (.2); TELECONFERENCE WITH SPECIAL
               LITIGATION COUNSEL REGARDING THREATS ON TRUSTEE AND
               COUNSEL MADE BY BILLER, THOMAS' COUNSEL (.4);
               TELECONFERENCE WITH TRUSTEE REGARDING THREATS ON
               TRUSTEE AND COUNSEL MADE BY BILLER, THOMAS' COUNSEL,
               AND REFERRAL TO BE MADE TO OUST AND LAW
               ENFORCEMENT (.3); REVIEW E-MAIL FROM TRUSTEE TO OUST
               REGARDING THREATS ON TRUSTEE AND COUNSEL MADE BY
               BILLER, THOMAS' COUNSEL (.1)
 4/13/2018 NHZ REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO                    0.10          55.00
               ESTATE ACCOUNTANT RELATED TO DECLARATION IN SUPPORT
               OF MOTION FOR SUMMARY JUDGMENT IN ADVERSARY
               PROCEEDING (.1)
 4/16/2018 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL                      0.10          55.00
               REGARDING DEBTOR'S LEGAL FILES HELD BY FORMER
               CORPORATE COUNSEL AND ASSERTION OF PRIVILEGE
               RELATED TO ADVERSARY PROCEEDING (.1)
 4/17/2018 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND                  1.70      935.00
               TRUSTEE REGARDING DEBTOR'S LEGAL FILES HELD BY
               FORMER CORPORATE COUNSEL AND ASSERTION OF
               PRIVILEGE RELATED TO ADVERSARY PROCEEDING (.2); REVIEW
               E-MAILS FROM THOMAS' COUNSEL AND DEBTOR'S FORMER
               CORPORATE COUNSEL REGARDING DEMAND BY THOMAS'
               COUNSEL FOR DEBTOR'S LEGAL FILES (.2); TELECONFERENCE
               WITH SPECIAL LITIGATION COUNSEL AND TRUSTEE
               REGARDING DEMANDS BY BILLER, THOMAS' COUNSEL, FOR
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 87 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     61

                                                                                  Hours      Amount

                  LEGAL FILES HELD BY DEBTOR'S FORMER CORPORATE
                  COUNSEL, CASE STRATEGY AND OTHER LEGAL ISSUES
                  RELATED TO ADVERSARY PROCEEDING (.9); REVIEW E-MAIL
                  FROM SPECIAL LITIGATION COUNSEL TO DEBTOR'S FORMER
                  CORPORATE COUNSEL REGARDING ASSERTION BY TRUSTEE
                  OF ATTORNEY-CLIENT PRIVILEGE RELATED TO LEGAL FILES
                  AND REPLY E-MAILS BY THOMAS' COUNSEL AND DEBTOR'S
                  FORMER CORPORATE COUNSEL (.2); REVIEW E-MAILS
                  BETWEEN SPECIAL LITIGATION COUNSEL, THOMAS' COUNSEL,
                  AND COUNSEL FOR THOMAS WYLDE REGARDING COMPUTERS,
                  DOCUMENTS, AND RELATED LEGAL ISSUES IN ADVERSARY
                  PROCEEDING (.2)
 4/18/2018 NHZ    REVIEW NEW DOCKET ENTRIES REGARDING HEARING DATE                 0.20      110.00
                  AND TRANSCRIPT REQUEST (.1); REVIEW E-MAIL FROM SPECIAL
                  LITIGATION COUNSEL TO THOMAS' COUNSEL REGARDING
                  PRODUCTION OF DOCUMENTS, STIPULATED PROTECTIVE
                  ORDER, AND ADVERSARY PROCEEDING (.1)
 4/20/2018 NHZ    DOWNLOAD AND REVIEW ADDITIONAL PLEADINGS FILED BY                0.10          55.00
                  THOMAS IN MAIN CASE (.1)
 4/21/2018 NHZ    DOWNLOAD AND REVIEW DECLARATION FILED BY TRUSTEE                 0.10          55.00
                  RELATED TO RESULTS OF FIRST AUCTION AND AUCTIONEER'S
                  REPORT (.1)
 4/22/2018 NHZ    DOWNLOAD AND REVIEW SUPPLEMENTAL DECLARATION FILED               0.10          55.00
                  BY THOMAS IN OPPOSITION TO TRUSTEE'S CASH
                  DISBURSEMENTS MOTION (.1)
 4/23/2018 NHZ    REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL                    0.30      165.00
                  REGARDING PRODUCTION OF DOCUMENTS, STIPULATED
                  PROTECTIVE ORDER, AND ADVERSARY PROCEEDING , AND
                  REVIEW ATTACHED STIPULATION (.3)
 4/24/2018 NHZ    REVIEW E-MAILS AMONG COUNSEL REGARDING PRODUCTION                0.60      330.00
                  OF DOCUMENTS, STIPULATED PROTECTIVE ORDER, AND
                  ADVERSARY PROCEEDING (.3); REVIEW E-MAILS FROM SPECIAL
                  LITIGATION COUNSEL AND TRUSTEE REGARDING DISCOVERY
                  REQUESTS AND RESPONSES AND RELATED LEGAL ISSUES IN
                  ADVERSARY PROCEEDING (.3)
 4/25/2018 NHZ    REVIEW E-MAIL FROM TRUSTEE REGARDING REPLY TO                    0.20      110.00
                  THOMAS' OPPOSITION TO TRUSTEE'S CASH DISBURSEMENTS
                  MOTION AND REVIEW DRAFT REPLY ATTACHED (.2)
 4/26/2018 NHZ    DOWNLOAD AND REVIEW AMENDED CLAIM NO. 11 AND                     0.20      110.00
                  THOMAS' STATUS REPORT FOR HEARING ON CASH
                  DISBURSEMENTS MOTION (.2)
 4/27/2018 NHZ    DOWNLOAD AND REVIEW TRUSTEE'S REPLY TO THOMAS'                   0.20      110.00
                  OPPOSITION TO TRUSTEE'S CASH DISBURSEMENTS MOTION (.2)
  5/1/2018 NHZ    REVIEW E-MAILS WITH ATTACHED LITIGATION DOCUMENTS                0.80      440.00
                  FROM COUNSEL FOR THOMAS WYLDE (.2); E-MAILS TO AND
                  FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL
                  REGARDING TRUSTEE'S DEPOSITION, DISCOVERY AND
                  LITIGATION ISSUES, AND STATUS OF TRUSTEE'S CASH
                  DISBURSEMENTS MOTION (.4); REVIEW E-MAIL FROM SPECIAL
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 88 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     62

                                                                                  Hours      Amount

                  LITIGATION COUNSEL REGARDING STIPULATED PROTECTIVE
                  ORDER (.1); REVIEW COURT'S TENTATIVE RULING FOR HEARING
                  ON TRUSTEE'S CASH DISBURSEMENTS MOTION (.1)
  5/3/2018 NHZ    DOWNLOAD AND REVIEW BILLER DECLARATION REGARDING                 0.30      165.00
                  TRUSTEE'S CASH DISBURSEMENTS MOTION FILED BY THOMAS
                  (.2); PREPARE TRANSCRIPT REQUEST FOR HEARING ON
                  TRUSTEE'S MOTION FOR CASH DISBURSEMENTS (.1)
  5/4/2018 NHZ    DOWNLOAD AND REVIEW NOTICE OF LODGMENT OF ORDER                  1.60      880.00
                  APPROVING TRUSTEE'S CASH DISBURSEMENTS MOTION (.1);
                  E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND
                  TRUSTEE REGARDING OPPOSITION TO THOMAS' MOTION FOR
                  SUMMARY JUDGMENT, LITIGATION STRATEGY, AND RELATED
                  LEGAL ISSUES IN ADVERSARY PROCEEDING AND REVIEW
                  ATTACHED DRAFT (1.5)
  5/5/2018 NHZ    REVIEW COURT'S DOCKET ENTRY THAT TRUSTEE'S CASH                  0.10          55.00
                  DISBURSEMENTS MOTION GRANTED (.1)
  5/9/2018 NHZ    DOWNLOAD AND REVIEW PLEADINGS BY TRUSTEE AND                     1.00      550.00
                  THOMAS WYLDE IN OPPOSITION TO THOMAS' MOTION FOR
                  SUMMARY JUDGMENT (1.0)
 5/10/2018 NHZ    E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND               1.00      550.00
                  TRUSTEE REGARDING REPLY TO OPPOSITION BY THOMAS TO
                  TRUSTEE'S MOTION FOR SUMMARY JUDGMENT, LITIGATION
                  STRATEGY, AND RELATED LEGAL ISSUES IN ADVERSARY
                  PROCEEDING AND REVIEW ATTACHED DRAFT (1.0)
 5/15/2018 NHZ    DOWNLOAD AND REVIEW ENTERED ORDER ON TRUSTEE'S                   0.20      110.00
                  CASH DISBURSEMENTS MOTION AND BRIEF FILED BY THOMAS
                  WYLDE RELATED TO ASSIGNED DEBT THAT IS SUBJECT OF
                  CLAIM (.1); REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL
                  TO TRUSTEE REGARDING EXPENSE RELATED TO ADVERSARY
                  PROCEEDING THAT IS SUBJECT OF CASH DISBURSEMENTS
                  MOTION (.1)
 5/17/2018 NHZ    DOWNLOAD AND REVIEW PLEADING FILED IN MAIN CASE (.1)             0.10          55.00
 5/18/2018 NHZ    DOWNLOAD AND REVIEW PLEADING FILED IN MAIN CASE (.1)             0.10          55.00
 5/21/2018 NHZ    REVIEW E-MAIL FROM DEBTOR'S FORMER CORPORATE                     0.10          55.00
                  COUNSEL REGARDING THOMAS' SUBPOENA FOR DEBTOR'S
                  LEGAL FILES (.1)
 5/22/2018 NHZ    REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING                     0.30      165.00
                  SUBPOENA SERVED ON DEBTOR'S FORMER CORPORATE
                  COUNSEL FOR DEBTOR'S LEGAL FILES (.1); E-MAILS TO AND
                  FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE
                  REGARDING SUBPOENA AND REVIEW ATTACHED DRAFT
                  OBJECTION (.2)
 5/23/2018 NHZ    REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO                 0.30      165.00
                  DEBTOR'S FORMER CORPORATE COUNSEL WITH ATTACHED
                  CORRESPONDENCE AND OBJECTION RELATED TO THOMAS'
                  SUBPOENA FOR DEBTOR'S LEGAL FILES (.1); REVIEW E-MAILS
                  FROM THOMAS' COUNSEL REGARDING SUBPOENA AND
                  TRUSTEE'S OBJECTION WITH ATTACHMENT (.2)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 89 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     63

                                                                                  Hours      Amount

 5/24/2018 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND                  0.20      110.00
               TRUSTEE REGARDING DRAFT CORRESPONDENCE
               RESPONDING TO E-MAILS FROM THOMAS' COUNSEL
               REGARDING SUBPOENA OF DEBTOR'S LEGAL FILES AND
               REVIEW AND REVISE ATTACHED DRAFT (.2)
 5/25/2018 NHZ REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO                    0.30      165.00
               DEBTOR'S FORMER CORPORATE COUNSEL WITH ATTACHED
               CORRESPONDENCE RELATED TO THOMAS' SUBPOENA FOR
               DEBTOR'S LEGAL FILES (.1); REVIEW E-MAILS BETWEEN
               THOMAS' COUNSEL AND SPECIAL LITIGATION COUNSEL
               REGARDING SUBPOENA AND TRUSTEE'S OBJECTION (.1);
               REVIEW E-MAIL FROM DEBTOR'S FORMER CORPORATE
               COUNSEL REGARDING SUBPOENA AND TRUSTEE'S OBJECTION
               (.1)
 5/26/2018 NHZ REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING                        0.20      110.00
               THOMAS' SUBPOENA FOR DEBTOR'S LEGAL FILES AND
               PREPARE E-MAIL TO SPECIAL LITIGATION COUNSEL AND
               TRUSTEE REGARDING OBJECTION (.2)
 5/29/2018 NHZ REVIEW E-MAILS FROM THOMAS' COUNSEL, SPECIAL                        0.20      110.00
               LITIGATION COUNSEL AND DEBTOR'S FORMER CORPORATE
               COUNSEL REGARDING THOMAS' SUBPOENA FOR DEBTOR'S
               LEGAL FILES AND TRUSTEE'S OBJECTION (.2)
 5/30/2018 NHZ E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND                  0.60      330.00
               TRUSTEE REGARDING DISCOVERY, IMAGING HARD DRIVES,
               AND RELATED LITIGATION AND LEGAL ISSUES IN ADVERSARY
               PROCEEDING (.2); REVIEW E-MAILS FROM DEBTOR'S FORMER
               CORPORATE COUNSEL, THOMAS' COUNSEL, AND COUNSEL
               FOR THOMAS WYLDE REGARDING DEBTOR'S LEGAL FILES IN
               POSSESSION OF DEBTOR'S FORMER CORPORATE COUNSEL
               AND RELATED ISSUES IN ADVERSARY PROCEEDING (.2);
               E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND
               TRUSTEE REGARDING STATUS REPORT AND PROPOSAL FOR
               RESOLUTION OF DISCOVERY DISPUTE (.2)
  6/1/2018 NHZ REVIEW E-MAIL FROM TRUSTEE TO SPECIAL LITIGATION                    0.10          55.00
               COUNSEL APPROVING PROPOSAL FOR RESOLUTION OF
               DISCOVERY DISPUTE (.1)
  6/5/2018 NHZ REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO                    0.10          55.00
               TRUSTEE REGARDING REVIEW OF DEPOSITION TRANSCRIPT (.1)
  6/6/2018 NHZ REVIEW E-MAILS FROM DEBTOR'S FORMER CORPORATE                       0.10          55.00
               COUNSEL AND THOMAS' COUNSEL REGARDING STATUS OF
               DISCOVERY DISPUTE AND DEBTOR'S LEGAL FILES (.1)
 6/13/2018 NHZ REVIEW TRANSCRIPT OF MAY 3, 2018 HEARING ON TRUSTEE'S               0.50      275.00
               CASH DISBURSEMENTS MOTION AND FORWARD TO TRUSTEE
               AND SPECIAL LITIGATION COUNSEL (.5)
 6/14/2018 NHZ DOWNLOAD AND REVIEW ENTERED ORDER DENYING THOMAS'                   0.10          55.00
               MOTION FOR PROTECTIVE ORDER AND DOCKET ENTRY
               REGARDING VACATED HEARING (.1)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 90 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     64

                                                                                  Hours      Amount

 6/19/2018 NHZ E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND                  0.10          55.00
               TRUSTEE REGARDING STIPULATION TO RESOLVE DISCOVERY
               DISPUTE AND REVIEW ATTACHED STIPULATION (.1)
 6/20/2018 NHZ DOWNLOAD AND REVIEW PLEADING FILED BY THOMAS IN                     0.10          55.00
               ADVERSARY PROCEEDING (.1)
 6/22/2018 NHZ REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL,                     0.20      110.00
               TRUSTEE AND THOMAS' COUNSEL RELATED TO NOTICE AND
               MOTION OF ABANDONMENT OF CERTAIN COPYRIGHTS AND
               REVIEW DRAFT (.2)
 6/23/2018 NHZ DOWNLOAD AND REVIEW TRUSTEE'S NOTICE AND MOTION OF                  0.10          55.00
               ABANDONMENT OF CERTAIN COPYRIGHTS FILED WITH COURT
               (.1)
 6/26/2018 NHZ REVIEW E-MAILS FROM COUNSEL FOR THOMAS WYLDE AND                    0.20      110.00
               SPECIAL LITIGATION COUNSEL REGARDING DISTRICT COURT
               CASE AND JUDGE'S RULINGS AND REVIEW ATTACHED DISTRICT
               COURT DOCUMENTS (.2)
 6/27/2018 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND                  0.60      330.00
               TRUSTEE REGARDING SUPPLEMENTAL BRIEF FOR TRUSTEE'S
               MOTION FOR SUMMARY JUDGMENT AND REVIEW AND REVISE
               ATTACHED DRAFT (.6)
 6/29/2018 NHZ REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL                       0.10          55.00
               REGARDING STATUS STIPULATED PROTECTIVE ORDER AND
               PREPARATION OF MOTION FOR PROTECTIVE ORDER (.1)
  7/2/2018 NHZ REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE                         0.20      110.00
               REGARDING WRIT OF MANDAMUS FILED BY THOMAS IN
               RESPONSE TO BANKRUPTCY COURT RULING ON THOMAS'
               MOTION FOR SUMMARY JUDGMENT AND REVIEW ATTACHED
               PLEADING (.2)
  7/3/2018 NHZ DOWNLOAD AND REVIEW ENTERED ORDER DENYING THOMAS'                   0.10          55.00
               MOTION FOR PARTIAL SUMMARY JUDGMENT (.1)
  7/6/2018 NHZ DOWNLOAD AND REVIEW THOMAS WYLDE'S LIMITED                          0.20      110.00
               OPPOSITION TO TRUSTEE'S NOTICE AND MOTION FOR
               ABANDONMENT FILED WITH COURT (.2)
  7/9/2018 NHZ REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND                  0.20      110.00
               TRUSTEE REGARDING THOMAS WYLDE'S LIMITED OPPOSITION
               TO TRUSTEE'S MOTION TO ABANDON, NOTICE OF HEARING,
               SELECTION OF HEARING DATE, AND CALENDAR SAME (.2)
 7/10/2018 NHZ REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL                       0.10          55.00
               REGARDING REVIEW OF DOCUMENTS PRODUCED THROUGH
               DISCOVERY IN ADVERSARY PROCEEDING (.1)
 7/11/2018 NHZ DOWNLOAD AND REVIEW NOTICE OF HEARING RELATED TO                    0.20      110.00
               TRUSTEE'S MOTION TO ABANDON (.1); REVIEW E-MAIL FROM
               TRUSTEE REGARDING SPECIAL LITIGATION COUNSEL'S REVIEW
               OF DOCUMENTS PRODUCED THROUGH DISCOVERY IN
               ADVERSARY PROCEEDING (.1)
 7/13/2018 NHZ REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL                       0.10          55.00
               REGARDING DISCOVERY ISSUES IN ADVERSARY PROCEEDING
               AND ATTACHED CORRESPONDENCE (.1)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 91 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     65

                                                                                  Hours      Amount

 7/15/2018 NHZ REVIEW E-MAILS FROM COUNSEL FOR THOMAS WYLDE AND                    0.30      165.00
               THOMAS' COUNSEL REGARDING LITIGATION MATTERS (.2);
               E-MAILS TO AND FROM TRUSTEE REGARDING COUNSEL'S
               E-MAILS AND STATUS OF VARIOUS LITIGATION MATTERS (1.)
 7/16/2018 NHZ REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND                  0.10          55.00
               TRUSTEE RELATED TO ADVERSARY PROCEEDING AND E-MAILS
               FROM THOMAS' COUNSEL (1.)
 7/17/2018 NHZ DOWNLOAD AND REVIEW REQUEST FOR RECUSAL FILED BY                    0.30      165.00
               THOMAS (.1); REVIEW E-MAILS FROM THOMAS' COUNSEL
               REGARDING ADVERSARY PROCEEDING (.1); E-MAILS TO AND
               FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE RELATED
               TO ADVERSARY PROCEEDING AND E-MAILS FROM THOMAS'
               COUNSEL (1.)
 7/18/2018 NHZ REVIEW E-MAILS FROM THOMAS' COUNSEL REGARDING                       0.10          55.00
               ADVERSARY PROCEEDING (.1)
 7/19/2018 NHZ REVIEW E-MAILS FROM THOMAS' COUNSEL, COUNSEL FOR                    0.30      165.00
               THOMAS WYLDE, AND DEPONENT ED SMITH RELATED TO
               DISCOVERY IN ADVERSARY PROCEEDING (.3)
 7/20/2018 NHZ REVIEW E-MAILS FROM THOMAS' COUNSEL WITH LENGTHY                    0.70      385.00
               ATTACHMENTS RELATED TO ADVERSARY PROCEEDING (.3);
               REVIEW E-MAILS FROM COUNSEL FOR THOMAS WYLDE
               RELATED TO ADVERSARY PROCEEDING (.1); E-MAILS TO AND
               FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL RELATED
               TO ADVERSARY PROCEEDING AND REVIEW ATTACHMENTS (.3)
 7/21/2018 NHZ REVIEW E-MAILS FROM THOMAS' COUNSEL AND COUNSEL FOR                 0.60      330.00
               THOMAS WYLDE RELATED TO ADVERSARY PROCEEDING AND
               FORWARD TO TRUSTEE (.6)
 7/23/2018 NHZ REVIEW E-MAILS FROM TRUSTEE AND SPECIAL LITIGATION                  0.20      110.00
               COUNSEL RELATED TO ADVERSARY PROCEEDING (.1); REVIEW
               E-MAIL FROM THOMAS' COUNSEL RELATED TO ADVERSARY
               PROCEEDING (.1)
 7/24/2018 NHZ REVIEW E-MAIL FROM THOMAS' COUNSEL RELATED TO                       0.20      110.00
               ADVERSARY PROCEEDING (.1); E-MAIL TO AUCTIONEER SPEAR
               REGARDING STORAGE COST FOR REMAINING DISPUTED
               ARCHIVAL PIECES (.1)
 7/25/2018 NHZ E-MAILS FROM AND TO AUCTIONEER SPEAR REGARDING                      0.20      110.00
               STORAGE COST FOR REMAINING DISPUTED ARCHIVAL PIECES
               AND FORWARD TO SPECIAL LITIGATION COUNSEL AND
               TRUSTEE (.1); REVIEW E-MAILS FROM COUNSEL FOR THOMAS
               WYLDE AND THOMAS' COUNSEL RELATED TO ADVERSARY
               PROCEEDING (.1)
 7/26/2018 NHZ REVIEW E-MAIL FROM THOMAS' COUNSEL RELATED TO                       0.10          55.00
               ADVERSARY PROCEEDING (.1)
 7/27/2018 NHZ REVIEW E-MAIL FROM THOMAS' COUNSEL RELATED TO                       0.10          55.00
               ADVERSARY PROCEEDING (.1)
 7/31/2018 NHZ REVIEW E-MAIL FROM THOMAS' COUNSEL RELATED TO                       0.10          55.00
               ADVERSARY PROCEEDING (.1)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 92 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     66

                                                                                  Hours      Amount

  8/1/2018 NHZ E-MAILS TO AND FROM TRUSTEE REGARDING ADVERSARY                     0.30      165.00
               PROCEEDING (.1); E-MAILS FROM AND TO SPECIAL LITIGATION
               COUNSEL AND TRUSTEE WITH ATTACHED STIPULATION
               REGARDING MOTION TO ABANDON AND REVIEW AND REVISE
               STIPULATION (.2)
  8/2/2018 NHZ E-MAIL FROM SPECIAL LITIGATION COUNSEL REGARDING                    0.20      110.00
               ADVERSARY PROCEEDING AND STIPULATION REGARDING
               MOTION TO ABANDON (.1); REVIEW E-MAIL FROM THOMAS'
               COUNSEL REGARDING ADVERSARY PROCEEDING (.1)
  8/3/2018 NHZ REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING                        0.30      165.00
               ADVERSARY PROCEEDING AND FORWARD TO TRUSTEE (.1);
               REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL
               REGARDING ADDITIONAL COMPUTER IMAGING AND DATA
               EXTRACTION RELATED TO DISCOVERY IN ADVERSARY
               PROCEEDING AND REVIEW ATTACHED ANALYSIS (.2)
  8/5/2018 NHZ REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING                        0.10          55.00
               ADVERSARY PROCEEDING AND FORWARD TO TRUSTEE (.1)
  8/6/2018 NHZ REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING                        0.20      110.00
               ADVERSARY PROCEEDING AND FORWARD TO TRUSTEE (.1);
               REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE
               REGARDING ADVERSARY PROCEEDING (.1)
  8/7/2018 NHZ DOWNLOAD AND REVIEW ENTERED ORDER APPROVING                         0.10          55.00
               STIPULATION AND TRUSTEE'S MOTION TO ABANDON CERTAIN
               COPYRIGHTS (.1)
 8/10/2018 NHZ DOWNLOAD AND REVIEW ENTERED ORDER CONTINUING                        0.10          55.00
               EVIDENTIARY HEARING AND RELATED DEADLINES REGARDING
               OBJECTIONS TO MULTIPLE CLAIMS AND CALENDAR CONTINUED
               HEARING DATE (.1)
 8/13/2018 NHZ TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE                        0.30      165.00
               REGARDING VARIOUS LITIGATION AND DISCOVERY ISSUES
               RELATED TO STATE COURT CASES, DISTRICT COURT CASE,
               AND ADVERSARY PROCEEDING AND NOTICE OF SETTLEMENT
               BETWEEN KRING & CHUNG AND THOMAS (.3)
 8/14/2018 NHZ REVIEW E-MAILS FROM COUNSEL FOR THOMAS WYLDE                        0.70      385.00
               REGARDING VARIOUS LITIGATION AND DISCOVERY ISSUES
               RELATED TO STATE COURT CASES, DISTRICT COURT CASE,
               ADVERSARY PROCEEDING, AND NOTICE OF SETTLEMENT
               BETWEEN KRING & CHUNG AND THOMAS IN STATE COURT
               CASE AND REVIEW ATTACHED NOTICE (.2); TELECONFERENCE
               WITH GLEN OLSON, ESQ., COUNSEL FOR KRING & CHUNG
               REGARDING SETTLEMENT IN STATE COURT CASE,
               CONFIDENTIALITY CLAUSE AND RELATED LEGAL ISSUES (.2);
               E-MAILS TO AND FROM AND TELECONFERENCE WITH SPECIAL
               LITIGATION COUNSEL AND TRUSTEE REGARDING LITIGATION
               AND DISCOVERY ISSUES IN ADVERSARY PROCEEDING, NOTICE
               OF SETTLEMENT BETWEEN KRING & CHUNG AND THOMAS IN
               STATE COURT CASE, COURT'S TENTATIVE RULINGS, AND
               REVIEW SAME (.3)
 8/20/2018 NHZ REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL                       0.30      165.00
               REGARDING STIPULATED PROTECTIVE ORDER AND DISCOVERY
               ISSUES IN ADVERSARY PROCEEDING AND REVIEW ATTACHED
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 93 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     67

                                                                                  Hours      Amount

                  DRAFT (.2); REVIEW E-MAIL FROM DEBTOR'S FORMER
                  CORPORATION COUNSEL REGARDING APPEARANCE AT
                  DEPOSITION AND DOCUMENTS PREVIOUSLY PRODUCED (.1)
 8/21/2018 NHZ    REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL                   0.20      110.00
                  REGARDING STIPULATED PROTECTIVE ORDER AND DISCOVERY
                  ISSUES IN ADVERSARY PROCEEDING (.1); REVIEW E-MAIL FROM
                  SPECIAL LITIGATION COUNSEL TO DEBTOR'S FORMER
                  CORPORATE COUNSEL REGARDING APPEARANCE AT
                  DEPOSITION AND PRIOR PRODUCTION OF DOCUMENTS (.1)
 8/28/2018 NHZ    REVIEW E-MAILS FROM TRUSTEE AND SPECIAL LITIGATION               0.20      110.00
                  COUNSEL REGARDING VARIOUS ISSUES IN ADVERSARY
                  PROCEEDING (.2)
 8/29/2018 NHZ    REVIEW E-MAILS FROM TRUSTEE AND SPECIAL LITIGATION               0.20      110.00
                  COUNSEL REGARDING DISCOVERY AND VARIOUS ISSUES IN
                  ADVERSARY PROCEEDING (.2)
 8/30/2018 NHZ    DOWNLOAD AND REVIEW MULTIPLE PLEADINGS FILED BY                  0.20      110.00
                  THOMAS IN ADVERSARY PROCEEDING (.2)
 8/31/2018 NHZ    REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL                   0.10          55.00
                  REGARDING DISCOVERY AND OTHER LEGAL ISSUES IN
                  ADVERSARY PROCEEDING (.1)
  9/5/2018 NHZ    REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL                    0.10          55.00
                  REGARDING LEGAL ISSUES IN DISTRICT COURT CASE AND
                  ADVERSARY PROCEEDING (.1)
 9/10/2018 NHZ    REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND            0.10          55.00
                  THOMAS' COUNSEL REGARDING DISCOVERY ISSUES IN
                  ADVERSARY PROCEEDING (.1)
 9/11/2018 NHZ    REVIEW E-MAILS FROM TRUSTEE AND SPECIAL LITIGATION               0.20      110.00
                  COUNSEL REGARDING DISCOVERY ISSUES IN ADVERSARY
                  PROCEEDING (.1); REVIEW E-MAILS BETWEEN SPECIAL
                  LITIGATION COUNSEL AND THOMAS' COUNSEL REGARDING
                  DISCOVERY ISSUES IN ADVERSARY PROCEEDING (.1)
 9/12/2018 NHZ    REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL                    0.10          55.00
                  REGARDING DISCOVERY ISSUES IN ADVERSARY PROCEEDING
                  (.1)
 9/18/2018 NHZ    REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO                 0.10          55.00
                  THOMAS' COUNSEL REGARDING DISCOVERY ISSUES IN
                  ADVERSARY PROCEEDING (.1)
 9/19/2018 NHZ    E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION               0.20      110.00
                  COUNSEL REGARDING LITIGATION STRATEGY AND DISCOVERY
                  ISSUES IN ADVERSARY PROCEEDING (.2)
 9/20/2018 NHZ    REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND            0.10          55.00
                  ESTATE ACCOUNTANT REGARDING QUICKBOOKS RECORDS
                  AND REPORTS AND DISCOVERY ISSUES IN ADVERSARY
                  PROCEEDING (.1)
 9/21/2018 NHZ    REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND            0.20      110.00
                  ESTATE ACCOUNTANT REGARDING QUICKBOOKS RECORDS
                  AND REPORTS AND DISCOVERY ISSUES IN ADVERSARY
                  PROCEEDING (.1); REVIEW E-MAILS FROM TRUSTEE AND
                  SPECIAL LITIGATION COUNSEL REGARDING ADVERSARY
                  PROCEEDING (.1)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 94 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     68

                                                                                  Hours      Amount

 9/24/2018 NHZ REVIEW E-MAIL FROM ESTATE ACCOUNTANT REGARDING                      0.10          55.00
               QUICKBOOKS RECORDS AND REPORTS AND DISCOVERY
               ISSUES IN ADVERSARY PROCEEDING (.1)
 9/26/2018 NHZ REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO                    0.10          55.00
               THOMAS' COUNSEL AND COUNSEL FOR THOMAS WYLDE
               REGARDING DISCOVERY ISSUES IN ADVERSARY PROCEEDING
               (.1)
 10/2/2018 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND                  0.20      110.00
               TRUSTEE REGARDING LITIGATION ISSUES IN ADVERSARY
               PROCEEDING (.1); REVIEW E-MAILS BETWEEN SPECIAL
               LITIGATION COUNSEL AND COUNSEL FOR THOMAS WYLDE
               REGARDING LITIGATION ISSUES IN ADVERSARY PROCEEDING
               (.1)
 10/5/2018 NHZ DOWNLOAD AND REVIEW VARIOUS PLEADINGS FILED IN                      0.20      110.00
               ADVERSARY PROCEEDING (.2)
 10/6/2018 NHZ REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING                        0.10          55.00
               POSSIBLE SETTLEMENT OF ADVERSARY PROCEEDING (.1)
 10/7/2018 NHZ E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION                  0.10          55.00
               COUNSEL REGARDING PROPOSAL BY THOMAS' COUNSEL
               REGARDING POSSIBLE SETTLEMENT OF ADVERSARY
               PROCEEDING (.1)
 10/9/2018 NHZ REVIEW E-MAILS FROM THOMAS' COUNSEL REGARDING                       0.10          55.00
               DISCOVERY ISSUES IN ADVERSARY PROCEEDING (.1)
10/12/2018 NHZ REVIEW E-MAILS FROM TRUSTEE AND SPECIAL LITIGATION                  0.10          55.00
               COUNSEL REGARDING DISCUSSION WITH THOMAS' COUNSEL
               REGARDING POSSIBLE SETTLEMENT OF ADVERSARY
               PROCEEDING (.1)
10/17/2018 NHZ REVIEW COURT'S ENTERED ORDER AND E-MAILS TO AND FROM                0.40      220.00
               TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING
               ORDER VACATING HEARING AND RULING ON PENDING ISSUE IN
               ADVERSARY PROCEEDING, DISCOVERY ISSUES, AND RELATED
               LEGAL ISSUES IN ADVERSARY PROCEEDING WITH DISCOVERY
               DOCUMENTS ATTACHED (.4)
10/18/2018 NHZ REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE                         0.20      110.00
               REGARDING ALTERNATIVE SETTLEMENT OF ADVERSARY
               PROCEEDING AND E-MAILS TO AND FROM TRUSTEE AND
               SPECIAL LITIGATION COUNSEL REGARDING PROPOSAL BY
               THOMAS' COUNSEL REGARDING ALTERNATIVE SETTLEMENT OF
               ADVERSARY PROCEEDING (.2)
10/19/2018 NHZ REVIEW E-MAILS FROM DEBTOR'S FORMER CORPORATE                       0.10          55.00
               COUNSEL AND SPECIAL LITIGATION COUNSEL REGARDING
               PRODUCTION OF DOCUMENTS AND DISCOVERY IN ADVERSARY
               PROCEEDING (.1)
10/22/2018 NHZ REVIEW E-MAILS FROM THOMAS' COUNSEL AND SPECIAL                     0.10          55.00
               LITIGATION COUNSEL REGARDING DISCOVERY ISSUES IN
               ADVERSARY PROCEEDING (.1)
10/23/2018 NHZ REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING                        0.10          55.00
               DISCOVERY ISSUES IN ADVERSARY PROCEEDING (.1)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 95 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     69

                                                                                  Hours      Amount

10/24/2018 NHZ E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL                      0.20      110.00
               REGARDING DISCOVERY ISSUES IN ADVERSARY PROCEEDING
               AND RELATED LITIGATION IN OTHER FORUM (.2)
 11/1/2018 NHZ REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND                  0.20      110.00
               TRUSTEE REGARDING COSTS RELATED TO PRODUCTION FOR
               DISCOVERY IN ADVERSARY PROCEEDING AND RELATED
               ORDER APPROVING CASH DISBURSEMENTS MOTION (.2)
 11/2/2018 NHZ REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND                  0.20      110.00
               TRUSTEE REGARDING RECENT PLEADINGS FILED BY THOMAS
               IN ADVERSARY PROCEEDING, HEARING DATE SET BY COURT,
               AND RELATED LEGAL ISSUES IN ADVERSARY PROCEEDING (.2)
 11/7/2018 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND                  0.10          55.00
               TRUSTEE REGARDING ACTIVITY AND STATUS CONFERENCE IN
               RELATED STATE COURT CASE (.1)
 11/8/2018 NHZ E-MAIL FROM SPECIAL LITIGATION COUNSEL REGARDING                    0.10          55.00
               STATUS CONFERENCE IN RELATED STATE COURT CASE (.1)
11/12/2018 NHZ E-MAILS TO AND FROM AND TELECONFERENCES WITH SPECIAL                0.70      385.00
               LITIGATION COUNSEL AND TRUSTEE RELATED TO DEPOSITION
               OF PAULA THOMAS, OTHER DISCOVERY AND LEGAL ISSUES IN
               ADVERSARY PROCEEDING (.4); PREPARE AND CIRCULATE
               DRAFT OF CORRESPONDENCE TO STATE COURT COUNSEL
               FOR KRING & CHUNG INQUIRING ABOUT SETTLEMENT AND
               POSSIBLE ESTATE ASSET (.3)
11/13/2018 NHZ FINALIZE AND TRANSMIT CORRESPONDENCE TO GLEN OLSON,                 0.40      220.00
               ESQ., STATE COURT COUNSEL FOR KRING & CHUNG INQUIRING
               ABOUT SETTLEMENT AND POSSIBLE ESTATE ASSET (.2);
               REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING
               SETTLEMENT OF STATE COURT LITIGATION IN RESPONSE TO
               CORRESPONDENCE TO GLEN OLSON, ESQ. (.1); E-MAILS FROM
               AND TO TRUSTEE AND SPECIAL LITIGATION COUNSEL
               REGARDING RESPONSE BY THOMAS' COUNSEL TO
               CORRESPONDENCE TO GLEN OLSON, ESQ., REGARDING
               THOMAS' SETTLEMENT WITH KRING & CHUNG AND INCLUSION
               OF POSSIBLE ESTATE CLAIMS (.1)
11/15/2018 NHZ REVIEW E-MAILS FROM GLEN OLSON, ESQ., COUNSEL FOR                   0.20      110.00
               KRING & CHUNG AND SPECIAL LITIGATION COUNSEL
               REGARDING SETTLEMENT BETWEEN THOMAS AND KRING &
               CHUNG AND POSSIBLE INCLUSION OF DEBTOR'S CLAIMS (.2)
11/17/2018 NHZ REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING                        0.30      165.00
               SETTLEMENT OF STATE COURT LITIGATION IN RESPONSE TO
               CORRESPONDENCE TO GLEN OLSON, ESQ. WITH ATTACHED
               FIRST AMENDED COMPLAINT AND REVIEW AND ANALYZE SAME
               (.3)
11/19/2018 NHZ REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL                      0.60      330.00
               REGARDING DISCOVERY AND LEGAL ISSUES IN ADVERSARY
               PROCEEDING AND REVIEW ATTACHED DISCOVERY
               RESPONSES FROM THOMAS (.6)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 96 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     70

                                                                                  Hours      Amount

11/30/2018 NHZ E-MAILS FROM AND TO AUCTIONEER SPEAR REGARDING                      0.20      110.00
               STATUS OF DISPUTED ARCHIVAL PIECES, ACCRUAL OF
               STORAGE EXPENSES AND AMOUNT TO INCLUDE IN TRUSTEE'S
               SECOND CASH DISBURSEMENTS MOTION (.2)
12/12/2018 NHZ REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE                         0.10          55.00
               REGARDING POSSIBLE SETTLEMENT AND RELATED LEGAL
               ISSUES IN ADVERSARY PROCEEDING (.1)
12/20/2018 NHZ REVIEW E-MAILS FROM THOMAS' COUNSEL AND COUNSEL FOR                 0.10          55.00
               THOMAS WYLDE REGARDING ISSUES IN BANKRUPTCY
               PROCEEDING (.1)
12/29/2018 NHZ REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE                         0.20      110.00
               REGARDING DISCOVERY IN BANKRUPTCY PROCEEDING WITH
               DROP BOX LINK (.2)
 1/10/2019 NHZ REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL                       0.20      110.00
               REGARDING DISCOVERY IN ADVERSARY PROCEEDING WITH
               LINK TO DOCUMENTS (.2)
 1/14/2019 NHZ REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL WITH                  0.20      110.00
               ATTACHED CORRESPONDENCE TO THOMAS' COUNSEL
               REGARDING ADVERSARY PROCEEDING AND REVIEW (.2)
 1/25/2019 NHZ REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL                       0.20      110.00
               REGARDING DISCOVERY IN ADVERSARY PROCEEDING AND
               REVIEW ATTACHED DOCUMENTS (.2)
 1/28/2019 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL                      0.20      110.00
               REGARDING ISSUES IN ADVERSARY PROCEEDING AND OTHER
               RELATED LITIGATION (.2)
 1/29/2019 NHZ REVIEW E-MAILS FROM COUNSEL FOR THOMAS WYLDE AND                    0.20      110.00
               SPECIAL LITIGATION COUNSEL REGARDING ISSUES IN
               ADVERSARY PROCEEDING AND OTHER RELATED LITIGATION (.2)
 1/30/2019 NHZ REVIEW COURT'S ORDER CONTINUING EVIDENTIARY HEARING                 0.30      165.00
               ON OBJECTIONS TO VARIOUS CLAIMS AND CALENDAR (.1);
               REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND
               COUNSEL FOR THOMAS WYLDE REGARDING ISSUES IN
               ADVERSARY PROCEEDING AND RELATED LITIGATION (.2)
  2/1/2019 NHZ E-MAILS FROM AND TO AND TELECONFERENCE WITH SPECIAL                 0.90      495.00
               LITIGATION COUNSEL AND TRUSTEE REGARDING DISCOVERY
               ISSUES AND POSSIBLE STIPULATION WITH THOMAS' COUNSEL
               IN ADVERSARY PROCEEDING (.5); E-MAILS FROM AND TO
               SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING
               DRAFT STIPULATION RELATED TO DISCOVERY IN ADVERSARY
               PROCEEDING AND REVIEW AND REVISE ATTACHED DRAFT (.2);
               REVIEW E-MAILS FROM THOMAS' COUNSEL, SPECIAL
               LITIGATION COUNSEL AND TRUSTEE REGARDING VARIOUS
               LEGAL ISSUES IN ADVERSARY PROCEEDING (.2)
  2/5/2019 NHZ REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE                         0.10          55.00
               REGARDING DISCOVERY ISSUES IN ADVERSARY PROCEEDING
               AND RELATED LITIGATION (.1)
  2/8/2019 NHZ REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE                         0.10          55.00
               REGARDING ADVERSARY PROCEEDING AND RELATED
               LITIGATION (.1)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 97 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     71

                                                                                  Hours      Amount

 2/12/2019 NHZ REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL,                     0.30      165.00
               COUNSEL FOR THOMAS WYLDE, AND THOMAS' COUNSEL
               REGARDING DISCOVERY ISSUES IN ADVERSARY PROCEEDING
               (.2); E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND
               TRUSTEE REGARDING DISCOVERY ISSUES IN ADVERSARY
               PROCEEDING (.1)
 2/13/2019 NHZ REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND                  0.10          55.00
               COUNSEL FOR THOMAS WYLDE REGARDING DISCOVERY
               ISSUES IN ADVERSARY PROCEEDING (.1)
 2/26/2019 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND                  0.20      110.00
               TRUSTEE REGARDING REPORT ON HEARING IN ADVERSARY
               PROCEEDING, STRATEGY AND LEGAL ISSUES IN ADVERSARY
               PROCEEDING (.2)
 2/27/2019 NHZ TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL AND                  0.40      220.00
               TRUSTEE REGARDING LITIGATION STRATEGY AND LEGAL
               ISSUES IN ADVERSARY PROCEEDING (.4)
 2/28/2019 NHZ E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND                  0.40      220.00
               TRUSTEE REGARDING STRATEGY AND LEGAL ISSUES IN
               ADVERSARY PROCEEDING (.2); TELECONFERENCE WITH
               AUCTIONEER SPEAR REGARDING STORAGE CHARGES FOR
               DISPUTED ARCHIVAL PIECES AND PREPARE E-MAIL TO SPECIAL
               LITIGATION COUNSEL AND TRUSTEE REGARDING AMOUNT OF
               AUCTIONEER SPEAR'S ONGOING STORAGE COST FOR ESTATE
               (.2)
  3/1/2019 NHZ E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND                  0.20      110.00
               TRUSTEE REGARDING SCHEDULING TELECONFERENCE
               RELATED TO POTENTIAL SALE OF LITIGATION RIGHTS
               THROUGH BANKRUPTCY SITE (.1); REVIEW E-MAILS FROM
               SPECIAL LITIGATION COUNSEL AND AUCTIONEER SPEAR
               REGARDING SCHEDULE FOR DEPOSITION (.1)
  3/4/2019 NHZ TELECONFERENCE WITH SPECIAL LITIGATION                              0.30      165.00
               COUNSEL,TRUSTEE, AND DAVID BIRSELL REGARDING
               POTENTIAL SALE OF LITIGATION RIGHTS THROUGH
               BANKRUPTCY SITE (.3);
  3/5/2019 NHZ REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND                  0.40      220.00
               COUNSEL FOR THOMAS WYLDE REGARDING DISCOVERY AND
               RELATED ISSUES IN ADVERSARY PROCEEDING (.2); E-MAILS TO
               AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE
               REGARDING LITIGATION STRATEGY, DISCOVERY, AND LEGAL
               ISSUES IN ADVERSARY PROCEEDING (.2)
  3/6/2019 NHZ REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL                       0.10          55.00
               REGARDING LITIGATION AND POTENTIAL SETTLEMENT
               STRATEGY IN ADVERSARY PROCEEDING (.1)
  3/7/2019 NHZ TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL AND                  1.20      660.00
               TRUSTEE REGARDING LITIGATION STRATEGY AND POTENTIAL
               SETTLEMENT ALTERNATIVES RELATED TO ADVERSARY
               PROCEEDING (.7); E-MAILS FROM AND TO SPECIAL LITIGATION
               COUNSEL AND TRUSTEE AND REVIEW ATTACHED DRAFT OF
               SETTLEMENT LETTER (.3); REVIEW E-MAIL FROM SPECIAL
               LITIGATION COUNSEL TO THOMAS' COUNSEL AND ATTACHED
               SETTLEMENT CORRESPONDENCE (.2)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 98 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page   72

                                                                                  Hours      Amount

 3/12/2019 NHZ REVIEW E-MAILS FROM COUNSEL FOR THOMAS WYLDE AND                    0.30      165.00
               ATTACHED PLEADING RELATED TO ADVERSARY PROCEEDING
               AND OTHER RELATED LITIGATION (.3)
 3/14/2019 NHZ REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND                  0.20      110.00
               TRUSTEE RELATED TO ADVERSARY PROCEEDING AND
               POTENTIAL SETTLEMENT (.2)
 3/18/2019 NHZ REVIEW E-MAIL FROM THOMAS' COUNSEL AND REVIEW                       0.60      330.00
               ATTACHED DEMAND LETTER (.2); E-MAILS TO AND FROM
               SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING
               DRAFT COUNTEROFFER AND REVIEW AND REVISE DRAFT (.3);
               REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO
               THOMAS' COUNSEL WITH ATTACHED COUNTEROFFER AND
               REVIEW (.1)
 3/19/2019 NHZ DOWNLOAD AND REVIEW PLEADINGS FILED BY MARCIA DALEY,                1.20      660.00
               ESQ., THOMAS' COUNSEL REGARDING MOTION TO BE RELIEVED
               AS COUNSEL (.2); REVIEW E-MAILS BETWEEN SPECIAL
               LITIGATION COUNSEL AND THOMAS' COUNSEL REGARDING
               POSSIBLE SETTLEMENT AND RELATED LEGAL ISSUES IN
               ADVERSARY PROCEEDING (.4); E-MAILS TO AND FROM SPECIAL
               LITIGATION COUNSEL AND TRUSTEE REGARDING SETTLEMENT
               COMMUNICATIONS, DISCOVERY, DRAFT TERM SHEET, AND
               RELATED LEGAL ISSUES IN ADVERSARY PROCEEDING AND
               REVIEW AND REVISE DRAFT TERM SHEET (.4); REVIEW E-MAILS
               BETWEEN SPECIAL LITIGATION COUNSEL AND AUCTIONEER
               SPEAR REGARDING STORAGE CONTRACT, CHARGES FOR
               DISPUTED ARCHIVAL PIECES, SUSPENSION OF ADDITIONAL
               AUCTION, AND PENDING DEPOSITION (.2)
 3/20/2019 NHZ REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL WITH                  0.60      330.00
               FINAL TERM SHEET TO CONFIRM SETTLEMENT WITH THOMAS
               (.2); REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE
               REGARDING DISCOVERY ISSUES IN ADVERSARY PROCEEDING
               (.1); E-MAIL TO AUCTIONEER SPEAR REGARDING INVOICES FOR
               STORAGE FEES AND DISPUTED ARCHIVAL PIECES (.1); E-MAILS
               TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE
               REGARDING VARIOUS ISSUES RELATED TO ADVERSARY
               PROCEEDING (.2)
 3/21/2019 NHZ E-MAILS FROM AND TO AUCTIONEER SPEAR AND TRUSTEE                    0.80      440.00
               REGARDING STORAGE INVOICES AND DISPUTED ARCHIVAL
               PIECES THAT ARE SUBJECT OF ADVERSARY PROCEEDING AND
               PROPOSED SETTLEMENT (.2); E-MAILS FROM AND TO SPECIAL
               LITIGATION COUNSEL RELATED TO NEGOTIATION OF
               SETTLEMENT AND ADVERSARY PROCEEDING (.2); REVIEW
               CORRESPONDENCE FROM THOMAS' COUNSEL REGARDING
               RESPONSE TO TRUSTEE'S COUNTEROFFER (.1);
               TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL AND
               TRUSTEE REGARDING TRUSTEE'S RESPONSE TO
               CORRESPONDENCE FROM THOMAS' COUNSEL REGARDING
               PROPOSED SETTLEMENT TERMS (.2); REVIEW E-MAIL FROM
               SPECIAL LITIGATION COUNSEL TO THOMAS' COUNSEL
               REGARDING CONTINUED SETTLEMENT NEGOTIATIONS
               RELATED TO ADVERSARY PROCEEDING (.1)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document    Page 99 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     73

                                                                                  Hours      Amount

 3/22/2019 NHZ REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL,                     0.60      330.00
               TRUSTEE, THOMAS' COUNSEL, AND COUNSEL FOR THOMAS
               WYLDE RELATED TO STATE COURT LITIGATION, DISCOVERY,
               AND ADVERSARY PROCEEDING (.6)
 3/23/2019 NHZ DOWNLOAD AND REVIEW ADDITIONAL PLEADINGS IN SUPPORT                 0.20      110.00
               OF MOTION BY MARCIA DALEY, ESQ., THOMAS' COUNSEL, TO BE
               RELIEVED AS COUNSEL (.2)
 3/25/2019 NHZ REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND                  0.20      110.00
               TRUSTEE REGARDING LITIGATION ISSUES RELATED TO STATE
               COURT CASE AND ADVERSARY PROCEEDING (.2)
 3/26/2019 NHZ REVIEW DOCKET ENTRY FOR HEARING DATE ON THOMAS'                     0.10          55.00
               COUNSEL'S MOTION TO BE RELIEVED AS COUNSEL AND
               CALENDAR (.1)
 3/27/2019 NHZ PREPARE E-MAIL TO TRUSTEE REGARDING NEGOTIATION OF                  0.10          55.00
               SETTLEMENT IN ADVERSARY PROCEEDING (.1)
 3/28/2019 NHZ E-MAIL FROM AND TO TRUSTEE AND SPECIAL LITIGATION                   0.10          55.00
               COUNSEL REGARDING NEGOTIATION OF SETTLEMENT IN
               ADVERSARY PROCEEDING (.1)
 3/31/2019 NHZ REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE                         0.10          55.00
               REGARDING LEGAL ISSUES IN ADVERSARY PROCEEDING (.1)
  4/1/2019 NHZ REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO                    0.10          55.00
               COUNSEL FOR THOMAS WYLDE REGARDING SETTLEMENT
               COMMUNICATIONS IN ADVERSARY PROCEEDING (.1)
  4/9/2019 NHZ REVIEW E-MAIL FROM AND TELECONFERENCE WITH TRUSTEE                  0.20      110.00
               REGARDING INVOICE FROM VENDOR RELATED TO LITIGATION
               EXPENSES IN ADVERSARY PROCEEDING (.1)
 4/10/2019 NHZ REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE                         0.20      110.00
               REGARDING ADVERSARY PROCEEDING AND OTHER RELATED
               LITIGATION (.1); E-MAILS TO AND FROM TRUSTEE REGARDING
               ADVERSARY PROCEEDING AND OTHER RELATED LITIGATION (.1)
 4/11/2019 NHZ REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE                         0.10          55.00
               REGARDING SETTLEMENT COMMUNICATIONS IN ADVERSARY
               PROCEEDING (.1)
 4/15/2019 NHZ REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE                         0.10          55.00
               REGARDING ADVERSARY PROCEEDING AND RELATED
               LITIGATION (.1)
 4/16/2019 NHZ REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE                         0.10          55.00
               REGARDING SETTLEMENT COMMUNICATIONS IN ADVERSARY
               PROCEEDING (.1)
 4/17/2019 NHZ REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND                  0.10          55.00
               TRUSTEE REGARDING SETTLEMENT COMMUNICATIONS IN
               ADVERSARY PROCEEDING FROM COUNSEL FOR THOMAS
               WYLDE (.1)
 4/18/2019 NHZ DOWNLOAD AND REVIEW COURT'S TENTATIVE RULING ON                     0.10          55.00
               THOMAS' COUNSEL TO BE RELIEVED AS COUNSEL AND
               FORWARD TO SPECIAL LITIGATION COUNSEL AND TRUSTEE (.1)
 4/24/2019 NHZ REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND                  0.30      165.00
               TRUSTEE REGARDING PARK DEPOSITION IN ADVERSARY
               PROCEEDING (.1); REVIEW E-MAIL FROM SPECIAL LITIGATION
               COUNSEL TO COUNSEL FOR THOMAS WYLDE REGARDING
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document   Page 100 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     74

                                                                                  Hours      Amount

                  SETTLEMENT COMMUNICATIONS IN ADVERSARY PROCEEDING
                  (.1); E-MAIL FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE
                  REGARDING STATUS REPORT IN ADVERSARY PROCEEDING (.1)
 4/28/2019 NHZ    REVIEW DRAFT STATUS REPORT IN ADVERSARY PROCEEDING               0.10          55.00
                  AND E-MAIL TO SPECIAL LITIGATION COUNSEL REGARDING
                  SAME (.1)
 4/29/2019 NHZ    E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND               0.40      220.00
                  TRUSTEE REGARDING SETTLEMENT BETWEEN TRUSTEE AND
                  THOMAS TO RESOLVE ADVERSARY PROCEEDING AND REVIEW
                  AND REVISE ATTACHED DRAFT SETTLEMENT AGREEMENT (.4)
 4/30/2019 NHZ    REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND               0.30      165.00
                  TRUSTEE REGARDING SETTLEMENT BETWEEN TRUSTEE AND
                  THOMAS TO RESOLVE ADVERSARY PROCEEDING,
                  COMMUNICATIONS WITH THOMAS' COUNSEL, AND REVIEW
                  SETTLEMENT AGREEMENT AND STATUS REPORT FOR
                  ADVERSARY PROCEEDING (.3)
  5/1/2019 NHZ    REVIEW E-MAIL FROM GLEN OLSON, ESQ., COUNSEL FOR                 1.20      660.00
                  KRING & CHUNG RELATED TO ADVERSARY PROCEEDING AND
                  RELATED LITIGATION AND E-MAILS TO AND FROM SPECIAL
                  LITIGATION COUNSEL REGARDING COMMUNICATIONS WITH
                  ATTORNEY OLSON (.1); REVIEW E-MAILS BETWEEN SPECIAL
                  LITIGATION COUNSEL AND THOMAS' COUNSEL RELATED TO
                  SETTLEMENT IN ADVERSARY PROCEEDING (.1); E-MAILS FROM
                  AND TO SPECIAL LITIGATION COUNSEL REGARDING
                  COMPROMISE MOTION TO APPROVE SETTLEMENT IN
                  ADVERSARY PROCEEDING AND REVIEW ATTACHED DRAFT OF
                  MOTION (1.0)
  5/2/2019 NHZ    REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND            0.10          55.00
                  TRUSTEE REGARDING FINALIZATION FILING OF COMPROMISE
                  MOTION TO APPROVE SETTLEMENT IN ADVERSARY
                  PROCEEDING (.1)
  5/3/2019 NHZ    DOWNLOAD AND REVIEW TRUSTEE'S COMPROMISE MOTION AS               0.10          55.00
                  FILED WITH COURT (.1)
  5/4/2019 NHZ    DOWNLOAD AND REVIEW ADDITIONAL PLEADINGS FILED IN                0.30      165.00
                  CASE AND REVIEW DOCKET ENTRY REGARDING HEARING ON
                  TRUSTEE'S COMPROMISE MOTION (.1); REVIEW E-MAIL FROM
                  COUNSEL FOR THOMAS WYLDE REGARDING COMPROMISE
                  MOTION AND RELATED LEGAL ISSUES IN ADVERSARY
                  PROCEEDING (.1); E-MAILS TO AND FROM TRUSTEE REGARDING
                  COMPROMISE MOTION AND RELATED LEGAL ISSUES IN
                  ADVERSARY PROCEEDING (.1)
  5/8/2019 NHZ     REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE                     0.50      275.00
                  REGARDING COMPROMISE MOTION AND RELATED LEGAL
                  ISSUES IN ADVERSARY PROCEEDING (.1); E-MAILS TO AND
                  FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE
                  REGARDING COMPROMISE MOTION, RELATED LEGAL ISSUES,
                  RESPONSE TO COUNSEL FOR THOMAS WYLDE, AND RECEIPT
                  OF DEPOSIT FROM THOMAS FOR SETTLEMENT IN ADVERSARY
                  PROCEEDING (.2); REVIEW E-MAILS BETWEEN SPECIAL
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document   Page 101 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     75

                                                                                  Hours      Amount

                  LITIGATION COUNSEL AND COUNSEL FOR THOMAS WYLDE
                  REGARDING PROPOSED COMPROMISE AND RELATED LEGAL
                  ISSUES IN ADVERSARY PROCEEDING (.2)
  5/9/2019 NHZ    PREPARE E-MAIL TO SPECIAL LITIGATION COUNSEL AND                 0.20      110.00
                  TRUSTEE WITH ATTACHMENT REGARDING COMPROMISE
                  MOTION, RELATED LEGAL ISSUES, AND RESPONSE TO
                  COUNSEL FOR THOMAS WYLDE (.1); REVIEW E-MAIL FROM
                  SPECIAL LITIGATION COUNSEL TO COUNSEL FOR THOMAS
                  WYLDE REGARDING HEARING ON COMPROMISE MOTION AND
                  RELATED LEGAL ISSUES IN ADVERSARY PROCEEDING (.1)
 5/10/2019 NHZ    DOWNLOAD AND REVIEW OPPOSITION TO TRUSTEE'S                      0.50      275.00
                  COMPROMISE MOTION FILED WITH COURT BY THOMAS WYLDE
                  (.5)
 5/13/2019 NHZ    REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND            0.10          55.00
                  ATTORNEY ROBERT SILVER REGARDING CERTAIN DISCOVERY
                  AND LITIGATION ISSUES RELATED TO ADVERSARY
                  PROCEEDING (.1)
 5/14/2019 NHZ    E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND               1.00      550.00
                  TRUSTEE REGARDING TRUSTEE'S REPLY TO OPPOSITION BY
                  THOMAS WYLDE TO TRUSTEE'S COMPROMISE MOTION AND
                  REVIEW AND REVISE ATTACHED DRAFT REPLY (1.0)
 5/17/2019 NHZ    DOWNLOAD AND REVIEW TRUSTEE'S REPLY TO OPPOSITION BY             0.40      220.00
                  THOMAS WYLDE TO TRUSTEE'S COMPROMISE MOTION AS
                  FILED WITH COURT AND REPLY AND DECLARATION FILED BY
                  THOMAS (.4)
 5/20/2019 NHZ    DOWNLOAD AND REVIEW SUR-REPLY FILED BY THOMAS WYLDE              0.20      110.00
                  RELATED TO TRUSTEE'S COMPROMISE MOTION (.2)
 5/21/2019 NHZ    E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND               0.20      110.00
                  TRUSTEE RELATED TO COURT'S TENTATIVE RULING ON
                  TRUSTEE'S COMPROMISE MOTION AND RELATED LEGAL
                  ISSUES REGARDING SETTLEMENT OF ADVERSARY
                  PROCEEDING AND REVIEW ATTACHED TENTATIVE RULING (.2)
 5/23/2019 NHZ    E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND               0.20      110.00
                  TRUSTEE RELATED TO HEARING ON TRUSTEE'S COMPROMISE
                  MOTION, DRAFT ORDER APPROVING MOTION, AND RELATED
                  LEGAL ISSUES REGARDING SETTLEMENT OF ADVERSARY
                  PROCEEDING, AND REVIEW DRAFT ORDER (.2)
 5/24/2019 NHZ    DOWNLOAD AND REVIEW ENTERED ORDER APPROVING                      0.20      110.00
                  COMPROMISE MOTION AND DOCKET ENTRY REGARDING
                  HEARING AND REVIEW E-MAIL FROM SPECIAL LITIGATION
                  COUNSEL TO AUCTIONEER SPEAR REGARDING
                  IMPLEMENTATION OF ORDER AND COMPROMISE (.2)
 5/25/2019 NHZ    DOWNLOAD AND REVIEW AMENDED CLAIM NO. 11 AND DOCKET              0.10          55.00
                  ENTRY REGARDING HEARING ON COMPROMISE MOTION (.1)
 5/29/2019 NHZ    REVIEW TRUSTEE E-MAILS REGARDING PERSONAL PROPERTY               0.10          55.00
                  ISSUES (.1)
 5/30/2019 NHZ    REVIEW TRUSTEE E-MAILS WITH SPECIAL LITIGATION COUNSEL           0.30      165.00
                  AND REPRESENTATIVE OF THOMAS WYLDE REGARDING
                  PERSONAL PROPERTY ISSUES (.2); REVIEW E-MAIL FROM
                  SPECIAL LITIGATION COUNSEL TO THOMAS' COUNSEL
                  REGARDING IMPLEMENTATION OF COMPROMISE (.1)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document   Page 102 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     76

                                                                                  Hours      Amount

 5/31/2019 NHZ REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND               0.20      110.00
               THOMAS' COUNSEL REGARDING IMPLEMENTATION OF
               COMPROMISE (.1); E-MAILS TO AND FROM SPECIAL LITIGATION
               COUNSEL REGARDING ARCHIVAL PIECES IN AUCTIONEER'S
               STORAGE THAT ARE THE SUBJECT OF THE COMPROMISE (.1)
  6/6/2019 NHZ REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL,                  0.20      110.00
               TRUSTEE, AND THOMAS' COUNSEL REGARDING
               IMPLEMENTATION OF COMPROMISE (.1); REVIEW E-MAILS
               BETWEEN SPECIAL LITIGATION COUNSEL AND COUNSEL FOR
               THOMAS WYLDE REGARDING IMPLEMENTATION OF
               COMPROMISE (.1)
  6/7/2019 NHZ REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL,                  0.20      110.00
               TRUSTEE, THOMAS' COUNSEL, AND COUNSEL FOR THOMAS
               WYLDE REGARDING IMPLEMENTATION OF COMPROMISE, NEED
               FOR RELIEF FROM STAY REGARDING RELIEF FROM STAY
               RELATED TO STATE COURT LITIGATION (.2)
 6/10/2019 NHZ DOWNLOAD AND REVIEW THOMAS' EX PARTE APPLICATION                    0.20      110.00
               FOR RELIEF FROM STAY RELATED TO LITIGATION (.1); REVIEW
               E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND
               THOMAS' COUNSEL REGARDING IMPLEMENTATION OF
               COMPROMISE (.1)
 6/18/2019 NHZ DOWNLOAD AND REVIEW THOMAS' MOTION FOR RELIEF FROM                  0.10          55.00
               STAY RELATED TO LITIGATION (.1)
 6/19/2019 NHZ DOWNLOAD AND REVIEW THOMAS' NOTICE OF MOTION AND                    0.10          55.00
               MOTION FOR RELIEF FROM STAY RELATED TO LITIGATION AND
               CLERK'S DOCKET ENTRIES REGARDING CORRECTIONS
               REQUIRED (.1)
 6/21/2019 NHZ DOWNLOAD AND REVIEW THOMAS' AMENDED NOTICE OF                       0.10          55.00
               HEARING ON MOTION FOR RELIEF FROM STAY RELATED TO
               LITIGATION AND CALENDAR HEARING DATE (.1)
  7/3/2019 NHZ REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE                         0.10          55.00
               REGARDING STATUS OF OUTSTANDING ISSUES IN PENDING
               ADVERSARY PROCEEDING (.1)
  7/8/2019 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND                  0.20      110.00
               TRUSTEE REGARDING STATUS CONFERENCE AND
               OUTSTANDING ISSUES IN PENDING ADVERSARY PROCEEDING
               AND REVIEW AND REVISE ATTACHED DRAFT OF STATUS
               CONFERENCE REPORT (.2)
  7/9/2019 NHZ DOWNLOAD AND REVIEW THOMAS WYLDE'S NON-OPPOSITION                   0.10          55.00
               TO THOMAS' MOTION FOR RELIEF FROM STAY REGARDING
               LITIGATION RELATED TO BANKRUPTCY (.1)
 7/10/2019 NHZ REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND               0.20      110.00
               COUNSEL FOR THOMAS WYLDE REGARDING STATUS OF
               OUTSTANDING ISSUES IN ADVERSARY PROCEEDING AND
               RELATED CASE STATUS AND E-MAILS TO AND FROM AND
               SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING
               SAME (.2)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document   Page 103 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     77

                                                                                  Hours      Amount

 7/13/2019 NHZ DOWNLOAD AND REVIEW THOMAS' REPLY RELATED TO MOTION                 0.10          55.00
               FOR RELIEF FROM STAY (.1)
 7/15/2019 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND                  0.10          55.00
               TRUSTEE REGARDING STATUS OF OUTSTANDING ISSUES IN
               ADVERSARY PROCEEDING AND RELATED CASE STATUS (.1)
 7/16/2019 NHZ TELECONFERENCE WITH TRUSTEE AND SPECIAL LITIGATION                  1.20      660.00
               COUNSEL REGARDING CLAIMS, CASE STATUS, FINAL TAX
               RETURNS, AND RELATED ISSUES REGARDING CLOSING OF
               CASE (1.0); CALLS TO LANDLORD'S COUNSEL REGARDING
               AMENDMENT TO PROOF OF CLAIM (.1); REVIEW E-MAIL FROM
               SPECIAL LITIGATION COUNSEL TO COUNSEL FOR THOMAS
               WYLDE REGARDING CLAIMS AND CASE CLOSING (.1)
 7/17/2019 NHZ REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL TO                   0.40      220.00
               COUNSEL FOR THOMAS WYLDE AND THOMAS' COUNSEL
               REGARDING STIPULATION TO DISMISS ADVERSARY
               PROCEEDING AND RELATED LEGAL ISSUES IN CASE AND
               REVIEW ATTACHED DRAFT (.2); REVIEW E-MAILS FROM
               TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING
               OUTSTANDING VENDOR INVOICE RELATED TO ADVERSARY
               PROCEEDING, ORDER APPROVING CASH DISBURSEMENTS
               MOTION, AND RELATED ISSUES (.2)
 7/18/2019 NHZ REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND               0.10          55.00
               COUNSEL FOR THOMAS WYLDE REGARDING DISMISSAL OF
               ADVERSARY PROCEEDING, CLAIMS, AND RELATED ISSUES (.1)
 7/19/2019 NHZ DOWNLOAD AND REVIEW ENTERED ORDER ON MOTION FOR                     0.20      110.00
               RELIEF FROM STAY REGARDING RELATED LITIGATION AND
               COURT'S DOCKET ENTRY REGARDING GRANTING OF MOTION
               (.1); REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL
               AND COUNSEL FOR THOMAS WYLDE REGARDING CLAIMS AND
               RELATED ISSUES REGARDING CLOSING OF CASE (.1)
 7/29/2019 NHZ REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND                  0.20      110.00
               COUNSEL FOR THOMAS WYLDE REGARDING STIPULATION TO
               DISMISS ADVERSARY PROCEEDING AND RELATED LEGAL
               ISSUES (.2)
 7/31/2019 NHZ REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND               0.30      165.00
               COUNSEL FOR THOMAS WYLDE REGARDING STIPULATION TO
               DISMISS ADVERSARY PROCEEDING, CLAIMS, CASE CLOSING,
               AND RELATED LEGAL ISSUES (.3)
  8/6/2019 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND                  0.20      110.00
               TRUSTEE REGARDING STIPULATION TO DISMISS ADVERSARY
               PROCEEDING, CLAIMS, CASE CLOSING, AND RELATED LEGAL
               ISSUES (.2)
  8/7/2019 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND                  0.20      110.00
               TRUSTEE REGARDING STIPULATION TO DISMISS ADVERSARY
               PROCEEDING, CLAIMS, CASE CLOSING, AND RELATED LEGAL
               ISSUES (.2)
  8/8/2019 NHZ E-MAILS FROM AND TO AND TELECONFERENCE WITH SPECIAL                 1.00      550.00
               LITIGATION COUNSEL AND TRUSTEE REGARDING STIPULATION
               TO DISMISS ADVERSARY PROCEEDING, CLAIMS, ESTIMATE
               DISTRIBUTION BASED ON FUNDS IN ESTATE BANK ACCOUNT,
               CASE CLOSING, AND RELATED LEGAL ISSUES (1.0)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document   Page 104 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     78

                                                                                  Hours      Amount

 8/24/2019 NHZ DOWNLOAD AND REVIEW ORDER DENYING OBJECTIONS TO                     0.10          55.00
               CLAIMS (.1)
 8/26/2019 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL                      0.40      220.00
               REGARDING STIPULATION TO DISMISS ADVERSARY
               PROCEEDING, CLAIMS, CASE CLOSING AND RELATED ISSUES
               (.1); TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE
               REGARDING STIPULATION TO DISMISS ADVERSARY
               PROCEEDING, CLAIMS, CASE CLOSING AND RELATED ISSUES
               (.3);
 8/27/2019 NHZ E-MAILS TO AND FROM AND TELECONFERENCE WITH SPECIAL                 0.30      165.00
               LITIGATION COUNSEL AND TRUSTEE REGARDING STIPULATION
               TO DISMISS ADVERSARY PROCEEDING, CLAIMS, CASE CLOSING
               AND RELATED ISSUES (.3)
 8/28/2019 NHZ E-MAILS TO AND FROM AND TELECONFERENCE WITH SPECIAL                 1.40      770.00
               LITIGATION COUNSEL AND TRUSTEE REGARDING STIPULATION
               TO DISMISS ADVERSARY PROCEEDING, CLAIMS, CASE CLOSING
               AND RELATED ISSUES (.4); E-MAILS TO AND FROM AND
               TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE
               REGARDING STIPULATION TO DISMISS ADVERSARY
               PROCEEDING, CLAIMS, CASE CLOSING AND RELATED ISSUES
               (1.0)
 8/29/2019 NHZ E-MAILS TO AND FROM AND TELECONFERENCE WITH COUNSEL                 0.70      385.00
               FOR THOMAS WYLDE REGARDING DISTRIBUTION RELATED TO
               SECURED CLAIM, ADMINISTRATIVE CLAIM, CASE CLOSING AND
               RELATED LEGAL ISSUES (.5); E-MAILS TO AND FROM AND
               TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL
               REGARDING PROPOSED DISTRIBUTION TO THOMAS WYLDE,
               CASE CLOSING AND RELATED LEGAL ISSUES (.2)
 8/30/2019 NHZ DOWNLOAD AND REVIEW TRUSTEE'S SECOND CASH                           0.20      110.00
               DISBURSEMENTS MOTION (.2)
  9/3/2019 NHZ E-MAILS TO AND FROM AND TELECONFERENCE WITH COUNSEL                 1.10      605.00
               FOR THOMAS WYLDE REGARDING DISTRIBUTION RELATED TO
               SECURED CLAIM, ADMINISTRATIVE CLAIM, CASE CLOSING AND
               RELATED LEGAL ISSUES (.5); E-MAILS TO AND FROM AND
               TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL
               REGARDING PROPOSED DISTRIBUTION TO THOMAS WYLDE,
               CASE CLOSING AND RELATED LEGAL ISSUES (.2); E-MAILS TO
               AND FROM COUNSEL FOR THOMAS WYLDE, SPECIAL
               LITIGATION COUNSEL, AND TRUSTEE REGARDING AGREEMENT
               RELATED TO PARTIAL PAYMENT OF SECURED CLAIM,
               TREATMENT OF ADMINISTRATIVE CLAIM, CASE CLOSING, AND
               RELATED LEGAL ISSUES (.4)
  9/4/2019 NHZ E-MAILS TO AND FROM AND TELECONFERENCE WITH COUNSEL                 0.30      165.00
               FOR THOMAS WYLDE REGARDING AGREEMENT RELATED TO
               PARTIAL PAYMENT OF SECURED CLAIM, TREATMENT OF
               ADMINISTRATIVE CLAIM, CASE CLOSING, AND RELATED LEGAL
               ISSUES (.3)
  9/5/2019 NHZ E-MAILS TO AND FROM AND TELECONFERENCE WITH COUNSEL                 0.90      495.00
               FOR THOMAS WYLDE REGARDING STIPULATION TO DISMISS
               ADVERSARY PROCEEDING, AGREEMENT RELATED TO PARTIAL
               PAYMENT OF SECURED CLAIM, WAIVER OF ADMINISTRATIVE
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document   Page 105 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     79

                                                                                  Hours      Amount

                  CLAIM, CASE CLOSING, AND RELATED LEGAL ISSUES (.3);
                  E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND
                  TRUSTEE REGARDING STIPULATION TO DISMISS ADVERSARY
                  PROCEEDING, AGREEMENT RELATED TO PARTIAL PAYMENT OF
                  THOMAS WYLDE'S SECURED CLAIM, WAIVER OF THOMAS
                  WYLDE'S ADMINISTRATIVE CLAIM, CASE CLOSING, AND
                  RELATED LEGAL ISSUES (.4); REVIEW E-MAILS BETWEEN
                  SPECIAL LITIGATION COUNSEL AND COUNSEL FOR THOMAS
                  WYLDE REGARDING STIPULATION TO DISMISS ADVERSARY
                  PROCEEDING (.2)
  9/6/2019 NHZ    REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND               0.20      110.00
                  COUNSEL FOR THOMAS WYLDE REGARDING STIPULATION TO
                  DISMISS ADVERSARY PROCEEDING (.1); E-MAILS TO AND FROM
                  COUNSEL FOR THOMAS WYLDE REGARDING STIPULATED
                  TREATMENT OF SECURED AND ADMINISTRATIVE CLAIMS (.1)
  9/9/2019 NHZ    REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO                 0.10          55.00
                  THOMAS WYLDE REGARDING STIPULATION TO DISMISS
                  ADVERSARY PROCEEDING (.1)
 9/11/2019 NHZ    REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO                 0.20      110.00
                  THOMAS WYLDE REGARDING STIPULATION TO DISMISS
                  ADVERSARY PROCEEDING AND E-MAILS TO AND FROM SPECIAL
                  LITIGATION COUNSEL REGARDING SAME (.2)
 9/12/2019 NHZ    REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO                 0.20      110.00
                  THOMAS WYLDE REGARDING STIPULATION TO DISMISS
                  ADVERSARY PROCEEDING AND E-MAILS TO AND FROM SPECIAL
                  LITIGATION COUNSEL AND COUNSEL FOR THOMAS WYLDE
                  REGARDING STIPULATED RESOLUTION REGARDING THOMAS
                  WYLDE SECURED AND ADMINISTRATIVE CLAIMS FOR
                  TREATMENT IN TRUSTEE'S FINAL REPORT (.2)
 9/16/2019 NHZ    E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL                   0.10          55.00
                  REGARDING STIPULATED RESOLUTION REGARDING THOMAS
                  WYLDE SECURED AND ADMINISTRATIVE CLAIMS FOR
                  TREATMENT IN TRUSTEE'S FINAL REPORT (.1)
 9/17/2019 NHZ    PREPARE AND CIRCULATE BY E-MAIL STIPULATION REGARDING            1.10      605.00
                  TREATMENT OF THOMAS WYLDE'S SECURED AND
                  ADMINISTRATIVE CLAIMS (CLAIM NOS. 3 AND 8) TO BE
                  ATTACHED TO TRUSTEE'S FINAL REPORT (1.1)
 9/18/2019 NHZ    E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL,                  0.20      110.00
                  TRUSTEE AND COUNSEL FOR THOMAS WYLDE REGARDING
                  APPROVAL AND EXECUTION OF STIPULATION REGARDING
                  TREATMENT OF THOMAS WYLDE'S SECURED AND
                  ADMINISTRATIVE CLAIMS (CLAIM NOS. 3 AND 8) TO BE
                  ATTACHED TO TRUSTEE'S FINAL REPORT (.2)
 10/2/2019 NHZ    REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE                      0.20      110.00
                  REGARDING OTHER LITIGATION, CASE CLOSING, AND RELATED
                  LEGAL ISSUES, AND FORWARD TO TRUSTEE AND SPECIAL
                  LITIGATION COUNSEL AND REVIEW RESPONSIVE E-MAILS (.2)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document   Page 106 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     80

                                                                                  Hours      Amount

 10/3/2019 NHZ DOWNLOAD AND REVIEW DECLARATION REGARDING NO                        0.10          55.00
               OBJECTION OR REQUEST FOR HEARING ON TRUSTEE'S
               SECOND CASH DISBURSEMENTS MOTION (.1)
 10/9/2019 NHZ DOWNLOAD AND REVIEW ENTERED ORDER APPROVING                         0.10          55.00
               TRUSTEE'S SECOND CASH DISBURSEMENTS MOTION (.1)
10/21/2019 NHZ REVIEW E-MAILS BETWEEN COUNSEL FOR THOMAS WYLDE                     0.10          55.00
               AND TRUSTEE REGARDING CASE STATUS, CLOSING
               PROCEDURE, AND LITIGATION IN STATE COURT AND DISTRICT
               COURT CASES (.1)
10/29/2019 NHZ REVIEW DOCKET ENTRIES REGARDING MULTIPLE PLEADINGS                  0.10          55.00
               FILED BY THOMAS (.1)
10/30/2019 NHZ REVIEW DOCKET ENTRIES REGARDING MULTIPLE PLEADINGS                  0.10          55.00
               FILED BY THOMAS (.1)
10/31/2019 NHZ REVIEW DOCKET ENTRIES REGARDING MULTIPLE PLEADINGS                  0.20      110.00
               FILED BY THOMAS (.1); E-MAILS FROM AND TO TRUSTEE
               REGARDING ESTATE TAX RETURNS AND CASE CLOSING
               PROCEDURE (.1)
 11/8/2019 NHZ REVIEW DOCKET ENTRIES REGARDING RESPONSIVE                          0.10          55.00
               PLEADINGS FILED BY THOMAS WYLDE (.1)
 11/9/2019 NHZ REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE                         0.10          55.00
               REGARDING LITIGATION IN STATE AND DISTRICT COURT CASES
               (.1)
11/12/2019 NHZ REVIEW DOCKET ENTRIES REGARDING REPLY PLEADINGS                     0.10          55.00
               FILED BY THOMAS (.1)
11/13/2019 NHZ REVIEW DOCKET ENTRIES REGARDING PLEADINGS FILED BY                  0.10          55.00
               THOMAS AND BY THOMAS WYLDE (.1)
11/15/2019 NHZ DOWNLOAD AND REVIEW ENTERED ORDER DENYING                           0.10          55.00
               OBJECTION TO CLAIM NO. 9 AND VACATING HEARING (.1)
11/16/2019 NHZ DOWNLOAD AND REVIEW ENTERED ORDER DENYING MOTION                    0.10          55.00
               FOR SANCTIONS FILED BY THOMAS AND VACATING HEARING (.1)
11/19/2019 NHZ REVIEW DOCKET ENTRY REGARDING PLEADING FILED BY                     0.20      110.00
               THOMAS (.1); E-MAILS TO AND FROM DEBTOR'S COUNSEL
               REGARDING CASE STATUS AND RELATED LEGAL ISSUES (.1)
11/22/2019 NHZ REVIEW DOCKET ENTRIES REGARDING PLEADINGS FILED BY                  0.10          55.00
               THOMAS (.1)
11/23/2019 NHZ REVIEW DOCKET ENTRIES REGARDING PLEADINGS FILED BY                  0.10          55.00
               THOMAS (.1)
 12/2/2019 NHZ REVIEW DOCKET ENTRIES REGARDING PLEADINGS FILED BY                  0.10          55.00
               THOMAS (.1)
 12/3/2019 NHZ REVIEW DOCKET ENTRIES REGARDING PLEADINGS FILED BY                  0.10          55.00
               THOMAS (.1)
 12/4/2019 NHZ REVIEW DOCKET ENTRIES REGARDING PLEADINGS FILED BY                  0.10          55.00
               THOMAS (.1)
 12/5/2019 NHZ REVIEW DOCKET ENTRIES REGARDING PLEADINGS FILED BY                  0.10          55.00
               THOMAS (.1)
 12/6/2019 NHZ REVIEW DOCKET ENTRIES REGARDING PLEADINGS FILED BY                  0.10          55.00
               THOMAS (.1)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document   Page 107 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     81

                                                                                  Hours      Amount

 12/7/2019 NHZ REVIEW COURT'S DOCKET ENTRY REGARDING HEARING DATE                  0.10          55.00
               ON THOMAS' MOTION (.1)
12/12/2019 NHZ REVIEW DOCKET ENTRIES REGARDING PLEADINGS FILED BY                  0.10          55.00
               THOMAS AND BY THOMAS WYLDE (.1)
12/13/2019 NHZ REVIEW DOCKET ENTRIES REGARDING PLEADINGS FILED BY                  0.10          55.00
               THOMAS (.1)
12/18/2019 NHZ REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND                  0.10          55.00
               TRUSTEE REGARDING STATUS OF ESTATE TAX RETURNS AND
               NOTICE TO PROFESSIONALS (.1)
12/19/2019 NHZ DOWNLOAD AND REVIEW ENTERED ORDERS DENYING                          0.30      165.00
               THOMAS' MOTIONS FOR CONTEMPT AND FOR MONETARY
               SANCTIONS AND REVIEW DOCKET ENTRY OF NOTICE OF
               RELATED CASES FILED BY THOMAS WYLDE (.2); REVIEW E-MAIL
               FROM SPECIAL LITIGATION COUNSEL REGARDING ESTATE TAX
               RETURNS AND RELATED LEGAL ISSUES (.1)
12/20/2019 NHZ REVIEW E-MAILS FROM TRUSTEE AND SPECIAL LITIGATION                  0.20      110.00
               COUNSEL REGARDING ESTATE TAX RETURNS AND RELATED
               LEGAL ISSUES (.1); REVIEW E-MAIL FROM TRUSTEE'S
               ADMINISTRATOR REGARDING NOTICE TO PROFESSIONALS (.1)
12/21/2019 NHZ DOWNLOAD AND REVIEW NOTICE TO PROFESSIONALS (.1)                    0.10          55.00
 1/11/2020 NHZ REVIEW DOCKET ENTRY REGARDING COURT COSTS OF $350.00                0.10          55.00
               (.1)
 1/22/2020 NHZ DOWNLOAD AND REVIEW AMENDED CLAIM NO. 11 (.1)                       0.10       55.00
 1/31/2020 NHZ DOWNLOAD AND REVIEW FINAL FEE APPLICATION FILED BY                  0.50      275.00
               SPECIAL LITIGATION COUNSEL (.5)
  2/8/2020 NHZ DOWNLOAD AND REVIEW TRUSTEE'S DECLARATION IN                        0.10          55.00
               SUPPORT OF FINAL FEE APPLICATION FILED BY SPECIAL
               LITIGATION COUNSEL (.1)
 4/25/2020 NHZ DOWNLOAD AND REVIEW ACCOUNTANT'S FINAL FEE                          0.20      110.00
               APPLICATION (.2)
  5/3/2020 NHZ E-MAIL TO TRUSTEE REGARDING BALANCE OF FUNDS IN                     0.10          55.00
               ESTATE BANK ACCOUNT (.1)
  5/5/2020 NHZ REVIEW E-MAIL FROM TRUSTEE REGARDING BALANCE OF                     0.10          55.00
               FUNDS IN ESTATE BANK ACCOUNT (.1)
  5/7/2020 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND                  0.30      165.00
               TRUSTEE REGARDING PREVIOUS PRODUCTION OF E-MAILS
               AND E-MAIL REQUEST BY THOMAS' COUNSEL (.3)
  5/8/2020 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL                      0.20      110.00
               REGARDING RESPONSE TO THOMAS COUNSEL REGARDING
               INQUIRY ABOUT PRODUCTION OF E-MAILS DURING ADVERSARY
               PROCEEDING (.2)
 5/14/2020 NHZ E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL                      0.10          55.00
               REGARDING RESPONSE TO THOMAS COUNSEL REGARDING
               FURTHER INQUIRY ABOUT PRODUCTION OF E-MAILS DURING
               ADVERSARY PROCEEDING (.1)
 5/15/2020 NHZ DOWNLOAD AND REVIEW TRUSTEE'S DECLARATION IN                        0.20      110.00
               SUPPORT OF FINAL FEE APPLICATION FILED BY
               ACCOUNTANT(.1); E-MAILS FROM AND TO SPECIAL LITIGATION
               COUNSEL REGARDING FURTHER RESPONSE TO THOMAS'
               COUNSEL REGARDING FURTHER INQUIRY ABOUT PRODUCTION
               OF E-MAILS DURING ADVERSARY PROCEEDING (.1)
     Case 6:16-bk-15889-SY           Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28     Desc
                                     Main Document   Page 108 of 216


Larry D. Simons, Chapter 7 Trustee                                                        Page     82

                                                                                  Hours      Amount

 5/17/2020 NHZ REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING OTHER                  0.10          55.00
               LITIGATION AND FORWARD TO TRUSTEE (.1)
 5/19/2020 NHZ REVIEW E-MAIL FROM DEBTOR'S COUNSEL REGARDING                       0.30      165.00
               LITIGATION COMMENCED BY THOMAS IN NAME OF DEBTOR AND
               FORWARD TO TRUSTEE AND SPECIAL LITIGATION COUNSEL
               AND TELECONFERENCE WITH TRUSTEE REGARDING SAME (.2);
               E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL
               CONFIRMING THAT THOMAS' COUNSEL DOWNLOADED
               PREVIOUSLY-PRODUCED DOCUMENTS THROUGH ELECTRONIC
               LINK (.1)
 5/20/2020 NHZ E-MAILS FROM AND TO AND TELECONFERENCE WITH SPECIAL                 0.50      275.00
               LITIGATION COUNSEL AND TRUSTEE REGARDING FURTHER
               RESPONSE TO THOMAS' COUNSEL'S REPEATED INQUIRY
               ABOUT DOCUMENTS, E-MAILS, COMPUTERS (.5)
 5/21/2020 NHZ PREPARE E-MAIL TO DEBTOR'S COUNSEL REGARDING                        0.10          55.00
               TRUSTEE'S COMPROMISE WITH THOMAS THAT INCLUDED
               TRANSFER OF REMNANT ASSETS OF ESTATE (.1)
 5/25/2020 NHZ DRAFT FINAL FEE APPLICATION WITH DECLARATIONS AND                   2.00     1,100.00
               EXHIBITS (2.0)
 5/27/2020 NHZ DRAFT FINAL FEE APPLICATION WITH DECLARATIONS AND                   2.10     1,155.00
               EXHIBITS (2.0); E-MAILS FROM AND TO TRUSTEE'S ASSISTANT
               REGARDING FINAL FEE APPLICATION (.1)
 5/28/2020 NHZ DRAFT FINAL FEE APPLICATION WITH DECLARATIONS AND                   2.00     1,100.00
               EXHIBITS (2.0)
 5/29/2020 NHZ DRAFT FINAL FEE APPLICATION WITH DECLARATIONS AND                   2.00     1,100.00
               EXHIBITS (2.0)
  6/1/2020 NHZ DRAFT FINAL FEE APPLICATION WITH DECLARATIONS AND                   2.00     1,100.00
               EXHIBITS (2.0)
  6/8/2020 NHZ DRAFT FINAL FEE APPLICATION WITH DECLARATIONS AND                   2.00     1,100.00
               EXHIBITS (2.0)
 6/11/2020 NHZ DRAFT FINAL FEE APPLICATION WITH DECLARATIONS AND                   2.00     1,100.00
               EXHIBITS (2.0)
 6/12/2020 NHZ DRAFT FINAL FEE APPLICATION WITH DECLARATIONS AND                   2.00     1,100.00
               EXHIBITS (2.0)
 6/14/2020 NHZ FINALIZE FINAL FEE APPLICATION WITH DECLARATIONS AND                2.00     1,100.00
               EXHIBITS AND E-MAIL TO TRUSTEE FOR REVIEW, APPROVAL
               AND EXECUTION OF DECLARATION (2.0)
            For professional services rendered                                   629.30 $307,325.00

            Additional Charges :

            COURT CALL TELECONFERENCES                                                        225.00
            COURT RPTR.                                                                     1,194.20
            FEDEX                                                                              65.49
            MEALS                                                                             172.43
            MILEAGE                                                                           313.50
            PACER                                                                               1.50
            PARKING                                                                            26.00
            PHOTOCOPIES                                                                     2,904.80
     Case 6:16-bk-15889-SY              Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28   Desc
                                        Main Document   Page 109 of 216


Larry D. Simons, Chapter 7 Trustee                                                         Page    83

                                                                                               Amount

            POSTAGE                                                                              75.26
            RESEARCH                                                                          2,737.70
            TRANSPORTATION                                                                      199.10
            UPS                                                                                 201.38
            Total costs                                                                      $8,116.36


            Total amount of this bill                                                      $315,441.36
Desc




                                                                                        PROFESSIONAL FEE STATEMENT BY ACTIVITY CODE CATEGORIES
                                                   Key to Full Name and Type Coding:
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ      Nancy Hoffmeier Zamora
                                                   P       Principal
                                                   CC      Cynthia Casas
                                                   LA      Legal Assistant
                                                   Asset Analysis and Recovery
                                                                    Hourly                  Total
                                                   Name    Type     Rate   Date       Hours Amount       Description
                Page 110 of 216




                                                   NZ      P       $500.00 06/30/16     .2   $100.00     TELECONFERENCE WITH TRUSTEE REGARDING NEW ASSET CASE.
                                                   NZ      P       $500.00 06/30/16     .2   $100.00     E-MAILS FROM AND TO TRUSTEE AND DEBTOR'S COUNSEL REGARDING EMERGENCY FILING,
                                                                                                         WEBSITES, SCHEDULING CONFERENCE CALL TO DISCUSS DEBTOR'S ASSETS, LIABILITIES, AND
                                                                                                         RELATED LEGAL ISSUES.
                                                   NZ      P       $500.00 06/30/16     .2   $100.00     REVIEW AND ANALYZE EMERGENCY FILING AND ONLINE INFORMATION ABOUT DEBTOR'S ASSETS
                                                                                                         AND OPERATIONS.
Main Document




                                                   NZ      P       $500.00 07/01/16     .1   $ 50.00     E-MAILS FROM AND TO DEBTOR'S COUNSEL AND TRUSTEE REGARDING SCHEDULING CONFERENCE
                                                                                                         CALL TO DISCUSS DEBTOR'S ASSETS, LIABILITIES, AND RELATED LEGAL ISSUES.
                                                   NZ      P       $500.00 07/05/16     .1   $ 50.00     E-MAILS FROM AND TO DEBTOR'S COUNSEL AND TRUSTEE REGARDING SCHEDULING
                                                                                                         CONFERENCE CALL TO DISCUSS DEBTOR'S ASSETS, LIABILITIES, AND RELATED LEGAL ISSUES.
                                                   NZ      P       $500.00 07/07/16     .6   $300.00     TELECONFERENCE WITH DEBTOR'S BANKRUPTCY AND STATE COURT COUNSEL AND TRUSTEE
                                                                                                         REGARDING DEBTOR'S ASSETS, LIABILITIES, PENDING LITIGATION, AND RELATED LEGAL ISSUES.
                                                   NZ      P       $500.00 07/07/16 2.0      $1,000.00   REVIEW AND ANALYZE MULTIPLE STATE COURT LITIGATION PLEADINGS AND RELATED
Case 6:16-bk-15889-SY




                                                                                                         DOCUMENTS PROVIDED BY DEBTOR'S BANKRUPTCY COUNSEL.
                                                   NZ      P       $500.00 07/19/16     .4   $200.00     E-MAILS FROM AND TO DEBTOR'S COUNSEL AND TRUSTEE REGARDING CONSIGNMENT PROCESS
                                                                                                         OF THE REALREAL AS POSSIBLE METHOD TO LIQUIDATE ESTATE'S INVENTORY AND LEGAL DETAILS
                                                                                                         RELATED TO SAME, AND REGARDING NOTICE TO THOMAS WYLDE OF BANKRUPTCY AND THOMAS
                                                                                                         WYLDE'S POSSIBLE SALE OF DISPUTED INVENTORY.
                                                   NZ      P       $500.00 07/21/16     .1   $ 50.00     E-MAILS FROM AND TO TRUSTEE REGARDING SCHEDULING CONFERENCE CALL WITH COUNSEL
                                                                                                         FOR THOMAS WYLDE TO DISCUSS DEBTOR'S ASSETS, LIABILITIES, AND RELATED LEGAL ISSUES
                                                                                                         REGARDING DISPUTE WITH THOMAS WYLDE.
                                                                                                                        1
Desc




                                                   NZ   P   $500.00 07/25/16 1.1    $550.00     E-MAILS FROM AND TO DEBTOR'S COUNSEL REGARDING TERMS OF POSSIBLE CONSIGNMENT SALE
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                                USING THE REALREAL AND REVIEW AND ANALYZE PROPOSED AGREEMENT.
                                                   NZ   P   $500.00 07/25/16   .4   $200.00     E-MAILS TO AND FROM TRUSTEE REGARDING TERMS OF AGREEMENT PROVIDED BY THE
                                                                                                REALREAL, ALTERNATIVES FOR SALE OF INVENTORY AND RELATED PERSONAL PROPERTY, AND
                                                                                                RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 07/25/16   .2   $100.00     E-MAILS FROM AND TO TRUSTEE REGARDING COMMUNICATION FROM COUNSEL FOR THOMAS
                                                                                                WYLDE INCLUDING VARIOUS LEGAL ISSUES AND SCHEDULING CONFERENCE CALL TO DISCUSS
                                                                                                SAME.
                                                   NZ   P   $500.00 07/25/16   .2   $100.00
                Page 111 of 216




                                                                                                E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS WYLDE REGARDING SCHEDULING
                                                                                                CONFERENCE CALL RELATED TO VARIOUS LEGAL ISSUES IN CASE.
                                                   NZ   P   $500.00 07/26/16   .2   $100.00     E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS WYLDE CONFIRMING CONFERENCE
                                                                                                CALL TO DISCUSS VARIOUS LEGAL ISSUES REGARDING DEBTOR'S ASSETS, LIABILITIES, AND
                                                                                                PENDING LITIGATION.
                                                   NZ   P   $500.00 07/26/16 1.0    $500.00     TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE AND TRUSTEE RELATED DEBTOR'S
                                                                                                ASSETS, LIABILITIES, PENDING LITIGATION AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 07/26/16   .4   $200.00     E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND TRUSTEE REGARDING VISIT TO
Main Document




                                                                                                DEBTOR'S PREMISES, LEASE TERMS, STATUS OF RENT PAYMENT, CONFIRMATION OF MEETING
                                                                                                WITH THOMAS WYLDE'S REPRESENTATIVE, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 07/27/16   .2   $100.00     E-MAILS TO AND FROM THOMAS WYLDE'S REPRESENTATIVE TO CONFIRM SITE VISIT TO PREMISES
                                                                                                AND RELATED ARRANGEMENTS TO EVALUATE ASSETS AT PREMISES.
                                                   NZ   P   $500.00 07/27/16 1.2    $600.00     E-MAILS TO AND FROM DEBTOR'S COUNSEL AND TRUSTEE REGARDING AMENDED SCHEDULES,
                                                                                                ESTATE ASSETS AND LIABILITIES, POSSIBLE STANDSTILL AGREEMENT WITH THOMAS WYLDE,
                                                                                                LEASE OF PREMISES, AND RELATED LEGAL ISSUES AND REVIEW AND ANALYZE LEGAL DOCUMENTS
                                                                                                ATTACHED TO E-MAIL FROM DEBTOR'S COUNSEL REGARDING DEBTOR'S OBLIGATION TO
Case 6:16-bk-15889-SY




                                                                                                SCHIFFMAN THAT WAS ASSIGNED TO THOMAS WYLDE.
                                                   NZ   P   $500.00 07/27/16   .2   $100.00     E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING FORM OF CONTRACT FROM
                                                                                                THE REALREAL.
                                                   NZ   P   $500.00 07/28/16 3.0    $1,500.00   SITE VISIT TO DEBTOR'S FORMER PREMISES AND CONFERENCES WITH REPRESENTATIVES FOR
                                                                                                THOMAS WYLDE AND LANDLORD REGARDING ASSETS AT PREMISES, TERMS OF LEASE,
                                                                                                OUTSTANDING BALANCE, AND RELATED LEGAL ISSUES.
                                                                                                              2
Desc




                                                   CC   LA   $150.00 07/28/16 3.0    $4,500.00   ASSIST COUNSEL WITH SITE VISIT TO DEBTOR'S FORMER PREMISES AND CONFERENCES WITH
                                                                                                 REPRESENTATIVES FOR THOMAS WYLDE AND LANDLORD REGARDING ASSETS AT PREMISE, TAKE
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                                 PHOTOGRAPHS AND NOTES REGARDING PERSONAL PROPERTY.
                                                   NZ   P    $500.00 07/28/16   .5   $250.00     TELECONFERENCE WITH COUNSEL FOR CREDITOR THOMAS WYLDE REGARDING COMPLETION OF
                                                                                                 SITE VISIT, ASSETS, CLAIMS, AND RELATED LEGAL ISSUES.
                                                   NZ   P    $500.00 07/28/16   .2   $100.00     E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE AND TRUSTEE REGARDING DEBTOR'S
                                                                                                 DRAFT 2014 TAX RETURNS, DOCUMENTS AND CASE LAW REGARDING SECURED CLAIM.
                                                   NZ   P    $500.00 07/28/16 1.0    $500.00     REVIEW AND ANALYZE DOCUMENTS RELATED TO DEBTOR'S DRAFT 2014 TAX RETURNS, UCC FOR
                                                                                                 SECURED CLAIM AND RELEVANT CASE LAW.
                Page 112 of 216




                                                   NZ   P    $500.00 07/28/16   .2   $100.00     E-MAILS TO AND FROM DEBTOR'S COUNSEL AND TRUSTEE REGARDING TERMS OF LEASE, LACK OF
                                                                                                 ASSIGNMENT, AMENDMENTS TO LEASE, SECURITY DEPOSIT, OUTSTANDING BALANCE AND
                                                                                                 RELATED LEGAL ISSUES.
                                                   NZ   P    $500.00 07/28/16   .3   $150.00     E-MAILS FROM AND TO THOMAS WYLDE'S COUNSEL REGARDING DISPUTED PERSONAL PROPERTY,
                                                                                                 DISPUTED CLAIMS, AND RELATED LEGAL ISSUES.
                                                   NZ   P    $500.00 07/28/16   .6   $300.00     E-MAILS TO AND FROM TRUSTEE REGARDING RESULTS OF SITE VISIT, REVIEW AND ANALYSIS OF
                                                                                                 DOCUMENTS REGARDING ASSETS, LIABILITIES AND LEASE, AND RELATED LEGAL ISSUES AND
                                                                                                 LEGAL ADVICE AND RECOMMENDATIONS TO RESOLVE OUTSTANDING ISSUES WITH CREDITORS,
Main Document




                                                                                                 INCLUDING LANDLORD, AND SALE OF PERSONAL PROPERTY ASSETS.
                                                   NZ   P    $500.00 07/29/16   .3   $150.00     E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING ANALYSIS OF SCHEDULES AND
                                                                                                 LEGAL ISSUES REGARDING SAME.
                                                   NZ   P    $500.00 08/01/16   .4   $200.00     E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING DISPUTED ASSETS AND
                                                                                                 LIABILITIES, PREMISES, TURNOVER OF KEYS TO LANDLORD, LEASE, AND RELATED LEGAL ISSUES.
                                                   NZ   P    $500.00 08/02/16   .4   $200.00     E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING PERSONAL PROPERTY,
                                                                                                 SECURED CLAIM, DRAFT STIPULATION WITH LANDLORD, AND RELATED LEGAL ISSUES.
Case 6:16-bk-15889-SY




                                                   NZ   P    $500.00 08/03/16   .3   $150.00     E-MAILS TO AND FROM DEBTOR'S COUNSEL AND TRUSTEE REGARDING PERSONAL PROPERTY,
                                                                                                 PHOTOS OF PERSONAL PROPERTY AND RELATED LEGAL ISSUES.
                                                   NZ   P    $500.00 08/03/16   .5   $250.00     E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING PERSONAL PROPERTY,
                                                                                                 SPECIFICALLY MARBLE ITEMS, POSSIBLE GLOBAL SETTLEMENT BETWEEN TRUSTEE AND THOMAS
                                                                                                 WYLDE RELATED TO ASSETS, CLAIMS, AND DISPUTES, AND RELATED LEGAL ISSUES.
                                                   NZ   P    $500.00 08/03/16   .2   $100.00     E-MAILS TO AND FROM POTENTIAL AUCTIONEER AND TRUSTEE REGARDING EVALUATION AND
                                                                                                 POSSIBLE SALE OF PERSONAL PROPERTY.
                                                                                                                3
Desc




                                                   NZ   P   $500.00 08/04/16 1.0    $500.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING ASSETS, LIABILITIES, PRIOR
                                                                                              OPERATIONS, LITIGATION, LEASE TERMS, AND RELATED LEGAL ISSUES AND REVIEW AND ANALYZE
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                              ATTACHED DOCUMENTS AND LINKED DROPBOX FILES.
                                                   NZ   P   $500.00 08/04/16   .2   $100.00   E-MAILS TO AND FROM LANDLORD'S COUNSEL REGARDING STIPULATION, ACCESS FOR PERSONAL
                                                                                              PROPERTY, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 08/05/16   .6   $300.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING DISPUTED ASSETS, DISPUTED
                                                                                              CLAIMS, LITIGATION RIGHTS, DEBTOR'S PRIOR TAX RETURNS, POTENTIAL GLOBAL SETTLEMENT,
                                                                                              AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 08/05/16   .6   $300.00   E-MAILS TO AND FROM DEBTOR'S COUNSEL, TRUSTEE, AND REPRESENTATIVE OF THE REALREAL
                Page 113 of 216




                                                                                              REGARDING POSSIBLE SALE OF PERSONAL PROPERTY, VALUATION, POTENTIAL TERMS OF
                                                                                              POSSIBLE SALE, AND PROVIDE PHOTOGRAPHS OF SUBJECT ITEMS.
                                                   NZ   P   $500.00 08/05/16 1.2    $600.00   E-MAILS TO AND FROM DEBTOR'S COUNSEL AND TRUSTEE REGARDING DEBTOR'S TAX RETURNS,
                                                                                              LOANS BY DEBTOR TO THOMAS, AND RELATED LEGAL ISSUES AND REVIEW AND ANALYZE SEVERAL
                                                                                              YEARS OF DEBTOR'S TAX RETURNS PROVIDED BY DEBTOR'S COUNSEL.
                                                   NZ   P   $500.00 08/08/16   .4   $200.00   E-MAILS TO AND FROM DEBTOR'S COUNSEL AND REPRESENTATIVE OF THE REALREAL REGARDING
                                                                                              POTENTIAL SALE OF PERSONAL PROPERTY, TERMS OF POSSIBLE AGREEMENT, AND RELATED
                                                                                              LEGAL ISSUES.
                                                   NZ   P   $500.00 08/09/16   .4   $200.00
Main Document




                                                                                              E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING CERTAIN CLAIMS, ADDITIONAL
                                                                                              ASSETS, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 08/09/16   .4   $200.00   E-MAILS TO AND FROM REPRESENTATIVE OF THE REALREAL REGARDING POTENTIAL SALE OF
                                                                                              PERSONAL PROPERTY, TERMS OF POSSIBLE AGREEMENT, AND RELATED LEGAL ISSUES AND
                                                                                              REVIEW AND ANALYZE ATTACHED FORM OF AGREEMENT.
                                                   NZ   P   $500.00 08/09/16   .4   $200.00   TELECONFERENCE WITH TRUSTEE REGARDING ASSETS, LIABILITIES, LITIGATION RIGHTS,
                                                                                              LANDLORD STIPULATION, AND POSSIBLE GLOBAL SETTLEMENT.
Case 6:16-bk-15889-SY




                                                   NZ   P   $500.00 08/09/16   .2   $100.00   E-MAILS TO AND FROM DEBTOR'S COUNSEL REGARDING ADDITIONAL CREDITOR.
                                                   NZ   P   $500.00 08/10/16   .6   $300.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING SCHEDULED AND
                                                                                              UNSCHEDULED ASSETS AND DETAILS RELATED TO SAME, EVALUATION OF PERSONAL PROPERTY,
                                                                                              DEBTOR'S TAX RETURNS, POSSIBLE GLOBAL RESOLUTION, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 08/10/16   .2   $100.00   E-MAILS TO AND FROM TRUSTEE REGARDING SCHEDULED AND UNSCHEDULED ASSETS AND
                                                                                              INQUIRY WITH DEBTOR'S COUNSEL.
                                                                                                             4
Desc




                                                   NZ   P   $500.00 08/10/16   .4   $200.00   E-MAILS TO AND FROM DEBTOR'S COUNSEL REGARDING SCHEDULED AND UNSCHEDULED ASSETS,
                                                                                              ADDITIONAL CREDITOR AND INQUIRY REGARDING SAME, PENDING LITIGATION, ANALYSIS
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                              REGARDING SECURED CLAIM, DEBTOR'S FINANCIAL RECORDS, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 08/10/16   .5   $250.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING DISPUTE FOR SECURED CLAIM
                                                                                              AND REVIEW AND ANALYZE LEGAL MEMORANDUM REGARDING SAME.
                                                   NZ   P   $500.00 08/11/16 1.2    $600.00   E-MAILS TO AND FROM DEBTOR'S COUNSEL REGARDING TAX RETURNS, FINANCIAL RECORDS,
                                                                                              ASSETS, LIABILITIES, PENDING LITIGATION, AMOUNTS OWED BY THOMAS TO DEBTOR, AND
                                                                                              RELATED LEGAL ISSUES AND REVIEW AND ANALYZE DOCUMENTS ATTACHED.
                                                   NZ   P   $500.00 08/11/16 1.0    $500.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE RELATED TO TAX RETURNS, FINANCIAL
                Page 114 of 216




                                                                                              RECORDS, ASSETS, DISPUTED CLAIMS AND RELATED LEGAL ISSUES AND REVIEW AND ANALYZE
                                                                                              DOCUMENTS ATTACHED.
                                                   NZ   P   $500.00 08/12/16 1.0    $500.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE RELATED TO ADDITIONAL TAX RETURNS OF
                                                                                              DEBTOR AND LOANS MADE BY DEBTOR TO THOMAS AND REVIEW AND ANALYZE TAX RETURNS.
                                                   NZ   P   $500.00 08/17/16   .9   $450.00   TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE AND E-MAILS FROM AND TO COUNSEL
                                                                                              FOR THOMAS WYLDE REGARDING INVENTORY AND PERSONAL PROPERTY, VISITS TO STORAGE
                                                                                              AREAS, DEBTOR'S TAX RETURNS, DISPUTE REGARDING SECURED CLAIM, LEASED EQUIPMENT,
                                                                                              OTHER POSSIBLE CREDITORS OF ESTATE, POSSIBLE LOCATION OF SAMPLES, AND RELATED LEGAL
                                                                                              ISSUES.
Main Document




                                                   NZ   P   $500.00 08/18/16   .6   $300.00   E-MAILS TO AND FROM TRUSTEE REGARDING DEMAND FOR TURNOVER OF SAMPLES, POSSIBLE
                                                                                              SALE OF PERSONAL PROPERTY, DISPUTED CLAIMS, VISIT TO STORAGE FACILITIES, AND RELATED
                                                                                              LEGAL ISSUES.
                                                   NZ   P   $500.00 08/18/16   .4   $200.00   E-MAILS TO AND FROM DEBTOR'S COUNSEL AND TRUSTEE REGARDING JEWELRY TO BE TURNED
                                                                                              OVER TO TRUSTEE, DISPOSITION OF ASSETS, POSSIBLE ADDITIONAL CREDITOR, EQUIPMENT
                                                                                              LEASES, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 08/19/16   .2   $100.00   E-MAILS FROM AND TO THOMAS TO CONFIRM APPOINTMENT TO TURNOVER JEWELRY FOR
Case 6:16-bk-15889-SY




                                                                                              TRUSTEE.
                                                   NZ   P   $500.00 08/19/16 1.0    $500.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE RELATED TO VARIOUS ASSETS, CLAIMS,
                                                                                              LITIGATION RIGHTS, POSSIBLE GLOBAL SETTLEMENT, DISPUTE REGARDING SECURED CLAIM,
                                                                                              INDEMNITY AGREEMENT, LANDLORD STIPULATION, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 08/19/16   .2   $100.00   E-MAILS TO AND FROM DEBTOR'S COUNSEL REGARDING INQUIRY FOR OTHER POTENTIAL JEWELRY
                                                                                              ASSETS AND DISPOSITION.
                                                                                                             5
Desc




                                                   NZ   P    $500.00 08/19/16   .4   $200.00     E-MAILS TO AND FROM DEBTOR'S COUNSEL WITH SUPPORTING DOCUMENTS THAT POTENTIAL
                                                                                                 CLAIM IS AGAINST THOMAS WYLDE AND NOT DEBTOR AND REVIEW AND ANALYZE DOCUMENTS
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                                 AND FORWARD TO COUNSEL FOR THOMAS WYLDE.
                                                   NZ   P    $500.00 08/19/16   .4   $200.00     E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE AND DEBTOR'S COUNSEL REGARDING
                                                                                                 DISPUTE OVER RESPONSIBLE PARTY FOR ADDITIONAL CLAIM AND RELATED LEGAL ISSUES IN
                                                                                                 CASE.
                                                   NZ   P    $500.00 08/20/16   .2   $100.00     E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING POSSIBLE ASSETS HELD BY
                                                                                                 THIRD PARTY, DISPUTED ASSETS AND LIABILITIES, POSSIBLE GLOBAL SETTLEMENT, AND RELATED
                                                                                                 LEGAL ISSUES.
                                                   NZ   P    $500.00 08/22/16   .2   $100.00
                Page 115 of 216




                                                                                                 CALL AND E-MAIL TO MHA MEDIA TO DEMAND TURNOVER OF ANY ESTATE ASSETS HELD BY THIRD
                                                                                                 PARTY.
                                                   NZ   P    $500.00 08/22/16   .4   $200.00     E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING TERMS OF POSSIBLE GLOBAL
                                                                                                 SETTLEMENT AND RELATED LEGAL ISSUES.
                                                   NZ   P    $500.00 08/29/16 2.5    $1,250.00   TRAVEL TO AND FROM AND CONFERENCE WITH TRUSTEE AND REPRESENTATIVES FOR THOMAS
                                                                                                 WYLDE AT STORAGE UNIT TO EVALUATE PERSONAL PROPERTY.
                                                   CC   LA   $150.00 08/29/16 2.5    $375.00     TRAVEL WITH AND ASSIST COUNSEL RELATED TO CONFERENCE WITH TRUSTEE AND
                                                                                                 REPRESENTATIVES FOR THOMAS WYLDE AT STORAGE UNIT TO EVALUATE PERSONAL PROPERTY.
Main Document




                                                   NZ   P    $500.00 08/30/16 1.0    $500.00     E-MAILS TO AND FROM TRUSTEE REGARDING DEBTOR'S AMENDED SCHEDULES, STATE
                                                                                                 CONTROLLER SEARCHES, TITLE SEARCH, DOCUMENTS REGARDING LOAN FROM DEBTOR TO
                                                                                                 THOMAS FOR PURCHASE OF SINGLE-FAMILY RESIDENCE, DISPUTED ASSETS AND LIABILITIES
                                                                                                 REGARDING DEBTOR AND THOMAS WYLDE, AND RELATED LEGAL ISSUES AND REVIEW AND
                                                                                                 ANALYZE RELATED DOCUMENTS.
                                                   NZ   P    $500.00 09/01/16   .6   $300.00     E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE WITH ATTACHMENTS RELATED TO
                                                                                                 DEBTOR'S LOAN TO THOMAS, RELATED REAL PROPERTY DOCUMENTS, THOMAS' SALE OF
                                                                                                 INVENTORY, AND RELATED LEGAL ISSUES AND REVIEW AND ANALYZE ATTACHED DOCUMENTS.
Case 6:16-bk-15889-SY




                                                   NZ   P    $500.00 09/01/16   .2   $100.00     E-MAILS TO AND FROM TRUSTEE REGARDING CONTINUED 341(A) MEETING, QUESTIONS ABOUT
                                                                                                 ASSETS AND LIABILITIES, AND RELATED LEGAL ISSUES.
                                                   NZ   P    $500.00 09/02/16   .2   $100.00     E-MAILS FROM AND TO POTENTIAL CONSIGNMENT AGENT REGARDING CERTAIN PERSONAL
                                                                                                 PROPERTY AND RELATED LEGAL ISSUES.
                                                   NZ   P    $500.00 09/06/16 1.0    $500.00     REVIEW AND ANALYZE AMENDED SCHEDULES AND OUTLINE QUESTIONS FOR CONTINUED 341(A)
                                                                                                 MEETING THAT RELATE TO VARIOUS LEGAL ISSUES REGARDING ASSETS AND LIABILITIES AND
                                                                                                 FORWARD TO TRUSTEE VIA E-MAIL.
                                                                                                                6
Desc




                                                   NZ   P   $500.00 09/06/16   .6   $300.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING DISCOVERY RESPONSES AND
                                                                                              RELATED DOCUMENTS AND REVIEW AND ANALYZE ATTACHED DOCUMENTS RELATED TO ASSETS
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                              AND LIABILITIES IN ADVANCE OF CONTINUED 341(A) MEETING.
                                                   NZ   P   $500.00 09/07/16   .3   $150.00   TELECONFERENCE WITH TRUSTEE REGARDING QUESTIONS RELATED TO ASSETS AND LIABILITIES
                                                                                              FOR CONTINUED 341(A) MEETING AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 09/07/16   .2   $100.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING ASSETS, LIABILITIES AND
                                                                                              FINANCIAL DATA AND LINK TO SAME FOR REVIEW AND ANALYSIS.
                                                   NZ   P   $500.00 09/07/16 1.2    $600.00   E-MAILS TO AND FROM DEBTOR'S COUNSEL WITH LINK TO DROPBOX FILE WITH BANK STATEMENTS
                                                                                              AND PHOTOGRAPHS OF PERSONAL PROPERTY AND REVIEW AND ANALYZE SAME.
                Page 116 of 216




                                                   NZ   P   $500.00 09/07/16   .4   $200.00   E-MAILS TO AND FROM TRUSTEE REGARDING REVIEW AND ANALYSIS OF BANK STATEMENTS,
                                                                                              OTHER LEGAL DOCUMENTS, AND RELATED LEGAL ISSUES AND PROPOSALS FOR POSSIBLE
                                                                                              DISPOSITION OF VARIOUS ASSETS.
                                                   NZ   P   $500.00 09/07/16 1.0    $500.00   PREPARE FOR AND PARTICIPATE IN 341(A) MEETING VIA TELECONFERENCE.
                                                   NZ   P   $500.00 09/08/16   .1   $ 50.00   REVIEW FILED AMENDED SCHEDULE OF CREDITORS;
                                                   NZ   P   $500.00 09/08/16   .2   $100.00   E-MAILS TO AND FROM TRUSTEE REGARDING ALTERNATIVES FOR LIQUIDATION OF ESTATE ASSETS
                                                                                              AND RELATED LEGAL ISSUES.
Main Document




                                                   NZ   P   $500.00 09/08/16   .4   $200.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING ALTERNATIVES FOR
                                                                                              LIQUIDATION OF ESTATE ASSETS, DETAILED TERMS FOR POSSIBLE GLOBAL SETTLEMENT, AND
                                                                                              RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 09/09/16   .4   $200.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                              DETAILED TERMS RELATED TO POTENTIAL GLOBAL SETTLEMENT AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 09/09/16   .2   $100.00   E-MAILS TO AND FROM TRUSTEE REGARDING DETAILED TERMS FOR POTENTIAL GLOBAL
                                                                                              SETTLEMENT, ACCOUNTS RECEIVABLE, LOANS FROM DEBTOR TO THOMAS, AND RELATED LEGAL
Case 6:16-bk-15889-SY




                                                                                              ISSUES.
                                                   NZ   P   $500.00 09/10/16   .2   $100.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND TRUSTEE REGARDING DISPOSITION OF
                                                                                              PERSONAL PROPERTY REMAINING AT PREMISES AND COORDINATION WITH LANDLORD.
                                                   NZ   P   $500.00 09/10/16   .2   $100.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE RELATED TO DISPUTED PERSONAL
                                                                                              PROPERTY, FINANCIAL RECORDS, TAX RETURNS, AND RELATED LEGAL ISSUES.
                                                                                                            7
Desc




                                                   NZ   P   $500.00 09/10/16   .2   $100.00   E-MAIL TO TRUSTEE WITH DEBTOR'S TAX RETURN AND DETAILED LEGAL ANALYSIS RELATED TO
                                                                                              ASSETS, LIABILITIES, DEBTOR'S TAX RETURN AND FINANCIAL ISSUES, MOTION FOR RELIEF FROM
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                              STAY BY LANDLORD, REMOVAL OF PERSONAL PROPERTY FROM PREMISES, AND POTENTIAL
                                                                                              GLOBAL SETTLEMENT.
                                                   NZ   P   $500.00 09/10/16   .2   $100.00   E-MAILS TO COUNSEL FOR THOMAS WYLDE AND DEBTOR'S COUNSEL REGARDING CURRENT
                                                                                              BALANCE OF LOAN FROM DEBTOR TO THOMAS AND RELATED LEGAL ISSUES REGARDING ASSETS,
                                                                                              LIABILITIES AND POTENTIAL GLOBAL SETTLEMENT.
                                                   NZ   P   $500.00 09/12/16   .6   $300.00   E-MAILS TO AND FROM DEBTOR'S COUNSEL REGARDING TERMS AND AMOUNT OF LOAN FROM
                                                                                              DEBTOR TO THOMAS, INFORMATION REGARDING ACCOUNTS RECEIVABLE IN SCHEDULES,
                                                                                              POTENTIAL BUYERS FOR PERSONAL PROPERTY ASSETS, AND RELATED LEGAL ISSUES.
                Page 117 of 216




                                                   NZ   P   $500.00 09/12/16   .6   $300.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING DEBTOR LOAN TO THOMAS,
                                                                                              DISPUTED ISSUES REGARDING CERTAIN ASSETS AND LIABILITIES, POTENTIAL SALE OF PERSONAL
                                                                                              PROPERTY, POTENTIAL GLOBAL SETTLEMENT, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 09/14/16   .2   $100.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING PROPOSED TERMS FOR
                                                                                              POSSIBLE GLOBAL SETTLEMENT AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 09/15/16   .4   $200.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE AND TRUSTEE REGARDING PROPOSED
                                                                                              TERMS FOR POSSIBLE GLOBAL SETTLEMENT AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 09/15/16   .1   $ 50.00
Main Document




                                                                                              E-MAIL TO DEBTOR'S COUNSEL REGARDING BALANCE OF OUTSTANDING LOAN OWNED BY THOMAS
                                                                                              TO DEBTOR AND POSSIBLE PURCHASER FOR PERSONAL PROPERTY ASSETS.
                                                   NZ   P   $500.00 09/16/16   .2   $100.00   E-MAILS FROM AND TO DEBTOR'S COUNSEL REGARDING BALANCE OF OUTSTANDING LOAN OWNED
                                                                                              BY THOMAS TO DEBTOR, DEBTOR'S TAX RETURNS, POSSIBLE PURCHASER FOR PERSONAL
                                                                                              PROPERTY ASSETS, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 09/16/16   .2   $100.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING DISPUTED ASSETS, LIABILITIES,
                                                                                              FINANCIAL DOCUMENTS, AND POSSIBLE GLOBAL SETTLEMENT.
Case 6:16-bk-15889-SY




                                                   NZ   P   $500.00 09/17/16   .2   $100.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING DISPUTED ASSETS AND
                                                                                              LIABILITIES, FINANCIAL AND LEGAL DOCUMENTS, POSSIBLE GLOBAL SETTLEMENT.
                                                   NZ   P   $500.00 09/17/16   .1   $ 50.00   E-MAILS TO AND FROM TRUSTEE REGARDING CASE STATUS AND SCHEDULING CONFERENCE CALL.
                                                   NZ   P   $500.00 09/18/16   .2   $100.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE AND TRUSTEE REGARDING DISPUTED
                                                                                              ASSETS AND LIABILITIES, FINANCIAL AND LEGAL DOCUMENTS, POSSIBLE GLOBAL SETTLEMENT,
                                                                                              AND RELATED LEGAL ISSUES.
                                                                                                             8
Desc




                                                   NZ   P   $500.00 09/18/16   .4   $200.00   TELECONFERENCE WITH TRUSTEE REGARDING DISPUTED ASSETS AND LIABILITIES, FINANCIAL
                                                                                              AND LEGAL DOCUMENTS, POSSIBLE GLOBAL SETTLEMENT, AND RELATED LEGAL ISSUES.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $500.00 09/19/16   .2   $100.00   E-MAILS FROM AND TO DEBTOR'S COUNSEL REGARDING QUICKBOOKS FILES, FINANCIAL
                                                                                              DOCUMENTS, BALANCE OF DEBT THAT THOMAS OWES TO DEBTOR, POSSIBLE AMENDED
                                                                                              SCHEDULES, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 09/19/16   .2   $100.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING DISPUTED ASSETS AND
                                                                                              LIABILITIES, FINANCIAL AND LEGAL DOCUMENTS, POSSIBLE GLOBAL SETTLEMENT, AND RELATED
                                                                                              LEGAL ISSUES.
                                                   NZ   P   $500.00 09/21/16   .5   $250.00   E-MAILS FROM AND TO AND TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE AND
                                                                                              TRUSTEE REGARDING TERMS OF PROPOSED ORDER ON MOTION FOR RELIEF FROM STAY,
                Page 118 of 216




                                                                                              PERSONAL PROPERTY, POSSIBLE GLOBAL SETTLEMENT, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 09/22/16 1.2    $750.00   E-MAILS FROM AND TO DEBTOR'S COUNSEL REGARDING POSSIBLE OFFER BY THOMAS AND
                                                                                              OTHERS TO PURCHASE CERTAIN PERSONAL PROPERTY ASSETS, DISPUTE OVER OWNERSHIP OF
                                                                                              CERTAIN PERSONAL PROPERTY ITEMS, QUICKBOOKS FILES, ACCESS TO INVENTORY IN STORAGE
                                                                                              UNIT, DISPUTED CLAIMS, STATE COURT PLEADINGS REGARDING INJUNCTION, AND RELATED LEGAL
                                                                                              ISSUES AND REVIEW AND ANALYZE STATE COURT PLEADINGS.
                                                   NZ   P   $500.00 09/22/16 1.2    $750.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING POTENTIAL GLOBAL
                                                                                              SETTLEMENT AND/OR SALE OF ESTATE ASSETS, DISPUTED PERSONAL PROPERTY, DISPUTED
                                                                                              CLAIMS, STATE COURT PLEADINGS REGARDING INJUNCTION, FINANCIAL ANALYSIS AND
                                                                                              DOCUMENTS REGARDING LOANS BY DEBTOR TO THOMAS AND ADVANCES BY DEBTOR TO
Main Document




                                                                                              OFFICERS, AND RELATED LEGAL ISSUES AND REVIEW AND ANALYZE FINANCIAL DOCUMENTS
                                                                                              REGARDING LOANS BY DEBTOR TO THOMAS AND ADVANCES BY DEBTOR TO OFFICERS.
                                                   NZ   P   $500.00 09/23/16   .4   $200.00   REVIEW AND ANALYZE TERMS OF PROPOSAL FOR POSSIBLE GLOBAL SETTLEMENT BETWEEN
                                                                                              TRUSTEE AND THOMAS WYLDE.
                                                   NZ   P   $500.00 09/23/16   .6   $300.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE AND TRUSTEE REGARDING POSSIBLE
                                                                                              GLOBAL SETTLEMENT.
Case 6:16-bk-15889-SY




                                                   NZ   P   $500.00 09/26/16   .2   $100.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE RELATED TO TERMS OF POTENTIAL GLOBAL
                                                                                              SETTLEMENT AGREEMENT AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 09/27/16   .4   $200.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH TRUSTEE REGARDING TERMS OF POTENTIAL
                                                                                              GLOBAL SETTLEMENT AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 09/28/16   .2   $100.00   E-MAILS FROM AND TO DEBTOR'S COUNSEL REGARDING ACCESS TO PERSONAL PROPERTY
                                                                                              ASSETS FOR POSSIBLE OFFER TO PURCHASE AND RELATED ISSUES.
                                                                                                            9
Desc




                                                   NZ   P   $500.00 09/28/16   .2   $100.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE RELATED TO ACCESS TO STORAGE UNIT,
                                                                                              OTHER ASSETS, AND RELATED LEGAL ISSUES.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $500.00 09/29/16   .2   $100.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING DISPUTED ASSETS AND
                                                                                              LIABILITIES, PERSONAL PROPERTY AT DEBTOR'S FORMER PREMISES, POSSIBLE GLOBAL
                                                                                              SETTLEMENT.
                                                   NZ   P   $500.00 09/29/16   .4   $100.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH TECHNICOLOR, LANDLORD'S NEW TENANT AT
                                                                                              DEBTOR'S FORMER PREMISES, REGARDING PERSONAL PROPERTY AT PREMISES AND RELATED
                                                                                              LEGAL ISSUES.
                                                   NZ   P   $500.00 09/30/16   .4   $200.00   E-MAILS FROM AND TO AND TELECONFERENCE WITH DEBTOR'S COUNSEL REGARDING ACCESS TO
                Page 119 of 216




                                                                                              PERSONAL PROPERTY FOR THOMAS AND POTENTIAL BUYER TO EVALUATE, LANDLORD'S RELIEF
                                                                                              FROM STAY AND STATUS OF PERSONAL PROPERTY AT PREMISES, ISSUES RELATED TO LOANS AND
                                                                                              ADVANCES TO THOMAS BY DEBTOR, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 09/30/16   .4   $200.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                              APPOINTMENT AT STORAGE UNIT, PERSONAL PROPERTY AT FORMER PREMISES, LOANS AND
                                                                                              ADVANCES BY DEBTOR TO THOMAS, DISPUTED ASSETS AND LIABILITIES, POTENTIAL GLOBAL
                                                                                              SETTLEMENT, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 10/04/16   .6   $300.00   E-MAILS FROM AND TO DEBTOR'S COUNSEL REGARDING PERSONAL PROPERTY AT FORMER
                                                                                              PREMISES, TRUSTEE'S ANALYSIS OF PERSONAL PROPERTY AND POSSIBLE ABANDONMENT OF
                                                                                              CERTAIN ITEMS, COMMUNICATIONS WITH LANDLORD, APPOINTMENT FOR THIRD PARTY TO
Main Document




                                                                                              INSPECT PERSONAL PROPERTY AT FORMER PREMISES AND STORAGE UNIT, FURTHER INQUIRY
                                                                                              REGARDING BALANCE OF LOAN MADE BY DEBTOR TO THOMAS AND POSSIBLE AMENDED
                                                                                              SCHEDULES, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 10/04/16   .2   $100.00   E-MAILS TO AND FROM TRUSTEE REGARDING FORMER PREMISES, EVALUATION AND POSSIBLE
                                                                                              SALE OF CERTAIN PERSONAL PROPERTY AND SCHEDULING APPOINTMENTS FOR THIRD PARTIES
                                                                                              TO INSPECT PERSONAL PROPERTY.
                                                   NZ   P   $500.00 10/04/16   .2   $100.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING APPOINTMENT TO INSPECT
Case 6:16-bk-15889-SY




                                                                                              PERSONAL PROPERTY AT STORAGE UNIT AND RELATED LEGAL ISSUES REGARDING DISPUTED
                                                                                              PERSONAL PROPERTY ASSETS.
                                                   NZ   P   $500.00 10/07/16   .4   $200.00   REVIEW E-MAILS BETWEEN TRUSTEE AND DEBTOR'S COUNSEL REGARDING TURNOVER OF CHECK
                                                                                              FOR BANK BALANCE, DROP BOX LINK WITH REQUESTED BANK STATEMENTS AND PHOTOGRAPHS
                                                                                              OF PERSONAL PROPERTY, AND RELATED ISSUES.
                                                   NZ   P   $500.00 10/07/16   .1   $ 50.00   E-MAIL TO DEBTOR'S COUNSEL REGARDING CREDITOR'S REQUEST FOR DEBTOR'S CORPORATE
                                                                                              TAX RETURNS AND INTENT TO COMPLY.
                                                                                                           10
Desc




                                                   NZ   P    $500.00 10/07/16 4.5      $2,250.00    PREPARE FOR, TRAVEL TO AND FROM, AND INSPECT AND RECORD NOTES AND TAKE
                                                                                                    PHOTOGRAPHS OF PERSONAL PROPERTY IN STORAGE UNIT AND CONFERENCE WITH DEBTOR'S
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                                    PRINCIPAL, THOMAS, AND HER STATE COURT COUNSEL.
                                                   CC   LA   $150.00 10/07/16 4.5      $675.00      PREPARE FOR, TRAVEL TO AND FROM, AND ASSIST COUNSEL TO INSPECT, RECORD NOTES AND
                                                                                                    TAKE PHOTOGRAPHS OF PERSONAL PROPERTY IN STORAGE UNIT AND CONFERENCE WITH
                                                                                                    DEBTOR'S PRINCIPAL, THOMAS, AND HER STATE COURT COUNSEL.
                                                   NZ   P    $500.00 10/10/16    .2    $100.00      E-MAILS TO AND FROM TRUSTEE REGARDING OUTSTANDING CASE ISSUES INCLUDING DISPUTED
                                                                                                    ASSETS, ANALYSIS OF DOCUMENTS RELATED TO CERTAIN ASSETS, AND QUESTIONS FOR
                                                                                                    CONTINUED 341(A) MEETING.
                                                   NZ   P    $500.00 10/10/16    .2    $100.00
                Page 120 of 216




                                                                                                    E-MAILS TO AND FROM TRUSTEE REGARDING E-MAIL FROM DEBTOR'S COUNSEL, DISPUTED
                                                                                                    ASSETS, REQUESTED AMENDED SCHEDULES, CREDITOR'S REQUEST FOR TAX RETURNS,
                                                                                                    CONTINUED 341(A) MEETING AND RELATED LEGAL ISSUES.
                                                   NZ   P    $550.00 12/01/16    .2    $110.00      E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE RELATED TO PERSONAL PROPERTY HELD
                                                                                                    BY MHA AND RELATED LEGAL ISSUES.
                                                   NZ   P    $550.00 12/01/16    .2    $110.00      E-MAILS TO AND FROM AND CALL TO MHA REGARDING DEMAND FOR TURNOVER OF PERSONAL
                                                                                                    PROPERTY AND RELATED LEGAL ISSUES.
                                                   NZ   P    $550.00 12/02/16    .3    $165.00
Main Document




                                                                                                    E-MAILS FROM AND TO COUNSEL FOR MHA REGARDING DEMAND FOR TURNOVER OF PERSONAL
                                                                                                    PROPERTY, RESPONSE BY MHA, AND RELATED LEGAL ISSUES.
                                                   NZ   P    $550.00 12/10/16    .2    $110.00      REVIEW E-MAILS FROM COUNSEL FOR THOMAS WYLDE AND STATE COURT COUNSEL FOR THOMAS
                                                                                                    REGARDING PERSONAL PROPERTY, STATE COURT LITIGATION, AND FINANCIAL ISSUES AND FILES
                                                                                                    THAT RELATE TO PERSONAL PROPERTY OF ESTATE AND RELATED LEGAL ISSUES.
                                                   NZ   P    $550.00 12/12/16    .2    $110.00      E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING COMMUNICATIONS WITH
                                                                                                    COUNSEL FOR MHA REGARDING PERSONAL PROPERTY AND DETERMINATION OF OWNERSHIP,
                                                                                                    LIEN, CLAIM, AND AUTOMATIC STAY ISSUES.
Case 6:16-bk-15889-SY




                                                   NZ   P    $550.00 12/19/16    .3    $165.00      E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING DISPUTED CLAIMS TO CERTAIN
                                                                                                    PERSONAL PROPERTY RELATED TO COMPROMISE MOTION AND REVIEW AND ANALYZE ATTACHED
                                                                                                    DOCUMENTS.
                                                   NZ   P    $550.00 12/27/16    .4    $220.00      E-MAILS FROM AND TO COUNSEL FOR THOMAS AND DEBTOR'S COUNSEL REGARDING TURNOVER
                                                                                                    OF PERSONAL PROPERTY BY THOMAS, DISPUTED PERSONAL PROPERTY, OUTSTANDING BALANCE
                                                                                                    OF LOAN FROM DEBTOR TO THOMAS, FINANCIAL RECORDS, AND RELATED LEGAL ISSUES.
                                                             TOTALS:            71.0   $32,090.00
                                                                                                                  11
Desc




                                                   Asset Disposition
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                   Hourly                   Total
                                                   Name    Type    Rate   Date        Hours Amount       Description
                                                   NZ      P       $500.00 10/04/16     .2   $100.00     E-MAILS TO AND FROM TRUSTEE REGARDING ACCEPTANCE OF TERMS FOR GLOBAL SETTLEMENT
                                                                                                         WITH THOMAS WYLDE, SUBJECT TO BANKRUPTCY COURT APPROVAL, PREPARATION OF
                                                                                                         DOCUMENTS, AND RELATED LEGAL ISSUES.
                                                   NZ      P       $500.00 10/04/16     .6   $300.00     E-MAILS TO AND FROM AND TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                                         TRUSTEE'S ACCEPTANCE OF TERMS FOR GLOBAL SETTLEMENT, SUBJECT TO BANKRUPTCY COURT
                                                                                                         APPROVAL, PREPARATION OF DOCUMENTS, AND RELATED LEGAL ISSUES.
                Page 121 of 216




                                                   NZ      P       $500.00 10/07/16     .2   $100.00     E-MAILS TO AND FROM AND CALL TO COUNSEL FOR THOMAS WYLDE REGARDING TERMS FOR
                                                                                                         GLOBAL SETTLEMENT AND RELATED LEGAL ISSUES.
                                                   NZ      P       $500.00 10/08/16     .6   $300.00     E-MAIL FROM AND TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE REGARDING TERMS
                                                                                                         FOR GLOBAL SETTLEMENT AND RELATED LEGAL ISSUES.
                                                   NZ      P       $500.00 10/09/16     .1   $ 50.00     E-MAILTO COUNSEL FOR THOMAS WYLDE REGARDING TERMS FOR GLOBAL SETTLEMENT AND
                                                                                                         RELATED LEGAL ISSUES.
                                                   NZ      P       $500.00 10/10/16     .6   $300.00     E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING TERMS FOR GLOBAL
Main Document




                                                                                                         SETTLEMENT AND RELATED LEGAL ISSUES.
                                                   NZ      P       $500.00 10/10/16     .2   $100.00     E-MAILS TO AND FROM TRUSTEE REGARDING TERMS OF PROPOSED GLOBAL SETTLEMENT AND
                                                                                                         RELATED LEGAL ISSUES.
                                                   NZ      P       $500.00 10/11/16 2.4      $1,200.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE AND TRUSTEE REGARDING TERMS OF
                                                                                                         POTENTIAL GLOBAL SETTLEMENT AND RELATED LEGAL ISSUES AND REVIEW, ANALYZE, AND
                                                                                                         REVISE DRAFT SETTLEMENT AGREEMENT.
Case 6:16-bk-15889-SY




                                                   NZ      P       $500.00 10/12/16     .3   $150.00     E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING TERMS OF POTENTIAL GLOBAL
                                                                                                         SETTLEMENT, DEPOSIT FOR SETTLEMENT PAYMENT, AND RELATED LEGAL ISSUES.
                                                   NZ      P       $500.00 10/13/16     .5   $250.00     E-MAILS FROM COUNSEL FOR THOMAS WYLDE AND TO TRUSTEE REGARDING TERMS OF
                                                                                                         POTENTIAL GLOBAL SETTLEMENT, INFORMATION FROM JOEL KEYSER, CPA, FORMER CHIEF
                                                                                                         FINANCIAL OFFICER OF DEBTOR REGARDING FINANCIAL HISTORY, FINANCIAL TRANSACTIONS, AND
                                                                                                         RELATED LEGAL ISSUES.
                                                   NZ      P       $500.00 10/14/16     .5   $250.00     E-MAILS TO AND FROM AND TELECONFERENCE WITH TRUSTEE REGARDING TERMS OF POTENTIAL
                                                                                                         GLOBAL SETTLEMENT, WIRE TRANSFER INSTRUCTIONS FOR SETTLEMENT PAYMENT, FINANCIAL
                                                                                                         TRANSACTIONS AND RECORDS, AND RELATED LEGAL ISSUES.
                                                                                                                       12
Desc




                                                   NZ   P   $500.00 10/26/16   .2   $100.00     E-MAILS TO AND FROM TRUSTEE REGARDING FINANCIAL RECORDS, TERMS OF GLOBAL
                                                                                                SETTLEMENT, AND WIRE INSTRUCTIONS FOR DEPOSIT OF SETTLEMENT PAYMENT.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $500.00 10/27/16   .4   $200.00     E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING REVISIONS TO AGREEMENT
                                                                                                FOR GLOBAL SETTLEMENT, WIRE INSTRUCTIONS FOR DEPOSIT OF SETTLEMENT PAYMENT,
                                                                                                FINANCIAL RECORDS, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 10/27/16   .1   $ 50.00     E-MAILS TO AND FROM TRUSTEE AND TRUSTEE'S ADMINISTRATOR REGARDING WIRE
                                                                                                INSTRUCTIONS FOR DEPOSIT OF SETTLEMENT PAYMENT AND GLOBAL SETTLEMENT.
                                                   NZ   P   $500.00 10/29/16 1.2    $600.00     REVIEW AND REVISE SETTLEMENT AGREEMENT AND FORWARD TO COUNSEL FOR THOMAS WYLDE
                                                                                                BY E-MAIL.
                Page 122 of 216




                                                   NZ   P   $500.00 10/30/16   .5   $250.00     REVIEW FURTHER REVISED AGREEMENT FROM COUNSEL FOR THOMAS WYLDE AND MAKE
                                                                                                FURTHER REVISIONS.
                                                   NZ   P   $500.00 10/30/16   .2   $100.00     E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS WYLDE REGARDING REVISED
                                                                                                AGREEMENT.
                                                   NZ   P   $500.00 10/31/16   .8   $400.00     E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND TRUSTEE REGARDING FINAL
                                                                                                REVISIONS TO SETTLEMENT AGREEMENT, COMPROMISE MOTION, AND REVISE AND CIRCULATE
                                                                                                FINAL AGREEMENT FOR EXECUTION.
Main Document




                                                   NZ   P   $500.00 11/01/16   .2   $100.00     E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS WYLDE AND CIRCULATE EXECUTED
                                                                                                SETTLEMENT AGREEMENT.
                                                   NZ   P   $500.00 11/02/16   .2   $100.00     TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE TO CONFIRM RECEIPT OF SETTLEMENT
                                                                                                PAYMENT AND INSTRUCTIONS FOR WIRE TRANSFER.
                                                   NZ   P   $500.00 11/02/16   .2   $100.00     E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS WYLDE WITH INSTRUCTIONS FOR
                                                                                                WIRE TRANSFER TO BE COMPLETED.
                                                   NZ   P   $500.00 11/06/16 3.0    $1,500.00   DRAFT COMPROMISE MOTION, WITH SUPPORTING DECLARATION, FOR GLOBAL SETTLEMENT AND
Case 6:16-bk-15889-SY




                                                                                                CIRCULATE TO TRUSTEE AND COUNSEL FOR THOMAS WYLDE FOR REVIEW AND COMMENT.
                                                   NZ   P   $500.00 11/06/16 1.0    $500.00     PREPARE NOTICE OF COMPROMISE MOTION.
                                                   NZ   P   $500.00 11/07/16 1.2    $600.00     E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING SUGGESTED REVISIONS TO
                                                                                                DRAFT COMPROMISE MOTION, WITH SUPPORTING DECLARATION, FOR GLOBAL SETTLEMENT,
                                                                                                REVIEW AND REVISE COMPROMISE MOTION AND CIRCULATE REVISED VERSION FOR APPROVAL.
                                                                                                             13
Desc




                                                   NZ   P   $500.00 11/08/16 1.2    $600.00   E-MAILS FROM AND TO TRUSTEE REGARDING APPROVAL OF REVISED COMPROMISE MOTION,
                                                                                              FINALIZE MOTION AND CIRCULATE FINAL COMPROMISE MOTION WITH SUPPORTING DECLARATION
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                              AND EXHIBIT TO TRUSTEE TO EXECUTE AND RETURN DECLARATION, AND FINALIZE NOTICE OF
                                                                                              MOTION.
                                                   NZ   P   $500.00 11/08/16   .2   $100.00   E-MAILS FROM AND TO TECHNICOLOR REPRESENTATIVE ABOUT FOR
                                                                                              TO REMOVE PERSONAL PROPERTY, AND COMPROMISE MOTION.
                                                   NZ   P   $500.00 11/14/16   .4   $200.00   CALL AND E-MAIL TO MARILYN HESTON AND ASSOCIATES (MHA) FOR TURNOVER OF ANY ITEMS OF
                                                                                              THE ESTATE'S PERSONAL PROPERTY THAT ARE HELD BY MHA.
                                                   NZ   P   $500.00 11/23/16   .3   $150.00   REVIEW AND ANALYZE LANDLORD'S OPPOSITION TO COMPROMISE MOTION.
                Page 123 of 216




                                                   NZ   P   $500.00 11/23/16   .2   $100.00   E-MAIL TO AND CALL TO LANDLORD'S COUNSEL REGARDING OPPOSITION TO COMPROMISE
                                                                                              MOTION, DISPOSITION OF SECURITY DEPOSIT, AND BALANCE OF LANDLORD'S CLAIM.
                                                   NZ   P   $500.00 11/23/16   .2   $100.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING LANDLORD'S OPPOSITION TO
                                                                                              COMPROMISE MOTION, LANDLORD'S CLAIM, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 11/24/16   .3   $150.00   REVIEW AND ANALYZE THOMAS' OPPOSITION TO COMPROMISE MOTION.
                                                   NZ   P   $500.00 11/24/16   .1   $ 50.00   TELECONFERENCE WITH JUDGE YUN'S CLERK REGARDING HEARING DATE FOR COMPROMISE
                                                                                              MOTION.
Main Document




                                                   NZ   P   $500.00 11/28/16   .1   $ 50.00   E-MAIL TO TRUSTEE REGARDING NOTICE OF HEARING ON COMPROMISE MOTION, OPPOSITIONS
                                                                                              FILED BY LANDLORD AND BY THOMAS, SUBSTANCE OF REPLY TO BE PREPARED, AND RELATED
                                                                                              LEGAL ISSUES.
                                                   NZ   P   $500.00 11/28/16   .3   $150.00   PREPARE NOTICE OF HEARING ON COMPROMISE MOTION.
                                                   NZ   P   $550.00 12/01/16   .2   $110.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE RELATED TO COMPROMISE MOTION,
                                                                                              GLOBAL SETTLEMENT, CLAIMS FILED IN CASE, AND RELATED LEGAL ISSUES.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 12/02/16   .5   $275.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING ISSUES RAISED IN
                                                                                              OPPOSITIONS TO COMPROMISE MOTION AND RELATED LEGAL ISSUES AND REVIEW AND ANALYZE
                                                                                              ATTACHED DOCUMENTS.
                                                   NZ   P   $550.00 12/09/16 1.0    $550.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING STATE COURT LITIGATION AND
                                                                                              DISCOVERY DOCUMENTS RELATED TO COMPROMISE MOTION AND REPLY TO OPPOSITION AND
                                                                                              RELATED LEGAL ISSUES AND REVIEW AND ANALYZE ATTACHED DISCOVERY DOCUMENTS.
                                                                                                            14
Desc




                                                   NZ   P   $550.00 12/13/16   .3   $165.00     E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING DISPUTED CLAIMS TO CERTAIN
                                                                                                PERSONAL PROPERTY RELATED TO COMPROMISE MOTION AND REVIEW AND ANALYZE ATTACHED
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                                DOCUMENTS.
                                                   NZ   P   $550.00 12/14/16   .3   $165.00     E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING DISPUTED CLAIMS TO CERTAIN
                                                                                                PERSONAL PROPERTY RELATED TO COMPROMISE MOTION AND REVIEW AND ANALYZE ATTACHED
                                                                                                DOCUMENTS.
                                                   NZ   P   $550.00 12/15/16   .2   $110.00     E-MAIL TO COUNSEL FOR THOMAS REGARDING BALANCE OF LOAN THOMAS OWES DEBTOR,
                                                                                                DISPUTED CLAIMS TO CERTAIN PERSONAL PROPERTY RELATED TO COMPROMISE MOTION,
                                                                                                DISPOSITION OF ASSETS BY THOMAS, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 12/15/16   .3   $165.00
                Page 124 of 216




                                                                                                E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING DISPUTED CLAIMS TO CERTAIN
                                                                                                PERSONAL PROPERTY RELATED TO COMPROMISE MOTION AND REVIEW AND ANALYZE ATTACHED
                                                                                                DOCUMENTS.
                                                   NZ   P   $550.00 01/05/17 2.0    $1,100.00   DRAFT REPLY, WITH SUPPORTING DOCUMENTS, TO OPPOSITIONS TO COMPROMISE MOTION.
                                                   NZ   P   $550.00 01/05/17   .4   $220.00     E-MAILS TO AND FROM AND TELECONFERENCE WITH TRUSTEE REGARDING REPLY TO
                                                                                                OPPOSITIONS TO COMPROMISE MOTION, REVISIONS TO AND EXECUTION OF TRUSTEE'S
                                                                                                DECLARATION.
                                                   NZ   P   $550.00 01/05/17   .3   $165.00     E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING REPLY TO OPPOSITIONS TO
Main Document




                                                                                                COMPROMISE MOTION, RELATED COMMENTS AND SUGGESTED REVISIONS.
                                                   NZ   P   $550.00 01/05/17   .5   $275.00     REVIEW, REVISE AND FINALIZE REPLY TO OPPOSITIONS TO COMPROMISE MOTION WITH
                                                                                                SUPPORTING DECLARATION AND EXHIBIT.
                                                   NZ   P   $550.00 01/12/17   .1   $ 55.00     E-MAIL FROM COUNSEL FOR THOMAS WYLDE REGARDING ASSIGNMENT OF RIGHTS RELATED TO
                                                                                                SETTLEMENT AGREEMENT.
                                                   NZ   P   $550.00 01/12/17   .2   $110.00     REVIEW E-MAILS BETWEEN COUNSEL FOR THOMAS WYLDE AND COUNSEL FOR THOMAS
                                                                                                REGARDING DISPUTES OVER PERSONAL PROPERTY AND FINANCIAL FILES RELATED TO PROPOSED
Case 6:16-bk-15889-SY




                                                                                                SETTLEMENT AGREEMENT.
                                                   NZ   P   $550.00 01/12/17 5.0    $2,750.00   PREPARE FOR, TRAVEL TO AND FROM, AND ATTEND HEARING ON COMPROMISE MOTION AND
                                                                                                OBJECTION TO CLAIM NO. 1.
                                                   NZ   P   $550.00 01/12/17   .4   $220.00     E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING OUTCOME OF HEARING ON
                                                                                                COMPROMISE MOTION, CONTINUED HEARING DATE, AND POSSIBLE MODIFICATIONS TO
                                                                                                SETTLEMENT AGREEMENT.
                                                                                                              15
Desc




                                                   NZ   P   $550.00 01/12/17   .4   $220.00   E-MAILS TO AND FROM TRUSTEE REGARDING OUTCOME OF HEARING ON COMPROMISE MOTION
                                                                                              AND OBJECTION TO CLAIM NO. 1, CONTINUED HEARING DATE, COURT'S CONCERNS AND
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                              QUESTIONS, POSSIBLE ACTIONS TO TAKE AND FURTHER INFORMATION REQUESTED BY COURT,
                                                                                              AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 01/13/17   .8   $440.00   TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE REGARDING OPTIONS FOR REVISING
                                                                                              SETTLEMENT AGREEMENT, REVISING COMPROMISE MOTION, ADDING SALE PROVISIONS TO
                                                                                              AMENDED MOTION, OTHER ALTERNATIVES FOR PROCEEDING, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 01/13/17   .6   $330.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH TRUSTEE REGARDING REVISIONS TO
                                                                                              COMPROMISE MOTION, EVALUATION OF PERSONAL PROPERTY BY AUCTIONEER, OBJECTIONS TO
                                                                                              CLAIMS, AND RELATED LEGAL ISSUES.
                Page 125 of 216




                                                   NZ   P   $550.00 01/14/17   .1   $ 55.00   REVIEW NOTICES OF CONTINUED HEARINGS ON COMPROMISE MOTION AND OBJECTION TO CLAIM
                                                                                              NO. 1.
                                                   NZ   P   $550.00 01/18/17   .3   $165.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING POTENTIAL MODIFICATIONS TO
                                                                                              PROPOSED COMPROMISE, FILED CLAIMS, POTENTIAL OBJECTIONS, SCHEDULING CONFERENCE
                                                                                              CALL, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 01/18/17   .2   $110.00   E-MAILS TO AND FROM TRUSTEE REGARDING 341(A) RECORDINGS TO SUPPORT PROPOSED
                                                                                              COMPROMISE.
                                                   NZ   P   $550.00 01/19/17 1.0    $550.00
Main Document




                                                                                              E-MAIL FROM AND TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                              POTENTIAL REVISIONS TO COMPROMISE, CLAIMS AND POSSIBLE OBJECTIONS, ALTERNATIVES FOR
                                                                                              DISPOSITION OF CERTAIN ASSETS, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 01/22/17   .3   $165.00   PREPARE E-MAILS WITH ATTACHMENTS TO POTENTIAL AUCTIONEER FOR REVIEW AND
                                                                                              EVALUATION OF PERSONAL PROPERTY.
                                                   NZ   P   $550.00 01/22/17   .1   $ 55.00   PREPARE E-MAIL TO TECHNICOLOR REGARDING ACCESS TO FORMER PREMISES FOR
                                                                                              APPOINTMENT WITH AUCTIONEER TO EVALUATE PERSONAL PROPERTY OF ESTATE.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 01/22/17   .1   $ 55.00   PREPARE E-MAIL TO COUNSEL FOR THOMAS WYLDE REGARDING AUCTIONEER'S EVALUATION OF
                                                                                              PERSONAL PROPERTY RELATED TO PROPOSED COMPROMISE.
                                                   NZ   P   $550.00 01/23/17   .6   $330.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH POTENTIAL AUCTIONEER REGARDING
                                                                                              REVIEW AND EVALUATION OF PERSONAL PROPERTY AND REFERRAL TO ALTERNATE AUCTIONEER.
                                                   NZ   P   $550.00 01/23/17   .2   $110.00   E-MAILS FROM AND TO TECHNICOLOR REGARDING ACCESS TO FORMER PREMISES FOR
                                                                                              APPOINTMENT WITH AUCTIONEER TO EVALUATE PERSONAL PROPERTY OF ESTATE.
                                                                                                            16
Desc




                                                   NZ   P   $550.00 01/23/17   .3   $165.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING AUCTIONEER'S EVALUATION OF
                                                                                              PERSONAL PROPERTY RELATED TO PROPOSED COMPROMISE, SCHEDULING APPOINTMENT FOR
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                              ACCESS TO STORAGE UNIT, MODIFICATIONS TO PROPOSED SETTLEMENT, ALTERNATIVES FOR
                                                                                              DISPOSITION OF PERSONAL PROPERTY, DISPUTES REGARDING PERSONAL PROPERTY, AND
                                                                                              RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 01/24/17   .1   $ 55.00   E-MAILS TO AND FROM REPRESENTATIVE OF THOMAS WYLDE TO CONFIRM APPOINTMENT WITH
                                                                                              AUCTIONEER TO EVALUATE PERSONAL PROPERTY AT STORAGE UNIT.
                                                   NZ   P   $550.00 01/26/17   .2   $110.00   E-MAILS TO AND FROM TECHNICOLOR REGARDING APPOINTMENT AT FORMER PREMISES FOR
                                                                                              AUCTIONEER TO EVALUATE PERSONAL PROPERTY.
                Page 126 of 216




                                                   NZ   P   $550.00 01/26/17   .3   $165.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH AUCTIONEER SPEAR REGARDING
                                                                                              EVALUATION OF PERSONAL PROPERTY, SCHEDULING OF APPOINTMENT, AND RELATED ISSUES.
                                                   NZ   P   $550.00 01/26/17   .3   $165.00   E-MAILS TO AND FROM TRUSTEE, COUNSEL FOR THOMAS WYLDE, AND REPRESENTATIVE OF
                                                                                              THOMAS WYLDE REGARDING APPOINTMENTS AT STORAGE UNITS FOR AUCTIONEER TO EVALUATE
                                                                                              PERSONAL PROPERTY.
                                                   NZ   P   $550.00 01/31/17 1.0    $550.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING MODIFICATIONS TO PROPOSED
                                                                                              COMPROMISE AND REVIEW ATTACHED TRANSCRIPT.
                                                   NZ   P   $550.00 01/31/17   .2   $110.00   E-MAILS TO AND FROM COUNSEL FOR TRUSTEE AND THOMAS WYLDE REGARDING CONFIRMATION
Main Document




                                                                                              OF APPOINTMENTS AT STORAGE UNITS FOR AUCTIONEER SPEAR TO EVALUATE PERSONAL
                                                                                              PROPERTY.
                                                   NZ   P   $550.00 01/31/17   .2   $110.00   E-MAILS TO AND FROM TECHNICOLOR TO CONFIRM APPOINTMENT AT FORMER PREMISES FOR
                                                                                              AUCTIONEER TO EVALUATE PERSONAL PROPERTY.
                                                   NZ   P   $550.00 02/01/17   .2   $110.00   E-MAILS TO AND FROM DEBTOR'S COUNSEL AND COUNSEL FOR THOMAS REGARDING
                                                                                              CONFIRMATION OF APPOINTMENTS AT FORMER PREMISES AND STORAGE UNITS FOR AUCTIONEER
                                                                                              SPEAR TO EVALUATE PERSONAL PROPERTY.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 02/02/17   .2   $110.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING SUBSTANCE OF TRANSCRIPT
                                                                                              FROM HEARING ON COMPROMISE MOTION, POSSIBLE OBJECTION TO LANDLORD'S CLAIM, AND
                                                                                              RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 02/03/17   .2   $110.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS REGARDING CONFIRMATION OF APPOINTMENTS AT
                                                                                              FORMER PREMISES AND STORAGE UNITS FOR AUCTIONEER SPEAR TO EVALUATE PERSONAL
                                                                                              PROPERTY.
                                                   NZ   P   $550.00 02/07/17   .1   $ 55.00   E-MAILS TO AND FROM TRUSTEE REGARDING CONFIRMATION OF APPOINTMENTS AT FORMER
                                                                                              PREMISES AND STORAGE UNITS FOR AUCTIONEER SPEAR TO EVALUATE PERSONAL PROPERTY.
                                                                                                           17
Desc




                                                   NZ   P    $550.00 02/07/17 4.0    $2,200.00   TRAVEL TO AND FROM AND APPOINTMENTS AT FORMER PREMISES AND STORAGE UNIT WITH
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                                 TRUSTEE AND AUCTIONEER SPEAR TO EVALUATE PERSONAL PROPERTY, DISCUSSION POSSIBLE
                                                                                                 AUCTION OF PERSONAL PROPERTY, AND RELATED LEGAL ISSUES.
                                                   CC   LA   $150.00 02/07/17 4.0    $600.00     TRAVEL TO AND FROM AND ASSIST COUNSEL WITH APPOINTMENTS AT FORMER PREMISES AND
                                                                                                 STORAGE UNIT WITH TRUSTEE AND AUCTIONEER SPEAR TO EVALUATE PERSONAL PROPERTY,
                                                                                                 DISCUSSION POSSIBLE AUCTION OF PERSONAL PROPERTY, AND RELATED LEGAL ISSUES.
                                                   NZ   P    $550.00 02/12/17   .1   $ 55.00     PREPARE E-MAIL TO AUCTIONEER SPEAR REGARDING EVALUATION OF PERSONAL PROPERTY,
                                                                                                 PROPOSAL FOR AUCTION OF PERSONAL PROPERTY, AND RELATED LEGAL ISSUES.
                Page 127 of 216




                                                   NZ   P    $550.00 02/13/17   .4   $220.00     E-MAILS TO AND FROM TRUSTEE AND AUCTIONEER SPEAR REGARDING AUCTION PROPOSAL,
                                                                                                 REVIEW AND ANALYZE PROPOSAL.
                                                   NZ   P    $550.00 02/13/17   .2   $110.00     E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING AUCTION PROPOSAL,
                                                                                                 OBJECTION TO LANDLORD'S CLAIM, AND REQUEST 341(A) AUDIO FILES.
                                                   NZ   P    $550.00 02/14/17   .6   $330.00     E-MAILS TO AND FROM TRUSTEE, COUNSEL FOR PAULA THOMAS, AND COUNSEL FOR THOMAS
                                                                                                 WYLDE REGARDING PERSONAL PROPERTY, AUCTIONEER'S PROPOSAL, OTHER ESTATE ASSETS,
                                                                                                 AND RELATED LEGAL ISSUES.
                                                   NZ   P    $550.00 02/15/17   .4   $220.00     E-MAILS TO AND FROM AND TELECONFERENCE WITH TRUSTEE REGARDING AUCTIONEER'S
Main Document




                                                                                                 PROPOSAL, EMPLOYMENT OF AUCTIONEER, AND RELATED LEGAL ISSUES.
                                                   NZ   P    $550.00 02/15/17   .2   $110.00     E-MAILS TO AND FROM COUNSEL FOR THOMAS, COUNSEL FOR THOMAS WYLDE, AND TRUSTEE
                                                                                                 REGARDING DISPUTED PERSONAL PROPERTY ASSETS, FINANCIAL RECORDS, AND RELATED LEGAL
                                                                                                 ISSUES.
                                                   NZ   P    $550.00 02/16/17   .3   $165.00     E-MAILS TO AND FROM AUCTIONEER SPEAR AND TRUSTEE REGARDING PERSONAL PROPERTY,
                                                                                                 RELATED DOCUMENTATION, AND PREPARATION FOR AUCTION.
                                                   NZ   P    $550.00 02/16/17   .2   $110.00     E-MAILS TO AND FROM COUNSEL FOR THOMAS REGARDING PERSONAL PROPERTY ASSETS AND
Case 6:16-bk-15889-SY




                                                                                                 RELATED LEGAL ISSUES.
                                                   NZ   P    $550.00 02/16/17   .4   $220.00     E-MAILS TO AND FROM AND TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                                 PERSONAL PROPERTY, ACCESS TO STORAGE UNITS FOR AUCTIONEER SPEAR TO PICK-UP
                                                                                                 PERSONAL PROPERTY, CLAIM OBJECTION, AND RELATED LEGAL ISSUES.
                                                   NZ   P    $550.00 02/17/17   .6   $330.00     E-MAILS TO AND FROM TRUSTEE, COUNSEL FOR THOMAS, COUNSEL FOR THOMAS WYLDE, AND
                                                                                                 AUCTIONEER SPEAR REGARDING PERSONAL PROPERTY, AUCTION ISSUES, SCHEDULE TO PICK-UP
                                                                                                 PERSONAL PROPERTY FROM STORAGE AND RELATED LEGAL ISSUES.
                                                                                                              18
Desc




                                                   NZ   P   $550.00 02/17/17   .3   $165.00   E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS WYLDE REGARDING AUDIO FILES OF
                                                                                              341(A) MEETINGS, POTENTIAL TERMS FOR REVISED SETTLEMENT, AND RELATED LEGAL ISSUES.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 02/21/17   .3   $165.00   E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS WYLDE REGARDING AUDIO FILES OF
                                                                                              341(A) MEETINGS, POTENTIAL TERMS FOR REVISED SETTLEMENT, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 02/21/17   .4   $220.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE, COUNSEL FOR THOMAS, AND TRUSTEE
                                                                                              REGARDING DISPUTES OVER PERSONAL PROPERTY, FINANCIAL RECORDS, AND RELATED LEGAL
                                                                                              ISSUES.
                                                   NZ   P   $550.00 02/22/17   .3   $165.00   E-MAILS TO AND FROM TRUSTEE AND AUCTIONEER SPEAR REGARDING EMPLOYMENT OF
                                                                                              AUCTIONEER, RETRIEVAL OF PERSONAL PROPERTY FROM STORAGE AND DELIVERY TO
                Page 128 of 216




                                                                                              AUCTIONEER'S WAREHOUSE, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 02/22/17   .4   $220.00   E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS WYLDE REGARDING REVISED
                                                                                              SETTLEMENT AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 02/22/17   .2   $110.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS RELATED TO PERSONAL PROPERTY AND RELATED
                                                                                              LEGAL ISSUES.
                                                   NZ   P   $550.00 02/23/17   .4   $220.00   E-MAILS TO AND FROM TRUSTEE AND AUCTIONEER SPEAR REGARDING EMPLOYMENT OF
                                                                                              AUCTIONEER, RETRIEVAL OF PERSONAL PROPERTY FROM STORAGE AND DELIVERY TO
                                                                                              AUCTIONEER'S WAREHOUSE, AND RELATED LEGAL ISSUES.
Main Document




                                                   NZ   P   $550.00 02/23/17   .8   $440.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS AND COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                              DISPUTED PERSONAL PROPERTY, DOCUMENTS IN STORAGE, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 02/24/17 1.1    $595.00   E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS WYLDE REGARDING TRANSCRIPTS
                                                                                              OF 341(A) MEETINGS AND REVIEW TRANSCRIPTS.
                                                   NZ   P   $550.00 02/24/17   .3   $165.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING DEBTOR'S LOANS TO
                                                                                              OFFICERS, VARIOUS FINANCIAL TRANSACTIONS AND RECORDS, AND RELATED LEGAL ISSUES AND
                                                                                              REVIEW AND ANALYZE RELATED RECORDS.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 03/01/17   .6   $330.00   E-MAILS TO AND FROM AUCTIONEER SPEAR AND COUNSEL FOR THOMAS WYLDE TO COORDINATE
                                                                                              SCHEDULING FOR ACCESS TO STORAGE UNITS FOR AUCTIONEER TO TAKE POSSESSION OF AND
                                                                                              MOVE PERSONAL PROPERTY.
                                                   NZ   P   $550.00 03/02/17   .2   $110.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING AUCTIONEER'S ACCESS TO
                                                                                              STORAGE UNITS FOR AUCTIONEER TO TAKE POSSESSION OF AND MOVE PERSONAL PROPERTY
                                                                                              AND RELATED LEGAL ISSUES.
                                                                                                            19
Desc




                                                   NZ   P   $550.00 03/03/17   .4   $220.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND AUCTIONEER SPEAR REGARDING
                                                                                              ACCESS TO PALM SPRINGS STORAGE UNIT, PERSONAL PROPERTY, AND RELATED LEGAL ISSUES.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 03/06/17   .1   $ 55.00   REVIEW AUCTIONEER'S ON-LINE ANNOUNCEMENT RELATED TO SALE OF PERSONAL PROPERTY
                                                                                              AND FORWARD TO TRUSTEE.
                                                   NZ   P   $550.00 03/06/17   .2   $110.00   E-MAILS TO AND FROM AUCTIONEER AND TRUSTEE REGARDING REMOVAL OF PERSONAL
                                                                                              PROPERTY FROM DEBTOR'S FORMER PREMISES, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 03/10/17   .2   $110.00   E-MAILS TO AND FROM LANDLORD'S NEW TENANT RELATED TO REMOVAL OF PERSONAL
                                                                                              PROPERTY OF ESTATE FROM DEBTOR'S FORMER PREMISES AND RELATED ISSUES.
                Page 129 of 216




                                                   NZ   P   $550.00 03/10/17   .5   $275.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE, DEBTOR'S COUNSEL, AND COUNSEL FOR
                                                                                              THOMAS WYLDE REGARDING DISPUTED PERSONAL PROPERTY, TURNOVER OF PERSONAL
                                                                                              PROPERTY IN POSSESSION OF THOMAS, BALANCE OF LOAN OWED BY THOMAS TO ESTATE, AND
                                                                                              RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 03/13/17   .6   $330.00   E-MAILS TO AND FROM THOMAS, STATE COURT COUNSEL FOR THOMAS, DEBTOR'S COUNSEL,
                                                                                              TRUSTEE, AND AUCTIONEER SPEAR REGARDING TURNOVER OF CERTAIN PERSONAL PROPERTY
                                                                                              BY THOMAS, AUCTIONEER'S RETRIEVAL OF PERSONAL PROPERTY FROM CERTAIN STORAGE
                                                                                              LOCATIONS, PENDING COMPROMISE MOTION, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 03/13/17   .2   $110.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING OUTSTANDING LOAN OWED BY
Main Document




                                                                                              THOMAS TO ESTATE, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 03/14/17   .1   $ 55.00   E-MAIL FROM COUNSEL FOR THOMAS WYLDE WITH ATTACHED LIST RELATED TO DISPUTED
                                                                                              PERSONAL PROPERTY, SPECIFIC ITEMS TO BE REQUESTED FOR TURNOVER BY THOMAS.
                                                   NZ   P   $550.00 03/15/17   .2   $110.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING REVISIONS TO TERMS OF
                                                                                              PENDING COMPROMISE AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 03/16/17   .6   $330.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING PLEADINGS IN CERTAIN STATE
                                                                                              COURT ACTIONS AND REVIEW AND ANALYZE ATTACHED PLEADINGS TO DETERMINE IF ANY EFFECT
Case 6:16-bk-15889-SY




                                                                                              ON ESTATE'S PROPERTY RIGHTS.
                                                   NZ   P   $550.00 03/21/17   .1   $ 55.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING DISPUTED PERSONAL
                                                                                              PROPERTY HELD BY MHA.
                                                   NZ   P   $550.00 03/21/17   .1   $ 55.00   PREPARE E-MAIL TO MHA FOR TURNOVER OF ANY ESTATE PROPERTY IN POSSESSION OF MHA.
                                                   NZ   P   $550.00 03/22/17   .4   $220.00   E-MAILS FROM AND TO MHA AND COUNSEL FOR THOMAS WYLDE RELATED TO DISPUTE OVER
                                                                                              TURNOVER OF ANY ESTATE PROPERTY IN POSSESSION OF MHA AND RELATED LEGAL ISSUES.
                                                                                                            20
Desc




                                                   NZ   P   $550.00 03/22/17   .4   $220.00   E-MAILS FROM AND TO THOMAS AND COUNSEL FOR THOMAS WYLDE REGARDING VARIOUS ITEMS
                                                                                              OF DISPUTED PERSONAL PROPERTY.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 03/22/17   .4   $220.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH COUNSEL FOR TECHNICOLOR REGARDING
                                                                                              STIPULATION BETWEEN TRUSTEE AND LANDLORD, REMOVAL OF ESTATE'S PERSONAL PROPERTY
                                                                                              FROM DEBTOR'S FORMER PREMISES, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 03/22/17   .3   $165.00   PREPARE VOLUNTARY DISMISSAL OF PENDING COMPROMISE MOTION AND E-MAILS TO AND FROM
                                                                                              TRUSTEE REGARDING SAME.
                                                   NZ   P   $550.00 03/23/17   .1   $ 55.00   DOWNLOAD, REVIEW AND ANALYZE AMENDED CLAIM NO. 5.
                Page 130 of 216




                                                   NZ   P   $550.00 03/23/17   .4   $220.00   E-MAILS TO AND FROM COUNSEL FOR MHA, COUNSEL FOR THOMAS WYLDE, AND TRUSTEE
                                                                                              RELATED TO DISPUTED PERSONAL PROPERTY IN POSSESSION OF MHA AND RELATED LEGAL
                                                                                              ISSUES.
                                                   NZ   P   $550.00 03/23/17   .2   $110.00   E-MAILS FROM AND TO THOMAS AND COUNSEL FOR THOMAS WYLDE REGARDING DISPUTED
                                                                                              PERSONAL PROPERTY.
                                                   NZ   P   $550.00 03/24/17   .2   $110.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND TRUSTEE REGARDING DISPUTED
                                                                                              PERSONAL PROPERTY AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 03/29/17   .2   $110.00   E-MAILS TO AND FROM THOMAS AND TRUSTEE REGARDING BALANCE OF LOAN OWED TO ESTATE
Main Document




                                                                                              AND RELATED ISSUES.
                                                   NZ   P   $550.00 03/29/17   .2   $110.00   E-MAILS TO AND FROM DEBTOR'S COUNSEL REGARDING STATE COURT LITIGATION AND
                                                                                              VOLUNTARY DISMISSAL OF COMPROMISE MOTION.
                                                   NZ   P   $550.00 03/29/17   .1   $ 55.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING DEBTOR'S TAX RETURNS AND
                                                                                              BALANCE OF LOAN OWED BY THOMAS TO ESTATE.
                                                   NZ   P   $550.00 03/29/17   .1   $ 55.00   E-MAIL TO COUNSEL FOR TECHNICOLOR REGARDING OUTSTANDING ISSUES RELATED TO
Case 6:16-bk-15889-SY




                                                                                              PERSONAL PROPERTY AT DEBTOR'S FORMER PREMISES AND STIPULATION BETWEEN TRUSTEE
                                                                                              AND LANDLORD.
                                                   NZ   P   $550.00 04/04/17   .1   $ 55.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING TRANSMISSION OF DEBTOR'S
                                                                                              2014 TAX RETURNS INCLUDING EVIDENCE REGARDING DEBTOR'S LOAN TO THOMAS.
                                                   NZ   P   $550.00 04/26/17   .2   $110.00   E-MAILS TO AND FROM TECHNICOLOR, DEBTOR'S COUNSEL, AUCTIONEER SPEAR, AND TRUSTEE
                                                                                              REGARDING REMOVAL OF PERSONAL PROPERTY FROM DEBTOR'S FORMER PREMISES.
                                                   NZ   P   $550.00 04/26/17   .1   $ 55.00   E-MAILS FROM AND TO LANDLORD'S COUNSEL REGARDING COMPROMISE MOTION RELATED TO
                                                                                              STIPULATION BETWEEN TRUSTEE AND LANDLORD.
                                                                                                            21
Desc




                                                   NZ   P   $550.00 04/26/17   .1   $ 55.00     E-MAIL TO COUNSEL FOR THOMAS WYLDE REGARDING RESOLUTION OF ISSUES WITH MHA
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                                RELATED TO DISPUTED PERSONAL PROPERTY.
                                                   NZ   P   $550.00 04/27/17   .2   $110.00     E-MAILS TO AND FROM TRUSTEE REGARDING COMPROMISE MOTION RELATED TO STIPULATION
                                                                                                BETWEEN TRUSTEE AND LANDLORD AND STATUS OF OUST'S REVIEW OF AUCTIONEER'S
                                                                                                EMPLOYMENT APPLICATION.
                                                   NZ   P   $550.00 04/28/17 2.1    $1,155.00   PREPARE COMPROMISE MOTION WITH SUPPORTING DOCUMENTS SEEKING COURT APPROVAL OF
                                                                                                STIPULATION BETWEEN TRUSTEE AND LANDLORD AND CIRCULATE BY E-MAIL TO TRUSTEE AND
                                                                                                LANDLORD'S COUNSEL FOR REVIEW AND APPROVAL.
                                                   NZ   P   $550.00 04/28/17   .1   $ 55.00
                Page 131 of 216




                                                                                                REVIEW E-MAIL FROM TRUSTEE WITH EXECUTED DECLARATION FOR COMPROMISE MOTION.
                                                   NZ   P   $550.00 04/28/17   .7   $385.00     PREPARE NOTICE OF COMPROMISE MOTION.
                                                   NZ   P   $550.00 05/02/17   .5   $275.00     TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE REGARDING STATUS OF APPLICATION TO
                                                                                                EMPLOY AUCTIONEER AND POSSIBLE TERMS OF NEW SETTLEMENT BETWEEN TRUSTEE AND
                                                                                                THOMAS WYLDE OR SALE OF CERTAIN INTERESTS OF ESTATE.
                                                   NZ   P   $550.00 05/02/17   .2   $110.00     E-MAILS TO AND FROM TRUSTEE REGARDING STATUS OF APPLICATION TO EMPLOY AUCTIONEER
                                                                                                AND DISCUSSION WITH COUNSEL FOR THOMAS WYLDE REGARDING NEW SETTLEMENT OR SALE OF
                                                                                                CERTAIN INTERESTS OF ESTATE.
Main Document




                                                   NZ   P   $550.00 05/02/17   .2   $110.00     E-MAILS FROM AND TO TECHNICOLOR, COUNSEL FOR THOMAS WYLDE, AND TRUSTEE REGARDING
                                                                                                REMOVAL OF ESTATE'S PERSONAL PROPERTY AND RELATED DOCUMENTS AT DEBTOR'S FORMER
                                                                                                PREMISES.
                                                   NZ   P   $550.00 05/04/17   .2   $110.00     E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING PERSONAL PROPERTY AND
                                                                                                DOCUMENTS AT DEBTOR'S FORMER PREMISES.
                                                   NZ   P   $550.00 05/04/17   .2   $110.00     REVIEW E-MAIL FROM MARCIA DALEY, ESQ., NEW COUNSEL FOR THOMAS REGARDING DOCUMENTS
                                                                                                AT DEBTOR'S FORMER PREMISES, SUBSTITUTION OF ATTORNEY, AND REVIEW ATTACHED
Case 6:16-bk-15889-SY




                                                                                                SUBSTITUTION OF ATTORNEY.
                                                   NZ   P   $550.00 05/04/17   .4   $220.00     E-MAILS TO AND FROM M. DALEY, TRUSTEE, COUNSEL FOR THOMAS WYLDE, AND TECHNICOLOR
                                                                                                REGARDING DEBTOR'S DOCUMENTS AND THOMAS' PERSONAL DOCUMENTS AT DEBTOR'S FORMER
                                                                                                PREMISES AND CONFIRMING APPOINTMENT TO REMOVE CERTAIN DOCUMENTS FROM DEBTOR'S
                                                                                                FORMER PREMISES.
                                                   NZ   P   $550.00 05/18/17   .1   $ 55.00     E-MAILS FROM AND TO LANDLORD'S COUNSEL REGARDING REPLY TO THOMAS' OBJECTION TO
                                                                                                COMPROMISE MOTION SEEKING APPROVAL OF STIPULATION BETWEEN TRUSTEE AND LANDLORD.
                                                                                                             22
Desc




                                                   NZ   P   $550.00 05/19/17   .2   $110.00   DOWNLOAD, REVIEW, AND ANALYZE THOMAS' OBJECTION TO COMPROMISE MOTION SEEKING
                                                                                              APPROVAL OF STIPULATION BETWEEN TRUSTEE AND LANDLORD, AND SUPPORTING DECLARATION
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                              OF THOMAS.
                                                   NZ   P   $550.00 05/19/17   .2   $110.00   E-MAILS TO AND FROM TRUSTEE REGARDING THOMAS' OBJECTION AND RELATED ISSUES.
                                                   NZ   P   $550.00 05/22/17   .2   $110.00   E-MAILS FROM AND TO TECHNICOLOR REGARDING REMOVAL OF PERSONAL PROPERTY FROM
                                                                                              DEBTOR'S FORMER PREMISES, HEARING ON COMPROMISE MOTION AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 05/22/17   .4   $220.00   TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE REGARDING STATE COURT LITIGATION,
                                                                                              STIPULATION BETWEEN TRUSTEE AND LANDLORD, REVISED SETTLEMENT BETWEEN THOMAS
                                                                                              WYLDE AND TRUSTEE, AUCTION OF PERSONAL PROPERTY, AND RELATED LEGAL ISSUES.
                Page 132 of 216




                                                   NZ   P   $550.00 05/23/17   .4   $220.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH TRUSTEE REGARDING REMOVAL OF
                                                                                              PERSONAL PROPERTY FROM DEBTOR'S FORMER PREMISES, EMPLOYMENT OF AUCTIONEER
                                                                                              SPEAR, NOTICE OF HEARING ON COMPROMISE MOTION SEEKING COURT'S APPROVAL OF
                                                                                              STIPULATION BETWEEN TRUSTEE AND LANDLORD, REPLY TO OPPOSITION FILED BY THOMAS,
                                                                                              LEGAL ISSUES AND REVISED SETTLEMENT AGREEMENT DISCUSSED WITH COUNSEL FOR THOMAS
                                                                                              WYLDE.
                                                   NZ   P   $550.00 05/23/17   .2   $220.00   E-MAILS TO AND FROM LANDLORD'S COUNSEL REGARDING REMOVAL OF PERSONAL PROPERTY
                                                                                              FROM DEBTOR'S FORMER PREMISES AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 05/24/17   .4   $220.00
Main Document




                                                                                              E-MAILS TO AND FROM AND TELECONFERENCE WITH TRUSTEE REGARDING REMOVAL OF
                                                                                              PERSONAL PROPERTY FROM DEBTOR'S FORMER PREMISES, EMPLOYMENT OF AUCTIONEER
                                                                                              SPEAR, NOTICE OF HEARING ON COMPROMISE MOTION SEEKING COURT'S APPROVAL OF
                                                                                              STIPULATION BETWEEN TRUSTEE AND LANDLORD, REPLY TO OPPOSITION FILED BY THOMAS,
                                                                                              REVISED SETTLEMENT AGREEMENT BETWEEN THOMAS WYLDE AND TRUSTEE, AND RELATED
                                                                                              LEGAL ISSUES.
                                                   NZ   P   $550.00 05/25/17   .3   $165.00   PREPARE NOTICE OF HEARING ON COMPROMISE MOTION.
                                                   NZ   P   $550.00 05/25/17   .1   $ 55.00   E-MAILS TO AND FROM LANDLORD'S COUNSEL REGARDING NOTICE OF HEARING ON COMPROMISE
Case 6:16-bk-15889-SY




                                                                                              MOTION.
                                                   NZ   P   $550.00 05/25/17   .1   $ 55.00   E-MAIL TO TRUSTEE AND AUCTIONEER SPEAR REGARDING REMOVAL OF PERSONAL PROPERTY
                                                                                              FROM DEBTOR'S FORMER PREMISES TO PREPARE FOR AUCTION OF PERSONAL PROPERTY AND
                                                                                              RELATED ISSUES.
                                                   NZ   P   $550.00 05/27/17   .1   $ 55.00   PREPARE CORRECTED NOTICE OF HEARING ON COMPROMISE MOTION.
                                                   NZ   P   $550.00 05/29/17   .3   $165.00   TELECONFERENCE WITH NEW COUNSEL FOR THOMAS RELATED TO OPPOSITION TO COMPROMISE
                                                                                              AND RELATED LEGAL ISSUES.
                                                                                                            23
Desc




                                                   NZ   P   $550.00 05/30/17   .2   $110.00   E-MAILS FROM AND TO LANDLORD'S COUNSEL REGARDING TELEPHONIC APPEARANCE AT HEARING
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                              ON COMPROMISE MOTION.
                                                   NZ   P   $550.00 05/31/17   .3   $165.00   E-MAILS TO AND FROM TECHNICOLOR AND AUCTIONEER SPEAR REGARDING SCHEDULE FOR
                                                                                              REMOVAL OF PERSONAL PROPERTY FROM DEBTOR'S FORMER PREMISES AND RELATED ISSUES.
                                                   NZ   P   $550.00 06/01/17 1.6    $880.00   PREPARE REPLY TO THOMAS' OPPOSITION TO COMPROMISE MOTION SEEKING COURT APPROVAL
                                                                                              OF STIPULATION BETWEEN LANDLORD AND TRUSTEE AND CIRCULATE BY E-MAIL TO TRUSTEE AND
                                                                                              LANDLORD'S COUNSEL.
                                                   NZ   P   $550.00 06/01/17   .2   $110.00   E-MAILS TO AND FROM LANDLORD'S COUNSEL REGARDING REPLY TO THOMAS' OPPOSITION TO
                Page 133 of 216




                                                                                              COMPROMISE MOTION SEEKING COURT APPROVAL OF STIPULATION BETWEEN LANDLORD AND
                                                                                              TRUSTEE AND JOINDER TO BE FILED.
                                                   NZ   P   $550.00 06/01/17   .4   $220.00   E-MAILS TO AND FROM TECHNICOLOR, AUCTIONEER SPEAR, LANDLORD, AND LANDLORD'S
                                                                                              COUNSEL REGARDING SCHEDULE TO REMOVE PERSONAL PROPERTY FROM DEBTOR'S FORMER
                                                                                              PREMISES AND RELATED ISSUES.
                                                   NZ   P   $550.00 06/02/17   .2   $110.00   REVIEW LENGTHY E-MAIL FROM NEW COUNSEL FOR THOMAS REGARDING REACTION TO
                                                                                              TRUSTEE'S REPLY TO THOMAS' OPPOSITION TO COMPROMISE MOTION, THREAT TO FILE DISTRICT
                                                                                              COURT ACTION, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 06/03/17   .2   $110.00
Main Document




                                                                                              DOWNLOAD, REVIEW AND ANALYZE JOINDER TO TRUSTEE'S REPLY TO THOMAS' OPPOSITION TO
                                                                                              COMPROMISE MOTION FILED BY LANDLORD.
                                                   NZ   P   $550.00 06/03/17   .4   $220.00   REVIEW LENGTHY E-MAILS BETWEEEN THOMAS' NEW COUNSEL AND COUNSEL FOR THOMAS
                                                                                              WYLDE REGARDING VARIOUS LEGAL ISSUES RELATED TO DISPUTED PERSONAL PROPERTY AND
                                                                                              OTHER MATTERS AFFECTING BANKRUPTCY CASE.
                                                   NZ   P   $550.00 06/03/17   .2   $110.00   E-MAILS TO AND FROM TRUSTEE REGARDING PENDING COMPROMISE MOTION, LIQUIDATION OF
                                                                                              PERSONAL PROPERTY, AND ACTIONS BY THOMAS' NEW COUNSEL.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 06/04/17   .1   $ 55.00   REVIEW E-MAIL FROM THOMAS' NEW COUNSEL TO COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                              DISPUTED PERSONAL PROPERTY AND ISSUES RELATED TO BANKRUPTCY CASE.
                                                   NZ   P   $550.00 06/05/17   .3   $165.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE RELATED TO HEARING ON COMPROMISE
                                                                                              MOTION AND DISTRICT COURT SUIT FILED BY THOMAS.
                                                   NZ   P   $550.00 06/05/17   .3   $165.00   REVIEW E-MAILS FROM COUNSEL FOR MHA AND THOMAS' NEW COUNSEL REGARDING DISPUTED
                                                                                              PERSONAL PROPERTY AND RELATED ISSUES.
                                                                                                            24
Desc




                                                   NZ   P   $550.00 06/06/17   .2   $110.00   DOWNLOAD, REVIEW AND ANALYZE JOINDER TO TRUSTEE'S REPLY TO THOMAS' OPPOSITION TO
                                                                                              COMPROMISE MOTION FILED BY THOMAS WYLDE.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 06/06/17   .5   $275.00   REVIEW E-MAIL FROM THOMAS' NEW COUNSEL AND REVIEW AND ANALYZE ATTACHED PLEADING
                                                                                              TITLED AS A STATUS REPORT AND FILED BY THOMAS IN ADVANCE OF HEARING ON COMPROMISE
                                                                                              MOTION.
                                                   NZ   P   $550.00 06/08/17   .6   $330.00   E-MAILS TO AND FROM TRUSTEE IN ADVANCE OF AND AFTER HEARING ON COMPROMISE MOTION
                                                                                              RELATED TO ARGUMENTS IN SUPPORT OF MOTION, COURT'S RULING TO GRANT MOTION AND
                                                                                              OTHER STATEMENTS REGARDING EMPLOYMENT APPLICATION FOR AUCTIONEER, DRAFT OF
                                                                                              PROPOSED ORDER, AND RELATED ISSUES.
                                                   NZ   P   $550.00 06/08/17 1.5    $825.00
                Page 134 of 216




                                                                                              PREPARE FOR AND ATTEND HEARING ON COMPROMISE MOTION VIA COURT CALL.
                                                   NZ   P   $550.00 06/08/17   .2   $110.00   PREPARE TRANSCRIPT REQUEST FOR HEARING ON COMPROMISE MOTION.
                                                   NZ   P   $550.00 06/08/17   .5   $275.00   PREPARE AND CIRCULATE PROPOSED ORDER APPROVING COMPROMISE MOTION BEFORE
                                                                                              LODGING.
                                                   NZ   P   $550.00 06/08/17   .3   $165.00   PREPARE NOTICE OF LODGMENT OF ORDER APPROVING COMPROMISE MOTION.
                                                   NZ   P   $550.00 06/10/17   .1   $ 55.00   E-MAIL TO LANDLORD'S REPRESENTATIVE TO CONFIRM REMOVAL OF PERSONAL PROPERTY FROM
                                                                                              DEBTOR'S FORMER PREMISES AND COURT'S APPROVAL OF STIPULATION BETWEEN LANDLORD
Main Document




                                                                                              AND TRUSTEE.
                                                   NZ   P   $550.00 06/10/17   .6   $330.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH TRUSTEE REGARDING REVISED SETTLEMENT
                                                                                              WITH THOMAS WYLDE, ANALYSIS AND SALE OF CERTAIN OTHER ASSETS, AND RELATED LEGAL
                                                                                              ISSUES.
                                                   NZ   P   $550.00 06/10/17   .3   $165.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING BALANCE OF DEBT OWED BY
                                                                                              THOMAS TO ESTATE, REVISED SETTLEMENT, PENDING LITIGATION, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 06/10/17   .1   $ 55.00   PREPARE E-MAIL TO ESTATE ACCOUNTANT REGARDING ANALYSIS OF CERTAIN FINANCIAL
Case 6:16-bk-15889-SY




                                                                                              DOCUMENTS RELATING TO DEBT OWED BY THOMAS TO ESTATE AND RELATED ISSUES.
                                                   NZ   P   $550.00 06/12/17   .2   $110.00   E-MAILS TO AND FROM TECHNICOLOR TO CONFIRM TIMELY REMOVAL OF ESTATE'S PERSONAL
                                                                                              PROPERTY FROM DEBTOR'S FORMER PREMISES.
                                                   NZ   P   $550.00 06/12/17 1.0    $550.00   E-MAILS FROM AND TO TRUSTEE REGARDING REVISED EMPLOYMENT APPLICATION FOR
                                                                                              AUCTIONEER, REVIEW AND ANALYZE SAME AND E-MAIL COMMENTS AND SUGGESTED REVISIONS
                                                                                              TO TRUSTEE PRIOR TO TRUSTEE'S FILING WITH COURT.
                                                   NZ   P   $550.00 06/12/17 1.0    $550.00   REVIEW TRANSCRIPT OF MARCH 30, 2017 HEARING RECEIVED FROM TRANSCRIPTION SERVICE.
                                                                                                            25
Desc




                                                   NZ   P   $550.00 06/13/17   .4   $220.00   E-MAILS FROM AND TO TRUSTEE, AUCTIONEER SPEAR, AND COUNSEL FOR THOMAS WYLDE
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                              REGARDING REVISED EMPLOYMENT APPLICATION FOR AUCTIONEER WITH MOTION AND
                                                                                              SUPPORTING DECLARATIONS AND FURTHER REVISIONS TO BE MADE.
                                                   NZ   P   $550.00 06/13/17 1.0    $550.00   REVIEW AND ANALYZE REVISED EMPLOYMENT APPLICATION FOR AUCTIONEER, MOTION AND
                                                                                              SUPPORTING DECLARATIONS AND PREPARE ADDITIONAL REVISIONS TO BE MADE PRIOR TO
                                                                                              TRUSTEE'S FILING WITH COURT.
                                                   NZ   P   $550.00 06/13/17   .1   $ 55.00   E-MAILS FROM AND TO TRANSCRIPTION SERVICE REGARDING ORDER OF TRANSCRIPT FOR JUNE 8,
                                                                                              2017 HEARING.
                                                   NZ   P   $550.00 06/14/17   .3   $165.00
                Page 135 of 216




                                                                                              E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS WYLDE REGARDING FINAL
                                                                                              REVISIONS TO EMPLOYMENT APPLICATION FOR AUCTIONEER WITH MOTION AND SUPPORTING
                                                                                              DECLARATIONS AND REVIEW EXECUTED DECLARATION.
                                                   NZ   P   $550.00 06/15/17   .2   $110.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING PENDING STATE COURT
                                                                                              ACTION AND HEARING RELATED TO BANKRUPTCY CASE.
                                                   NZ   P   $550.00 06/16/17   .2   $110.00   E-MAILS TO AND FROM TRUSTEE REGARDING EMPLOYMENT APPLICATION FOR AUCTIONEER AND
                                                                                              SUPPORTING DOCUMENTS, SELECTION OF NEW HEARING DATE, AND RELATED ISSUES.
                                                   NZ   P   $550.00 06/17/17   .2   $110.00   DOWNLOAD AND REVIEW ENTERED ORDER APPROVING COMPROMISE MOTION AND STIPULATION
Main Document




                                                                                              BETWEEN TRUSTEE AND LANDLORD.
                                                   NZ   P   $550.00 06/18/17   .2   $110.00   E-MAILS FROM AND TO REPRESENTATIVE OF THOMAS WYLDE, COUNSEL FOR THOMAS WYLDE, AND
                                                                                              TRUSTEE REGARDING DEBTOR'S STORAGE UNIT IN PALM SPRINGS, PERSONAL PROPERTY IN
                                                                                              STORAGE UNIT, AND REVIEW ATTACHED PHOTOGRAPHS OF PERSONAL PROPERTY.
                                                   NZ   P   $550.00 06/19/17   .3   $165.00   E-MAILS TO AND FROM LANDLORD'S COUNSEL AND TRUSTEE REGARDING ENTERED ORDER ON
                                                                                              COMPROMISE MOTION, CHECK TO BE ISSUED TO TRUSTEE BY LANDLORD, AND W-9 FOR ESTATE.
                                                   NZ   P   $550.00 06/19/17   .6   $330.00   E-MAILS TO AND FROM TRUSTEE, REPRESENTATIVE FOR THOMAS WYLDE, AND COUNSEL FOR
Case 6:16-bk-15889-SY




                                                                                              THOMAS WYLDE REGARDING PERSONAL PROPERTY IN PALM SPRINGS STORAGE UNIT, MEETING AT
                                                                                              STORAGE UNIT, SEPARATION OF PERSONAL PROPERTY OF ESTATE FROM NON-ESTATE PROPERTY
                                                                                              AND RELATED ISSUES.
                                                   NZ   P   $550.00 06/20/17   .2   $110.00   E-MAILS TO AND FROM LANDLORD'S COUNSEL AND TRUSTEE REGARDING WIRE INSTRUCTIONS
                                                                                              AND WIRE FROM LANDLORD TO TRUSTEE FOR PAYMENT OF FUNDS PER COMPROMISE ORDER.
                                                   NZ   P   $550.00 06/20/17   .5   $275.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND TRUSTEE REGARDING PALM SPRINGS
                                                                                              STORAGE UNIT, FINANCIAL RECORDS REGARDING ADVANCES MADE BY DEBTOR TO OFFICERS,
                                                                                              OUTCOME OF HEARING IN STATE COURT ACTION RELATED TO BANKRUPTCY CASE.
                                                                                                            26
Desc




                                                   NZ   P   $550.00 06/21/17   .2   $110.00     DOWNLOAD AND REVIEW TRUSTEE'S MOTION FOR APPROVAL OF AUCTIONEER'S EMPLOYMENT
                                                                                                APPLICATION AND SALE OF PERSONAL PROPERTY BY AUCTION AND RELATED DOCUMENTS
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                                INCLUDING NOTICE OF SALE OF ESTATE PROPERTY, AND CALENDAR HEARING.
                                                   NZ   P   $550.00 06/21/17   .2   $110.00     E-MAILS FROM AND TO TRUSTEE AND LANDLORD'S COUNSEL REGARDING CONFIRMATION OF
                                                                                                RECEIPT OF WIRE TRANSFER FROM LANDLORD PURSUANT TO COMPROMISE ORDER.
                                                   NZ   P   $550.00 06/22/17   .3   $165.00     E-MAILS TO AND FROM AUCTIONEER, TRUSTEE AND COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                                SCHEDULE FOR AUCTIONEER TO RETRIEVE PERSONAL PROPERTY OF ESTATE FROM PALM
                                                                                                SPRINGS STORAGE UNIT.
                                                   NZ   P   $550.00 06/22/17   .2   $110.00     E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS WYLDE REGARDING DISPUTED
                Page 136 of 216




                                                                                                PERSONAL PROPERTY, BALANCE OF DEBT OWED BY THOMAS TO ESTATE, AND ESTATE
                                                                                                ACCOUNTANT'S ANALYSIS OF RELATED FINANCIAL DOCUMENTS.
                                                   NZ   P   $550.00 06/23/17   .2   $110.00     E-MAILS TO AND FROM TRUSTEE AND E-MAIL TO DEBTOR'S COUNSEL REGARDING RELOCATING
                                                                                                PERSONAL PROPERTY OF ESTATE FROM PALM SPRINGS STORAGE UNIT TO AUCTIONEER'S
                                                                                                WAREHOUSE.
                                                   NZ   P   $550.00 06/27/17   .2   $110.00     E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS WYLDE TO CONFIRM ADDRESS FOR
                                                                                                PALM SPRINGS STORAGE UNIT AND APPOINTMENT.
                                                   NZ   P   $550.00 06/28/17   .4   $220.00     E-MAILS TO AND FROM TRUSTEE, AUCTIONEER, DEBTOR'S COUNSEL, AND COUNSEL FOR THOMAS
Main Document




                                                                                                WYLDE REGARDING RETRIEVAL BY AUCTIONEER OF ESTATE PERSONAL PROPERTY FROM PALM
                                                                                                SPRINGS STORAGE UNIT TO AUCTIONEER'S WAREHOUSE AND RELATED ISSUES.
                                                   NZ   P   $550.00 06/29/17   .2   $110.00     E-MAILS TO AND FROM TRUSTEE, AUCTIONEER, COUNSEL FOR THOMAS WYLDE, AND
                                                                                                REPRESENTATIVE FOR THOMAS WYLDE REGARDING RETRIEVAL BY AUCTIONEER OF ESTATE
                                                                                                PERSONAL PROPERTY FROM PALM SPRINGS STORAGE UNIT TO AUCTIONEER'S WAREHOUSE AND
                                                                                                TURNOVER OF KEY TO STORAGE UNIT OPERATOR.
                                                   NZ   P   $550.00 06/30/17   .2   $110.00     E-MAILS TO AND FROM AUCTIONEER TO CONFIRM RETRIEVAL BY AUCTIONEER OF ESTATE
                                                                                                PERSONAL PROPERTY FROM PALM SPRINGS STORAGE UNIT TO AUCTIONEER'S WAREHOUSE AND
Case 6:16-bk-15889-SY




                                                                                                TURNOVER OF KEY TO STORAGE UNIT OPERATOR.
                                                   NZ   P   $550.00 07/01/17 3.2    $1,760.00   DOWNLOAD, REVIEW, AND ANALYZE SUBSTITUTION OF ATTORNEY AND OPPOSITION (166 PAGES)
                                                                                                TO AUCTIONEER'S EMPLOYMENT APPLICATION AND MOTION TO SELL PERSONAL PROPERTY FILED
                                                                                                BY DIMITRIOS BILLER, ESQ. AND MARCIA DALEY, ESQ., NEW COUNSEL FOR THOMAS.
                                                   NZ   P   $550.00 07/01/17   .6   $330.00     E-MAILS TO AND FROM TRUSTEE REGARDING THOMAS' OPPOSITION TO EMPLOYMENT
                                                                                                APPLICATION AND MOTION TO SELL PROPERTY, PREPARATION OF REPLY AND EVIDENTIARY
                                                                                                OBJECTIONS.
                                                                                                              27
Desc




                                                   NZ   P   $550.00 07/01/17   .4   $220.00     E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS WYLDE REGARDING REVISED
                                                                                                SETTLEMENT OF LITIGATION ISSUES, EVALUATION OF DEBT OWED BY THOMAS TO ESTATE, AND
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                                ESTATE ACCOUNTANT'S ANALYSIS OF RELATED FINANCIAL DOCUMENTS.
                                                   NZ   P   $550.00 07/03/17   .4   $220.00     E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS WYLDE REGARDING REVISED
                                                                                                SETTLEMENT AND POSSIBLE SALE OF LITIGATION RIGHTS AND OFFICER LOAN, ESTATE ACCOUNT'S
                                                                                                ANALYSIS OF DEBTOR'S FINANCIAL DOCUMENTS RELATED TO OFFICER LOAN, AND RELATED LEGAL
                                                                                                ISSUES.
                                                   NZ   P   $550.00 07/04/17   .6   $330.00     E-MAILS FROM AND TO THOMAS' NEW COUNSEL, BILLER, RELATED TO TRUSTEE'S APPLICATION TO
                                                                                                EMPLOY AUCTIONEER, MOTION TO SELL PERSONAL PROPERTY, TRUSTEE'S REPLY TO THOMAS'
                                                                                                OPPOSITION, AND RELATED LEGAL ISSUES, AND REVIEW ATTACHED DOCUMENTS.
                Page 137 of 216




                                                   NZ   P   $550.00 07/04/17   .6   $330.00     RESERVE COURT CALL FOR HEARING ON SALE MOTION AND E-MAILS TO AND FROM TRUSTEE
                                                                                                REGARDING CONFIRMATION OF COURT CALL APPEARANCE, PREPARATION OF REPLY TO THOMAS'
                                                                                                OPPOSITION AND EVIDENTIARY OBJECTIONS AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 07/04/17 2.0    $1,100.00   DRAFT TRUSTEE'S REPLY TO THOMAS' OPPOSITION TO EMPLOYMENT OF AUCTIONEER AND
                                                                                                MOTION TO SELL PERSONAL PROPERTY.
                                                   NZ   P   $550.00 07/05/17   .3   $165.00     E-MAILS TO AND FROM AUCTIONEER SPEAR, TRUSTEE AND COUNSEL FOR THOMAS WYLDE
                                                                                                REGARDING CERTAIN PERSONAL PROPERTY REMAINING TO BE RETRIEVED AND SCHEDULING
                                                                                                APPOINTMENT FOR SAME.
Main Document




                                                   NZ   P   $550.00 07/05/17   .8   $440.00     E-MAILS TO AND FROM TRUSTEE AND AUCTIONEER SPEAR REGARDING TRUSTEE'S REPLY TO
                                                                                                THOMAS' OPPOSITION TO MOTION TO EMPLOY AUCTIONEER AND SELL PERSONAL PROPERTY,
                                                                                                SUBSTANCE OF SUPPORTING DECLARATIONS, AND RELATED ISSUES.
                                                   NZ   P   $550.00 07/05/17 1.0    $550.00     DOWNLOAD AND REVIEW TRANSCRIPT FOR JUNE 8, 2017 HEARING RECEIVED FROM
                                                                                                TRANSCRIPTION SERVICE.
                                                   NZ   P   $550.00 07/05/17 4.2    $2,310.00   PREPARE REPLY TO THOMAS' OPPOSITION WITH SUPPORTING DECLARATIONS AND EXHIBITS AND
                                                                                                PREPARE EVIDENTIARY OBJECTIONS TO DECLARATIONS OF THOMAS AND DALEY.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 07/06/17   .3   $165.00     E-MAILS TO AND FROM AUCTIONEER SPEAR AND TRUSTEE REGARDING DRAFT AND REVISIONS TO
                                                                                                BE MADE BEFORE FINALIZING REPLY AND SUPPORTING DECLARATIONS.
                                                   NZ   P   $550.00 07/06/17 1.4    $770.00     REVIEW, REVISE, AND FINALIZE REPLY AND SUPPORTING DECLARATIONS AND E-MAIL TO TRUSTEE
                                                                                                AND AUCTIONEER TO EXECUTE DECLARATIONS.
                                                   NZ   P   $550.00 07/06/17   .2   $110.00     E-MAILS TO AND FROM AUCTIONEER AND COUNSEL FOR THOMAS WYLDE REGARDING CERTAIN
                                                                                                PERSONAL PROPERTY REMAINING TO BE RETRIEVED AND SCHEDULING APPOINTMENT FOR SAME.
                                                                                                              28
Desc




                                                   NZ   P   $550.00 07/06/17 1.0    $550.00     REVIEW, REVISE, AND FINALIZE EVIDENTIARY OBJECTIONS.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 07/06/17   .2   $110.00     E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND TRUSTEE REGARDING OFFICER LOAN
                                                                                                AND RELATED FINANCIAL DOCUMENTS.
                                                   NZ   P   $550.00 07/07/17 1.5    $825.00     DOWNLOAD, REVIEW, AND ANALYZE MOTION TO DISMISS, THOMAS DECLARATION WITH 28
                                                                                                EXHIBITS AND BILLER DECLARATION WITH 8 EXHIBITS FILED BY BILLER AS THOMAS' NEW COUNSEL.
                                                   NZ   P   $550.00 07/07/17   .2   $110.00     E-MAILS TO AND FROM TRUSTEE REGARDING THOMAS' MOTION TO DISMISS AND TRUSTEE'S
                                                                                                RESPONSE.
                                                   NZ   P   $550.00 07/08/17   .8   $440.00     E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING DISCOVERY DEMANDS
                Page 138 of 216




                                                                                                INCLUDING NOTICE OF DEPOSITION OF TRUSTEE'S AUCTIONEER, REVISED AGREEMENT BETWEEN
                                                                                                TRUSTEE AND THOMAS WYLDE, SCHEDULE TO PREPARE AND FILE MOTION REGARDING
                                                                                                COMPROMISE AND SALE OF LITIGATION RIGHTS AND OFFICER LOAN, CONFIRMATION OF PERSONAL
                                                                                                PROPERTY ITEMS TO BE RETRIEVED BY AUCTIONEER FROM THOMAS WYLDE'S STORAGE
                                                                                                LOCATION, AND DOWNLOAD AND REVIEW DEPOSITION NOTICE.
                                                   NZ   P   $550.00 07/08/17 2.0    $1,100.00   PREPARE DRAFT AGREEMENT BETWEEN TRUSTEE AND THOMAS WYLDE.
                                                   NZ   P   $550.00 07/09/17 1.4    $770.00     REVIEW AND REVISE AGREEMENT FOR SETTLEMENT AND SALE OF ESTATE PROPERTY AND
                                                                                                CIRCULATE BY E-MAIL TO TRUSTEE AND COUNSEL FOR THOMAS WYLDE FOR REVIEW, COMMENT,
                                                                                                REVISION.
Main Document




                                                   NZ   P   $550.00 07/09/17 4.0    $2,200.00   DRAFT MOTION FOR APPROVAL OF SETTLEMENT AND SALE.
                                                   NZ   P   $550.00 07/09/17   .1   $ 55.00     E-MAIL TO DEBTOR'S COUNSEL REGARDING DEBTOR'S INSURANCE POLICIES.
                                                   NZ   P   $550.00 07/10/17   .2   $110.00     DOWNLOAD, REVIEW, AND ANALYZE JOINDER TO TRUSTEE'S REPLY FILED BY CREDITOR THOMAS
                                                                                                WYLDE.
                                                   NZ   P   $550.00 07/10/17   .2   $110.00     E-MAILS FROM AND TO DEBTOR'S COUNSEL AND TRUSTEE REGARDING INQUIRY ABOUT DEBTOR'S
                                                                                                INSURANCE POLICIES.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 07/12/17   .2   $110.00     REVIEW COURT'S CALENDAR FOR TENTATIVE RULING ON EMPLOYMENT APPLICATION FOR
                                                                                                AUCTIONEER AND MOTION TO SELL PERSONAL PROPERTY, AND E-MAILS TO AND FROM TRUSTEE
                                                                                                REGARDING SAME.
                                                   NZ   P   $550.00 07/13/17   .2   $110.00     PREPARE REQUEST FOR TRANSCRIPT OF HEARING ON AUCTIONEER'S EMPLOYMENT APPLICATION
                                                                                                AND MOTION TO SELL PERSONAL PROPERTY.
                                                   NZ   P   $550.00 07/13/17   .4   $220.00     E-MAILS TO AND FROM AND TELECONFERENCE WITH TRUSTEE REGARDING COURT'S RULING ON
                                                                                                EMPLOYMENT APPLICATION AND MOTION TO SELL PERSONAL PROPERTY.
                                                                                                              29
Desc




                                                   NZ   P   $550.00 07/13/17   .2   $110.00   REVIEW COURT'S WEBSITE FOR POSSIBLE HEARING DATES FOR MOTION TO SELL INTANGIBLES
                                                                                              AND E-MAILS TO AND FROM TRUSTEE REGARDING HEARING DATES AND OTHER HEARINGS ON
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                              CALENDAR IN CASE.
                                                   NZ   P   $550.00 07/14/17   .1   $ 55.00   REVIEW COURT DOCKET ENTRIES REGARDING COURT'S RULING ON SALE MOTION AND ERROR
                                                                                              REGARDING NOTICE OF HEARING ON MOTION TO DISMISS.
                                                   NZ   P   $550.00 07/14/17   .5   $275.00   E-MAILS FROM AND TO TRUSTEE REGARDING COURT'S NOTIFICATION TO THOMAS' COUNSEL
                                                                                              REGARDING ERROR IN HEARING TIME FOR MOTION TO DISMISS, SELECTION OF HEARING DATE
                                                                                              FOR MOTION TO SELL INTANGIBLES, PROCESS FOR SEPARATING ARCHIVES FROM BALANCE OF
                                                                                              PERSONAL PROPERTY INVENTORY PRIOR TO AUCTION, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 07/14/17   .9   $495.00
                Page 139 of 216




                                                                                              E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE AND TRUSTEE AND TELECONFERENCE
                                                                                              WITH COUNSEL FOR THOMAS WYLDE REGARDING THOMAS' MOTION TO DISMISS, OUTCOME OF
                                                                                              HEARING ON TRUSTEE'S SALE MOTION, NEXT STEPS TO SELL PERSONAL PROPERTY, MOTION TO
                                                                                              SELL INTANGIBLES, PROCESS RELATED TO DISPUTE OVER ARCHIVES, AND RELATED LEGAL
                                                                                              ISSUES.
                                                   NZ   P   $550.00 07/14/17   .2   $110.00   E-MAILS FROM AND TO AND TELECONFERENCE WITH TRANSCRIPTION SERVICE REGARDING
                                                                                              ORDER FOR TRANSCRIPT OF HEARING ON JULY 13, 2017.
                                                   NZ   P   $550.00 07/14/17   .4   $220.00   E-MAILS TO AND FROM TRUSTEE AND AUCTIONEER CONFIRMING ADDRESS, DATE AND HOURS FOR
                                                                                              APPOINTMENT AND PERSONS TO BE PRESENT RELATED TO PROCESS TO DIVIDE ARCHIVES FROM
                                                                                              PERSONAL PROPERTY INVENTORY.
Main Document




                                                   NZ   P   $550.00 07/14/17   .4   $220.00   E-MAILS TO AND FROM TRUSTEE RELATED TO MOTION TO SELL INTANGIBLES, OPPOSITION TO
                                                                                              MOTION TO DISMISS, AND POTENTIAL ADVERSARY PROCEEDING AGAINST THOMAS RELATED TO
                                                                                              OFFICER LOAN, DISPUTE OVER ARCHIVES, RELATED LEGAL ISSUES AND WHETHER COURT RULED
                                                                                              ON EVIDENTIARY OBJECTIONS.
                                                   NZ   P   $550.00 07/15/17   .3   $165.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE RELATED TO DISPUTE OVER OWNERSHIP
                                                                                              OF ARCHIVES, PROCESS TO BE FOLLOWED PER COURT'S DIRECTION, AND RELATED LEGAL ISSUES.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 07/15/17   .2   $110.00   REVIEW E-MAILS BETWEEN TRUSTEE AND THOMAS' COUNSEL REGARDING APPOINTMENT AT
                                                                                              AUCTIONEER'S WAREHOUSE TO SEGREGATE ARCHIVES FROM OTHER PERSONAL PROPERTY
                                                                                              INVENTORY.
                                                   NZ   P   $550.00 07/15/17   .4   $220.00   E-MAILS TO AND FROM TRUSTEE REGARDING PROCESS TO SEGREGATE ARCHIVES, PROVISIONS
                                                                                              TO BE INCLUDED IN PROPOSED ORDER APPROVING EMPLOYMENT OF AUCTIONEER AND SALE OF
                                                                                              PERSONAL PROPERTY, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 07/16/17   .2   $110.00   REVIEW E-MAILS BETWEEN TRUSTEE AND THOMAS' COUNSEL REGARDING APPOINTMENT AT
                                                                                              AUCTIONEER'S WAREHOUSE TO SEGREGATE ARCHIVES FROM OTHER PERSONAL PROPERTY
                                                                                              INVENTORY AND RELATED ISSUES.
                                                                                                            30
Desc




                                                   NZ   P   $550.00 07/16/17   .2   $110.00     E-MAILS TO AND FROM TRUSTEE REGARDING PROCESS TO SEGREGATE ARCHIVES, PROVISIONS
                                                                                                TO BE INCLUDED IN PROPOSED ORDER APPROVING EMPLOYMENT OF AUCTIONEER AND SALE OF
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                                PERSONAL PROPERTY, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 07/17/17   .3   $165.00     TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE REGARDING AGREEMENT TO SELL
                                                                                                INTANGIBLES, SCHEDULE TO FILE MOTION TO SELL INTANGIBLES, PROCESS REGARDING
                                                                                                SEGREGATION OF ARCHIVES FROM OTHER PERSONAL PROPERTY INVENTORY, AND RELATED
                                                                                                LEGAL ISSUES.
                                                   NZ   P   $550.00 07/17/17   .2   $110.00     E-MAILS TO AND FROM TRUSTEE REGARDING TELECONFERENCE WITH COUNSEL FOR THOMAS
                                                                                                WYLDE AND PROPOSED ORDER APPROVING EMPLOYMENT OF AUCTIONEER AND SALE OF
                                                                                                PERSONAL PROPERTY.
                Page 140 of 216




                                                   NZ   P   $550.00 07/18/17   .2   $110.00     E-MAILS TO AND FROM TRUSTEE REGARDING PROPOSED ORDER, OPPOSITION TO MOTION TO
                                                                                                DISMISS, AND LACK OF CONFIRMATION FROM THOMAS' COUNSEL FOR APPOINTMENT AT
                                                                                                AUCTIONEER'S WAREHOUSE.
                                                   NZ   P   $550.00 07/18/17   .1   $ 55.00     REVIEW E-MAIL FROM BILLER, THOMAS' COUNSEL, TO TRUSTEE REGARDING DATES FOR
                                                                                                APPOINTMENT TO SEGREGATE ARCHIVES.
                                                   NZ   P   $550.00 07/19/17   .1   $ 55.00     PREPARE E-MAIL TO TRUSTEE REGARDING APPOINTMENT TO SEGREGATE ARCHIVES.
                                                   NZ   P   $550.00 07/19/17   .5   $275.00     REVIEW E-MAIL FROM TRUSTEE REGARDING PROPOSED ORDER APPROVING EMPLOYMENT OF
Main Document




                                                                                                AUCTIONEER AND MOTION TO SELL PERSONAL PROPERTY AND REVIEW AND REVISE ATTACHED
                                                                                                DRAFT ORDER.
                                                   NZ   P   $550.00 07/19/17   .2   $110.00     E-MAILS FROM AND TRUSTEE REGARDING REVISIONS TO PROPOSED ORDER AND LODGING OF
                                                                                                SAME.
                                                   NZ   P   $550.00 07/19/17 4.0    $2,200.00   DRAFT OPPOSITION TO MOTION TO DISMISS AND EVIDENTIARY OBJECTIONS TO DECLARATIONS OF
                                                                                                THOMAS, BILLER AND DALEY AND CIRCULATE TO TRUSTEE FOR REVIEW AND APPROVAL.F
                                                   NZ   P   $550.00 07/20/17 1.0    $550.00     REVIEW, REVISE AND FINALIZE OPPOSITION TO MOTION TO DISMISS AND E-MAIL TO TRUSTEE FOR
Case 6:16-bk-15889-SY




                                                                                                EXECUTION OF DECLARATION.
                                                   NZ   P   $550.00 07/20/17   .6   $330.00     REVIEW, REVISE AND FINALIZE EVIDENTIARY OBJECTIONS TO DECLARATIONS OF THOMAS, BILLER
                                                                                                AND DALY.
                                                   NZ   P   $550.00 07/21/17   .8   $440.00     TELECONFERENCE WITH AUCTIONEER AND E-MAILS TO AND FROM AUCTIONEER AND TRUSTEE
                                                                                                REGARDING APPOINTMENT TO SEGREGATE ARCHIVES, SUBPOENA AND NOTICE OF INSPECTION
                                                                                                AND REVIEW SUBPOENA AND NOTICE OF INSPECTION ATTACHED TO E-MAIL.
                                                                                                              31
Desc




                                                   NZ   P   $550.00 07/28/17   .2   $110.00     DOWNLOAD AND REVIEW ENTERED ORDER APPROVING EMPLOYMENT OF AUCTIONEER AND
                                                                                                MOTION TO SELL PERSONAL PROPERTY.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 07/28/17   .2   $110.00     E-MAILS TO AND FROM TRUSTEE REGARDING REVISIONS IN ENTERED ORDER.
                                                   NZ   P   $550.00 07/28/17   .5   $275.00     E-MAILS TO AND FROM THOMAS' COUNSEL, TRUSTEE, AND AUCTIONEER REGARDING SCHEDULING
                                                                                                OF APPOINTMENT TO SEGREGATE ARCHIVAL PIECES FROM PERSONAL PROPERTY INVENTORY
                                                                                                AND RELATED ISSUES AND REQUEST FOR WITHDRAWAL OF SUBPOENA AND NOTICE OF
                                                                                                INSPECTION DIRECTED AT AUCTIONEER AND COUNSEL'S REFUSAL.
                                                   NZ   P   $550.00 07/28/17   .6   $330.00     REVIEW AND REVISE AGREEMENT RELATED TO SALE OF INTANGIBLES AND CIRCULATE TO
                                                                                                TRUSTEE AND COUNSEL FOR THOMAS WYLDE.
                Page 141 of 216




                                                   NZ   P   $550.00 07/29/17 4.0    $2,200.00   PREPARE SALE MOTION WITH SUPPORTING DOCUMENTS AND CIRCULATE TO TRUSTEE AND
                                                                                                THOMAS WYLDE FOR REVIEW AND COMMENT IN PREPARATION FOR FILING WITH COURT.
                                                   NZ   P   $550.00 07/30/17   .4   $220.00     E-MAILS FROM AND TO THOMAS' COUNSEL, TRUSTEE, AND AUCTIONEER REGARDING SCHEDULING
                                                                                                OF APPOINTMENT FOR AUGUST 15, 2017 TO SEGREGATE ARCHIVAL PIECES FROM PERSONAL
                                                                                                PROPERTY INVENTORY AND RELATED ISSUES AND PENDING SUBPOENA AND NOTICE OF
                                                                                                INSPECTION DIRECTED AT AUCTIONEER.
                                                   NZ   P   $550.00 07/30/17 2.1    $1,155.00   REVIEW AND REVISE SALE MOTION AND DRAFT NOTICE OF MOTION AND NOTICE OF SALE OF
                                                                                                ESTATE PROPERTY.
Main Document




                                                   NZ   P   $550.00 07/31/17 1.2    $660.00     FINALIZE SALE MOTION WITH EXHIBITS AND CIRCULATE TO TRUSTEE AND COUNSEL FOR THOMAS
                                                                                                WYLDE FOR APPROVAL AND TRUSTEE'S EXECUTION OF DECLARATION BEFORE FILING.
                                                   NZ   P   $550.00 07/31/17 1.2    $605.00     FINALIZE NOTICE OF MOTION AND NOTICE OF SALE OF ESTATE PROPERTY BEFORE FILING.
                                                   NZ   P   $550.00 07/31/17   .1   $ 55.00     E-MAIL FROM THOMAS' COUNSEL CONFIRMING APPOINTMENT AT AUCTIONEER'S WAREHOUSE TO
                                                                                                SEGREGATE ARCHIVAL PIECES FROM PERSONAL PROPERTY INVENTORY.
                                                   NZ   P   $550.00 08/01/17   .2   $110.00     E-MAILS TO AND FROM THOMAS' COUNSEL, TRUSTEE, AND AUCTIONEER REGARDING
Case 6:16-bk-15889-SY




                                                                                                CONFIRMATION OF APPOINTMENT FOR AUGUST 15, 2017 TO SEGREGATE ARCHIVAL PIECES FROM
                                                                                                PERSONAL PROPERTY INVENTORY.
                                                   NZ   P   $550.00 08/01/17   .3   $165.00     REVIEW THREATENING E-MAIL FROM THOMAS' COUNSEL REGARDING FILED SALE MOTION,
                                                                                                TRUSTEE'S LIQUIDATION OF ESTATE ASSETS, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 08/01/17 1.2    $660.00     PREPARE MEET AND CONFER COMMUNICATION TO THOMAS' COUNSEL REGARDING SUBPOENA
                                                                                                AND NOTICE OF INSPECTION SERVED ON TRUSTEE'S AUCTIONEER AND E-MAIL TO TRUSTEE FOR
                                                                                                APPROVAL AND THEN E-MAIL TO THOMAS' COUNSEL.
                                                                                                              32
Desc




                                                   NZ   P   $550.00 08/01/17   .1   $ 55.00     REVIEW THREATENING E-MAIL FROM THOMAS' COUNSEL, BILLER, RESPONDING TO TRUSTEE'S
                                                                                                MEET AND CONFER COMMUNICATION.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 08/01/17   .3   $165.00     E-MAILS TO AND FROM TRUSTEE, AUCTIONEER, AND COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                                MEET AND CONFER BETWEEN TRUSTEE AND THOMAS AND RELATED EMERGENCY MOTION.
                                                   NZ   P   $550.00 08/01/17 2.5    $1,375.00   PREPARE EMERGENCY MOTION TO PREVENT THOMAS' VIOLATION OF STAY, QUASH SUBPOENA OF
                                                                                                AUCTIONEER, AND ENFORCE SALE ORDER WITH EXHBITS.
                                                   NZ   P   $550.00 08/01/17   .2   $110.00     TELECONFERENCE WITH JUDGE YUN'S CLERK REGARDING HEARING.
                                                   NZ   P   $550.00 08/01/17 1.0    $550.00     DOWNLOAD, REVIEW AND ANALYZE THOMAS' EX PARTE APPLICATION RELATED TO TAX RETURNS,
                Page 142 of 216




                                                                                                SALE OF PERSONAL PROPERTY, AND RELATED LEGAL ISSUES AND SUPPORTING DECLARATION
                                                                                                AND FORWARD TO TRUSTEE.
                                                   NZ   P   $550.00 08/01/17   .5   $275.00     DOWNLOAD, REVIEW AND ANALYZE THOMAS' WITHDRAWAL OF MOTION TO DISMISS (229 PAGES)
                                                                                                AND FORWARD TO TRUSTEE.
                                                   NZ   P   $550.00 08/02/17   .2   $110.00     REVIEW DOCKET ENTRY REGARDING ERROR IN THOMAS' FILING OF VOLUNTARY DISMISSAL OF
                                                                                                MOTION TO DISMISS AND TELECONFERENCE WITH JUDGE YUN'S CLERK REGARDING STATUS OF
                                                                                                HEARING ON MOTION TO DISMISS AND COURT'S SETTING OF HEARING ON TRUSTEE'S EMERGENCY
                                                                                                MOTION.
Main Document




                                                   NZ   P   $550.00 08/02/17   .2   $110.00     E-MAILS TO AND FROM TRUSTEE REGARDING TELECONFERENCE WITH JUDGE YUN'S CLERK AND
                                                                                                STATUS OF HEARINGS.
                                                   NZ   P   $550.00 08/02/17   .6   $330.00     E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING PROCEEDINGS IN STATE
                                                                                                COURT ACTION RELATED TO BANKRUPTCY CASE AND REVIEW AND ANALYZE ATTACHED
                                                                                                PLEADINGS.
                                                   NZ   P   $550.00 08/02/17 1.2    $660.00     PREPARE NOTICE OF HEARING ON EMERGENCY MOTION, PROVIDE TELEPHONIC NOTICE
                                                                                                REGARDING HEARING ON EMERGENCY MOTION, E-MAIL NOTICE TO DALY, AND PREPARE AND FILE
                                                                                                DECLARATION REGARDING SERVICE OF NOTICE.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 08/02/17   .2   $110.00     E-MAILS TO AND FROM TRUSTEE REGARDING HEARING ON EMERGENCY MOTION TO BE HEARD AT
                                                                                                SAME TIME AS MOTION TO DISMISS.
                                                   NZ   P   $550.00 08/02/17 1.5    $825.00     REVIEW AND ANALYZE THOMAS' OPPOSITION TO TRUSTEE'S EMERGENCY MOTION AND FORWARD
                                                                                                TO TRUSTEE.
                                                   NZ   P   $550.00 08/03/17 4.8    $2,640.00   PREPARE FOR, TRAVEL TO AND FROM, AND ATTEND HEARING ON THOMAS' MOTION TO DISMISS
                                                                                                AND TRUSTEE'S EMERGENCY MOTION TO PREVENT THOMAS' VIOLATION OF STAY, QUASH
                                                                                                SUBPOENA OF AUCTIONEER, AND ENFORCE SALE ORDER.
                                                                                                              33
Desc




                                                   NZ   P   $550.00 08/03/17   .1   $ 55.00     PREPARE REQUEST FOR TRANSCRIPT OF HEARING.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 08/04/17   .2   $110.00     REVIEW DOCKET ENTRIES AND COURT'S RULING ON MOTION TO DISMISS AS WITHDRAWN AND
                                                                                                CONTINUED HEARING ON EMERGENCY MOTION AND CALENDAR CONTINUED HEARING.
                                                   NZ   P   $550.00 08/04/17   .8   $440.00     E-MAILS TO AND FROM THOMAS' COUNSEL, AUCTIONEER, AND TRUSTEE REGARDING
                                                                                                RESCHEDULING DATE AND LOCATION OF AUCTIONEER'S DEPOSITION AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 08/04/17   .2   $110.00     E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING STATE COURT LITIGATION
                                                                                                RELATED TO BANKRUPTCY CASE AND OTHER LEGAL ISSUES.
                Page 143 of 216




                                                   NZ   P   $550.00 08/05/17   .2   $110.00     DOWNLOAD AND REVIEW ORDER DENYING THOMAS' EX PARTE MOTION.
                                                   NZ   P   $550.00 08/06/17   .4   $220.00     REVISE LETTER AGREEMENT AND E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS
                                                                                                WYLDE REGARDING REVISION.
                                                   NZ   P   $550.00 08/07/17   .2   $110.00     E-MAILS TO AND FROM THOMAS' COUNSEL TO CONFIRM DETAILS FOR AUCTIONEER SPEAR'S
                                                                                                DEPOSITION.
                                                   NZ   P   $550.00 08/10/17 1.0    $550.00     REVIEW AND ANALYZE THOMAS' OPPOSITION TO TRUSTEE'S SALE MOTION E-MAILED BY THOMAS'
                                                                                                COUNSEL.
Main Document




                                                   NZ   P   $550.00 08/11/17   .5   $275.00     E-MAILS TO AND FROM AND TELECONFERENCE WITH TRUSTEE REGARDING SALE OF ESTATE
                                                                                                ASSETS AND POTENTIAL ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 08/11/17   .4   $220.00     E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND THOMAS' COUNSEL REGARDING
                                                                                                DEPOSITION OF AUCTIONEER SPEAR, APPOINTMENT TO SEGREGATE ARCHIVES FROM PERSONAL
                                                                                                PROPERTY INVENTORY, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 08/12/17 2.0    $1,100.00   DOWNLOAD AND REVIEW TRANSCRIPT OF AUGUST 3, 2017 HEARING AND E-MAIL TO TRUSTEE AND
                                                                                                POSSIBLE SPECIAL LITIGATION COUNSEL.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 08/14/17 1.0    $550.00     DOWNLOAD AND REVIEW TRANSCRIPT OF JULY 13, 2017 HEARING AND E-MAIL TO TRUSTEE.
                                                   NZ   P   $550.00 08/14/17   .8   $440.00     E-MAILS FROM AND TO TRUSTEE AND REVIEW AND ANALYZE ATTACHMENTS REGARDING
                                                                                                INTELLECTUAL PROPERTY, TRADEMARKS, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 08/15/17 1.0    $550.00     DOWNLOAD AND REVIEW THOMAS' RESPONSE TO TRUSTEE'S SALE MOTION AS FILED WITH COURT.
                                                   NZ   P   $550.00 08/15/17   .2   $110.00     E-MAILS TO ESTATE ACCOUNTANT WITH ATTACHMENTS RELATED TO ADDITIONAL FUNDS
                                                                                                TRANSFERRED FROM DEBTOR TO THOMAS AND POTENTIAL PAYMENT OF LICENSE FEE AND
                                                                                                REQUEST ACCOUNTANT'S FURTHER REVIEW AND ANALYSIS.
                                                                                                              34
Desc




                                                   NZ   P    $550.00 08/15/17   .4   $220.00     E-MAILS TO AND FROM TRUSTEE AND REALTOR REGARDING EVALUATION OF THOMAS' REAL
                                                                                                 PROPERTY PURCHASED WITH FUNDS BORROWED FROM DEBTOR, REAL PROPERTY DOCUMENTS,
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                                 PRELIMINARY TITLE REPORT, AND RELATED LEGAL ISSUES.
                                                   NZ   P    $550.00 08/15/17   .8   $440.00     E-MAILS TO AND FROM TRUSTEE REGARDING INTANGIBLES, STATUS OF SALE MOTION, STATUS
                                                                                                 REPORT TO BE PREPARED FOR CONTINUED HEARING ON EMERGENCY MOTION, AND RELATED
                                                                                                 LEGAL ISSUES.
                                                   NZ   P    $550.00 08/15/17 9.0    $4,950.00   PREPARE FOR, TRAVEL TO AND FROM, AND PARTICIPATE IN SITE VISIT AND EVALUATION OF
                                                                                                 PERSONAL PROPERTY AT AUCTIONEER'S WAREHOUSE.
                                                   CC   LA   $150.00 08/15/17 9.0    $1,350.00   PREPARE FOR, TRAVEL TO AND FROM, AND PARTICIPATE IN SITE VISIT AND EVALUATION OF
                Page 144 of 216




                                                                                                 PERSONAL PROPERTY AT AUCTIONEER'S WAREHOUSE.
                                                   NZ   P    $550.00 08/16/17   .2   $110.00     E-MAILS TO AND FROM TRUSTEE AND REALTOR REGARDING EVALUATION OF THOMAS' REAL
                                                                                                 PROPERTY, MLS LISTING, PENDING CONTRACT AND RELATED ISSUES.
                                                   NZ   P    $550.00 08/16/17   .5   $275.00     TELECONFERENCES WITH AND E-MAILS TO AND FROM LEGAL ASSISTANT REGARDING PROGRESS
                                                                                                 RELATED TO SEGREGATION OF ARCHIVES FROM PERSONAL PROPERTY INVENTORY AND OTHER
                                                                                                 ISSUES RAISED BY THOMAS AND THOMAS' COUNSEL DURING ALL-DAY APPOINTMENT AT
                                                                                                 AUCTIONEER'S WAREHOUSE.
                                                   NZ   P    $550.00 08/16/17   .4   $220.00     E-MAILS TO AND FROM TRUSTEE REGARDING PROGRESS RELATED TO SEGREGATION OF
Main Document




                                                                                                 ARCHIVES FROM PERSONAL PROPERTY INVENTORY AT AUCTIONEER'S WAREHOUSE, LIQUIDATION
                                                                                                 OF PERSONAL PROPERTY, PREPARATION OF STATUS REPORT FOR CONTINUED HEARING, AND
                                                                                                 RELATED LEGAL ISSUES.
                                                   CC   LA   $150.00 08/16/17 9.0    $1,350.00   TRAVEL TO AND FROM AND ATTEND ALL-DAY APPOINTMENT AT AUCTIONEER'S WAREHOUSE TO
                                                                                                 PROVIDE TRUSTEE'S OVERSIGHT OF THOMAS' SEGREGATION OF ARCHIVES FROM PERSONAL
                                                                                                 PROPERTY INVENTORY.
                                                   CC   LA   $150.00 08/16/17   .5   $ 75.00     TELECONFERENCES WITH AND E-MAILS TO AND FROM COUNSEL REGARDING PROGRESS RELATED
                                                                                                 TO SEGREGATION OF ARCHIVES FROM PERSONAL PROPERTY INVENTORY AND OTHER ISSUES
Case 6:16-bk-15889-SY




                                                                                                 RAISED BY THOMAS AND THOMAS' COUNSEL DURING ALL-DAY APPOINTMENT AT AUCTIONEER'S
                                                                                                 WAREHOUSE.
                                                   NZ   P    $550.00 08/17/17 1.5    $825.00     E-MAILS TO AND FROM TRUSTEE REGARDING PROGRESS RELATED TO SEGREGATION OF
                                                                                                 E-MAILS TO AND FROM THOMAS' COUNSEL, TRUSTEE, AND LEGAL ASSISTANT REGARDING STATUS
                                                                                                 OF SEGREGATING ARCHIVES FROM PERSONAL PROPERTY INVENTORY, SEPARATION OF THOMAS'
                                                                                                 PERSONAL PROPERTY ITEMS FROM ESTATE PROPERTY, SCHEDULING ADDITIONAL APPOINTMENTS
                                                                                                 TO CONTINUE SEGREGATION PROCESS, AND RELATED ISSUES IN ADVANCE OF CONTINUED
                                                                                                 HEARING AND RELATED TO OWNERSHIP DISPUTE OVER ARCHIVES, AND CANCELLATION OF
                                                                                                 AUCTIONEER’S DEPOSITION.
                                                                                                               35
Desc




                                                   NZ   P    $550.00 08/18/17   .3   $165.00     E-MAILS TO AND FROM THOMAS' COUNSEL, TRUSTEE, AND LEGAL ASSISTANT REGARDING
                                                                                                 CONFIRMATION OF APPOINTMENTS AT AUCTIONEER'S WAREHOUSE TO SEGREGATE ARCHIVES
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                                 FROM PERSONAL PROPERTY INVENTORY.
                                                   NZ   P    $550.00 08/18/17   .3   $165.00     PREPARE VOLUNTARY DISMISSAL OF MOTION TO SELL INTANGIBLES.
                                                   NZ   P    $550.00 08/18/17 1.0    $550.00     E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND THOMAS' COUNSEL REGARDING
                                                                                                 DISPUTED ITEMS OF PERSONAL PROPERTY, RELATED DOCUMENTS, AND RELATED LEGAL ISSUES.
                                                   NZ   P    $550.00 08/18/17 1.0    $550.00     PREPARE STATUS REPORT FOR CONTINUED HEARING ON TRUSTEE'S EMERGENCY MOTION.
                                                   NZ   P    $550.00 08/18/17   .4   $220.00     TELECONFERENCES WITH COUNSEL FOR THOMAS WYLDE REGARDING DISPUTED PERSONAL
                Page 145 of 216




                                                                                                 PROPERTY AND RELATED LEGAL ISSUES.
                                                   NZ   P    $550.00 08/19/17   .2   $110.00     E-MAILS TO AND FROM TRUSTEE REGARDING FILED STATUS REPORT, CONTINUED HEARING ON
                                                                                                 EMERGENCY MOTION, COMMUNICATIONS WITH COUNSEL FOR THOMAS WYLDE AND THOMAS'
                                                                                                 COUNSEL REGARDING DISPUTED PERSONAL PROPERTY, AND RELATED LEGAL ISSUES.
                                                   CC   LA   $150.00 08/21/17 9.0    $1,350.00   TRAVEL TO AND FROM AND ATTEND ALL-DAY APPOINTMENT AT AUCTIONEER'S WAREHOUSE TO
                                                                                                 PROVIDE TRUSTEE'S OVERSIGHT OF THOMAS' SEGREGATION OF ARCHIVES FROM PERSONAL
                                                                                                 PROPERTY INVENTORY, PROVIDE UPDATES TO COUNSEL ON-SITE AND CONFERENCE WITH
                                                                                                 COUNSEL, THOMAS, THOMAS' COUNSEL, AND AUCTIONEER STAFF.
Main Document




                                                   NZ   P    $550.00 08/21/17 4.0    $2,200.00   TRAVEL TO AND FROM AND CONFERENCE WITH LEGAL ASSISTANT, THOMAS, THOMAS' COUNSEL,
                                                                                                 AND AUCTIONEER STAFF AT AUCTIONEER'S WAREHOUSE TO PROVIDE TRUSTEE'S OVERSIGHT OF
                                                                                                 THOMAS' SEGREGATION OF ARCHIVES FROM PERSONAL PROPERTY INVENTORY, OBTAIN UPDATES
                                                                                                 REGARDING PROCESS, AND DISCUSS RELATED LEGAL ISSUES WITH THOMAS' COUNSEL.
                                                   CC   LA   $150.00 08/22/17 9.0    $1,350.00   TRAVEL TO AND FROM AND ATTEND ALL-DAY APPOINTMENT AT AUCTIONEER'S WAREHOUSE TO
                                                                                                 PROVIDE TRUSTEE'S OVERSIGHT OF THOMAS' SEGREGATION OF ARCHIVES FROM PERSONAL
                                                                                                 PROPERTY INVENTORY.
                                                   CC   LA   $150.00 08/22/17   .5   $ 75.00     TELECONFERENCS WITH COUNSEL REGARDING PROGRESS RELATED TO SEGREGATION OF
Case 6:16-bk-15889-SY




                                                                                                 ARCHIVES FROM PERSONAL PROPERTY INVENTORY AND OTHER ISSUES RAISED BY THOMAS AND
                                                                                                 THOMAS' COUNSEL DURING ALL-DAY APPOINTMENT AT AUCTIONEER'S WAREHOUSE.
                                                   NZ   P    $550.00 08/22/17   .2   $110.00     DOWNLOAD AND REVIEW MOTION TO QUASH SUBPOENA AND REQUEST FOR HEARING ON
                                                                                                 SHORTENED TIME.
                                                   NZ   P    $550.00 08/22/17   .4   $220.00     REVIEW COURT'S TENTATIVE RULING FOR HEARING ON TRUSTEE'S EMERGENCY MOTION AND
                                                                                                 TELECONFERENCE WITH JUDGE YUN'S CLERK TO CONFIRM RECEIPT OF STATUS REPORT IN
                                                                                                 ADVANCE OF HEARING.
                                                                                                               36
Desc




                                                   NZ   P   $550.00 08/22/17   .6   $330.00     E-MAILS TO AND FROM TRUSTEE REGARDING TENTATIVE RULING, DELIVERY OF STATUS REPORT,
                                                                                                STATUS OF PERSONAL PROPERTY AT AUCTIONEER'S WAREHOUSE, AND RELATED LEGAL ISSUES IN
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                                ADVANCE OF HEARING.
                                                   NZ   P   $550.00 08/22/17   .2   $110.00     TELECONFERENCE WITH TRUSTEE REGARDING STATUS OF PERSONAL PROPERTY, HEARING ON
                                                                                                EMERGENCY MOTION, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 08/22/17   .2   $110.00     REVIEW REVISED TENTATIVE RULING AND E-MAIL TO TRUSTEE.
                                                   NZ   P   $550.00 08/22/17   .5   $275.00     TELECONFERENCE WITH LEGAL ASSISTANT REGARDING PROGRESS RELATED TO SEGREGATION
                                                                                                OF ARCHIVES FROM PERSONAL PROPERTY INVENTORY AND OTHER ISSUES RAISED BY THOMAS
                                                                                                AND THOMAS' COUNSEL DURING ALL-DAY APPOINTMENT AT AUCTIONEER'S WAREHOUSE.
                Page 146 of 216




                                                   NZ   P   $550.00 08/23/17   .2   $110.00     DOWNLOAD AND REVIEW ORDER SETTING HEARING ON SHORTENED TIME.
                                                   NZ   P   $550.00 08/24/17   .5   $275.00     DOWNLOAD AND REVIEW PLEADINGS FILED FOR HEARING ON MOTION TO QUASH SUBPOENA SET
                                                                                                ON SHORTENED TIME.
                                                   NZ   P   $550.00 08/24/17 5.0    $2,750.00   PREPARE FOR, TRAVEL TO AND FROM AND ATTEND HEARING ON TRUSTEE'S EMERGENCY MOTION
                                                                                                AND RELATED MATTERS ON CALENDAR AND CONFERENCE WITH TRUSTEE AND OTHER COUNSEL
                                                                                                AFTER HEARING.
                                                   NZ   P   $550.00 08/25/17   .2   $110.00     REVIEW DOCKET ENTRIES REGARDING CONTINUED HEARING DATE AND CALENDAR SAME FOR
Main Document




                                                                                                TRUSTEE'S EMERGENCY MOTION AND REVIEW ENTERED ORDER GRANTING MOTION TO QUASH
                                                                                                SUBPOENA.
                                                   NZ   P   $550.00 08/27/17   .4   $220.00     TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE REGARDING TRUSTEE'S REFUND OF
                                                                                                EARNEST MONEY DEPOSIT FOR WITHDRAWN SALE MOTION AND RELATED LEGAL ISSUES IN CASE.
                                                   NZ   P   $550.00 08/27/17   .2   $110.00     E-MAIL TO TRUSTEE REGARDING COMMUNICATION WITH COUNSEL FOR THOMAS WYLDE AND
                                                                                                RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 08/27/17   .3   $165.00     PREPARE E-MAIL TO TRUSTEE AND AUCTIONEER SPEAR REGARDING SCHEDULE AND STAFFING
Case 6:16-bk-15889-SY




                                                                                                FOR REMAINING APPOINTMENTS TO COMPLETE PROJECT TO SEGREGATE ARCHIVES, STATUS OF
                                                                                                ON-LINE AUCTION, AND RELATED ISSUES REGARDING LIQUIDATION OF PERSONAL PROPERTY.
                                                   NZ   P   $550.00 08/28/17   .2   $110.00     E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING REFUND OF EARNEST MONEY
                                                                                                DEPOSIT FOR WITHDRAWN SALE MOTION AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 08/28/17   .2   $110.00     E-MAILS TO AND FROM TRUSTEE REGARDING REFUND OF EARNEST MONEY DEPOSIT AND
                                                                                                RELATED LEGAL ISSUES.
                                                                                                              37
Desc




                                                   NZ   P    $550.00 08/29/17   .3   $165.00     E-MAILS TO AND FROM TRUSTEE AND AUCTIONEER SPEAR REGARDING SCHEDULE AND STAFFING
                                                                                                 FOR REMAINING APPOINTMENTS TO COMPLETE PROJECT TO SEGREGATE ARCHIVES, STATUS OF
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                                 ON-LINE AUCTION, AND RELATED ISSUES REGARDING LIQUIDATION OF PERSONAL PROPERTY.
                                                   NZ   P    $550.00 08/29/17   .5   $275.00     TELECONFERENCE WITH TRUSTEE REGARDING LIQUIDATION OF PERSONAL PROPERTY,
                                                                                                 POTENTIAL ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES.
                                                   NZ   P    $550.00 08/29/17   .4   $220.00     E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND THOMAS' COUNSEL REGARDING
                                                                                                 THOMAS' TURNOVER OF ADDITIONAL PERSONAL PROPERTY OF ESTATE.
                                                   NZ   P    $550.00 09/05/17   .5   $275.00     E-MAILS TO AND FROM POTENTIAL SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING
                                                                                                 REVIEW AND ANALYSIS OF FINANCIAL AND LEGAL DOCUMENTS AND RELATED LEGAL ISSUES
                Page 147 of 216




                                                                                                 REGARDING POTENTIAL ADVERSARY PROCEEDING.
                                                   NZ   P    $550.00 09/05/17   .6   $330.00     E-MAILS TO AND FROM AUCTIONEER, TRUSTEE, AND LEGAL ASSISTANT REGARDING CONFIRMED
                                                                                                 APPOINTMENTS AT WAREHOUSE, STATUS OF PREPARING PERSONAL PROPERTY FOR AUCTION,
                                                                                                 THOMAS' DELIVERY OF CERTAIN PERSONAL PROPERTY, AND RELATED ISSUES.
                                                   NZ   P    $550.00 09/05/17   .4   $220.00     E-MAILS TO AND FROM THOMAS' COUNSEL REGARDING CONFIRMED APPOINTMENTS AT
                                                                                                 WAREHOUSE, THOMAS' DELIVERY OF CERTAIN PERSONAL PROPERTY, AND RELATED ISSUES.
                                                   CC   LA   $150.00 09/06/17 9.0    $1,350.00   TRAVEL TO AND FROM AND ATTEND ALL-DAY APPOINTMENT AT AUCTIONEER'S WAREHOUSE TO
                                                                                                 PROVIDE TRUSTEE'S OVERSIGHT OF THOMAS' SEGREGATION OF ARCHIVES FROM PERSONAL
Main Document




                                                                                                 PROPERTY INVENTORY.
                                                   CC   LA   $150.00 09/06/17   .5   $ 75.00     TELECONFERENCE WITH COUNSEL REGARDING PROGRESS RELATED TO SEGREGATION OF
                                                                                                 ARCHIVES FROM PERSONAL PROPERTY INVENTORY AND OTHER ISSUES RAISED BY THOMAS AND
                                                                                                 THOMAS' COUNSEL DURING ALL-DAY APPOINTMENT AT AUCTIONEER'S WAREHOUSE.
                                                   NZ   P    $550.00 09/06/17   .5   $275.00     TELECONFERENCE WITH LEGAL ASSISTANT REGARDING PROGRESS RELATED TO SEGREGATION
                                                                                                 OF ARCHIVES FROM PERSONAL PROPERTY INVENTORY AND OTHER ISSUES RAISED BY THOMAS
                                                                                                 AND THOMAS' COUNSEL DURING ALL-DAY APPOINTMENT AT AUCTIONEER'S WAREHOUSE.
Case 6:16-bk-15889-SY




                                                   CC   LA   $150.00 09/07/17 9.0    $1,350.00   TRAVEL TO AND FROM AND ATTEND ALL-DAY APPOINTMENT AT AUCTIONEER'S WAREHOUSE TO
                                                                                                 PROVIDE TRUSTEE'S OVERSIGHT OF THOMAS' SEGREGATION OF ARCHIVES FROM PERSONAL
                                                                                                 PROPERTY INVENTORY.
                                                   CC   LA   $150.00 09/07/17 1.0    $550.00     TELECONFERENCE WITH COUNSEL REGARDING PROGRESS RELATED TO SEGREGATION OF
                                                                                                 ARCHIVES FROM PERSONAL PROPERTY INVENTORY AND OTHER ISSUES RAISED BY THOMAS AND
                                                                                                 THOMAS' COUNSEL DURING ALL-DAY APPOINTMENT AT AUCTIONEER'S WAREHOUSE.
                                                                                                               38
Desc




                                                   NZ   P    $550.00 09/07/17 1.0    $550.00     TELECONFERENCE WITH LEGAL ASSISTANT REGARDING PROGRESS RELATED TO SEGREGATION
                                                                                                 OF ARCHIVES FROM PERSONAL PROPERTY INVENTORY AND OTHER ISSUES RAISED BY THOMAS
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                                 AND THOMAS' COUNSEL DURING ALL-DAY APPOINTMENT AT AUCTIONEER'S WAREHOUSE.
                                                   CC   LA   $150.00 09/08/17 9.0    $1,350.00   TRAVEL TO AND FROM AND ATTEND ALL-DAY APPOINTMENT AT AUCTIONEER'S WAREHOUSE TO
                                                                                                 PROVIDE TRUSTEE'S OVERSIGHT OF THOMAS' SEGREGATION OF ARCHIVES FROM PERSONAL
                                                                                                 PROPERTY INVENTORY, PROVIDE UPDATES TO COUNSEL ON-SITE AND CONFERENCE WITH
                                                                                                 COUNSEL, THOMAS, THOMAS' COUNSEL, AND AUCTIONEER STAFF.
                                                   NZ   P    $550.00 09/08/17 1.0    $550.00     TRAVEL TO AND FROM AND DELIVER BOXES OF ESTATE RECORDS TO SPECIAL LITIGATION
                                                                                                 COUNSEL.
                                                   NZ   P    $550.00 09/08/17 5.0    $2,750.00
                Page 148 of 216




                                                                                                 TRAVEL TO AND FROM AND CONFERENCE WITH LEGAL ASSISTANT, THOMAS, THOMAS' COUNSEL,
                                                                                                 AND AUCTIONEER STAFF AT AUCTIONEER'S WAREHOUSE TO PROVIDE TRUSTEE'S OVERSIGHT OF
                                                                                                 THOMAS' SEGREGATION OF ARCHIVES FROM PERSONAL PROPERTY INVENTORY, OBTAIN UPDATES
                                                                                                 REGARDING ESTIMATED COMPLETION OF PROCESS, AND DISCUSS RELATED LEGAL ISSUES WITH
                                                                                                 THOMAS' COUNSEL.
                                                   NZ   P    $550.00 09/08/17   .4   $220.00     TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL REGARDING LITIGATION ISSUES, STATUS
                                                                                                 OF INVENTORY EFFORTS BY THOMAS.
                                                   NZ   P    $550.00 09/08/17 2.0    $1,100.00   E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING REVISED DRAFT
                                                                                                 COMPLAINT AND RELATED LEGAL ISSUES AND REVIEW AND REVISE REVISED DRAFT COMPLAINT.
Main Document




                                                   CC   LA   $150.00 09/11/17 6.0    $900.00     TRAVEL TO AND FROM AND ATTEND APPOINTMENT AT AUCTIONEER'S WAREHOUSE TO PROVIDE
                                                                                                 TRUSTEE'S OVERSIGHT OF THOMAS' SEGREGATION OF ARCHIVES FROM PERSONAL PROPERTY
                                                                                                 INVENTORY, PROVIDE UPDATES TO COUNSEL ON-SITE AND CONFERENCE WITH COUNSEL ,
                                                                                                 THOMAS, THOMAS' COUNSEL, AND AUCTIONEER STAFF TO COMPLETE PROJECT.
                                                   NZ   P    $550.00 09/18/17 6.0    $3,300.00   TRAVEL TO AND FROM AND ATTEND APPOINTMENT AT AUCTIONEER'S WAREHOUSE TO PROVIDE
                                                                                                 TRUSTEE'S OVERSIGHT OF THOMAS' SEGREGATION OF ARCHIVES FROM PERSONAL PROPERTY
                                                                                                 INVENTORY, CONFERENCE WITH LEGAL ASSISTANT, THOMAS, THOMAS' COUNSEL, AND
                                                                                                 AUCTIONEER STAFF TO COMPLETE PROJECT.
Case 6:16-bk-15889-SY




                                                   NZ   P    $550.00 09/20/17 1.0    $550.00     PREPARE AND CIRCULATE STATUS REPORT TO BE FILED IN ADVANCE OF CONTINUED HEARING ON
                                                                                                 TRUSTEE'S EMERGENCY MOTION.
                                                   NZ   P    $550.00 09/25/17   .3   $165.00     E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE, TRUSTEE, THOMAS' COUNSEL, AND
                                                                                                 SPECIAL LITIGATION COUNSEL REGARDING STATE COURT LITIGATION, THOMAS' COUNSEL'S
                                                                                                 VIOLATION OF CALIFORNIA RULE OF PROFESSIONAL CONDUCT 2-100, AND THOMAS' STATUS
                                                                                                 REPORT RELATED TO TRUSTEE'S EMERGENCY MOTION.
                                                   NZ   P    $550.00 09/28/17 5.0    $2,750.00   PREPARE FOR, TRAVEL TO AND FROM AND ATTEND CONTINUED HEARING ON TRUSTEE'S
                                                                                                 EMERGENCY MOTION.
                                                                                                               39
Desc




                                                   NZ   P   $550.00 09/29/17   .1   $ 55.00   REVIEW COURT'S DOCKET ENTRY REGARDING CONTINUED HEARING ON TRUSTEE'S EMERGENCY
                                                                                              MOTION.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 09/29/17   .3   $165.00   PREPARE VOLUNTARY DISMISSAL OF EMERGENCY MOTION AND CIRCULATE TO TRUSTEE FOR
                                                                                              APPROVAL BEFORE FILING.
                                                   NZ   P   $550.00 10/04/17   .1   $ 55.00   PREPARE TRANSCRIPT REQUEST FOR SEPTEMBER 28, 2017 HEARING.
                                                   NZ   P   $550.00 10/11/17   .9   $505.00   PREPARE STIPULATION FOR REFUND OF EARNEST MONEY DEPOSIT AND CIRCULATE FOR REVIEW,
                                                                                              APPROVAL AND EXECUTION AND PREPARE ORDER AND NOTICE OF LODGMENT OF ORDER.
                                                   NZ   P   $550.00 10/13/17   .2   $110.00   E-MAILS TO AND FROM TRANSCRIPTION SERVICE RELATED TO TRANSCRIPT REQUEST FOR
                Page 149 of 216




                                                                                              HEARING ON SEPTEMBER 28, 2017.
                                                   NZ   P   $550.00 10/23/17 1.0    $550.00   E-MAILS TO AND FROM TRANSCRIPTION SERVICE AND DOWNLOAD AND REVIEW TRANSCRIPT OF
                                                                                              SEPTEMBER 28, 2017 BANKRUPTCY COURT HEARING.
                                                   NZ   P   $550.00 10/25/17   .4   $220.00   DOWNLOAD AND REVIEW ENTERED ORDER APPROVING STIPULATION AUTHORIZING TRUSTEE TO
                                                                                              REFUND EARNEST MONEY DEPOSIT AND E-MAILS TO AND FROM TRUSTEE REGARDING REFUND
                                                                                              AND ENTERED ORDER.
                                                   NZ   P   $550.00 10/25/17   .3   $165.00   TELECONFERENCE WITH AND E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                              REFUND OF EARNEST MONEY DEPOSIT.
Main Document




                                                   NZ   P   $550.00 11/13/17   .1   $ 55.00   REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING DEBTOR'S COMPUTERS THAT ARE ESTATE
                                                                                              PROPERTY.
                                                   NZ   P   $550.00 11/14/17   .3   $165.00   E-MAILS TO AND FROM THOMAS' COUNSEL REGARDING DEBTOR'S COMPUTERS THAT ARE ESTATE
                                                                                              PROPERTY.
                                                   NZ   P   $550.00 11/14/17   .2   $110.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING RESPONSE TO
                                                                                              THOMAS' COUNSEL REGARDING COMPUTERS.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 11/14/17   .4   $220.00   E-MAILS TO AND FROM AUCTIONEER SPEAR REGARDING STATUS OF SALE OF PERSONAL
                                                                                              PROPERTY AND EXCLUSION OF COMPUTERS AND STORAGE BY TRUSTEE.
                                                   NZ   P   $550.00 11/15/17   .5   $275.00   E-MAILS TO AND FROM AUCTIONEER SPEAR AND TRUSTEE REGARDING REMAINING PERSONAL
                                                                                              PROPERTY, THOMAS' RETRIEVAL OF PERSONAL ITEMS, ARCHIVAL PIECES SUBJECT TO LITIGATION,
                                                                                              AND TRUSTEE TO TAKE POSSESSION OF COMPUTERS AND TABLETS.
                                                   NZ   P   $550.00 11/17/17   .4   $220.00   REVIEW AUCTIONEER'S ONLINE WEBSITE FOR SALE OF ESTATE'S PERSONAL PROPERTY AND
                                                                                              PREPARE E-MAIL TO TRUSTEE REGARDING TIMING OF AUCTION AND RELATED ISSUES REGARDING
                                                                                              SALE.
                                                                                                            40
Desc




                                                   NZ   P   $550.00 12/06/17   .2   $110.00   E-MAILS TO AND FROM AUCTIONEER SPEAR, SPECIAL LITIGATION COUNSEL, AND TRUSTEE
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                              REGARDING STATUS OF AUCTION OF PERSONAL PROPERTY, NOTICE TO BE SERVED FOR AUCTION
                                                                                              CLOSING DATE.
                                                   NZ   P   $550.00 12/18/17   .1   $ 55.00   E-MAIL TO TRUSTEE REGARDING ADDITIONAL NOTICE OF SALE TO BE FILED AND SERVED TO
                                                                                              ALLOW JANUARY CLOSING DATE FOR AUCTION OF PERSONAL PROPERTY.
                                                   NZ   P   $550.00 12/20/17   .1   $ 55.00   E-MAILS FROM AND TO TRUSTEE REGARDING ADDITIONAL NOTICE OF SALE TO PERMIT CLOSING
                                                                                              OF AUCTION IN JANUARY.
                                                   NZ   P   $550.00 12/29/17   .1   $ 55.00   REVIEW AUCTIONEER'S ON-LINE NOTICE OF CLOSING DATE FOR AUCTION OF PERSONAL
                Page 150 of 216




                                                                                              PROPERTY AND FORWARD TO TRUSTEE.
                                                   NZ   P   $500.00 01/05/18   .3   $165.00   E-MAILS TO AND FROM AUCTIONEER SPEAR AND TRUSTEE REGARDING CLOSE OF AUCTION,
                                                                                              RESULTS, REMAINING ITEMS, AUCTIONEER'S REPORT AND RELATED ISSUES.
                                                   NZ   P   $550.00 01/08/18   .1   $ 55.00   E-MAILS FROM AND TO TRUSTEE REGARDING CLOSE OF AUCTION AND RESULTS.
                                                   NZ   P   $550.00 01/11/18   .1   $ 55.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING SEGREGATED
                                                                                              ARCHIVAL PIECES AND STORAGE LOCATION.
                                                   NZ   P   $550.00 01/11/18   .2   $110.00   PREPARE AND TRANSMIT CERTAIN ELECTRONIC RECORDS TO SPECIAL LITIGATION COUNSEL AND
Main Document




                                                                                              E-MAIL TO SPECIAL LITIGATION COUNSEL REGARDING SAME.
                                                   NZ   P   $550.00 01/11/18   .3   $165.00   TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL REGARDING VARIOUS LITIGATION
                                                                                              MATTERS, INCLUDING STATUS OF DISCOVERY AND DISPUTES IN BANKRUPTCY AND STATE COURT.
                                                   NZ   P   $550.00 01/15/18   .3   $165.00   E-MAILS FROM AND TO AUCTIONEER SPEAR, TRUSTEE, AND SPECIAL LITIGATION COUNSEL
                                                                                              REGARDING AUCTIONEER'S EXPENSE INVOICES, REMAINING PERSONAL PROPERTY, FUTURE ON-
                                                                                              LINE AUCTION AND PENDING DISPUTE OVER OWNERSHIP OF ARCHIVES, AUCTIONEER'S
                                                                                              STATEMENT AND REVIEW ATTACHED STATEMENT.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 02/09/18   .3   $165.00   E-MAILS FROM AND TO AUCTIONEER SPEAR REGARDING AUCTIONEER'S REPORT AND RELATED
                                                                                              ISSUES REGARDING REMAINING PERSONAL PROPERTY AND REVIEW ATTACHED DETAILED
                                                                                              REPORT.
                                                   NZ   P   $550.00 03/07/18   .1   $ 55.00   REVIEW E-MAIL FROM TRUSTEE TO AUCTIONEER SPEAR REGARDING AUCTION PROCEEDS,
                                                                                              EXPENSES AND RELATED ISSUES REGARDING AUCTION OF PERSONAL PROPERTY.
                                                   NZ   P   $550.00 03/21/18   .1   $ 55.00   E-MAILS TO AND FROM TRUSTEE REGARDING FINALIZING AUCTIONEER'S REPORT OF SALE TO FILE
                                                                                              WITH COURT.
                                                                                                            41
Desc




                                                   NZ     P       $550.00 03/30/18     .1    $ 55.00       REVIEW E-MAIL FROM TRUSTEE TO AUCTIONEER SPEAR REGARDING SALE PROCEEDS FROM
                                                                                                           AUCTION OF PERSONAL PROPERTY
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ     P       $550.00 04/21/18     .1    $ 55.00       DOWNLOAD AND REVIEW DECLARATION FILED BY TRUSTEE RELATED TO RESULTS OF FIRST
                                                                                                           AUCTION AND AUCTIONEER'S REPORT.
                                                   NZ     P       $550.00 05/29/19     .1    $ 55.00       REVIEW TRUSTEE E-MAILS REGARDING PERSONAL PROPERTY ISSUES.
                                                   NZ     P       $550.00 05/30/19     .2    $110.00       REVIEW TRUSTEE E-MAILS WITH SPECIAL LITIGATION COUNSEL AND REPRESENTATIVE OF THOMAS
                                                                                                           WYLDE REGARDING PERSONAL PROPERTY ISSUES.
                                                                  TOTALS:            296.1   $131,720.00
                                                   Landlord’s Relief from Stay and Lease Issues
                Page 151 of 216




                                                                   Hourly                   Total
                                                   Name   Type     Rate    Date    Hours Amount            Description
                                                   NZ     P       $500.00 07/28/16 1.0       $500.00       E-MAILS FROM AND TO LANDLORD'S COUNSEL REGARDING PROPOSED STIPULATION BETWEEN
                                                                                                           TRUSTEE AND LANDLORD, LEASE DOCUMENTS, BALANCE OWED, AND RELATED LEGAL ISSUES AND
                                                                                                           REVIEW AND ANALYZE LEASE DOCUMENTS PROVIDED WITH E-MAIL FROM LANDLORD'S COUNSEL.
                                                   NZ     P       $500.00 08/01/16 1.5       $750.00       PREPARE STIPULATION BY AND AMONG TRUSTEE, DEBTOR AND LANDLORD REGARDING RELIEF
                                                                                                           FROM STAY, TURNOVER OF PREMISES, SECURITY DEPOSIT, CLAIM FOR RENT, AND RELATED
                                                                                                           ISSUES.
Main Document




                                                   NZ     P       $500.00 08/01/16     .2    $100.00       E-MAILS FROM AND TO LANDLORD'S COUNSEL REGARDING STIPULATION BETWEEN TRUSTEE AND
                                                                                                           LANDLORD TO PROVIDE RELIEF FROM STAY AND RESOLVE OUTSTANDING ISSUES.
                                                   NZ     P       $500.00 08/02/16     .6    $300.00       E-MAILS TO AND FROM TRUSTEE, DEBTOR'S COUNSEL, AND LANDLORD'S COUNSEL REGARDING
                                                                                                           DRAFT STIPULATION, REVISIONS TO STIPULATION, LEASE DOCUMENTS, PERSONAL PROPERTY,
                                                                                                           AND RELATED LEGAL ISSUES.
                                                   NZ     P       $500.00 08/05/16 1.2       $600.00       REVIEW AND REVISE LANDLORD STIPULATION AND PREPARE REDLINE AND CIRCULATE BY E-MAIL
                                                                                                           TO TRUSTEE, LANDLORD'S COUNSEL, AND DEBTOR'S COUNSEL.
Case 6:16-bk-15889-SY




                                                   NZ     P       $500.00 08/05/16     .2    $100.00       REVIEW E-MAIL FROM DEBTOR'S COUNSEL REGARDING SUGGESTED REVISIONS TO STIPULATION
                                                                                                           AMONG TRUSTEE, LANDLORD, AND DEBTOR.
                                                   NZ     P       $500.00 08/06/16     .2    $100.00       E-MAILS TO AND FROM LANDLORD'S COUNSEL REGARDING REVISIONS TO STIPULATION
                                                                                                           REQUESTED BY DEBTOR'S COUNSEL.
                                                   NZ     P       $500.00 08/15/16     .1    $ 50.00       E-MAIL FROM LANDLORD'S COUNSEL REGARDING REVISIONS TO STIPULATION BY AND AMONG
                                                                                                           TRUSTEE, LANDLORD, AND DEBTOR.
                                                                                                                         42
Desc




                                                   NZ   P   $500.00 08/17/16   .1   $ 50.00   E-MAIL TO LANDLORD'S COUNSEL REGARDING FINAL REVISIONS TO STIPULATION BY AND AMONG
                                                                                              TRUSTEE, LANDLORD, AND DEBTOR.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $500.00 08/18/16   .8   $400.00   REVISE AND FINALIZE STIPULATION AND CIRCULATE REDLINE AND EXECUTION VERSIONS TO
                                                                                              TRUSTEE, LANDLORD'S COUNSEL, AND DEBTOR'S COUNSEL FOR APPROVAL AND EXECUTION.
                                                   NZ   P   $500.00 08/19/16   .2   $100.00   E-MAILS FROM AND TO DEBTOR'S COUNSEL WITH EXECUTED STIPULATION AND DOCUMENTS
                                                                                              RELATED TO ATTEMPT TO ASSIGN LEASE.
                                                   NZ   P   $500.00 08/19/16   .2   $100.00   E-MAILS FROM AND TO LANDLORD'S COUNSEL WITH EXECUTED STIPULATION.
                                                   NZ   P   $500.00 08/22/16   .1   $ 50.00   REVIEW E-MAIL FROM USBC REGARDING REJECTION OF STIPULATION, INCLUDING RELIEF FROM
                Page 152 of 216




                                                                                              STAY FOR LANDLORD, AND REQUIRING LANDLORD TO FILE MOTION FOR RELIEF FROM STAY.
                                                   NZ   P   $500.00 08/22/16   .1   $ 50.00   FORWARD USBC E-MAIL TO DEBTOR'S COUNSEL AND LANDLORD'S COUNSEL TO DISCUSS NEXT
                                                                                              STEPS FOR LANDLORD'S RELIEF FROM STAY AND STIPULATION.
                                                   NZ   P   $500.00 09/10/16   .2   $100.00   E-MAILS FROM AND TO LANDLORD'S COUNSEL REGARDING MOTION FOR RELIEF FROM STAY AND
                                                                                              REMOVAL OF PERSONAL PROPERTY FROM PREMISES.
                                                   NZ   P   $500.00 09/14/16   .6   $300.00   REVIEW LANDLORD'S MOTION FOR RELIEF FROM STAY AND APPLICATION FOR ORDER
                                                                                              SHORTENING TIME ON HEARING FOR MOTION.
Main Document




                                                   NZ   P   $500.00 09/14/16   .2   $100.00   E-MAILS FROM AND TO LANDLORD'S COUNSEL, TRUSTEE, AND DEBTOR'S COUNSEL
                                                                                              REGARDING HEARING ON SHORTENED TIME, NOTICE OF SAME, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 09/16/16   .2   $100.00   REVIEW REJECTED LOU ORDER REGARDING LANDLORD'S MOTION FOR RELIEF FROM STAY AND
                                                                                              RELATED STIPULATION AND E-MAIL TO LANDLORD'S COUNSEL REGARDING SAME.
                                                   NZ   P   $500.00 09/20/16   .4   $200.00   E-MAILS FROM AND TO LANDLORD'S COUNSEL REGARDING PROPOSED ORDER ON MOTION FOR
                                                                                              RELIEF FROM STAY AND REMOVAL OF ESTATE PROPERTY, CONFIRMED HEARING ON MOTION,
                                                                                              REVIEW PROPOSED ORDER APPROVING MOTION FOR RELIEF FROM STAY AND COMMUNICATE
Case 6:16-bk-15889-SY




                                                                                              REVISIONS.
                                                   NZ   P   $500.00 09/20/16   .2   $100.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND TRUSTEE REGARDING TERMS OF
                                                                                              PROPOSED ORDER ON MOTION FOR RELIEF FROM STAY, PERSONAL PROPERTY, POSSIBLE GLOBAL
                                                                                              SETTLEMENT, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $500.00 09/21/16   .3   $150.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH DEBTOR'S COUNSEL REGARDING PREMISES,
                                                                                              LANDLORD'S MOTION FOR RELIEF FROM STAY AND PROPOSED ORDER, AND ESTATE ASSETS.
                                                   NZ   P   $500.00 09/21/16   .2   $100.00   E-MAILS FROM AND TO LANDLORD'S COUNSEL REGARDING HEARING ON LANDLORD'S MOTION FOR
                                                                                                            43
Desc




                                                                                                      RELIEF FROM STAY, COURT'S GRANTING OF MOTION, LODGED ORDER, AND RELATED ISSUES.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ     P      $500.00 09/22/16   .2    $100.00     REVIEW ENTERED ORDER GRANTING LANDLORD'S MOTION FOR RELIEF FROM STAY.
                                                                 TOTALS:            9.0   $4,500.00
                                                   Adversary Proceeding/Litigation
                                                                  Hourly                 Total
                                                   Name   Type    Rate    Date     Hours Amount       Description
                                                   NZ     P      $550.00 08/08/17 1.2     $660.00     E-MAILS TO AND FROM TRUSTEE REGARDING ANALYSIS OF CERTAIN LITIGATION RIGHTS AND
                Page 153 of 216




                                                                                                      SCHEDULING MEETING WITH POTENTIAL SPECIAL LITIGATION COUNSEL AND E-MAILS TO
                                                                                                      POTENTIAL SPECIAL LITIGATION COUNSEL REGARDING DETAILS OF CASE AND RELATED LEGAL
                                                                                                      ISSUES.
                                                   NZ     P      $550.00 08/11/17   .6    $330.00     E-MAILS TO AND FROM POTENTIAL SPECIAL LITIGATION COUNSEL AND TRUSTEE WITH ATTACHED
                                                                                                      DOCUMENTS RELATED TO POSSIBLE CAUSES OF ACTION FOR ADVERSARY PROCEEDING.
                                                   NZ     P      $550.00 08/14/17 2.1     $1,155.00   CONFERENCE WITH TRUSTEE AND POTENTIAL SPECIAL LITIGATION COUNSEL REGARDING
                                                                                                      POSSIBLE ADVERSARY PROCEEDING AND RELATED LEGAL ISSUES.
                                                   NZ     P      $550.00 08/16/17 1.1     $605.00     E-MAILS TO AND FROM POTENTIAL SPECIAL LITIGATION COUNSEL AND TRUSTEE WITH ATTACHED
Main Document




                                                                                                      DOCUMENTS RELATED TO POSSIBLE CAUSES OF ACTION FOR ADVERSARY PROCEEDING AND
                                                                                                      CASE BACKGROUND.
                                                   NZ     P      $550.00 08/17/17   .3    $165.00     E-MAILS TO AND FROM TRUSTEE AND PROPOSED SPECIAL LITIGATION COUNSEL REGARDING
                                                                                                      REVIEW AND ANALYSIS OF LEGAL DOCUMENTS AND CASE BACKGROUND RELATED TO POTENTIAL
                                                                                                      ADVERSARY PROCEEDING.
                                                   NZ     P      $550.00 09/02/17   .3    $165.00     PREPARE E-MAILS TO PROPOSED SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING
                                                                                                      DEBTOR'S FINANCIAL AND LEGAL DOCUMENTS RELATED TO POTENTIAL ADVERSARY PROCEEDING
                                                                                                      WITH DROPBOX LINK.
Case 6:16-bk-15889-SY




                                                   NZ     P      $550.00 09/05/17   .5    $275.00     E-MAILS TO AND FROM POTENTIAL SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING
                                                                                                      REVIEW AND ANALYSIS OF FINANCIAL AND LEGAL DOCUMENTS AND RELATED LEGAL ISSUES
                                                                                                      REGARDING POTENTIAL ADVERSARY PROCEEDING.
                                                   NZ     P      $550.00 09/06/17   .8    $440.00     E-MAILS FROM AND TO AND TELECONFERENCE WITH PROPOSED SPECIAL LITIGATION COUNSEL
                                                                                                      REGARDING ESTATE'S CLAIMS AGAINST THOMAS RELATED TO LOAN ADVANCES, OWNERSHIP OF
                                                                                                      ARCHIVES, AND OTHER LEGAL ISSUES.
                                                                                                                    44
Desc




                                                   NZ   P   $550.00 09/07/17 1.0    $550.00     E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL, TRUSTEE, AND ESTATE ACCOUNTANT
                                                                                                REGARDING DEBTOR'S FINANCIAL RECORDS AND LEGAL DOCUMENTS RELATED TO ADVANCES AND
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                                LOANS TO THOMAS, FUNDS USED TO PURCHASE THOMAS' REAL PROPERTY, PAYROLL RECORDS
                                                                                                INCLUDING THOMAS, PERSONAL PROPERTY IN THOMAS' POSSESSION, INTELLECTUAL PROPERTY,
                                                                                                AND REVIEW AND ANALYZE RECORDS AND ATTACHMENTS, FORWARD DEBTOR'S TAX RETURNS
                                                                                                AND DROP BOX LINK FOR 341(A) MEETING RECORDINGS.
                                                   NZ   P   $550.00 09/07/17 1.9    $1,045.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL WITH ATTACHED DRAFT COMPLAINT FOR
                                                                                                ADVERSARY PROCEEDING, REVIEW AND COMMENT REGARDING ATTACHED DRAFT AND RETURN
                                                                                                SUGGESTED REVISIONS BY E-MAIL.
                                                   NZ   P   $550.00 09/09/17   .4   $220.00     E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL WITH PLEADINGS, TAX
                                                                                                RETURNS, AND OTHER DOCUMENTS TO PROVIDE ADDITIONAL DETAILS FOR COMPLAINT.
                Page 154 of 216




                                                   NZ   P   $550.00 09/10/17   .3   $165.00     E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL WITH TAX RETURNS, OTHER
                                                                                                DOCUMENTS, AND PHOTOGRAPHS TO PROVIDE ADDITIONAL DETAILS FOR COMPLAINT.
                                                   NZ   P   $550.00 09/11/17   .8   $440.00     E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL, TRUSTEE, AND ESTATE ACCOUNTANT
                                                                                                REGARDING FINANCIAL DOCUMENTS AND ANALYSIS, LEGAL DOCUMENTS, AND LEGAL ISSUES
                                                                                                RELATED TO COMPLAINT.
                                                   NZ   P   $550.00 09/11/17 2.0    $1,100.00   TELECONFERENCES WITH TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING ISSUES WITH
                                                                                                ACCOUNTING RECORDS TO PROVE OPEN BOOK ACCOUNT CLAIMS, PREPARATION OF COMPLAINT,
                                                                                                POTENTIAL ADDITIONAL CLAIMS FOR RELIEF.
Main Document




                                                   NZ   P   $550.00 09/12/17   .2   $110.00     E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING LITIGATION
                                                                                                STRATEGY ISSUES.
                                                   NZ   P   $550.00 09/12/17   .3   $165.00     TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL REGARDING STATE COURT LITIGATION
                                                                                                AND RELATIONSHIP TO BANKRUPTCY COURT LITIGATION.
                                                   NZ   P   $550.00 09/13/17   .4   $220.00     E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL, TRUSTEE, AND ESTATE ACCOUNTANT
                                                                                                REGARDING FINANCIAL DOCUMENTS AND ANALYSIS, LEGAL DOCUMENTS, AND LEGAL ISSUES
Case 6:16-bk-15889-SY




                                                                                                RELATED TO COMPLAINT.
                                                   NZ   P   $550.00 09/15/17   .2   $110.00     E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING COURT HEARING IN STATE
                                                                                                COURT LITIGATION RELATED TO BANKRUPTCY CASE AND FORWARD ATTACHMENTS TO TRUSTEE
                                                                                                AND SPECIAL LITIGATION COUNSEL.
                                                   NZ   P   $550.00 09/15/17   .2   $110.00     E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING REVISED
                                                                                                COMPLAINT.
                                                                                                              45
Desc




                                                   NZ   P   $550.00 09/17/17 1.4    $770.00   REVIEW AND REVISE COMPLAINT AND E-MAIL TO SPECIAL LITIGATION COUNSEL AND TRUSTEE
                                                                                              WITH COMMENTS.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 09/18/17   .2   $110.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING FINALIZING
                                                                                              COMPLAINT AND ISSUES REGARDING HEARING IN STATE COURT LITIGATION RELATED TO
                                                                                              BANKRUPTCY COURT CASE.
                                                   NZ   P   $550.00 09/18/17 1.1    $605.00   REVIEW FINAL VERSION OF COMPLAINT AND E-MAIL FINAL REVISIONS TO SPECIAL LITIGATION
                                                                                              COUNSEL.
                                                   NZ   P   $550.00 09/18/17   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO ESTATE ACCOUNTANT REGARDING
                                                                                              FINANCIAL DOCUMENTS AND ANALYSIS FOR APPLICATION FOR WRIT OF ATTACHMENT.
                Page 155 of 216




                                                   NZ   P   $550.00 09/19/17   .2   $110.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE WITH ATTACHED PLEADINGS RELATED TO
                                                                                              STATE COURT LITIGATION AND FORWARD TO SPECIAL LITIGATION COUNSEL.
                                                   NZ   P   $550.00 09/19/17   .5   $275.00   TELECONFERENCES WITH SPECIAL LITIGATION COUNSEL REGARDING STATE COURT LITIGATION
                                                                                              RELATED TO BANKRUPTCY CASE.
                                                   NZ   P   $550.00 09/20/17   .3   $165.00   DOWNLOAD AND REVIEW COMPLAINT AS FILED WITH COURT TO COMMENCE ADVERSARY
                                                                                              PROCEEDING.
                                                   NZ   P   $550.00 09/20/17   .3   $165.00   E-MAILS FROM AND TO TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING OUTCOME OF
Main Document




                                                                                              STATE COURT STATUS CONFERENCE, NEXT HEARING DATE, STATUS REPORT TO BE FILED,
                                                                                              APPEARANCES TO BE MADE AT BANKRUPTCY COURT HEARING AND STATE COURT HEARING,
                                                                                              FILING OF STATUS REPORT WITH BANKRUPTCY COURT.
                                                   NZ   P   $550.00 09/22/17   .2   $110.00   TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL REGARDING LITIGATION CONCERNS IN
                                                                                              ADVANCE OF BANKRUPTCY COURT'S CONTINUED HEARING ON TRUSTEE'S EMERGENCY MOTION.
                                                   NZ   P   $550.00 09/23/17   .2   $110.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE AND SPECIAL LITIGATION COUNSEL
                                                                                              FORWARDING THREATENING E-MAIL AND DOCUMENT FROM THOMAS' COUNSEL.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 09/24/17   .2   $110.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE AND SPECIAL LITIGATION COUNSEL
                                                                                              REGARDING DESIGNERS PREVIOUSLY EMPLOYED BY DEBTOR RELATED TO ADVERSARY
                                                                                              PROCEEDING.
                                                   NZ   P   $550.00 09/26/17   .2   $110.00   DOWNLOAD AND REVIEW THOMAS' STATUS REPORT AS FILED WITH BANKRUPTCY COURT.
                                                   NZ   P   $550.00 09/26/17   .5   $275.00   TELECONFERENCES WITH SPECIAL LITIGATION COUNSEL REGARDING PREPARATION FOR STATUS
                                                                                              CONFERENCES IN STATE AND BANKRUPTCY COURTS.
                                                                                                            46
Desc




                                                   NZ   P   $550.00 09/26/17   .3   $165.00   REVIEW E-MAILS FROM COUNSEL FOR THOMAS WYLDE REGARDING ACTIVITY IN STATE COURT
                                                                                              LITIGATION AND FORWARD TO SPECIAL LITIGATION COUNSEL.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 09/27/17   .2   $110.00   DOWNLOAD AND REVIEW EMPLOYMENT APPLICATION FILED FOR SPECIAL LITIGATION COUNSEL.
                                                   NZ   P   $550.00 09/27/17   .3   $165.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL, TRUSTEE AND COUNSEL FOR THOMAS
                                                                                              WYLDE REGARDING STATE COURT LITIGATION AND STATUS REPORT TO BE FILED.
                                                   NZ   P   $550.00 09/27/17   .4   $220.00   REVIEW AND REVISE TRUSTEE'S STATUS REPORT PREPARED BY SPECIAL LITIGATION COUNSEL TO
                                                                                              BE FILED IN STATE COURT AND RETURN BY E-MAIL TO BE FINALIZED.
                                                   NZ   P   $550.00 09/28/17   .5   $275.00   TELECONFERENCES WITH SPECIAL LITIGATION COUNSEL REGARDING OUTCOME OF BANKRUPTCY
                Page 156 of 216




                                                                                              COURT HEARING ON TRUSTEE'S EMERGENCY MOTION AND RELATIONSHIP TO STATE COURT
                                                                                              LITIGATION, STATE COURT STATUS REPORT TO BE FILED, AND STATE COURT STATUS
                                                                                              CONFERENCE TO BE HELD.
                                                   NZ   P   $550.00 09/28/17   .3   $165.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING FILING OF
                                                                                              STATUS REPORT WITH STATE COURT, CONFIRMING APPEARANCE BY SPECIAL LITIGATION
                                                                                              COUNSEL AT STATE COURT STATUS CONFERENCE, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 10/02/17 1.4    $770.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL, ESTATE ACCOUNTANT AND TRUSTEE
                                                                                              REGARDING ACCOUNTANT'S DECLARATION, RELATED DOCUMENTS, AND REVIEW AND REVISE
                                                                                              DECLARATION.
Main Document




                                                   NZ   P   $550.00 10/03/17 1.0    $550.00   E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING COMMUNICATION
                                                                                              FROM THOMAS' COUNSEL, PROCEDURES IN ADVERSARY PROCEEDING, AND RELATED LEGAL
                                                                                              ISSUES.
                                                   NZ   P   $550.00 10/03/17   .4   $220.00   E-MAILS FROM AND TO ROBERT SILVER, ESQ., COUNSEL FOR DAVID SCHNIDER, TRUSTEE AND
                                                                                              SPECIAL LITIGATION COUNSEL REGARDING RELATED STATE COURT LITIGATION, REQUEST FOR
                                                                                              PRODUCTION OF CERTAIN DOCUMENTS RELATED TO BANKRUPTCY CASE AND ADVERSARY
                                                                                              PROCEEDING, AND PRIVILEGE ASSERTED BY TRUSTEE.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 10/03/17 1.2    $660.00   REVIEW DISCOVERY DEMANDS RECEIVED FROM THOMAS' COUNSEL AND FORWARD TO TRUSTEE
                                                                                              AND SPECIAL LITIGATION COUNSEL.
                                                   NZ   P   $550.00 10/04/17   .8   $440.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH TRUSTEE AND SPECIAL LITIGATION COUNSEL
                                                                                              REGARDING VARIOUS LITIGATION ISSUES, ADVERSARY PROCEEDING, AND STATE COURT'S RULING
                                                                                              AT STATUS CONFERENCE.
                                                   NZ   P   $550.00 10/05/17   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO THOMAS' COUNSEL REGARDING
                                                                                              ADVERSARY PROCEEDING.
                                                                                                            47
Desc




                                                   NZ   P   $550.00 10/06/17   .6   $330.00   REVIEW ADDITIONAL DISCOVERY NOTICES AND DEMANDS SERVED BY THOMAS' COUNSEL AND
                                                                                              FORWARD TO SPECIAL LITIGATION COUNSEL AND TRUSTEE.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 10/06/17   .6   $330.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING IMPROPER
                                                                                              DISCOVERY NOTICES AND DEMANDS, COMMUNICATIONS WITH THOMAS' COUNSEL, AND
                                                                                              ADDITIONAL LITIGATION ISSUES RELATED TO ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 10/06/17   .6   $330.00   TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL REGARDING STRATEGY AND LEGAL
                                                                                              ISSUES RELATED TO ADVERSARY PROCEEDING AND IMPROPER DISCOVERY REQUESTS.
                                                   NZ   P   $550.00 10/07/17 1.0    $550.00   REVIEW E-MAIL WITH LENGTHY ATTACHMENTS FROM THOMAS COUNSEL REGARDING ADVERSARY
                                                                                              PROCEEDING.
                Page 157 of 216




                                                   NZ   P   $550.00 10/07/17   .4   $220.00   E-MAILS TO AND FROM TRUSTEE, SPECIAL LITIGATION COUNSEL AND COUNSEL FOR THOMAS
                                                                                              WYLDE REGARDING COMMUNICATIONS AND THREATENED PLEADINGS FROM THOMAS' COUNSEL
                                                                                              AND RELATED LEGAL ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 10/09/17   .5   $275.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL, TRUSTEE AND ESTATE ACCOUNTANT
                                                                                              REGARDING DEBTOR'S PAYROLL RECORDS, ACCOUNTANT'S DECLARATION, AND RESPONSE TO
                                                                                              THOMAS' COUNSEL REGARDING IMPROPER DISCOVERY REQUESTS.
                                                   NZ   P   $550.00 10/09/17   .3   $165.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND THOMAS’ COUNSEL.
Main Document




                                                   NZ   P   $550.00 10/10/17   .4   $220.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING ESTATE
                                                                                              RECORDS TO BE DELIVERED TO SPECIAL LITIGATION COUNSEL, RESPONSE TO THOMAS' COUNSEL
                                                                                              REGARDING IMPROPER DISCOVERY REQUESTS, AND RELATED ISSUES IN ADVERSARY
                                                                                              PROCEEDING.
                                                   NZ   P   $550.00 10/10/17   .4   $220.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND THOMAS' COUNSEL.
                                                   NZ   P   $550.00 10/10/17   .4   $220.00   TELECONFERENCE WITH TRUSTEE REGARDING LIQUIDATION OF ESTATE ASSETS, ADVERSARY
                                                                                              PROCEEDING, AND RELATED LEGAL ISSUES.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 10/12/17   .2   $110.00   E-MAILS TO AND FROM AUCTIONEER SPEAR AND TRUSTEE REGARDING PERSONAL PROPERTY TO
                                                                                              BE SOLD BY AUCTION AND RELATED SCHEDULE.
                                                   NZ   P   $550.00 10/12/17   .3   $165.00   TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL REGARDING SANCTIONS MOTION.
                                                   NZ   P   $550.00 10/13/17 1.1    $605.00   REVIEW E-MAIL FROM THOMAS' COUNSEL WITH ATTACHED MOTION TO DISMISS AND SUPPORTING
                                                                                              DECLARATION.
                                                   NZ   P   $550.00 10/13/17 1.0    $550.00   TRAVEL TO AND FROM AND DELIVER BOX OF ESTATE RECORDS TO SPECIAL LITIGATION COUNSEL.
                                                                                                            48
Desc




                                                   NZ   P   $550.00 10/16/17   .6   $330.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND THOMAS' COUNSEL REGARDING
                                                                                              MOTION TO DISMISS, ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 10/16/17   .2   $110.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING THOMAS'
                                                                                              MOTION TO DISMISS, ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 10/17/17   .2   $110.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND THOMAS' COUNSEL REGARDING
                                                                                              MOTION TO DISMISS, ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 10/17/17   .6   $330.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING THOMAS' MOTION
                                                                                              TO DISMISS, ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES.
                Page 158 of 216




                                                   NZ   P   $550.00 10/18/17   .2   $110.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND THOMAS' COUNSEL REGARDING
                                                                                              MOTION TO DISMISS, ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 10/18/17 1.1    $605.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING THOMAS'
                                                                                              MOTION TO DISMISS, ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 10/19/17   .2   $110.00   DOWNLOAD AND REVIEW ENTERED ORDER APPROVING TRUSTEE'S EMPLOYMENT OF SPECIAL
                                                                                              LITIGATION COUNSEL.
                                                   NZ   P   $550.00 10/19/17   .4   $220.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL, COUNSEL FOR THOMAS WYLDE, AND
                                                                                              THOMAS' COUNSEL REGARDING ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES.
Main Document




                                                   NZ   P   $550.00 10/19/17 1.1    $605.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING ADVERSARY
                                                                                              PROCEEDING, DOCUMENTS FROM THOMAS' STATE COURT DISSOLUTION REGARDING ASSETS
                                                                                              DISCLOSED, AND RELATED LEGAL ISSUES AND REVIEW AND ANALYZE ATTACHED DOCUMENTS.
                                                   NZ   P   $550.00 10/20/17   .2   $110.00   E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING THOMAS' MOTION
                                                                                              TO DISMISS, ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 10/21/17   .5   $275.00   DOWNLOAD, REVIEW AND ANALYZE ANSWER TO ADVERSARY COMPLAINT FILED BY THOMAS
                                                                                              WYLDE.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 10/21/17   .9   $495.00   E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING THOMAS' MOTION
                                                                                              TO DISMISS, ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 10/21/17 1.0    $550.00   REVIEW E-MAILS BY AND BETWEEN SPECIAL LITIGATION COUNSEL, THOMAS' COUNSEL AND
                                                                                              COUNSEL FOR THOMAS WYLDE REGARDING ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 10/22/17   .8   $440.00   REVIEW E-MAILS BY AND BETWEEN SPECIAL LITIGATION COUNSEL, THOMAS' COUNSEL AND
                                                                                              COUNSEL FOR THOMAS WYLDE REGARDING ADVERSARY PROCEEDING.
                                                                                                            49
Desc




                                                   NZ   P   $550.00 10/23/17   .4   $220.00   DOWNLOAD AND REVIEW THOMAS' EX PARTE MOTION (.4);
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 10/23/17   .6   $330.00   TELECONFERENCE WITH TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING THOMAS' EX
                                                                                              PARTE MOTION, LITIGATION STRATEGY, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 10/23/17 1.0    $550.00   REVIEW DRAFT MOTION FOR WRIT OF ATTACHMENT.
                                                   NZ   P   $550.00 10/23/17   .4   $220.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING MOTION FOR
                                                                                              WRIT OF ATTACHMENT.
                                                   NZ   P   $550.00 10/23/17 1.1    $605.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE WITH ATTACHED PLEADINGS FROM EARLIER
                                                                                              STATE COURT LITIGATION INVOLVING INTELLECTUAL PROPERTY RELEVANT TO ADVERSARY
                Page 159 of 216




                                                                                              PROCEEDING.
                                                   NZ   P   $550.00 10/25/17   .3   $165.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING MOTION FOR
                                                                                              WRIT OF ATTACHMENT AND SUGGESTED REVISIONS AND COMMENTS.
                                                   NZ   P   $550.00 10/25/17   .4   $220.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING ADVERSARY
                                                                                              PROCEEDING AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 10/25/17   .2   $110.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND THOMAS' COUNSEL REGARDING
                                                                                              MOTION TO DISMISS, ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES.
Main Document




                                                   NZ   P   $550.00 10/26/17   .1   $ 55.00   REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING LITIGATION MATTERS.
                                                   NZ   P   $550.00 10/26/17   .9   $495.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL WITH ATTACHED STATE COURT PLEADINGS
                                                                                              AND REVIEW SAME.
                                                   NZ   P   $550.00 10/27/17   .6   $330.00   REVIEW E-MAILS FROM THOMAS' COUNSEL AND COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                              LITIGATION MATTERS AND REVIEW LENGTHY ATTACHMENTS.
                                                   NZ   P   $550.00 10/30/17 1.0    $550.00   TRAVEL TO AND FROM AND DELIVER BOX OF ESTATE RECORDS TO SPECIAL LITIGATION COUNSEL.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 10/31/17   .3   $165.00   DOWNLOAD AND REVIEW THOMAS' PLEADING REGARDING LITIGATION AND STAY AND CLERK'S
                                                                                              DOCKET ENTRY REGARDING ERROR.
                                                   NZ   P   $550.00 10/31/17   .7   $385.00   REVIEW E-MAILS BETWEEN THOMAS' COUNSEL AND COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                              LITIGATION MATTERS AND REVIEW LENGTHY ATTACHMENT OF FIRST AMENDED COMPLAINT.
                                                   NZ   P   $550.00 11/01/17   .4   $220.00   REVIEW E-MAILS BETWEEN THOMAS' COUNSEL AND COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                              LITIGATION MATTERS.
                                                                                                            50
Desc




                                                   NZ   P   $550.00 11/01/17 1.2    $660.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING TRUSTEE'S
                                                                                              OPPOSITION TO THOMAS' MOTION TO DISMISS AND REVIEW AND REVISE ATTACHED DRAFT
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                              MOTION.
                                                   NZ   P   $550.00 11/01/17   .4   $220.00   TELECONFERENCE WITH TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING EX PARTE
                                                                                              ISSUES, LITIGATION STRATEGY, ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 11/02/17   .4   $220.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING FINAL MOTION
                                                                                              FOR WRIT OF ATTACHMENT AND APPLICATION FOR HEARING ON SHORTENED TIME AND REVIEW
                                                                                              ATTACHED PLEADINGS.
                                                   NZ   P   $550.00 11/03/17   .4   $220.00   REVIEW E-MAILS BY AND BETWEEN THOMAS' COUNSEL, COUNSEL FOR THOMAS WYLDE, AND
                Page 160 of 216




                                                                                              TRUSTEE'S SPECIAL LITIGATION COUNSEL REGARDING IMPROPER DISCOVERY DEMANDS, VARIOUS
                                                                                              LITIGATION ISSUES, AND ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 11/03/17   .4   $220.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL, TRUSTEE AND ESTATE ACCOUNTANT
                                                                                              REGARDING FINANCIAL AND LEGAL ISSUES RELATED TO COUNTERCLAIM, AND ADVERSARY
                                                                                              PROCEEDING.
                                                   NZ   P   $550.00 11/03/17   .6   $330.00   TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL REGARDING PRE-PETITION DEBT ISSUES
                                                                                              WITH DEBTOR RELATED TO RESPONDING TO COUNTERLCAIM FILED BY DEFENDANT THOMAS
                                                                                              WYLDE.
                                                   NZ   P   $550.00 11/04/17   .4   $220.00
Main Document




                                                                                              REVIEW E-MAILS FROM THOMAS' COUNSEL, COUNSEL FOR THOMAS WYLDE, AND TRUSTEE
                                                                                              REGARDING LICENSING AGREEMENT, PENDING STATE COURT LITIGATION, AND ADVERSARY
                                                                                              PROCEEDING AND REVIEW AND ANALYZE ATTACHMENTS.
                                                   NZ   P   $550.00 11/05/17   .2   $110.00   REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING HEARING ON MOTION TO DISMISS AND
                                                                                              ADVERSARY PROCEEDING, AND REVIEW AND ANALYZE ATTACHMENTS.
                                                   NZ   P   $550.00 11/05/17   .1   $ 55.00   REVIEW E-MAIL FROM TRUSTEE REGARDING ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 11/06/17 1.1    $605.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING COUNTER CLAIM,
Case 6:16-bk-15889-SY




                                                                                              VARIOUS DEBT OBLIGATIONS, LICENSING AGREEMENT, AND ADVERSARY PROCEEDING AND
                                                                                              FORWARD CERTAIN RELATED DOCUMENTS.
                                                   NZ   P   $550.00 11/06/17   .8   $440.00   REVIEW E-MAILS FROM COUNSEL FOR THOMAS WYLDE AND THOMAS' COUNSEL REGARDING
                                                                                              VARIOUS LITIGATION MATTERS.
                                                   NZ   P   $550.00 11/07/17   .1   $ 55.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL TO ESTATE ACCOUNTANT REGARDING
                                                                                              FINANCIAL INFORMATION AND DOCUMENTS RELATED TO ADVERSARY PROCEEDING.
                                                                                                            51
Desc




                                                   NZ   P   $550.00 11/08/17   .3   $165.00   REVIEW PLEADINGS FILED BY THOMAS AND E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL
                                                                                              AND TRUSTEE REGARDING SAME.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 11/09/17   .2   $110.00   REVIEW COURT DOCKET ENTRY REGARDING DECEMBER 7, 2017 HEARING DATE AND E-MAILS TO
                                                                                              AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE TO USE SAME HEARING DATE FOR
                                                                                              RELATED MOTION.
                                                   NZ   P   $550.00 11/10/17   .2   $110.00   COUNSEL REGARDING SUBSTITUTION OF ATTORNEY FOR JENE PARK TO BE FILED BY ROSS
                                                                                              GONZALEZ, ESQ.
                                                   NZ   P   $550.00 11/10/17   .2   $110.00   REVIEW E-MAILS BY SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING REQUESTS FOR
                                                                                              FINANCIAL DOCUMENTS AND REPORTS FROM ESTATE ACCOUNTANT RELATED TO ADVERSARY
                Page 161 of 216




                                                                                              PROCEEDING.
                                                   NZ   P   $550.00 11/12/17   .2   $110.00   REVIEW AND DOWNLOAD SUBSTITUTION OF ATTORNEY FILED BY ROSS GONZALEZ, ESQ., ON
                                                                                              BEHALF OF JENE PARK.
                                                   NZ   P   $550.00 11/12/17   .2   $110.00   REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING DISCOVERY ISSUE AND E-MAILS TO AND
                                                                                              FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING DISCOVERY ISSUE.
                                                   NZ   P   $550.00 11/13/17 1.0    $550.00   REVIEW E-MAILS BETWEEN ESTATE ACCOUNTANT AND SPECIAL LITIGATION COUNSEL AND REVIEW
                                                                                              ATTACHED REPORTS RELATED TO ISSUES RAISED IN ADVERSARY PROCEEDING.
Main Document




                                                   NZ   P   $550.00 11/14/17   .4   $220.00   DOWNLOAD AND REVIEW PARK'S MOTION FOR PROTECTIVE ORDER AND RELATED PLEADINGS AND
                                                                                              CALENDAR HEARING ON MOTION.
                                                   NZ   P   $550.00 11/14/17 1.2    $660.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND REVIEW AND REVISE ATTACHED
                                                                                              ANSWER TO COUNTERCLAIM OF THOMAS WYLDE IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 11/15/17   .3   $165.00   E-MAILS FROM AND TO THOMAS' COUNSEL REGARDING DISCOVERY ISSUES INVOLVING JOEL
                                                                                              KEYSER AND DEBTOR'S TAX RETURNS AND FINANCIAL RECORDS.
                                                   NZ   P   $550.00 11/15/17   .5   $275.00   E-MAILS FROM AND TO AND TELECONFERENCE WITH JOEL KEYSER, CPA REGARDING WORK AS
Case 6:16-bk-15889-SY




                                                                                              FORMER CFO AND ACCOUNTANT FOR DEBTOR, REQUEST FOR TAX RETURNS AND FINANCIAL
                                                                                              RECORDS OF DEBTOR, AND RELATED ISSUES.
                                                   NZ   P   $550.00 11/15/17   .6   $330.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH MICHELLE CORRELL, ESQ., KEYSER'S
                                                                                              COUNSEL REGARDING REQUEST BY TRUSTEE FOR FINANCIAL RECORDS AND TAX RETURNS OF
                                                                                              DEBTOR TO BE DELIVERED TO TRUSTEE'S SPECIAL LITIGATION COUNSEL.
                                                   NZ   P   $550.00 11/15/17   .4   $220.00   E-MAILS TO AND FROM THOMAS' COUNSEL AND KEYSER'S COUNSEL REGARDING PRODUCTION OF
                                                                                              DEBTOR'S TAX RETURNS SEGREGATED FROM PERSONAL TAX RETURNS OF THOMAS AND RELATED
                                                                                              LEGAL ISSUES.
                                                                                                            52
Desc




                                                   NZ   P   $550.00 11/16/17   .1   $ 55.00   PREPARE TRANSCRIPT REQUEST FOR HEARING IN ADVERSARY PROCEEDING.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 11/16/17   .3   $165.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING DISCOVERY
                                                                                              DEMANDS SERVED BY THOMAS' COUNSEL INCLUDING NOTICE OF TAKING TRUSTEE'S DEPOSITION
                                                                                              AND REVIEW SAME.
                                                   NZ   P   $550.00 11/17/17   .4   $220.00   E-MAILS FROM AND TO THOMAS' COUNSEL, TRUSTEE, AND SPECIAL LITIGATION COUNSEL
                                                                                              REGARDING IMPROPER DISCOVERY DEMANDS.
                                                   NZ   P   $550.00 11/17/17   .2   $110.00   E-MAILS FROM AND TO KEYSER'S COUNSEL WITH THREE YEARS OF DEBTOR'S TAX RETURNS
                                                                                              ATTACHED AND FORWARD TO TRUSTEE AND SPECIAL LITIGATION COUNSEL.
                Page 162 of 216




                                                   NZ   P   $550.00 11/17/17   .4   $220.00   TELECONFERENCE WITH TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING IMPROPER
                                                                                              DISCOVERY DEMANDS, OTHER LEGAL ISSUES IN ADVERSARY PROCEEDING, AND PENDING STATE
                                                                                              COURT LITIGATION ISSUES, INCLUDING SCHEDULED DEPOSITIONS.
                                                   NZ   P   $550.00 11/17/17   .5   $275.00   E-MAILS FROM AND TO AND TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                              BANKRUPTCY COURT HEARING, THREATENING E-MAIL FROM THOMAS' COUNSEL, AND RELATED
                                                                                              ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 11/20/17   .5   $275.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING LITIGATION
                                                                                              MATTERS, TRUSTEE'S RESPONSE TO THOMAS' MOTION FOR SANCTIONS, AND RELATED ISSUES IN
                                                                                              ADVERSARY PROCEEDING.
Main Document




                                                   NZ   P   $550.00 11/21/17 1.2    $660.00   REVIEW AND REVISE DRAFT OPPOSITION TO THOMAS' MOTION FOR SANCTIONS AND RETURN BY E-
                                                                                              MAIL TO SPECIAL LITIGATION COUNSEL.
                                                   NZ   P   $550.00 11/21/17   .5   $275.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING FINAL
                                                                                              OPPOSITION AND SUPPORTING DOCUMENTS AND REVIEW SAME.
                                                   NZ   P   $550.00 11/21/17   .5   $275.00   REVIEW E-MAILS BETWEEN THOMAS' COUNSEL AND KEYSER'S COUNSEL REGARDING SUBPOENA
                                                                                              AND RELATED ISSUES.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 11/21/17   .3   $275.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING NOTICE OF
                                                                                              STAY TO BE FILED IN STATE COURT ACTION AND REVIEW SAME.
                                                   NZ   P   $550.00 11/21/17   .3   $275.00   REVIEW THREATENING E-MAILS FROM THOMAS' COUNSEL AND RESPONSIVE E-MAILS BY SPECIAL
                                                                                              LITIGATION COUNSEL.
                                                   NZ   P   $550.00 11/22/17 1.0    $550.00   DOWNLOAD AND REVIEW NOTICE OF LODGMENT OF ORDER DENYING MOTION TO DISMISS IN
                                                                                              ADVERSARY PROCEEDING AND MULTIPLE PLEADINGS FILED IN MAIN CASE AND ADVERSARY
                                                                                              PROCEEDING.
                                                                                                            53
Desc




                                                   NZ   P   $550.00 11/22/17   .6   $330.00   REVIEW E-MAILS BETWEEN THOMAS' COUNSEL AND KEYSER'S COUNSEL REGARDING SUBPOENA
                                                                                              AND RELATED ISSUES.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 11/22/17   .4   $220.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL REGARDING FILING OF NOTICE OF STAY IN
                                                                                              STATE COURT, ADVERSARY PROCEEDING, DISTRICT COURT'S DENIAL OF MOTION TO LIFT STAY,
                                                                                              AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 11/23/17   .2   $110.00   DOWNLOAD AND REVIEW PLEADINGS FILED BY THOMAS WYLDE AND THOMAS.
                                                   NZ   P   $550.00 11/27/17 1.0    $550.00   DOWNLOAD AND REVIEW TRANSCRIPT OF HEARING IN ADVERSARY PROCEEDING HELD OCTOBER
                                                                                              16, 2017.
                Page 163 of 216




                                                   NZ   P   $550.00 11/27/17 1.0    $550.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING VARIOUS
                                                                                              LITIGATION ISSUES, ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 11/27/17 1.3    $715.00   TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING LITIGATION
                                                                                              ISSUES, STRATEGY TO RESPOND TO THOMAS' MOTIONS FOR ABSTENTION AND REMOVAL OF
                                                                                              TRUSTEE, AND DIVISION OF TASKS TO PREPARE OPPOSITIONS.
                                                   NZ   P   $550.00 11/28/17   .4   $220.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING DISTRICT
                                                                                              COURT'S ORDER DENYING MOTION TO LIFT STAY, THOMAS' REFILING OF CERTAIN MOTIONS, AND
                                                                                              RELATED LITIGATION ISSUES.
Main Document




                                                   NZ   P   $550.00 11/29/17 1.0    $550.00   DOWNLOAD AND REVIEW MULTIPLE PLEADINGS FILED BY THOMAS AND REVIEW CLERK'S ENTRIES
                                                                                              ON DOCKET RELATED TO FILING ERRORS BY THOMAS' COUNSEL.
                                                   NZ   P   $550.00 11/29/17   .2   $110.00   REVIEW E-MAILS BETWEEN THOMAS' COUNSEL AND KEYSER'S COUNSEL REGARDING SUBPOENA
                                                                                              AND RELATED ISSUES.
                                                   NZ   P   $550.00 11/29/17   .2   $110.00   REVIEW E-MAILS FROM THOMAS' COUNSEL REGARDING NOTICE OF BANKRUPTCY FILED IN STATE
                                                                                              COURT ACTION.
                                                   NZ   P   $550.00 11/29/17 1.0    $550.00   E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING LITIGATION
Case 6:16-bk-15889-SY




                                                                                              ISSUES, PREPARATION FOR HEARINGS NOTICED FOR DECEMBER, VARIOUS MOTIONS FILED BY
                                                                                              THOMAS, ADVERSARY PROCEEDING, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 11/29/17   .8   $440.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL REGARDING REPLY TO OPPOSITION TO
                                                                                              MOTION FOR WRIT OF ATTACHMENT, REVIEW AND COMMENT ON ATTACHED REPLY.
                                                   NZ   P   $550.00 11/30/17   .1   $ 55.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING FINALIZING
                                                                                              REPLY TO OPPOSITION TO MOTION FOR WRIT OF ATTACHMENT.
                                                                                                            54
Desc




                                                   NZ   P   $550.00 12/01/17   .6   $330.00   DOWNLOAD AND REVIEW VARIOUS PLEADINGS RELATED TO CLAIM OBJECTIONS, ADVERSARY
                                                                                              PROCEEDING, AND OTHER MATTERS.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 12/04/17   .3   $165.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL AND TRUSTEE
                                                                                              REGARDING CONSENT TO PRODUCTION OF DEBTOR'S TAX RETURNS BY FORMER CFO KEYSER.
                                                   NZ   P   $550.00 12/04/17   .2   $110.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL AND ATTACHED DRAFT STATUS REPORT.
                                                   NZ   P   $550.00 12/05/17   .1   $ 55.00   E-MAIL FROM TRUSTEE REGARDING COURT'S TENTATIVE RULING FOR HEARINGS ON DECEMBER 7,
                                                                                              2017.
                                                   NZ   P   $550.00 12/06/17 1.0    $550.00   E-MAIL FROM SPECIAL LITIGATION COUNSEL REGARDING OPPOSITION TO THOMAS' ABSTENTION
                Page 164 of 216




                                                                                              MOTION AND REVIEW AND REVISE ATTACHED DRAFT OPPOSITION.
                                                   NZ   P   $550.00 12/12/17   .1   $ 55.00   E-MAIL FROM SPECIAL LITIGATION COUNSEL WITH LODGED ORDER ATTACHED.
                                                   NZ   P   $550.00 12/12/17   .1   $ 55.00   E-MAIL FROM SPECIAL LITIGATION COUNSEL WITH OBJECTION TO NOTICE OF TRUSTEE'S
                                                                                              DEPOSITION ATTACHED.
                                                   NZ   P   $550.00 12/12/17   .2   $110.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING ADVERSARY
                                                                                              PROCEEDING AND CONTINUING STATUS CONFERENCE.
                                                   NZ   P   $550.00 12/13/17   .2   $110.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL REGARDING CERTAIN ISSUES IN ADVERSARY
Main Document




                                                                                              PROCEEDING.
                                                   NZ   P   $550.00 12/13/17   .2   $110.00   REVIEW E-MAILS BETWEEN COUNSEL FOR THOMAS WYLDE AND THOMAS' COUNSEL REGARDING
                                                                                              DISPUTED LITIGATION ISSUES.
                                                   NZ   P   $550.00 12/13/17   .2   $110.00   VIEW E-MAILS AMONG COUNSEL REGARDING STIPULATION TO CONTINUE FINAL STATUS
                                                                                              CONFERENCE IN STATE COURT CASE.
                                                   NZ   P   $550.00 12/13/17 1.0    $550.00   REVIEW TRANSCRIPT FROM HEARING ON DECEMBER 7, 2017.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 12/18/17   .1   $ 55.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL REGARDING COURT'S CONTINUANCE OF
                                                                                              STATUS CONFERENCE DATE IN ADVERSARY PROCEEDING AND CALENDAR NEW DATE.
                                                   NZ   P   $550.00 12/20/17   .1   $ 55.00   DOWNLOAD AND REVIEW ENTERED ORDER DENYING THOMAS' MOTION.
                                                   NZ   P   $550.00 12/20/17   .4   $220.00   E-MAILS FROM AND TO AND TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL REGARDING
                                                                                              FACTS ABOUT INVENTORY OF GARMENTS RELATED TO TRUSTEE'S ANSWER TO COUNTERCLAIM.
                                                                                                            55
Desc




                                                   NZ   P   $550.00 12/27/17   .2   $110.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE AND TRUSTEE REGARDING VOLUMINOUS
                                                                                              PLEADINGS AND EXHBITS IN THOMAS' DISTRICT COURT RICO ACTION.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 12/28/17   .1   $ 55.00   DOWNLOAD AND REVIEW THOMAS' OPPOSITION TO PARK'S MOTION FOR PROTECTIVE ORDER.
                                                   NZ   P   $550.00 12/30/17   .1   $ 55.00   DOWNLOAD AND REVIEW PLEADINGS RELATED TO PARK'S MOTION FOR PROTECTIVE ORDER.
                                                   NZ   P   $550.00 01/05/18   .4   $220.00   DOWNLOAD AND REVIEW TRANSCRIPT OF AUGUST 24, 2017 HEARING AND FORWARD TO SPECIAL
                                                                                              LITIGATION COUNSEL AND TRUSTEE.
                                                   NZ   P   $550.00 01/06/18   .2   $110.00   DOWNLOAD AND REVIEW PARK'S REPLY TO THOMAS' OPPOSITION TO PARK'S MOTION FOR
                                                                                              PROTECTIVE ORDER.
                Page 165 of 216




                                                   NZ   P   $550.00 01/12/18   .2   $110.00   REVIEW DOCKET ENTRY REGARDING CONTINUED HEARING AND E-MAILS TO AND FROM PARK'S
                                                                                              COUNSEL AND SPECIAL LITIGATION COUNSEL REGARDING HEARING ON PARK'S MOTION FOR
                                                                                              PROTECTIVE ORDER AND RELATED ISSUES.
                                                   NZ   P   $550.00 01/13/18   .1   $ 55.00   REVIEW DOCKET ENTRIES REGARDING CONTINUED HEARINGS ON VARIOUS PENDING MATTERS
                                                                                              AND CALENDAR.
                                                   NZ   P   $550.00 01/24/18   .2   $110.00   E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL AND FORWARD STATE COURT
                                                                                              PLEADING FROM COUNSEL FOR THOMAS WYLDE REGARDING PENDING STATE COURT CASE AND
                                                                                              STATUS CONFERENCE.
Main Document




                                                   NZ   P   $550.00 01/25/18   .3   $165.00   E-MAILS FROM AND TO AND TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL REGARDING
                                                                                              RESULTS OF STATUS CONFERENCE IN STATE COURT CASE AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 01/29/18   .1   $ 55.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL, THOMAS' COUNSEL, AND COUNSEL FOR
                                                                                              THOMAS WYLDE REGARDING INITIAL MEETING OF COUNSEL AND STATUS CONFERENCE IN
                                                                                              ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 01/30/18   .1   $ 55.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL, THOMAS' COUNSEL, AND COUNSEL FOR
                                                                                              THOMAS WYLDE REGARDING INITIAL MEETING OF COUNSEL AND STATUS CONFERENCE IN
                                                                                              ADVERSARY PROCEEDING.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 02/06/18   .1   $ 55.00   REVIEW E-MAILS FROM COUNSEL FOR THOMAS WYLDE REGARDING LITIGATION ISSUES AND
                                                                                              FORWARD TO SPECIAL LITIGATION COUNSEL AND TRUSTEE.
                                                   NZ   P   $550.00 02/06/18   .2   $110.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING EXAMINATION
                                                                                              OF BOXES OF DEBTOR'S RECORDS, INITIAL MEETING OF COUNSEL AND STATUS CONFERENCE IN
                                                                                              ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 02/07/18   .1   $ 55.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING ARCHIVED
                                                                                              PIECES THAT ARE SUBJECT OF ADVERSARY PROCEEDING.
                                                                                                            56
Desc




                                                   NZ   P   $550.00 02/07/18   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL COUNSEL REGARDING INITIAL MEETING OF COUNSEL AND STATUS
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                              CONFERENCE IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 02/07/18   .2   $110.00   TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL REGARDING ADVERSARY PROCEEDING
                                                                                              AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 02/08/18   .2   $110.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING AUCTIONEER'S
                                                                                              SALE REPORT, ARCHIVED PIECES THAT ARE SUBJECT OF ADVERSARY PROCEEDING, INITIAL
                                                                                              MEETING OF COUNSEL, AND RELATED ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 02/08/18   .1   $ 55.00   E-MAIL TO AUCTIONEER SPEAR REGARDING AUCTIONEER'S REPORT AND RELATED ISSUES
                Page 166 of 216




                                                                                              REGARDING REMAINING PERSONAL PROPERTY AND PENDING ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 02/15/18   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO THOMAS' COUNSEL AND COUNSEL FOR
                                                                                              THOMAS WYLDE REGARDING STATUS REPORT IN ADVERSARY PROCEEDING AND REVIEW
                                                                                              ATTACHED DRAFT.
                                                   NZ   P   $550.00 02/16/18   .2   $110.00   DOWNLOAD AND REVIEW RECENT PLEADINGS IN ADVERSARY PROCEEDING AND MAIN CASE.
                                                   NZ   P   $550.00 02/20/18   .1   $ 55.00   DOWNLOAD AND REVIEW RECENT PLEADINGS TO WITHDRAW SUBPOENA.
                                                   NZ   P   $550.00 02/21/18   .1   $ 55.00   DOWNLOAD AND REVIEW RECENT PLEADING TO WITHDRAW MOTION FOR PROTECTIVE ORDER
Main Document




                                                                                              RELATED TO SUBPOENA.
                                                   NZ   P   $550.00 02/27/18   .1   $ 55.00   REVIEW -MAIL FROM SPECIAL LITIGATION COUNSEL REGARDING INVENTORY OF DEBTOR'S FILE
                                                                                              BOXES AND INITIAL DISCLOSURES.
                                                   NZ   P   $550.00 02/28/18   .3   $165.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING INVENTORY OF
                                                                                              DEBTOR'S FILE BOXES AND INITIAL DISCLOSURES AND REVIEW AND ANALYZE ATTACHMENTS
                                                                                              RELATED TO FILE INVENTORY AND INITIAL DISCLOSURES.
                                                   NZ   P   $550.00 02/28/18   .1   $ 55.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE WITH ATTACHED INITIAL DISCLOSURES IN
Case 6:16-bk-15889-SY




                                                                                              ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 02/28/18   .3   $165.00   TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL REGARDING ADDITIONAL WITNESSES FOR
                                                                                              INITIAL DISCLOSURES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 03/05/18   .2   $110.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL, TRUSTEE AND ESTATE ACCOUNTANT
                                                                                              RELATED TO DEBTOR'S BOOKS AND RECORDS RELATED TO ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 03/06/18   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL AND THOMAS' COUNSEL REGARDING
                                                                                              DEBTOR'S COMPUTERS AND IPADS RELATED TO ADVERSARY PROCEEDING.
                                                                                                            57
Desc




                                                   NZ   P   $550.00 03/07/18   .1   $ 55.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND ESTATE ACCOUNTANT RELATED TO
                                                                                              DEBTOR'S BOOKS AND RECORDS RELATED TO ADVERSARY PROCEEDING.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 03/07/18   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO THOMAS' COUNSEL REGARDING DEBTOR'S
                                                                                              COMPUTERS AND IPADS RELATED TO ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 03/08/18   .1   $ 55.00   TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL REGARDING DEBTOR'S COMPUTERS AND
                                                                                              IPADS RELATED TO ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 03/09/18   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL REGARDING DISCOVERY AND RELATED
                                                                                              ISSUES IN ADVERSARY PROCEEDING.
                Page 167 of 216




                                                   NZ   P   $550.00 03/10/18   .1   $ 55.00   E-MAIL TO SPECIAL LITIGATION COUNSEL REGARDING DEBTOR'S COMPUTERS AND IPADS AND
                                                                                              OTHER ISSUES RELATED TO ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 03/12/18   .1   $ 55.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL REGARDING FINANCIAL RECORDS,
                                                                                              DEBTOR'S COMPUTERS AND IPADS, AND OTHER ISSUES RELATED TO ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 03/16/18   .1   $ 55.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND ESTATE ACCOUNTANT REGARDING
                                                                                              FINANCIAL RECORDS AND OTHER ISSUES RELATED TO ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 03/21/18   .1   $ 55.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE RELATED TO ADVERSARY
                                                                                              PROCEEDING.
Main Document




                                                   NZ   P   $550.00 03/22/18   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO COUNSEL FOR THOMAS WYLDE
                                                                                              REGARDING PASSWORDS TO COMPUTERS AND IPADS RELATED TO ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 03/22/18   .3   $165.00   TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING REQUEST BY
                                                                                              COUNSEL FOR THOMAS WYLDE FOR INFORMATION FROM ESTATE ACCOUNTANT RELATED TO
                                                                                              LITIGATION AND ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 03/23/18   .3   $165.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND AUCTIONEER SPEAR REGARDING
                                                                                              INFORMATION ON ARCHIVAL PIECES RELATED TO MOTION FOR SUMMARY JUDGMENT IN
Case 6:16-bk-15889-SY




                                                                                              ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 03/26/18   .1   $ 55.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE TO SPECIAL LITIGATION COUNSEL
                                                                                              REGARDING LITIGATION DOCUMENTS.
                                                   NZ   P   $550.00 03/27/18   .1   $ 55.00   E-MAILS FROM AND TO AUCTIONEER SPEAR REGARDING DISPUTED ARCHIVAL PIECES IN STORAGE
                                                                                              THAT ARE SUBJECT OF ADVERSARY PROCEEDING.
                                                                                                            58
Desc




                                                   NZ   P   $550.00 03/28/18   .2   $110.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL REGARDING INFORMATION FROM
                                                                                              AUCTIONEER SPEAR REGARDING DISPUTED ARCHIVAL PIECES IN STORAGE THAT ARE SUBJECT OF
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                              ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 03/28/18   .3   $165.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING TAX RETURNS,
                                                                                              BOOKS AND RECORDS, REQUEST FOR DOCUMENTS BY COUNSEL FOR THOMAS WYLDE.
                                                   NZ   P   $550.00 03/29/18   .2   $110.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL, ESTATE ACCOUNTANT, AND TRUSTEE
                                                                                              REGARDING TAX RETURNS, BOOKS AND RECORDS, AND RELATED ISSUES IN ADVERSARY
                                                                                              PROCEEDING.
                                                   NZ   P   $550.00 03/30/18   .1   $ 55.00   DOWNLOAD AND REVIEW TRUSTEE'S CASH DISBURSEMENTS MOTION RELATED TO LITIGATION
                Page 168 of 216




                                                                                              COSTS.
                                                   NZ   P   $550.00 03/30/18   .3   $165.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL REGARDING DISCOVERY AND ADVERSARY
                                                                                              PROCEEDING ISSUES WITH EXTENSIVE ATTACHMENTS TO REVIEW.
                                                   NZ   P   $550.00 04/09/18   .1   $ 55.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING LICENSE
                                                                                              AGREEMENTS AND RELATED ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 04/10/18   .7   $385.00   TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING LITIGATION AND
                                                                                              STRATEGY ISSUES IN ADVERSARY PROCEEDING.
Main Document




                                                   NZ   P   $550.00 04/10/18   .1   $ 55.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL REGARDING SETTLEMENT CONFERENCE CALL
                                                                                              WITH COUNSEL FOR THOMAS WYLDE AND VARIOUS LITIGATION ISSUES.
                                                   NZ   P   $550.00 04/11/18 1.5    $825.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING MOTION FOR
                                                                                              SUMMARY JUDGMENT, SUPPORTING DECLARATIONS, AND RELATED DOCUMENTS AND REVIEW AND
                                                                                              ANALYZE SAME.
                                                   NZ   P   $550.00 04/13/18   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO ESTATE ACCOUNTANT RELATED TO
                                                                                              DECLARATION IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT IN ADVERSARY PROCEEDING.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 04/16/18   .1   $ 55.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL REGARDING DEBTOR'S LEGAL FILES HELD BY
                                                                                              FORMER CORPORATE COUNSEL AND ASSERTION OF PRIVILEGE RELATED TO ADVERSARY
                                                                                              PROCEEDING.
                                                   NZ   P   $550.00 04/17/18   .2   $110.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING DEBTOR'S LEGAL
                                                                                              FILES HELD BY FORMER CORPORATE COUNSEL AND ASSERTION OF PRIVILEGE RELATED TO
                                                                                              ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 04/17/18   .2   $110.00   REVIEW E-MAILS FROM THOMAS' COUNSEL AND DEBTOR'S FORMER CORPORATE COUNSEL
                                                                                              REGARDING DEMAND BY THOMAS' COUNSEL FOR DEBTOR'S LEGAL FILES.
                                                                                                            59
Desc




                                                   NZ   P   $550.00 04/17/18   .9   $495.00   TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING DEMANDS BY
                                                                                              BILLER, THOMAS' COUNSEL, FOR LEGAL FILES HELD BY DEBTOR'S FORMER CORPORATE COUNSEL,
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                              CASE STRATEGY AND OTHER LEGAL ISSUES RELATED TO ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 04/17/18   .2   $110.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO DEBTOR'S FORMER CORPORATE
                                                                                              COUNSEL REGARDING ASSERTION BY TRUSTEE OF ATTORNEY-CLIENT PRIVILEGE RELATED TO
                                                                                              LEGAL FILES AND REPLY E-MAILS BY THOMAS' COUNSEL AND DEBTOR'S FORMER CORPORATE
                                                                                              COUNSEL.
                                                   NZ   P   $550.00 04/17/18   .2   $110.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL, THOMAS' COUNSEL, AND COUNSEL FOR
                                                                                              THOMAS WYLDE REGARDING COMPUTERS, DOCUMENTS, AND RELATED LEGAL ISSUES IN
                                                                                              ADVERSARY PROCEEDING.
                Page 169 of 216




                                                   NZ   P   $550.00 04/18/18   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO THOMAS' COUNSEL REGARDING
                                                                                              PRODUCTION OF DOCUMENTS, STIPULATED PROTECTIVE ORDER, AND ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 04/23/18   .3   $165.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL REGARDING PRODUCTION OF DOCUMENTS,
                                                                                              STIPULATED PROTECTIVE ORDER, AND ADVERSARY PROCEEDING, AND REVIEW ATTACHED
                                                                                              STIPULATION.
                                                   NZ   P   $550.00 04/24/18   .3   $165.00   REVIEW E-MAILS AMONG COUNSEL REGARDING PRODUCTION OF DOCUMENTS, STIPULATED
                                                                                              PROTECTIVE ORDER, AND ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 04/24/18   .3   $165.00
Main Document




                                                                                              REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING DISCOVERY
                                                                                              REQUESTS AND RESPONSES AND RELATED LEGAL ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 05/01/18   .2   $110.00   REVIEW E-MAILS WITH ATTACHED LITIGATION DOCUMENTS FROM COUNSEL FOR THOMAS WYLDE.
                                                   NZ   P   $550.00 05/01/18   .4   $220.00   E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING TRUSTEE'S
                                                                                              DEPOSITION, DISCOVERY AND LITIGATION ISSUES, AND STATUS OF TRUSTEE'S CASH
                                                                                              DISBURSEMENTS MOTION.
                                                   NZ   P   $550.00 05/01/18   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL REGARDING STIPULATED PROTECTIVE
Case 6:16-bk-15889-SY




                                                                                              ORDER.
                                                   NZ   P   $550.00 05/04/18 1.5    $825.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING OPPOSITION TO
                                                                                              THOMAS' MOTION FOR SUMMARY JUDGMENT, LITIGATION STRATEGY, AND RELATED LEGAL ISSUES
                                                                                              IN ADVERSARY PROCEEDING AND REVIEW ATTACHED DRAFT.
                                                   NZ   P   $550.00 05/09/18 1.0    $550.00   DOWNLOAD AND REVIEW PLEADINGS BY TRUSTEE AND THOMAS WYLDE IN OPPOSITION TO
                                                                                              THOMAS' MOTION FOR SUMMARY JUDGMENT.
                                                                                                            60
Desc




                                                   NZ   P   $550.00 05/10/18 1.0    $550.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING REPLY TO
                                                                                              OPPOSITION BY THOMAS TO TRUSTEE'S MOTION FOR SUMMARY JUDGMENT, LITIGATION
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                              STRATEGY, AND RELATED LEGAL ISSUES IN ADVERSARY PROCEEDING AND REVIEW ATTACHED
                                                                                              DRAFT.
                                                   NZ   P   $550.00 05/21/18   .1   $ 55.00   REVIEW E-MAIL FROM DEBTOR'S FORMER CORPORATE COUNSEL REGARDING THOMAS' SUBPOENA
                                                                                              FOR DEBTOR'S LEGAL FILES.
                                                   NZ   P   $550.00 05/22/18   .1   $ 55.00   REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING SUBPOENA SERVED ON DEBTOR'S FORMER
                                                                                              CORPORATE COUNSEL FOR DEBTOR'S LEGAL FILES.
                                                   NZ   P   $550.00 05/22/18   .2   $110.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING SUBPOENA AND
                Page 170 of 216




                                                                                              REVIEW ATTACHED DRAFT OBJECTION.
                                                   NZ   P   $550.00 05/23/18   .1   $ 5500    REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO DEBTOR'S FORMER CORPORATE
                                                                                              COUNSEL WITH ATTACHED CORRESPONDENCE AND OBJECTION RELATED TO THOMAS' SUBPOENA
                                                                                              FOR DEBTOR'S LEGAL FILES.
                                                   NZ   P   $550.00 05/23/18   .2   $110.00   REVIEW E-MAILS FROM THOMAS' COUNSEL REGARDING SUBPOENA AND TRUSTEE'S OBJECTION
                                                                                              WITH ATTACHMENT.
                                                   NZ   P   $550.00 05/24/18   .2   $110.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING DRAFT
                                                                                              CORRESPONDENCE RESPONDING TO E-MAILS FROM THOMAS' COUNSEL REGARDING SUBPOENA
Main Document




                                                                                              OF DEBTOR'S LEGAL FILES AND REVIEW AND REVISE ATTACHED DRAFT.
                                                   NZ   P   $550.00 05/25/18   .1   $ 5500    REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO DEBTOR'S FORMER CORPORATE
                                                                                              COUNSEL WITH ATTACHED CORRESPONDENCE RELATED TO THOMAS' SUBPOENA FOR DEBTOR'S
                                                                                              LEGAL FILES.
                                                   NZ   P   $550.00 05/25/18   .1   $ 5500    REVIEW E-MAILS BETWEEN THOMAS' COUNSEL AND SPECIAL LITIGATION COUNSEL REGARDING
                                                                                              SUBPOENA AND TRUSTEE'S OBJECTION.
                                                   NZ   P   $550.00 05/25/18   .1   $ 5500    REVIEW E-MAIL FROM DEBTOR'S FORMER CORPORATE COUNSEL REGARDING SUBPOENA AND
Case 6:16-bk-15889-SY




                                                                                              TRUSTEE'S OBJECTION.
                                                   NZ   P   $550.00 05/26/18   .2   $110.00   REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING THOMAS' SUBPOENA FOR DEBTOR'S LEGAL
                                                                                              FILES AND PREPARE E-MAIL TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING
                                                                                              OBJECTION.
                                                   NZ   P   $550.00 05/26/18   .2   $110.00   REVIEW E-MAILS FROM THOMAS' COUNSEL, SPECIAL LITIGATION COUNSEL AND DEBTOR'S FORMER
                                                                                              CORPORATE COUNSEL REGARDING THOMAS' SUBPOENA FOR DEBTOR'S LEGAL FILES AND
                                                                                              TRUSTEE'S OBJECTION.
                                                                                                            61
Desc




                                                   NZ   P   $550.00 05/30/18   .2   $110.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING DISCOVERY,
                                                                                              IMAGING HARD DRIVES, AND RELATED LITIGATION AND LEGAL ISSUES IN ADVERSARY PROCEEDING.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 05/30/18   .2   $110.00   REVIEW E-MAILS FROM DEBTOR'S FORMER CORPORATE COUNSEL, THOMAS' COUNSEL, AND
                                                                                              COUNSEL FOR THOMAS WYLDE REGARDING DEBTOR'S LEGAL FILES IN POSSESSION OF DEBTOR'S
                                                                                              FORMER CORPORATE COUNSEL AND RELATED ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 05/30/18   .2   $110.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING STATUS REPORT
                                                                                              AND PROPOSAL FOR RESOLUTION OF DISCOVERY DISPUTE.
                                                   NZ   P   $550.00 06/01/18   .1   $ 55.00   REVIEW E-MAIL FROM TRUSTEE TO SPECIAL LITIGATION COUNSEL APPROVING PROPOSAL FOR
                Page 171 of 216




                                                                                              RESOLUTION OF DISCOVERY DISPUTE.
                                                   NZ   P   $550.00 06/05/18   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO TRUSTEE REGARDING REVIEW OF
                                                                                              DEPOSITION TRANSCRIPT.
                                                   NZ   P   $550.00 06/05/18   .1   $ 55.00   REVIEW E-MAILS FROM DEBTOR'S FORMER CORPORATE COUNSEL AND THOMAS' COUNSEL
                                                                                              REGARDING STATUS OF DISCOVERY DISPUTE AND DEBTOR'S LEGAL FILES.
                                                   NZ   P   $550.00 06/14/18   .1   $ 55.00   DOWNLOAD AND REVIEW ENTERED ORDER DENYING THOMAS' MOTION FOR PROTECTIVE ORDER
                                                                                              AND DOCKET ENTRY REGARDING VACATED HEARING.
Main Document




                                                   NZ   P   $550.00 06/19/18   .1   $ 55.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING STIPULATION TO
                                                                                              RESOLVE DISCOVERY DISPUTE AND REVIEW ATTACHED STIPULATION.
                                                   NZ   P   $550.00 06/20/18   .1   $ 55.00   DOWNLOAD AND REVIEW PLEADING FILED BY THOMAS IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 06/22/18   .2   $110.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL, TRUSTEE AND THOMAS' COUNSEL RELATED
                                                                                              TO NOTICE AND MOTION OF ABANDONMENT OF CERTAIN COPYRIGHTS AND REVIEW DRAFT.
                                                   NZ   P   $550.00 06/23/18   .1   $ 55.00   DOWNLOAD AND REVIEW TRUSTEE'S NOTICE AND MOTION OF ABANDONMENT OF CERTAIN
                                                                                              COPYRIGHTS FILED WITH COURT.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 06/26/18   .2   $110.00   REVIEW E-MAILS FROM COUNSEL FOR THOMAS WYLDE AND SPECIAL LITIGATION COUNSEL
                                                                                              REGARDING DISTRICT COURT CASE AND JUDGE'S RULINGS AND REVIEW ATTACHED DISTRICT
                                                                                              COURT DOCUMENTS.
                                                   NZ   P   $550.00 06/27/18   .6   $330.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING SUPPLEMENTAL
                                                                                              BRIEF FOR TRUSTEE'S MOTION FOR SUMMARY JUDGMENT AND REVIEW AND REVISE ATTACHED
                                                                                              DRAFT.
                                                                                                            62
Desc




                                                   NZ   P   $550.00 06/29/18   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL REGARDING STATUS STIPULATED
                                                                                              PROTECTIVE ORDER AND PREPARATION OF MOTION FOR PROTECTIVE ORDER.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 07/02/18   .2   $110.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE REGARDING WRIT OF MANDAMUS FILED BY
                                                                                              THOMAS IN RESPONSE TO BANKRUPTCY COURT RULING ON THOMAS' MOTION FOR SUMMARY
                                                                                              JUDGMENT AND REVIEW ATTACHED PLEADING.
                                                   NZ   P   $550.00 07/03/18   .1   $ 55.00   DOWNLOAD AND REVIEW ENTERED ORDER DENYING THOMAS' MOTION FOR PARTIAL SUMMARY
                                                                                              JUDGMENT.
                                                   NZ   P   $550.00 07/06/18   .2   $110.00   DOWNLOAD AND REVIEW THOMAS WYLDE'S LIMITED OPPOSITION TO TRUSTEE'S NOTICE AND
                                                                                              MOTION FOR ABANDONMENT FILED WITH COURT.
                Page 172 of 216




                                                   NZ   P   $550.00 07/09/18   .2   $110.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING THOMAS
                                                                                              WYLDE'S LIMITED OPPOSITION TO TRUSTEE'S MOTION TO ABANDON, NOTICE OF HEARING,
                                                                                              SELECTION OF HEARING DATE, AND CALENDAR SAME.
                                                   NZ   P   $550.00 07/10/18   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL REGARDING REVIEW OF DOCUMENTS
                                                                                              PRODUCED THROUGH DISCOVERY IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 07/11/18   .1   $ 55.00   DOWNLOAD AND REVIEW NOTICE OF HEARING RELATED TO TRUSTEE'S MOTION TO ABANDON.
                                                   NZ   P   $550.00 07/11/18   .1   $ 55.00   REVIEW E-MAIL FROM TRUSTEE REGARDING SPECIAL LITIGATION COUNSEL'S REVIEW OF
Main Document




                                                                                              DOCUMENTS PRODUCED THROUGH DISCOVERY IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 07/13/18   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL REGARDING DISCOVERY ISSUES IN
                                                                                              ADVERSARY PROCEEDING AND ATTACHED CORRESPONDENCE.
                                                   NZ   P   $550.00 07/15/18   .2   $110.00   REVIEW E-MAILS FROM COUNSEL FOR THOMAS WYLDE AND THOMAS' COUNSEL REGARDING
                                                                                              LITIGATION MATTERS.
                                                   NZ   P   $550.00 07/15/18   .1   $ 55.00   E-MAILS TO AND FROM TRUSTEE REGARDING COUNSEL'S E-MAILS AND STATUS OF VARIOUS
                                                                                              LITIGATION MATTERS.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 07/16/18   .1   $ 55.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE RELATED TO ADVERSARY
                                                                                              PROCEEDING AND E-MAILS FROM THOMAS' COUNSEL.
                                                   NZ   P   $550.00 07/17/18   .1   $ 55.00   DOWNLOAD AND REVIEW REQUEST FOR RECUSAL FILED BY THOMAS
                                                   NZ   P   $550.00 07/17/18   .1   $ 55.00   REVIEW E-MAILS FROM THOMAS' COUNSEL REGARDING ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 07/17/18   .1   $ 55.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE RELATED TO ADVERSARY
                                                                                              PROCEEDING AND E-MAILS FROM THOMAS' COUNSEL.
                                                                                                            63
Desc




                                                   NZ   P   $550.00 07/18/18   .1   $ 55.00   REVIEW E-MAILS FROM THOMAS' COUNSEL REGARDING ADVERSARY PROCEEDING.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 07/19/18   .3   $165.00   REVIEW E-MAILS FROM THOMAS' COUNSEL, COUNSEL FOR THOMAS WYLDE, AND DEPONENT ED
                                                                                              SMITH RELATED TO DISCOVERY IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 07/20/18   .3   $165.00   REVIEW E-MAILS FROM THOMAS' COUNSEL WITH LENGTHY ATTACHMENTS RELATED TO
                                                                                              ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 07/20/18   .1   $ 55.00   REVIEW E-MAILS FROM COUNSEL FOR THOMAS WYLDE RELATED TO ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 07/20/18   .3   $165.00   E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL RELATED TO ADVERSARY
                                                                                              PROCEEDING AND REVIEW ATTACHMENTS.
                Page 173 of 216




                                                   NZ   P   $550.00 07/21/18   .6   $330.00   REVIEW E-MAILS FROM THOMAS' COUNSEL AND COUNSEL FOR THOMAS WYLDE RELATED TO
                                                                                              ADVERSARY PROCEEDING AND FORWARD TO TRUSTEE.
                                                   NZ   P   $550.00 07/23/18   .1   $ 55.00   REVIEW E-MAILS FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL RELATED TO ADVERSARY
                                                                                              PROCEEDING.
                                                   NZ   P   $550.00 07/23/18   .1   $ 55.00   REVIEW E-MAIL FROM THOMAS' COUNSEL RELATED TO ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 07/24/18   .1   $ 55.00   REVIEW E-MAIL FROM THOMAS' COUNSEL RELATED TO ADVERSARY PROCEEDING.
Main Document




                                                   NZ   P   $550.00 07/24/18   .1   $ 55.00   E-MAIL TO AUCTIONEER SPEAR REGARDING STORAGE COST FOR REMAINING DISPUTED ARCHIVAL
                                                                                              PIECES.
                                                   NZ   P   $550.00 07/25/18   .1   $ 55.00   E-MAILS FROM AND TO AUCTIONEER SPEAR REGARDING STORAGE COST FOR REMAINING
                                                                                              DISPUTED ARCHIVAL PIECES AND FORWARD TO SPECIAL LITIGATION COUNSEL AND TRUSTEE.
                                                   NZ   P   $550.00 07/25/18   .1   $ 55.00   REVIEW E-MAILS FROM COUNSEL FOR THOMAS WYLDE AND THOMAS' COUNSEL RELATED TO
                                                                                              ADVERSARY PROCEEDING.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 07/26/18   .1   $ 55.00   REVIEW E-MAIL FROM THOMAS' COUNSEL RELATED TO ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 07/27/18   .1   $ 55.00   REVIEW E-MAIL FROM THOMAS' COUNSEL RELATED TO ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 07/31/18   .1   $ 55.00   REVIEW E-MAIL FROM THOMAS' COUNSEL RELATED TO ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 08/01/18   .1   $ 55.00   E-MAILS TO AND FROM TRUSTEE REGARDING ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 08/01/18   .2   $110.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE WITH ATTACHED STIPULATION
                                                                                              REGARDING MOTION TO ABANDON AND REVIEW AND REVISE STIPULATION.
                                                                                                            64
Desc




                                                   NZ   P   $550.00 08/02/18   .1   $ 55.00   E-MAIL FROM SPECIAL LITIGATION COUNSEL REGARDING ADVERSARY PROCEEDING AND
                                                                                              STIPULATION REGARDING MOTION TO ABANDON.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 08/02/18   .1   $ 55.00   REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 08/03/18   .1   $ 55.00   REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING ADVERSARY PROCEEDING AND FORWARD
                                                                                              TO TRUSTEE.
                                                   NZ   P   $550.00 08/03/18   .2   $110.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL REGARDING ADDITIONAL COMPUTER IMAGING
                                                                                              AND DATA EXTRACTION RELATED TO DISCOVERY IN ADVERSARY PROCEEDING AND REVIEW
                                                                                              ATTACHED ANALYSIS.
                Page 174 of 216




                                                   NZ   P   $550.00 08/05/18   .1   $ 55.00   REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING ADVERSARY PROCEEDING AND FORWARD
                                                                                              TO TRUSTEE.
                                                   NZ   P   $550.00 08/06/18   .1   $ 55.00   REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING ADVERSARY PROCEEDING AND FORWARD
                                                                                              TO TRUSTEE.
                                                   NZ   P   $550.00 08/06/18   .1   $ 55.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE REGARDING ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 08/07/18   .1   $ 55.00   DOWNLOAD AND REVIEW ENTERED ORDER APPROVING STIPULATION AND TRUSTEE'S MOTION TO
                                                                                              ABANDON CERTAIN COPYRIGHTS.
Main Document




                                                   NZ   P   $550.00 08/13/18   .3   $165.00   TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE REGARDING VARIOUS LITIGATION AND
                                                                                              DISCOVERY ISSUES RELATED TO STATE COURT CASES, DISTRICT COURT CASE, AND ADVERSARY
                                                                                              PROCEEDING AND NOTICE OF SETTLEMENT BETWEEN KRING & CHUNG AND THOMAS.
                                                   NZ   P   $550.00 08/14/18   .2   $110.00   REVIEW E-MAILS FROM COUNSEL FOR THOMAS WYLDE REGARDING VARIOUS LITIGATION AND
                                                                                              DISCOVERY ISSUES RELATED TO STATE COURT CASES, DISTRICT COURT CASE, ADVERSARY
                                                                                              PROCEEDING, AND NOTICE OF SETTLEMENT BETWEEN KRING & CHUNG AND THOMAS IN STATE
                                                                                              COURT CASE AND REVIEW ATTACHED NOTICE.
                                                   NZ   P   $550.00 08/14/18   .2   $110.00   TELECONFERENCE WITH GLEN OLSON, ESQ., COUNSEL FOR KRING & CHUNG REGARDING
Case 6:16-bk-15889-SY




                                                                                              SETTLEMENT IN STATE COURT CASE, CONFIDENTIALITY CLAUSE AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 08/14/18   .3   $165.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL AND TRUSTEE
                                                                                              REGARDING LITIGATION AND DISCOVERY ISSUES IN ADVERSARY PROCEEDING, NOTICE OF
                                                                                              SETTLEMENT BETWEEN KRING & CHUNG AND THOMAS IN STATE COURT CASE, COURT'S TENTATIVE
                                                                                              RULINGS, AND REVIEW SAME.
                                                   NZ   P   $550.00 08/20/18   .2   $110.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL REGARDING STIPULATED PROTECTIVE
                                                                                              ORDER AND DISCOVERY ISSUES IN ADVERSARY PROCEEDING AND REVIEW ATTACHED DRAFT.
                                                                                                            65
Desc




                                                   NZ   P   $550.00 08/20/18   .1   $ 55.00   REVIEW E-MAIL FROM DEBTOR'S FORMER CORPORATION COUNSEL REGARDING APPEARANCE AT
                                                                                              DEPOSITION AND DOCUMENTS PREVIOUSLY PRODUCED.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 08/21/18   .1   $ 55.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL REGARDING STIPULATED PROTECTIVE
                                                                                              ORDER AND DISCOVERY ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 08/21/18   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO DEBTOR'S FORMER CORPORATE
                                                                                              COUNSEL REGARDING APPEARANCE AT DEPOSITION AND PRIOR PRODUCTION OF DOCUMENTS.
                                                   NZ   P   $550.00 08/28/18   .2   $110.00   REVIEW E-MAILS FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING VARIOUS ISSUES
                                                                                              IN ADVERSARY PROCEEDING.
                Page 175 of 216




                                                   NZ   P   $550.00 08/29/18   .2   $110.00   REVIEW E-MAILS FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING DISCOVERY AND
                                                                                              VARIOUS ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 08/30/18   .2   $110.00   DOWNLOAD AND REVIEW MULTIPLE PLEADINGS FILED BY THOMAS IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 08/31/18   .1   $ 55.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL REGARDING DISCOVERY AND OTHER LEGAL
                                                                                              ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 09/05/18   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL REGARDING LEGAL ISSUES IN DISTRICT
                                                                                              COURT CASE AND ADVERSARY PROCEEDING.
Main Document




                                                   NZ   P   $550.00 09/10/18   .1   $ 55.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND THOMAS' COUNSEL REGARDING
                                                                                              DISCOVERY ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 09/11/18   .1   $ 55.00   REVIEW E-MAILS FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING DISCOVERY
                                                                                              ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 09/11/18   .1   $ 55.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND THOMAS' COUNSEL REGARDING
                                                                                              DISCOVERY ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 09/12/18   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL REGARDING DISCOVERY ISSUES IN
Case 6:16-bk-15889-SY




                                                                                              ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 09/18/18   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO THOMAS' COUNSEL REGARDING
                                                                                              DISCOVERY ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 09/19/18   .2   $110.00   E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING LITIGATION
                                                                                              STRATEGY AND DISCOVERY ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 09/20/18   .1   $ 55.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND ESTATE ACCOUNTANT REGARDING
                                                                                              QUICKBOOKS RECORDS AND REPORTS AND DISCOVERY ISSUES IN ADVERSARY PROCEEDING.
                                                                                                            66
Desc




                                                   NZ   P   $550.00 09/21/18   .1   $ 55.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND ESTATE ACCOUNTANT REGARDING
                                                                                              QUICKBOOKS RECORDS AND REPORTS AND DISCOVERY ISSUES IN ADVERSARY PROCEEDING.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 09/21/18   .1   $ 55.00   REVIEW E-MAILS FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING ADVERSARY
                                                                                              PROCEEDING.
                                                   NZ   P   $550.00 09/24/18   .1   $ 55.00   REVIEW E-MAIL FROM ESTATE ACCOUNTANT REGARDING QUICKBOOKS RECORDS AND REPORTS
                                                                                              AND DISCOVERY ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 09/26/18   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO THOMAS' COUNSEL AND COUNSEL FOR
                                                                                              THOMAS WYLDE REGARDING DISCOVERY ISSUES IN ADVERSARY PROCEEDING.
                Page 176 of 216




                                                   NZ   P   $550.00 10/02/18   .1   $ 55.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING LITIGATION
                                                                                              ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 10/02/18   .1   $ 55.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND COUNSEL FOR THOMAS WYLDE
                                                                                              REGARDING LITIGATION ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 10/05/18   .2   $110.00   DOWNLOAD AND REVIEW VARIOUS PLEADINGS FILED IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 10/06/18   .1   $ 55.00   REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING POSSIBLE SETTLEMENT OF ADVERSARY
                                                                                              PROCEEDING.
Main Document




                                                   NZ   P   $550.00 10/07/18   .1   $ 55.00   E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING PROPOSAL BY
                                                                                              THOMAS' COUNSEL REGARDING POSSIBLE SETTLEMENT OF ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 10/09/18   .1   $ 55.00   REVIEW E-MAILS FROM THOMAS' COUNSEL REGARDING DISCOVERY ISSUES IN ADVERSARY
                                                                                              PROCEEDING.
                                                   NZ   P   $550.00 10/12/18   .1   $ 55.00   REVIEW E-MAILS FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING DISCUSSION
                                                                                              WITH THOMAS' COUNSEL REGARDING POSSIBLE SETTLEMENT OF ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 10/17/18   .4   $220.00   REVIEW COURT'S ENTERED ORDER AND E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION
Case 6:16-bk-15889-SY




                                                                                              COUNSEL REGARDING ORDER VACATING HEARING AND RULING ON PENDING ISSUE IN ADVERSARY
                                                                                              PROCEEDING, DISCOVERY ISSUES, AND RELATED LEGAL ISSUES IN ADVERSARY PROCEEDING
                                                                                              WITH DISCOVERY DOCUMENTS ATTACHED.
                                                   NZ   P   $550.00 10/18/18   .2   $110.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE REGARDING ALTERNATIVE SETTLEMENT OF
                                                                                              ADVERSARY PROCEEDING AND E-MAILS TO AND FROM TRUSTEE AND SPECIAL LITIGATION
                                                                                              COUNSEL REGARDING PROPOSAL BY THOMAS' COUNSEL REGARDING ALTERNATIVE SETTLEMENT
                                                                                              OF ADVERSARY PROCEEDING.
                                                                                                            67
Desc




                                                   NZ   P   $550.00 10/19/18   .1   $ 55.00   REVIEW E-MAILS FROM DEBTOR'S FORMER CORPORATE COUNSEL AND SPECIAL LITIGATION
                                                                                              COUNSEL REGARDING PRODUCTION OF DOCUMENTS AND DISCOVERY IN ADVERSARY
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                              PROCEEDING.
                                                   NZ   P   $550.00 10/22/18   .1   $ 55.00   REVIEW E-MAILS FROM THOMAS' COUNSEL AND SPECIAL LITIGATION COUNSEL REGARDING
                                                                                              DISCOVERY ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 10/23/18   .1   $ 55.00   REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING DISCOVERY ISSUES IN ADVERSARY
                                                                                              PROCEEDING.
                                                   NZ   P   $550.00 10/24/18   .2   $110.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL REGARDING DISCOVERY ISSUES IN
                                                                                              ADVERSARY PROCEEDING AND RELATED LITIGATION IN OTHER FORUM.
                Page 177 of 216




                                                   NZ   P   $550.00 11/01/18   .2   $110.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING COSTS RELATED
                                                                                              TO PRODUCTION FOR DISCOVERY IN ADVERSARY PROCEEDING AND RELATED ORDER APPROVING
                                                                                              CASH DISBURSEMENTS MOTION.
                                                   NZ   P   $550.00 11/02/18   .2   $110.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING RECENT
                                                                                              PLEADINGS FILED BY THOMAS IN ADVERSARY PROCEEDING, HEARING DATE SET BY COURT, AND
                                                                                              RELATED LEGAL ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 11/07/18   .1   $ 55.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING ACTIVITY AND
                                                                                              STATUS CONFERENCE IN RELATED STATE COURT CASE.
Main Document




                                                   NZ   P   $550.00 11/08/18   .1   $ 55.00   E-MAIL FROM SPECIAL LITIGATION COUNSEL REGARDING STATUS CONFERENCE IN RELATED
                                                                                              STATE COURT CASE.
                                                   NZ   P   $550.00 11/12/18   .4   $220.00   E-MAILS TO AND FROM AND TELECONFERENCES WITH SPECIAL LITIGATION COUNSEL AND
                                                                                              TRUSTEE RELATED TO DEPOSITION OF PAULA THOMAS, OTHER DISCOVERY AND LEGAL ISSUES IN
                                                                                              ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 11/12/18   .3   $165.00   PREPARE AND CIRCULATE DRAFT OF CORRESPONDENCE TO STATE COURT COUNSEL FOR KRING
                                                                                              & CHUNG INQUIRING ABOUT SETTLEMENT AND POSSIBLE ESTATE ASSET.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 11/13/18   .2   $110.00   FINALIZE AND TRANSMIT CORRESPONDENCE TO GLEN OLSON, ESQ., STATE COURT COUNSEL FOR
                                                                                              KRING & CHUNG INQUIRING ABOUT SETTLEMENT AND POSSIBLE ESTATE ASSET.
                                                   NZ   P   $550.00 11/13/18   .1   $ 55.00   REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING SETTLEMENT OF STATE COURT LITIGATION
                                                                                              IN RESPONSE TO CORRESPONDENCE TO GLEN OLSON, ESQ.
                                                   NZ   P   $550.00 11/13/18   .1   $ 55.00   E-MAILS FROM AND TO TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING RESPONSE BY
                                                                                              THOMAS' COUNSEL TO CORRESPONDENCE TO GLEN OLSON, ESQ., REGARDING THOMAS'
                                                                                              SETTLEMENT WITH KRING & CHUNG AND INCLUSION OF POSSIBLE ESTATE CLAIMS.
                                                                                                            68
Desc




                                                   NZ   P   $550.00 11/15/18    .2   $110.00   REVIEW E-MAILS FROM GLEN OLSON, ESQ., COUNSEL FOR KRING & CHUNG AND SPECIAL
                                                                                               LITIGATION COUNSEL REGARDING SETTLEMENT BETWEEN THOMAS AND KRING & CHUNG AND
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                               POSSIBLE INCLUSION OF DEBTOR'S CLAIMS.
                                                   NZ   P   $550.00 11/17/18    .3   $165.00   REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING SETTLEMENT OF STATE COURT LITIGATION
                                                                                               IN RESPONSE TO CORRESPONDENCE TO GLEN OLSON, ESQ. WITH ATTACHED FIRST AMENDED
                                                                                               COMPLAINT AND REVIEW AND ANALYZE SAME.
                                                   NZ   P   $550.00 11/19/18    .6   $330.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL REGARDING DISCOVERY AND LEGAL ISSUES
                                                                                               IN ADVERSARY PROCEEDING AND REVIEW ATTACHED DISCOVERY RESPONSES FROM THOMAS.
                                                   NZ   P   $550.00 11/30/18    .2   $110.00   E-MAILS FROM AND TO AUCTIONEER SPEAR REGARDING STATUS OF DISPUTED ARCHIVAL PIECES,
                Page 178 of 216




                                                                                               ACCRUAL OF STORAGE EXPENSES AND AMOUNT TO INCLUDE IN TRUSTEE'S SECOND CASH
                                                                                               DISBURSEMENTS MOTION.
                                                   NZ   P   $550.00 12/12/18    .1   $ 55.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE REGARDING POSSIBLE SETTLEMENT AND
                                                                                               RELATED LEGAL ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 12/20/18    .1   $ 55.00   REVIEW E-MAILS FROM THOMAS' COUNSEL AND COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                               ISSUES IN BANKRUPTCY PROCEEDING.
                                                   NZ   P   $550.00 12/29/18    .2   $110.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE REGARDING DISCOVERY IN BANKRUPTCY
                                                                                               PROCEEDING WITH DROP BOX LINK.
Main Document




                                                   NZ   P   $550.00 -01/10/19   .2   $110.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL REGARDING DISCOVERY IN ADVERSARY
                                                                                               PROCEEDING WITH LINK TO DOCUMENTS.
                                                   NZ   P   $550.00 -01/14/19   .2   $110.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL WITH ATTACHED CORRESPONDENCE TO
                                                                                               THOMAS' COUNSEL REGARDING ADVERSARY PROCEEDING AND REVIEW.
                                                   NZ   P   $550.00 -01/25/19   .2   $110.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL REGARDING DISCOVERY IN ADVERSARY
                                                                                               PROCEEDING AND REVIEW ATTACHED DOCUMENTS.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 -01/28/19   .2   $110.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL REGARDING ISSUES IN ADVERSARY
                                                                                               PROCEEDING AND OTHER RELATED LITIGATION.
                                                   NZ   P   $550.00 -01/28/19   .2   $110.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND COUNSEL FOR THOMAS WYLDE
                                                                                               REGARDING ISSUES IN ADVERSARY PROCEEDING AND RELATED LITIGATION.
                                                   NZ   P   $550.00 -02/01/19   .5   $275.00   E-MAILS FROM AND TO AND TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL AND TRUSTEE
                                                                                               REGARDING DISCOVERY ISSUES AND POSSIBLE STIPULATION WITH THOMAS' COUNSEL IN
                                                                                               ADVERSARY PROCEEDING.
                                                                                                             69
Desc




                                                   NZ   P   $550.00 -02/01/19   .2   $110.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING DRAFT RELATED
                                                                                               TO DISCOVERY IN ADVERSARY PROCEEDING AND REVIEW AND REVISE ATTACHED DRAFT.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 -02/01/19   .2   $110.00   REVIEW E-MAILS FROM THOMAS' COUNSEL, SPECIAL LITIGATION COUNSEL AND TRUSTEE
                                                                                               REGARDING VARIOUS LEGAL ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -02/05/19   .1   $ 55.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE REGARDING DISCOVERY ISSUES IN
                                                                                               ADVERSARY PROCEEDING AND RELATED LITIGATION.
                                                   NZ   P   $550.00 -02/08/19   .1   $ 55.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE REGARDING ADVERSARY PROCEEDING AND
                                                                                               RELATED LITIGATION.
                Page 179 of 216




                                                   NZ   P   $550.00 -02/12/19   .2   $110.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL, COUNSEL FOR THOMAS WYLDE, AND
                                                                                               THOMAS' COUNSEL REGARDING DISCOVERY ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -02/12/19   .1   $ 55.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING DISCOVERY
                                                                                               ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -02/13/19   .1   $ 55.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND COUNSEL FOR THOMAS WYLDE
                                                                                               REGARDING DISCOVERY ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -02/26/19   .2   $110.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING REPORT ON
                                                                                               HEARING IN ADVERSARY PROCEEDING, STRATEGY AND LEGAL ISSUES IN ADVERSARY
Main Document




                                                                                               PROCEEDING.
                                                   NZ   P   $550.00 -02/27/19   .4   $220.00   TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING LITIGATION
                                                                                               STRATEGY AND LEGAL ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -02/28/19   .2   $110.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING STRATEGY AND
                                                                                               LEGAL ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -02/28/19   .2   $110.00   TELECONFERENCE WITH AUCTIONEER SPEAR REGARDING STORAGE CHARGES FOR DISPUTED
                                                                                               ARCHIVAL PIECES AND PREPARE E-MAIL TO SPECIAL LITIGATION COUNSEL AND TRUSTEE
Case 6:16-bk-15889-SY




                                                                                               REGARDING AMOUNT OF AUCTIONEER SPEAR'S ONGOING STORAGE COST FOR ESTATE.
                                                   NZ   P   $550.00 -03/01/19   .1   $ 55.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING SCHEDULING
                                                                                               TELECONFERENCE RELATED TO POTENTIAL SALE OF LITIGATION RIGHTS THROUGH BANKRUPTCY
                                                                                               SITE.
                                                   NZ   P   $550.00 -03/01/19   .1   $ 55.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND AUCTIONEER SPEAR REGARDING
                                                                                               SCHEDULE FOR DEPOSITION.
                                                                                                             70
Desc




                                                   NZ   P   $550.00 -03/04/19   .3   $165.00   TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL, TRUSTEE, AND DAVID BIRSELL
                                                                                               REGARDING POTENTIAL SALE OF LITIGATION RIGHTS THROUGH BANKRUPTCY SITE.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 -03/05/19   .2   $110.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND COUNSEL FOR THOMAS WYLDE
                                                                                               REGARDING DISCOVERY AND RELATED ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -03/05/19   .2   $110.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING LITIGATION
                                                                                               STRATEGY, DISCOVERY, AND LEGAL ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -03/06/19   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL REGARDING LITIGATION AND POTENTIAL
                                                                                               SETTLEMENT STRATEGY IN ADVERSARY PROCEEDING.
                Page 180 of 216




                                                   NZ   P   $550.00 -03/07/19   .7   $385.00   TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING LITIGATION
                                                                                               STRATEGY AND POTENTIAL SETTLEMENT ALTERNATIVES RELATED TO ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -03/07/19   .3   $165.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE AND REVIEW ATTACHED DRAFT
                                                                                               OF SETTLEMENT LETTER.
                                                   NZ   P   $550.00 -03/07/19   .2   $100.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO THOMAS' COUNSEL AND ATTACHED
                                                                                               SETTLEMENT CORRESPONDENCE.
                                                   NZ   P   $550.00 -03/12/19   .3   $165.00   REVIEW E-MAILS FROM COUNSEL FOR THOMAS WYLDE AND ATTACHED PLEADING RELATED TO
                                                                                               ADVERSARY PROCEEDING AND OTHER RELATED LITIGATION.
Main Document




                                                   NZ   P   $550.00 -03/14/19   .2   $110.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE RELATED TO ADVERSARY
                                                                                               PROCEEDING AND POTENTIAL SETTLEMENT.
                                                   NZ   P   $550.00 -03/18/19   .2   $110.00   REVIEW E-MAIL FROM THOMAS' COUNSEL AND REVIEW ATTACHED DEMAND LETTER.
                                                   NZ   P   $550.00 -03/18/19   .3   $165.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING DRAFT
                                                                                               COUNTEROFFER AND REVIEW AND REVISE DRAFT.
                                                   NZ   P   $550.00 -03/18/19   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO THOMAS' COUNSEL WITH ATTACHED
Case 6:16-bk-15889-SY




                                                                                               COUNTEROFFER AND REVIEW.
                                                   NZ   P   $550.00 -03/19/19   .2   $110.00   DOWNLOAD AND REVIEW PLEADINGS FILED BY MARCIA DALEY, ESQ., THOMAS' COUNSEL
                                                                                               REGARDING MOTION TO BE RELIEVED AS COUNSEL.
                                                   NZ   P   $550.00 -03/19/19   .4   $220.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND THOMAS' COUNSEL REGARDING
                                                                                               POSSIBLE SETTLEMENT AND RELATED LEGAL ISSUES IN ADVERSARY PROCEEDING.
                                                                                                             71
Desc




                                                   NZ   P   $550.00 -03/19/19   .4   $220.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING SETTLEMENT
                                                                                               COMMUNICATIONS, DISCOVERY, DRAFT TERM SHEET, AND RELATED LEGAL ISSUES IN ADVERSARY
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                               PROCEEDING AND REVIEW AND REVISE DRAFT TERM SHEET.
                                                   NZ   P   $550.00 -03/19/19   .2   $110.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND AUCTIONEER SPEAR REGARDING
                                                                                               STORAGE CONTRACT, CHARGES FOR DISPUTED ARCHIVAL PIECES, SUSPENSION OF ADDITIONAL
                                                                                               AUCTION, AND PENDING DEPOSITION.
                                                   NZ   P   $550.00 -03/20/19   .2   $110.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL WITH FINAL TERM SHEET TO CONFIRM
                                                                                               SETTLEMENT WITH THOMAS.
                                                   NZ   P   $550.00 -03/20/19   .1   $ 55.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE REGARDING DISCOVERY ISSUES IN
                Page 181 of 216




                                                                                               ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -03/20/19   .1   $ 55.00   E-MAIL TO AUCTIONEER SPEAR REGARDING INVOICES FOR STORAGE FEES AND DISPUTED
                                                                                               ARCHIVAL PIECES.
                                                   NZ   P   $550.00 -03/20/19   .2   $110.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING VARIOUS ISSUES
                                                                                               RELATED TO ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -03/21/19   .2   $110.00   MAILS FROM AND TO AUCTIONEER SPEAR AND TRUSTEE REGARDING STORAGE INVOICES AND
                                                                                               DISPUTED ARCHIVAL PIECES THAT ARE SUBJECT OF ADVERSARY PROCEEDING AND PROPOSED
                                                                                               SETTLEMENT.
Main Document




                                                   NZ   P   $550.00 -03/21/19   .2   $110.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL RELATED TO NEGOTIATION OF SETTLEMENT
                                                                                               AND ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -03/21/19   .1   $ 55.00   REVIEW CORRESPONDENCE FROM THOMAS' COUNSEL REGARDING RESPONSE TO TRUSTEE'S
                                                                                               COUNTEROFFER.
                                                   NZ   P   $550.00 -03/21/19   .2   $110.00   TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING TRUSTEE'S
                                                                                               RESPONSE TO CORRESPONDENCE FROM THOMAS' COUNSEL REGARDING PROPOSED
                                                                                               SETTLEMENT TERMS.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 -03/21/19   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO THOMAS' COUNSEL REGARDING
                                                                                               CONTINUED SETTLEMENT NEGOTIATIONS RELATED TO ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -03/22/19   .6   $330.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL, TRUSTEE, THOMAS' COUNSEL, AND
                                                                                               COUNSEL FOR THOMAS WYLDE RELATED TO STATE COURT LITIGATION, DISCOVERY, AND
                                                                                               ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -03/23/19   .2   $110.00   DOWNLOAD AND REVIEW ADDITIONAL PLEADINGS IN SUPPORT OF MOTION BY MARCIA DALEY,
                                                                                               ESQ., THOMAS' COUNSEL, TO BE RELIEVED AS COUNSEL.
                                                                                                             72
Desc




                                                   NZ   P   $550.00 -03/25/19   .2   $110.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING LITIGATION
                                                                                               ISSUES RELATED TO STATE COURT CASE AND ADVERSARY PROCEEDING.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 -03/26/19   .1   $ 55.00   REVIEW DOCKET ENTRY FOR HEARING DATE ON THOMAS' COUNSEL'S MOTION TO BE RELIEVED AS
                                                                                               COUNSEL AND CALENDAR.
                                                   NZ   P   $550.00 -03/27/19   .1   $ 55.00   PREPARE E-MAIL TO TRUSTEE REGARDING NEGOTIATION OF SETTLEMENT IN ADVERSARY
                                                                                               PROCEEDING.
                                                   NZ   P   $550.00 -03/28/19   .1   $ 55.00   E-MAIL FROM AND TO TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING NEGOTIATION OF
                                                                                               SETTLEMENT IN ADVERSARY PROCEEDING.
                Page 182 of 216




                                                   NZ   P   $550.00 -03/31/19   .1   $ 55.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE REGARDING LEGAL ISSUES IN ADVERSARY
                                                                                               PROCEEDING.
                                                   NZ   P   $550.00 -04/01/19   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO COUNSEL FOR THOMAS WYLDE
                                                                                               REGARDING SETTLEMENT COMMUNICATIONS IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -04/09/19   .1   $ 55.00   REVIEW E-MAIL FROM AND TELECONFERENCE WITH TRUSTEE REGARDING INVOICE FROM VENDOR
                                                                                               RELATED TO LITIGATION EXPENSES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -04/10/19   .1   $ 55.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE REGARDING ADVERSARY PROCEEDING AND
                                                                                               OTHER RELATED LITIGATION.
Main Document




                                                   NZ   P   $550.00 -04/10/19   .1   $ 55.00   E-MAILS TO AND FROM TRUSTEE REGARDING ADVERSARY PROCEEDING AND OTHER RELATED
                                                                                               LITIGATION.
                                                   NZ   P   $550.00 -04/11/19   .1   $ 55.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE REGARDING SETTLEMENT
                                                                                               COMMUNICATIONS IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -04/15/19   .1   $ 55.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE REGARDING ADVERSARY PROCEEDING AND
                                                                                               RELATED LITIGATION.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 -04/16/19   .1   $ 55.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE REGARDING SETTLEMENT
                                                                                               COMMUNICATIONS IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -04/17/19   .1   $ 55.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING SETTLEMENT
                                                                                               COMMUNICATIONS IN ADVERSARY PROCEEDING FROM COUNSEL FOR THOMAS WYLDE.
                                                   NZ   P   $550.00 -04/18/19   .1   $ 55.00   DOWNLOAD AND REVIEW COURT'S TENTATIVE RULING ON THOMAS' COUNSEL TO BE RELIEVED AS
                                                                                               COUNSEL AND FORWARD TO SPECIAL LITIGATION COUNSEL AND TRUST.
                                                                                                             73
Desc




                                                   NZ   P   $550.00 -04/24/19   .1   $ 55.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING PARK
                                                                                               DEPOSITION IN ADVERSARY PROCEEDING.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 -04/24/19   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO COUNSEL FOR THOMAS WYLDE
                                                                                               REGARDING SETTLEMENT COMMUNICATIONS IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -04/24/19   .1   $ 55.00   E-MAIL FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING STATUS REPORT IN
                                                                                               ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -04/28/19   .1   $ 55.00   REVIEW DRAFT STATUS REPORT IN ADVERSARY PROCEEDING AND E-MAIL TO SPECIAL LITIGATION
                                                                                               COUNSEL REGARDING SAME.
                Page 183 of 216




                                                   NZ   P   $550.00 -04/29/19   .4   $220.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING SETTLEMENT
                                                                                               BETWEEN TRUSTEE AND THOMAS TO RESOLVE ADVERSARY PROCEEDING AND REVIEW AND
                                                                                               REVISE ATTACHED DRAFT SETTLEMENT AGREEMENT.
                                                   NZ   P   $550.00 -04/30/19   .3   $165.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING SETTLEMENT
                                                                                               BETWEEN TRUSTEE AND THOMAS TO RESOLVE ADVERSARY PROCEEDING, COMMUNICATIONS
                                                                                               WITH THOMAS' COUNSEL, AND REVIEW SETTLEMENT AGREEMENT AND STATUS REPORT FOR
                                                                                               ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -05/01/19   .1   $ 55.00   REVIEW E-MAIL FROM GLEN OLSON, ESQ., COUNSEL FOR KRING & CHUNG RELATED TO
                                                                                               ADVERSARY PROCEEDING AND RELATED LITIGATION AND E-MAILS TO AND FROM SPECIAL
Main Document




                                                                                               LITIGATION COUNSEL REGARDING COMMUNICATIONS WITH ATTORNEY OLSON.
                                                   NZ   P   $550.00 -05/01/19   .1   $ 55.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND THOMAS' COUNSEL RELATED TO
                                                                                               SETTLEMENT IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -05/01/19 1.0    $550.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL REGARDING COMPROMISE MOTION TO
                                                                                               APPROVE SETTLEMENT IN ADVERSARY PROCEEDING AND REVIEW ATTACHED DRAFT OF MOTION.
                                                   NZ   P   $550.00 -05/02/19   .1   $ 55.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING
                                                                                               FINALIZATION FILING OF COMPROMISE MOTION TO APPROVE SETTLEMENT IN ADVERSARY
Case 6:16-bk-15889-SY




                                                                                               PROCEEDING.
                                                   NZ   P   $550.00 -05/03/19   .1   $ 55.00   DOWNLOAD AND REVIEW TRUSTEE'S COMPROMISE MOTION AS FILED WITH COURT.
                                                   NZ   P   $550.00 -05/04/19   .1   $ 55.00   DOWNLOAD AND REVIEW ADDITIONAL PLEADINGS FILED IN CASE AND REVIEW DOCKET ENTRY
                                                                                               REGARDING HEARING ON TRUSTEE'S COMPROMISE MOTION.
                                                   NZ   P   $550.00 -05/04/19   .1   $ 55.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE REGARDING COMPROMISE MOTION AND
                                                                                               RELATED LEGAL ISSUES IN ADVERSARY PROCEEDING.
                                                                                                             74
Desc




                                                   NZ   P   $550.00 -05/04/19   .1   $ 55.00   E-MAILS TO AND FROM TRUSTEE REGARDING COMPROMISE MOTION AND RELATED LEGAL ISSUES
                                                                                               IN ADVERSARY PROCEEDING.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 -05/08/19   .1   $ 55.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE REGARDING COMPROMISE MOTION AND
                                                                                               RELATED LEGAL ISSUES IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -05/08/19   .2   $110.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING COMPROMISE
                                                                                               MOTION, RELATED LEGAL ISSUES, RESPONSE TO COUNSEL FOR THOMAS WYLDE, AND RECEIPT OF
                                                                                               DEPOSIT FROM THOMAS FOR SETTLEMENT IN ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -05/08/19   .2   $110.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND COUNSEL FOR THOMAS WYLDE
                                                                                               REGARDING PROPOSED COMPROMISE AND RELATED LEGAL ISSUES IN ADVERSARY PROCEEDING.
                Page 184 of 216




                                                   NZ   P   $550.00 -05/09/19   .1   $ 55.00   PREPARE E-MAIL TO SPECIAL LITIGATION COUNSEL AND TRUSTEE WITH ATTACHMENT REGARDING
                                                                                               COMPROMISE MOTION, RELATED LEGAL ISSUES, AND RESPONSE TO COUNSEL FOR THOMAS
                                                                                               WYLDE.
                                                   NZ   P   $550.00 -05/09/19   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO COUNSEL FOR THOMAS WYLDE
                                                                                               REGARDING HEARING ON COMPROMISE MOTION AND RELATED LEGAL ISSUES IN ADVERSARY
                                                                                               PROCEEDING.
                                                   NZ   P   $550.00 -05/10/19   .5   $275.00   DOWNLOAD AND REVIEW OPPOSITION TO TRUSTEE'S COMPROMISE MOTION FILED WITH COURT BY
                                                                                               THOMAS WYLDE.
Main Document




                                                   NZ   P   $550.00 -05/13/19   .1   $ 55.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND ATTORNEY ROBERT SILVER
                                                                                               REGARDING CERTAIN DISCOVERY AND LITIGATION ISSUES RELATED TO ADVERSARY PROCEEDING.
                                                   NZ   P   $550.00 -05/14/19 1.0    $550.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING TRUSTEE'S
                                                                                               REPLY TO OPPOSITION BY THOMAS WYLDE TO TRUSTEE'S COMPROMISE MOTION AND REVIEW AND
                                                                                               REVISE ATTACHED DRAFT REPLY.
                                                   NZ   P   $550.00 -05/17/19   .4   $220.00   DOWNLOAD AND REVIEW TRUSTEE'S REPLY TO OPPOSITION BY THOMAS WYLDE TO TRUSTEE'S
                                                                                               COMPROMISE MOTION AS FILED WITH COURT AND REPLY AND DECLARATION FILED BY THOMAS.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 -05/20/19   .2   $110.00   DOWNLOAD AND REVIEW SUR-REPLY FILED BY THOMAS WYLDE RELATED TO TRUSTEE'S
                                                                                               COMPROMISE MOTION.
                                                   NZ   P   $550.00 -05/21/19   .2   $110.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE RELATED TO COURT'S
                                                                                               TENTATIVE RULING ON TRUSTEE'S COMPROMISE MOTION AND RELATED LEGAL ISSUES
                                                                                               REGARDING SETTLEMENT OF ADVERSARY PROCEEDING AND REVIEW ATTACHED TENTATIVE
                                                                                               RULING.
                                                                                                            75
Desc




                                                   NZ   P   $550.00 -05/23/19   .2   $110.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE RELATED TO HEARING ON
                                                                                               TRUSTEE'S COMPROMISE MOTION, DRAFT ORDER APPROVING MOTION, AND RELATED LEGAL
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                               ISSUES REGARDING SETTLEMENT OF ADVERSARY PROCEEDING, AND REVIEW DRAFT ORDER.
                                                   NZ   P   $550.00 -05/23/19   .2   $110.00   DOWNLOAD AND REVIEW ENTERED ORDER APPROVING COMPROMISE MOTION AND DOCKET
                                                                                               ENTRY REGARDING HEARING AND REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO
                                                                                               AUCTIONEER SPEAR REGARDING IMPLEMENTATION OF ORDER AND COMPROMISE.
                                                   NZ   P   $550.00 -05/30/19   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO THOMAS' COUNSEL REGARDING
                                                                                               IMPLEMENTATION OF COMPROMISE.
                                                   NZ   P   $550.00 -05/31/19   .1   $ 55.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND THOMAS' COUNSEL REGARDING
                Page 185 of 216




                                                                                               IMPLEMENTATION OF COMPROMISE.
                                                   NZ   P   $550.00 -05/31/19   .1   $ 55.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL REGARDING ARCHIVAL PIECES IN
                                                                                               AUCTIONEER'S STORAGE THAT ARE THE SUBJECT OF THE COMPROMISE.
                                                   NZ   P   $550.00 -06/06/19   .1   $ 55.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL, TRUSTEE, AND THOMAS' COUNSEL
                                                                                               REGARDING IMPLEMENTATION OF COMPROMISE.
                                                   NZ   P   $550.00 -06/06/19   .1   $ 55.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND COUNSEL FOR THOMAS WYLDE
                                                                                               REGARDING IMPLEMENTATION OF COMPROMISE.
Main Document




                                                   NZ   P   $550.00 -06/07/19   .2   $110.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL, TRUSTEE, THOMAS' COUNSEL, AND
                                                                                               COUNSEL FOR THOMAS WYLDE REGARDING IMPLEMENTATION OF COMPROMISE, NEED FOR
                                                                                               RELIEF FROM STAY REGARDING RELIEF FROM STAY RELATED TO STATE COURT LITIGATION.
                                                   NZ   P   $550.00 -06/10/19   .1   $ 55.00   DOWNLOAD AND REVIEW THOMAS' EX PARTE APPLICATION FOR RELIEF FROM STAY RELATED TO
                                                                                               LITIGATION.
                                                   NZ   P   $550.00 -06/10/19   .1   $ 55.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND THOMAS' COUNSEL REGARDING
                                                                                               IMPLEMENTATION OF COMPROMISE.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 -06/18/19   .1   $ 55.00   DOWNLOAD AND REVIEW THOMAS' MOTION FOR RELIEF FROM STAY RELATED TO LITIGATION.
                                                   NZ   P   $550.00 -06/19/19   .1   $ 55.00   DOWNLOAD AND REVIEW THOMAS' NOTICE OF MOTION AND MOTION FOR RELIEF FROM STAY
                                                                                               RELATED TO LITIGATION AND CLERK'S DOCKET ENTRIES REGARDING CORRECTIONS REQUIRED.
                                                   NZ   P   $550.00 -06/21/19   .1   $ 55.00   DOWNLOAD AND REVIEW THOMAS' AMENDED NOTICE OF HEARING ON MOTION FOR RELIEF FROM
                                                                                               STAY RELATED TO LITIGATION AND CALENDAR HEARING DATE.
                                                   NZ   P   $550.00 -07/03/19   .1   $ 55.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE REGARDING STATUS OF OUTSTANDING
                                                                                               ISSUES IN PENDING ADVERSARY PROCEEDING.
                                                                                                             76
Desc




                                                   NZ   P   $550.00 -07/08/19   .2   $110.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING STATUS
                                                                                               CONFERENCE AND OUTSTANDING ISSUES IN PENDING ADVERSARY PROCEEDING AND REVIEW AND
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                               REVISE ATTACHED DRAFT OF STATUS CONFERENCE REPORT.
                                                   NZ   P   $550.00 -07/09/19   .1   $ 55.00   DOWNLOAD AND REVIEW THOMAS WYLDE'S NON-OPPOSITION TO THOMAS' MOTION FOR RELIEF
                                                                                               FROM STAY REGARDING LITIGATION RELATED TO BANKRUPTCY.
                                                   NZ   P   $550.00 -07/10/19   .2   $110.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND COUNSEL FOR THOMAS WYLDE
                                                                                               REGARDING STATUS OF OUTSTANDING ISSUES IN ADVERSARY PROCEEDING AND RELATED CASE
                                                                                               STATUS AND E-MAILS TO AND FROM AND SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING
                                                                                               SAME.
                                                   NZ   P   $550.00 -07/13/19   .1   $ 55.00
                Page 186 of 216




                                                                                               DOWNLOAD AND REVIEW THOMAS' REPLY RELATED TO MOTION FOR RELIEF FROM STAY.
                                                   NZ   P   $550.00 -07/15/19   .1   $ 55.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING STATUS OF
                                                                                               OUTSTANDING ISSUES IN ADVERSARY PROCEEDING AND RELATED CASE STATUS.
                                                   NZ   P   $550.00 -07/17/19   .2   $110.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL TO COUNSEL FOR THOMAS WYLDE AND
                                                                                               THOMAS' COUNSEL REGARDING STIPULATION TO DISMISS ADVERSARY PROCEEDING AND
                                                                                               RELATED LEGAL ISSUES IN CASE AND REVIEW ATTACHED DRAFT.
                                                   NZ   P   $550.00 -07/17/19   .2   $110.00   REVIEW E-MAILS FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING OUTSTANDING
                                                                                               VENDOR INVOICE RELATED TO ADVERSARY PROCEEDING, ORDER APPROVING CASH
Main Document




                                                                                               DISBURSEMENTS MOTION, AND RELATED ISSUES.
                                                   NZ   P   $550.00 -07/18/19   .1   $ 55.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND COUNSEL FOR THOMAS WYLDE
                                                                                               REGARDING DISMISSAL OF ADVERSARY PROCEEDING, CLAIMS, AND RELATED ISSUES.
                                                   NZ   P   $550.00 -07/19/19   .1   $ 55.00   DOWNLOAD AND REVIEW ENTERED ORDER ON MOTION FOR RELIEF FROM STAY REGARDING
                                                                                               RELATED LITIGATION AND COURT'S DOCKET ENTRY REGARDING GRANTING OF MOTION.
                                                   NZ   P   $550.00 -07/29/19   .2   $110.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND COUNSEL FOR THOMAS WYLDE
                                                                                               REGARDING STIPULATION TO DISMISS ADVERSARY PROCEEDING AND RELATED LEGAL ISSUES.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 -07/31/19   .3   $165.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND COUNSEL FOR THOMAS WYLDE
                                                                                               REGARDING STIPULATION TO DISMISS ADVERSARY PROCEEDING, CLAIMS, CASE CLOSING, AND
                                                                                               RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 -08/06/19   .2   $110.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING STIPULATION TO
                                                                                               DISMISS ADVERSARY PROCEEDING, CLAIMS, CASE CLOSING, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 -09/05/19   .2   $110.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND COUNSEL FOR THOMAS WYLDE
                                                                                               REGARDING STIPULATION TO DISMISS ADVERSARY PROCEEDING.
                                                                                                             77
Desc




                                                   NZ     P      $550.00 -09/06/19     .1   $ 55.00      REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND COUNSEL FOR THOMAS WYLDE
                                                                                                         REGARDING STIPULATION TO DISMISS ADVERSARY PROCEEDING.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ     P      $550.00 -09/09/19     .1   $ 55.00      REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO THOMAS WYLDE REGARDING STIPULATION
                                                                                                         TO DISMISS ADVERSARY PROCEEDING.
                                                   NZ     P      $550.00 -09/11/19     .2   $110.00      REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO THOMAS WYLDE REGARDING STIPULATION
                                                                                                         TO DISMISS ADVERSARY PROCEEDING AND E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL
                                                                                                         REGARDING SAME.
                                                                 TOTALS:            139.4   $76,670.00
                                                   Case Administration
                Page 187 of 216




                                                                  Hourly                  Total
                                                   Name   Type    Rate   Date       Hours Amount         Description
                                                   NZ     P      $500.00 10/05/16     .1    $ 50.00      REVIEW E-MAIL FROM TRUSTEE TO DEBTOR'S COUNSEL REGARDING NEED FOR AMENDED
                                                                                                         SCHEDULES TO BE FILED PRIOR TO DATE OF CONTINUED 341(A) MEETING.
                                                   NZ     P      $500.00 10/10/16     .2    $100.00      E-MAILS FROM AND TO DEBTOR'S COUNSEL REGARDING STATUS OF REQUESTS BY TRUSTEE FOR
                                                                                                         ADDITIONAL DOCUMENTS AND INFORMATION, REQUEST FOR AMENDED SCHEDULES, CREDITOR'S
                                                                                                         REQUESTS FOR DEBTOR'S CORPORATE TAX RETURNS, CONTINUED 341(A) MEETING, AND RELATED
                                                                                                         LEGAL ISSUES.
Main Document




                                                   NZ     P      $500.00 10/11/16     .4    $200.00      TELECONFERENCE WITH TRUSTEE REGARDING OUTCOME OF CONTINUED 341(A) MEETING,
                                                                                                         THOMAS' TESTIMONY RELATED TO OUTSTANDING LOAN FROM DEBTOR TO THOMAS, FINANCIAL
                                                                                                         AND TAX DOCUMENTS, AND RELATED LEGAL ISSUES.
                                                   NZ     P      $500.00 10/11/16     .2    $100.00      E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE RELATED TO FINANCIAL AND TAX
                                                                                                         DOCUMENTS AND PROVIDING FINANCIAL RECORDS TO TRUSTEE'S ACCOUNTANT.
                                                   NZ     P      $500.00 10/11/16     .2    $100.00      E-MAILS TO AND FROM TRUSTEE REGARDING TAX RETURNS AND FINANCIAL DOCUMENTS AND
                                                                                                         FORWARD TAX RETURNS AND FINANCIAL DOCUMENTS TO TRUSTEE FOR TRUSTEE'S ACCOUNTANT.
Case 6:16-bk-15889-SY




                                                   NZ     P      $500.00 10/18/16     .2    $100.00      E-MAILS TO AND FROM TRUSTEE REGARDING CASE STATUS AND FINANCIAL DOCUMENTS TO BE
                                                                                                         PROVIDED TO TRUSTEE'S ACCOUNTANT.
                                                   NZ     P      $500.00 10/26/16     .1    $ 50.00      E-MAIL FROM DEBTOR'S COUNSEL REGARDING FINANCIAL RECORDS.
                                                   NZ     P      $500.00 10/26/16     .1    $ 50.00      E-MAIL TO COUNSEL FOR THOMAS WYLDE REGARDING FINANCIAL RECORDS.
                                                   NZ     P      $500.00 10/27/16     .1    $ 50.00      E-MAILS TO AND FROM DEBTOR'S COUNSEL REGARDING FINANCIAL RECORDS.
                                                                                                                       78
Desc




                                                   NZ   P   $500.00 10/28/16   .2   $100.00   E-MAILS TO AND FROM DEBTOR'S COUNSEL REGARDING FINANCIAL RECORDS.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 12/12/16   .1   $ 55.00   E-MAILS TO AND FROM TRUSTEE REGARDING ESTATE TAX RETURNS AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 12/20/16   .4   $220.00   E-MAILS FROM AND TO TRUSTEE'S ADMINISTRATOR REGARDING DEBTOR'S TAX RETURNS AND
                                                                                              TRUSTEE'S ACCOUNTANT AND FORWARD MULTIPLE YEARS OF DEBTOR'S TAX RETURNS AND
                                                                                              FINANCIAL RECORDS.
                                                   NZ   P   $550.00 01/05/17   .2   $110.00   E-MAILS TO AND FROM TRUSTEE'S ADMINISTRATOR WITH ATTACHED FINANCIAL DOCUMENTS FOR
                                                                                              TRUSTEE'S ACCOUNTANT.
                                                   NZ   P   $550.00 01/24/17   .2   $110.00   REVIEW TRUSTEE'S APPLICATION TO EMPLOY ACCOUNTANT AND RELATED NOTICE OF
                Page 188 of 216




                                                                                              APPLICATION.
                                                   NZ   P   $550.00 02/03/17   .1   $ 55.00   E-MAILS TO AND FROM TRUSTEE REGARDING AUDIO FILES OF 341(A) MEETINGS.
                                                   NZ   P   $550.00 02/09/17   .2   $110.00   E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS WYLDE REGARDING AUDIO FILES OF
                                                                                              341(A) MEETINGS.
                                                   NZ   P   $550.00 02/23/17   .1   $ 55.00   REVIEW ENTERED ORDER APPROVING TRUSTEE'S EMPLOYMENT OF ACCOUNTANT.
                                                   NZ   P   $550.00 03/02/17   .6   $330.00   E-MAILS TO AND FROM TRUSTEE REGARDING EMPLOYMENT APPLICATION FOR AUCTIONEER,
                                                                                              REVIEW AND ANALYZE APPLICATION AND PREPARE REVISIONS.
Main Document




                                                   NZ   P   $550.00 03/03/17   .2   $110.00   E-MAILS FROM AND TO AUCTIONEER SPEAR AND TRUSTEE REGARDING REVISIONS TO
                                                                                              AUCTIONEER EMPLOYMENT APPLICATION.
                                                   NZ   P   $550.00 03/31/17   .1   $ 55.00   REVIEW SUBSTITUTION OF ATTORNEY FILED BY THOMAS.
                                                   NZ   P   $550.00 04/06/17   .2   $110.00   E-MAILS FROM AND TO AUCTIONEER SPEAR REGARDING OUTCOME OF HEARING, STATUS OF
                                                                                              EMPLOYMENT APPLICATION, AND RELATED ISSUES.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 04/14/17   .2   $110.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND TRUSTEE REGARDING STATUS OF
                                                                                              EMPLOYMENT APPLICATION FOR AUCTIONEER AND REVIEW BY OUST OF APPLICATION.
                                                   NZ   P   $550.00 04/17/17   .1   $ 55.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING STATUS OF EMPLOYMENT
                                                                                              APPLICATION FOR AUCTIONEER AND REVIEW BY OUST OF APPLICATION.
                                                   NZ   P   $550.00 05/06/17   .1   $ 55.00   DOWNLOAD AND REVIEW SUBSTITUTION OF ATTORNEY FILED WITH COURT FOR THOMAS.
                                                                                                            79
Desc




                                                   NZ   P   $550.00 06/11/17   .3   $165.00   E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS WYLDE REGARDING COURT'S
                                                                                              STATEMENT AT HEARING THAT THOMAS' NEW COUNSEL DID NOT FILE SUBSTITUTION CORRECTLY
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                              AND SUCH SUBSTITUTION NOT EFFECTIVE IN BANKRUPTCY CASE, LENGTHY AND THREATENING E-
                                                                                              MAIL FROM THOMAS' NEW COUNSEL MISSTATING FACTS AND APPLICABLE RULES ABOUT SERVICE
                                                                                              OF BANKRUPTCY COURT PLEADINGS ON DEBTOR, AND REVIEW SUBJECT E-MAIL FROM THOMAS'
                                                                                              NEW COUNSEL.
                                                   NZ   P   $550.00 07/10/17 1.6    $880.00   E-MAILS BY AND AMONG AND TO AND FROM TRUSTEE, DEBTOR'S COUNSEL, DEBTOR'S FORMER
                                                                                              CORPORATE COUNSEL, COUNSEL FOR THOMAS WYLDE, AND THOMAS' NEW COUNSEL REGARDING
                                                                                              DEBTOR'S LEGAL FILES IN POSSESSION OF DEBTOR'S FORMER CORPORATE COUNSEL AND
                                                                                              RELATED LEGAL ISSUES WITH STATUTORY AND CASE CITATIONS AND ATTACHMENTS.
                                                   NZ   P   $550.00 07/14/17   .2   $110.00   TELECONFERENCE WITH JUDGE YUN'S CLERK REGARDING ERROR IN DOCKET SHOWING THOMAS'
                Page 189 of 216




                                                                                              PERSONAL COUNSEL AS DEBTOR'S COUNSEL AND NEED TO CORRECT SAME AND E-MAIL TO
                                                                                              TRUSTEE REGARDING DISCUSSION.
                                                   NZ   P   $550.00 07/25/17   .6   $330.00   E-MAILS TO AND FROM THOMAS' COUNSEL, TRUSTEE, AND DEBTOR'S FORMER CORPORATE
                                                                                              COUNSEL RELATED TO DEBTOR'S LEGAL FILES THAT ARE PROPERTY OF THE ESTATE, DISPUTE
                                                                                              OVER SAME, DISCUSSION BY COURT REGARDING ESTATE-OWNED LEGAL FILES AT RECENT COURT
                                                                                              HEARING, AND MAINTENANCE OF STATUS QUO FOR DEBTOR'S FORMER CORPORATE COUNSEL TO
                                                                                              HOLD LEGAL FILES.
                                                   NZ   P   $550.00 07/26/17   .1   $ 55.00   REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING MAINTAINING STATUS QUO RELATED TO
                                                                                              DEBTOR'S CORPORATE LEGAL FILES BEING HELD BY DEBTOR'S FORMER CORPORATE COUNSEL.
Main Document




                                                   NZ   P   $550.00 07/26/17   .3   $165.00   E-MAILS TO AND FROM TRUSTEE REGARDING DEBTOR'S CORPORATE LEGAL FILES AND
                                                                                              MAINTAINING STATUS QUO, PROVISION REGARDING FILES IN PROPOSED ORDER LODGED WITH
                                                                                              COURT, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 07/27/17   .4   $220.00   E-MAILS TO AND FROM DEBTOR'S FORMER CORPORATE COUNSEL REGARDING RETENTION OF
                                                                                              LEGAL FILES, LEGAL REFERENCES, AND SUMMARY OF FILES RETAINED.
                                                   NZ   P   $550.00 07/27/17   .1   $ 55.00   REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING DISPUTE OVER POSSESSION OF LEGAL
Case 6:16-bk-15889-SY




                                                                                              FILES.
                                                   NZ   P   $550.00 07/28/17   .1   $ 55.00   E-MAIL FROM THOMAS' COUNSEL REGARDING ENTERED ORDER AND CORPORATE LEGAL FILES.
                                                   NZ   P   $550.00 07/28/17   .2   $110.00   E-MAILS TO AND FROM TRUSTEE REGARDING DEBTOR'S FILES AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 07/31/17   .2   $110.00   E-MAILS TO AND FROM COURT TRANSCRIPTION SERVICE REGARDING STATUS OF HEARING
                                                                                              TRANSCRIPT.
                                                   NZ   P   $550.00 08/01/17   .5   $275.00   E-MAILS TO AND FROM TRUSTEE REGARDING CREDITOR ABUSE REFERRAL TO OUST.
                                                                                                            80
Desc




                                                   NZ   P   $550.00 11/30/17   .2   $110.00     REVIEW E-MAIL FROM TRUSTEE TO OUST REGARDING CASE STATUS AND PREPARE E-MAIL TO
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                                TRUSTEE REGARDING SAME.
                                                   NZ   P   $550.00 12/06/17 4.0    $2,200.00   RESEARCH AND DRAFT OPPOSITION TO MOTION TO REMOVE TRUSTEE.
                                                   NZ   P   $550.00 12/07/17 3.2    $1,760.00   FINALIZE OPPOSITION TO MOTION TO REMOVE TRUSTEE WITH SUPPORTING DECLARATION,
                                                                                                EXHIBITS, AND EVIDENTIARY OBJECTIONS TO DECLARATIONS IN SUPPORT OF MOTION TO REMOVE
                                                                                                TRUSTEE.
                                                   NZ   P   $550.00 12/07/17   .2   $110.00     CIRCULATE OPPOSITION BY E-MAIL TO TRUSTEE AND SPECIAL LITIGATION COUNSEL FOR
                                                                                                COMMENT AND REVIEW RESPONSIVE E-MAILS.
                Page 190 of 216




                                                   NZ   P   $550.00 12/07/17 1.6    $880.00     ATTEND BANKRUPTCY COURT HEARING VIA COURT CALL.
                                                   NZ   P   $550.00 12/07/17   .2   $110.00     E-MAILS FROM AND TO ROSS GONZALEZ, ESQ., COUNSEL FOR JENE PARK, REGARDING RESULTS
                                                                                                OF HEARING.
                                                   NZ   P   $550.00 12/08/17   .1   $ 55.00     REVIEW DOCKET ENTRIES REGARDING DENIAL OF MOTIONS.
                                                   NZ   P   $550.00 12/10/17   .1   $ 55.00     REVIEW DOCKET ENTRIES REGARDING TRANSCRIPT REQUEST AND NOTICE OF LODGED ORDER.
                                                   NZ   P   $550.00 04/02/18   .2   $110.00     DOWNLOAD AND REVIEW OPPOSITION TO TRUSTEE'S CASH DISBURSEMENTS MOTION.
Main Document




                                                   NZ   P   $550.00 04/02/18   .2   $110.00     E-MAILS FROM AND TO TRUSTEE'S STAFF REGARDING HEARING DATE TO BE NOTICED AND
                                                                                                CALENDAR SAME.
                                                   NZ   P   $550.00 04/03/18   .1   $ 55.00     DOWNLOAD AND REVIEW NOTICE OF HEARING ON TRUSTEE'S CASH DISBURSEMENTS MOTION.
                                                   NZ   P   $550.00 04/06/18   .1   $ 55.00     REVIEW E-MAIL FROM TRUSTEE TO AUCTIONEER SPEAR REGARDING ESTATE CHECK FOR
                                                                                                PAYMENT OF AUCTIONEER'S EXPENSES.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 04/12/18   .2   $110.00     E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING THREATENING E-
                                                                                                MAIL FROM THOMAS' COUNSEL AND POSSIBLE REFERRAL TO OUST AND LAW ENFORCEMENT.
                                                   NZ   P   $550.00 04/12/18   .4   $220.00     TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL REGARDING THREATS ON TRUSTEE AND
                                                                                                COUNSEL MADE BY BILLER, THOMAS' COUNSEL.
                                                   NZ   P   $550.00 04/12/18   .3   $165.00     TELECONFERENCE WITH TRUSTEE REGARDING THREATS ON TRUSTEE AND COUNSEL MADE BY
                                                                                                BILLER, THOMAS' COUNSEL, AND REFERRAL TO BE MADE TO OUST AND LAW ENFORCEMENT.
                                                                                                              81
Desc




                                                   NZ   P   $550.00 04/12/18   .1   $ 55.00   REVIEW E-MAIL FROM TRUSTEE TO OUST REGARDING THREATS ON TRUSTEE AND COUNSEL MADE
                                                                                              BY BILLER, THOMAS' COUNSEL.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 04/18/18   .1   $ 55.00   REVIEW NEW DOCKET ENTRIES REGARDING HEARING DATE AND TRANSCRIPT REQUEST.
                                                   NZ   P   $550.00 04/20/18   .1   $ 55.00   DOWNLOAD AND REVIEW ADDITIONAL PLEADINGS FILED BY THOMAS IN MAIN CASE.
                                                   NZ   P   $550.00 04/22/18   .1   $ 55.00   DOWNLOAD AND REVIEW SUPPLEMENTAL DECLARATION FILED BY THOMAS IN OPPOSITION TO
                                                                                              TRUSTEE'S CASH DISBURSEMENTS MOTION.
                                                   NZ   P   $550.00 04/25/18   .2   $110.00   REVIEW E-MAIL FROM TRUSTEE REGARDING REPLY TO THOMAS' OPPOSITION TO TRUSTEE'S CASH
                                                                                              DISBURSEMENTS MOTION AND REVIEW DRAFT REPLY ATTACHED.
                Page 191 of 216




                                                   NZ   P   $550.00 04/26/18   .2   $110.00   DOWNLOAD AND REVIEW AMENDED CLAIM NO. 11 AND THOMAS' STATUS REPORT FOR HEARING ON
                                                                                              CASH DISBURSEMENTS MOTION.
                                                   NZ   P   $550.00 04/27/18   .2   $110.00   DOWNLOAD AND REVIEW TRUSTEE'S REPLY TO THOMAS' OPPOSITION TO TRUSTEE'S CASH
                                                                                              DISBURSEMENTS MOTION.
                                                   NZ   P   $550.00 04/27/18   .2   $110.00   DOWNLOAD AND REVIEW TRUSTEE'S REPLY TO THOMAS' OPPOSITION TO TRUSTEE'S CASH
                                                                                              DISBURSEMENTS MOTION.
                                                   NZ   P   $550.00 05/01/18   .1   $ 55.00   REVIEW COURT'S TENTATIVE RULING FOR HEARING ON TRUSTEE'S CASH DISBURSEMENTS
Main Document




                                                                                              MOTION.
                                                   NZ   P   $550.00 05/03/18   .2   $110.00   DOWNLOAD AND REVIEW BILLER DECLARATION REGARDING TRUSTEE'S CASH DISBURSEMENTS
                                                                                              MOTION FILED BY THOMAS.
                                                   NZ   P   $550.00 05/03/18   .1   $110.00   PREPARE TRANSCRIPT REQUEST FOR HEARING ON TRUSTEE'S MOTION FOR CASH
                                                                                              DISBURSEMENTS.
                                                   NZ   P   $550.00 05/04/18   .1   $110.00   DOWNLOAD AND REVIEW NOTICE OF LODGMENT OF ORDER APPROVING TRUSTEE'S CASH
Case 6:16-bk-15889-SY




                                                                                              DISBURSEMENTS MOTION.
                                                   NZ   P   $550.00 05/05/18   .1   $110.00   REVIEW COURT'S DOCKET ENTRY THAT TRUSTEE'S CASH DISBURSEMENTS MOTION GRANTED.
                                                   NZ   P   $550.00 05/15/18   .1   $110.00   DOWNLOAD AND REVIEW ENTERED ORDER ON TRUSTEE'S CASH DISBURSEMENTS MOTION AND
                                                                                              BRIEF FILED BY THOMAS WYLDE RELATED TO ASSIGNED DEBT THAT IS SUBJECT OF CLAIM.
                                                   NZ   P   $550.00 05/15/18   .1   $110.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO TRUSTEE REGARDING EXPENSE RELATED
                                                                                              TO ADVERSARY PROCEEDING THAT IS SUBJECT OF CASH DISBURSEMENTS MOTION.
                                                                                                            82
Desc




                                                   NZ   P   $550.00 05/17/18    .1   $110.00   DOWNLOAD AND REVIEW PLEADING FILED IN MAIN CASE.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 05/18/18    .1   $110.00   DOWNLOAD AND REVIEW PLEADING FILED IN MAIN CASE.
                                                   NZ   P   $550.00 06/13/18    .5   $275.00   REVIEW TRANSCRIPT OF MAY 3, 2018 HEARING ON TRUSTEE'S CASH DISBURSEMENTS MOTION AND
                                                                                               FORWARD TO TRUSTEE AND SPECIAL LITIGATION COUNSEL.
                                                   NZ   P   $550.00 07/16/19 1.0     $550.00   TELECONFERENCE WITH TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING CLAIMS, CASE
                                                                                               STATUS, FINAL TAX RETURNS, AND RELATED ISSUES REGARDING CLOSING OF CASE.
                                                   NZ   P   $550.00 -08/29/19   .2   $110.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL REGARDING
                                                                                               PROPOSED DISTRIBUTION TO THOMAS WYLDE, CASE CLOSING AND RELATED LEGAL ISSUES.
                Page 192 of 216




                                                   NZ   P   $550.00 -08/30/19   .2   $110.00   DOWNLOAD AND REVIEW TRUSTEE'S SECOND CASH DISBURSEMENTS MOTION.
                                                   NZ   P   $550.00 10/02/19    .2   $110.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE REGARDING OTHER LITIGATION, CASE
                                                                                               CLOSING, AND RELATED LEGAL ISSUES, AND FORWARD TO TRUSTEE AND SPECIAL LITIGATION
                                                                                               COUNSEL AND REVIEW RESPONSIVE E-MAILS.
                                                   NZ   P   $550.00 10/03/19    .1   $ 55.00   DOWNLOAD AND REVIEW DECLARATION REGARDING NO OBJECTION OR REQUEST FOR HEARING
                                                                                               ON TRUSTEE'S SECOND CASH DISBURSEMENTS MOTION.
                                                   NZ   P   $550.00 10/09/19    .1   $ 55.00   DOWNLOAD AND REVIEW ENTERED ORDER APPROVING TRUSTEE'S SECOND CASH
Main Document




                                                                                               DISBURSEMENTS MOTION.
                                                   NZ   P   $550.00 10/21/19    .1   $ 55.00   REVIEW E-MAILS BETWEEN COUNSEL FOR THOMAS WYLDE AND TRUSTEE REGARDING CASE
                                                                                               STATUS, CLOSING PROCEDURE, AND LITIGATION IN STATE COURT AND DISTRICT COURT CASES.
                                                   NZ   P   $550.00 10/29/19    .1   $ 55.00   REVIEW DOCKET ENTRIES REGARDING MULTIPLE PLEADINGS FILED BY THOMAS.
                                                   NZ   P   $550.00 10/30/19    .1   $ 55.00   REVIEW DOCKET ENTRIES REGARDING MULTIPLE PLEADINGS FILED BY THOMAS.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 10/31/19    .1   $ 55.00   REVIEW DOCKET ENTRIES REGARDING MULTIPLE PLEADINGS FILED BY THOMAS.
                                                   NZ   P   $550.00 10/31/19    .1   $ 55.00   E-MAILS FROM AND TO TRUSTEE REGARDING ESTATE TAX RETURNS AND CASE CLOSING
                                                                                               PROCEDURE.
                                                   NZ   P   $550.00 11/08/19    .1   $ 55.00   REVIEW DOCKET ENTRIES REGARDING RESPONSIVE PLEADINGS FILED BY THOMAS WYLDE.
                                                   NZ   P   $550.00 11/09/19    .1   $ 55.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE REGARDING LITIGATION IN STATE AND
                                                                                               DISTRICT COURT CASES.
                                                                                                             83
Desc




                                                   NZ   P   $550.00 11/12/19   .1   $ 55.00   REVIEW DOCKET ENTRIES REGARDING REPLY PLEADINGS FILED BY THOMAS.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 11/13/19   .1   $ 55.00   REVIEW DOCKET ENTRIES REGARDING PLEADINGS FILED BY THOMAS AND BY THOMAS WYLDE.
                                                   NZ   P   $550.00 11/16/19   .1   $ 55.00   DOWNLOAD AND REVIEW ENTERED ORDER DENYING MOTION FOR SANCTIONS FILED BY THOMAS
                                                                                              AND VACATING HEARING.
                                                   NZ   P   $550.00 11/19/19   .1   $ 55.00   REVIEW DOCKET ENTRY REGARDING PLEADING FILED BY THOMAS.
                                                   NZ   P   $550.00 11/19/19   .1   $ 55.00   E-MAILS TO AND FROM DEBTOR'S COUNSEL REGARDING CASE STATUS AND RELATED LEGAL
                                                                                              ISSUES.
                Page 193 of 216




                                                   NZ   P   $550.00 11/22/19   .1   $ 55.00   REVIEW DOCKET ENTRIES REGARDING PLEADINGS FILED BY THOMAS.
                                                   NZ   P   $550.00 11/23/19   .1   $ 55.00   REVIEW DOCKET ENTRIES REGARDING PLEADINGS FILED BY THOMAS.
                                                   NZ   P   $550.00 12/02/19   .1   $ 55.00   REVIEW DOCKET ENTRIES REGARDING PLEADINGS FILED BY THOMAS.
                                                   NZ   P   $550.00 12/03/19   .1   $ 55.00   REVIEW DOCKET ENTRIES REGARDING PLEADINGS FILED BY THOMAS.
                                                   NZ   P   $550.00 12/04/19   .1   $ 55.00   REVIEW DOCKET ENTRIES REGARDING PLEADINGS FILED BY THOMAS.
                                                   NZ   P   $550.00 12/05/19   .1   $ 55.00
Main Document




                                                                                              REVIEW DOCKET ENTRIES REGARDING PLEADINGS FILED BY THOMAS.
                                                   NZ   P   $550.00 12/06/19   .1   $ 55.00   REVIEW DOCKET ENTRIES REGARDING PLEADINGS FILED BY THOMAS.
                                                   NZ   P   $550.00 12/07/19   .1   $ 55.00   REVIEW COURT'S DOCKET ENTRY REGARDING HEARING DATE ON THOMAS' MOTION.
                                                   NZ   P   $550.00 12/12/19   .1   $ 55.00   REVIEW DOCKET ENTRIES REGARDING PLEADINGS FILED BY THOMAS AND BY THOMAS WYLDE.
                                                   NZ   P   $550.00 12/13/19   .1   $ 55.00   REVIEW DOCKET ENTRIES REGARDING PLEADINGS FILED BY THOMAS.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 12/18/19   .1   $ 55.00   REVIEW E-MAILS FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING STATUS OF
                                                                                              ESTATE TAX RETURNS AND NOTICE TO PROFESSIONALS.
                                                   NZ   P   $550.00 12/19/19   .2   $110.00   DOWNLOAD AND REVIEW ENTERED ORDERS DENYING THOMAS' MOTIONS FOR CONTEMPT AND
                                                                                              FOR MONETARY SANCTIONS AND REVIEW DOCKET ENTRY OF NOTICE OF RELATED CASES FILED
                                                                                              BY THOMAS WYLDE.
                                                   NZ   P   $550.00 12/19/19   .1   $ 55.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL REGARDING ESTATE TAX RETURNS AND
                                                                                              RELATED LEGAL ISSUES.
                                                                                                            84
Desc




                                                   NZ   P   $550.00 12/20/19   .1   $ 55.00   REVIEW E-MAILS FROM TRUSTEE AND SPECIAL LITIGATION COUNSEL REGARDING ESTATE TAX
                                                                                              RETURNS AND RELATED LEGAL ISSUES.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 12/20/19   .1   $ 55.00   REVIEW E-MAIL FROM TRUSTEE'S ADMINISTRATOR REGARDING NOTICE TO PROFESSIONALS.
                                                   NZ   P   $550.00 12/20/19   .1   $ 55.00   REVIEW E-MAIL FROM TRUSTEE'S ADMINISTRATOR REGARDING NOTICE TO PROFESSIONALS.
                                                   NZ   P   $550.00 12/21/19   .1   $ 55.00   DOWNLOAD AND REVIEW NOTICE TO PROFESSIONALS.
                                                   NZ   P   $550.00 01/11/20   .1   $ 55.00   REVIEW DOCKET ENTRY REGARDING COURT COSTS OF $350.00.
                                                   NZ   P   $550.00 01/22/20   .1   $ 55.00   DOWNLOAD AND REVIEW AMENDED CLAIM NO. 11 (.1);
                Page 194 of 216




                                                   NZ   P   $550.00 01/31/20   .5   $275.00   DOWNLOAD AND REVIEW FINAL FEE APPLICATION FILED BY SPECIAL LITIGATION COUNSEL.
                                                   NZ   P   $550.00 02/08/20   .1   $ 55.00   DOWNLOAD AND REVIEW TRUSTEE'S DECLARATION IN SUPPORT OF FINAL FEE APPLICATION FILED
                                                                                              BY SPECIAL LITIGATION COUNSEL.
                                                   NZ   P   $550.00 04/25/20   .2   $110.00   DOWNLOAD AND REVIEW ACCOUNTANT'S FINAL FEE APPLICATION.
                                                   NZ   P   $550.00 05/03/20   .1   $ 55.00   E-MAIL TO TRUSTEE REGARDING BALANCE OF FUNDS IN ESTATE BANK ACCOUNT.
                                                   NZ   P   $550.00 05/05/20   .1   $ 55.00
Main Document




                                                                                              REVIEW E-MAIL FROM TRUSTEE REGARDING BALANCE OF FUNDS IN ESTATE BANK ACCOUNT.
                                                   NZ   P   $550.00 05/07/20   .3   $165.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING PREVIOUS
                                                                                              PRODUCTION OF E-MAILS AND E-MAIL REQUEST BY THOMAS' COUNSEL.
                                                   NZ   P   $550.00 05/08/20   .2   $110.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL REGARDING RESPONSE TO THOMAS
                                                                                              COUNSEL REGARDING INQUIRY ABOUT PRODUCTION OF E-MAILS DURING ADVERSARY
                                                                                              PROCEEDING.
                                                   NZ   P   $550.00 05/14/20   .1   $ 55.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL REGARDING RESPONSE TO THOMAS
Case 6:16-bk-15889-SY




                                                                                              COUNSEL REGARDING FURTHER INQUIRY ABOUT PRODUCTION OF E-MAILS DURING ADVERSARY
                                                                                              PROCEEDING.
                                                   NZ   P   $550.00 05/15/20   .1   $ 55.00   DOWNLOAD AND REVIEW TRUSTEE'S DECLARATION IN SUPPORT OF FINAL FEE APPLICATION FILED
                                                                                              BY ACCOUNTANT.
                                                   NZ   P   $550.00 05/15/20   .1   $ 55.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL REGARDING FURTHER RESPONSE TO
                                                                                              THOMAS’ COUNSEL REGARDING FURTHER INQUIRY ABOUT PRODUCTION OF E-MAILS DURING
                                                                                              ADVERSARY PROCEEDING.
                                                                                                            85
Desc




                                                   NZ     P      $550.00 05/17/20     .1   $ 55.00      REVIEW E-MAIL FROM THOMAS' COUNSEL REGARDING OTHER LITIGATION AND FORWARD TO
                                                                                                        TRUSTEE.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ     P      $550.00 05/19/20     .2   $110.00      REVIEW E-MAIL FROM DEBTOR'S COUNSEL REGARDING LITIGATION COMMENCED BY THOMAS IN
                                                                                                        NAME OF DEBTOR AND FORWARD TO TRUSTEE AND SPECIAL LITIGATION COUNSEL AND
                                                                                                        TELECONFERENCE WITH TRUSTEE REGARDING SAME.
                                                   NZ     P      $550.00 05/19/20     .1   $ 55.00      E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL CONFIRMING THAT THOMAS' COUNSEL
                                                                                                        DOWNLOADED PREVIOUSLY-PRODUCED DOCUMENTS THROUGH ELECTRONIC LINK.
                                                   NZ     P      $550.00 05/20/20     .5   $275.00      E-MAILS FROM AND TO AND TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL AND TRUSTEE
                                                                                                        REGARDING FURTHER RESPONSE TO THOMAS' COUNSEL'S REPEATED INQUIRY ABOUT
                Page 195 of 216




                                                                                                        DOCUMENTS, E-MAILS,COMPUTERS.
                                                   NZ     P      $550.00 05/21/20     .1   $ 55.00      PREPARE E-MAIL TO DEBTOR'S COUNSEL REGARDING TRUSTEE'S COMPROMISE WITH THOMAS
                                                                                                        THAT INCLUDED TRANSFER OF REMNANT ASSETS OF ESTATE.
                                                   NZ     P      $550.00 05/27/20     .1   $ 55.00      E-MAILS FROM AND TO TRUSTEE'S ASSISTANT REGARDING FINAL FEE APPLICATION.
                                                                 TOTALS:            30.9   $16,905.00
                                                   Claims Administration
Main Document




                                                                  Hourly                  Total
                                                   Name   Type    Rate   Date       Hours Amount        Description
                                                   NZ     P      $500.00 07/26/16 1.0      $500.00      REVIEW AND ANALYZE LEGAL DOCUMENTS RELATED TO SCHIFFMAN LOAN, PROMISSORY NOTE,
                                                                                                        SETTLEMENT OF LITIGATION, UCC FILINGS, AND RELATED LEGAL ISSUES.
                                                   NZ     P      $500.00 09/28/16     .1   $ 50.00      REVIEW NOTICE OF ASSET CASE AND CALENDAR CLAIMS BAR DATE.
                                                   NZ     P      $500.00 11/19/16     .2   $100.00      DOWNLOAD, REVIEW AND ANALYZE PROOF OF CLAIM NO. 1.
Case 6:16-bk-15889-SY




                                                   NZ     P      $500.00 11/30/16     .2   $100.00      E-MAILS FROM AND TO TRUSTEE REGARDING THOMAS' PROOF OF CLAIM AND OFFSET BY AMOUNT
                                                                                                        THOMAS OWES ON BALANCE OF LOAN MADE TO HER BY DEBTOR.
                                                   NZ     P      $550.00 12/08/16     .2   $110.00      DOWNLOAD, REVIEW AND ANALYZE PROOF OF CLAIM NO. 2.
                                                   NZ     P      $550.00 12/09/16     .2   $110.00      E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE RELATED TO POSSIBLE FILING A PROOF OF
                                                                                                        INTEREST BY JENE PARK.
                                                   NZ     P      $550.00 12/11/16     .2   $110.00      DOWNLOAD, REVIEW AND ANALYZE PROOF OF CLAIM NO. 3.
                                                                                                                      86
Desc




                                                   NZ   P   $550.00 12/12/16   .2   $110.00   DOWNLOAD, REVIEW AND ANALYZE PROOF OF CLAIM NO. 4.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 12/13/16   .4   $220.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH COUNSEL FOR THOMAS REGARDING
                                                                                              TRUSTEE'S OBJECTION TO CLAIM NO. 1.
                                                   NZ   P   $550.00 12/13/16 1.1    $605.00   PREPARE OBJECTION TO CLAIM NO. 1 WITH SUPPORTING DOCUMENTS.
                                                   NZ   P   $550.00 12/13/16   .2   $110.00   E-MAILS TO AND FROM TRUSTEE REGARDING APPROVAL OF OBJECTION BEFORE FILING AND
                                                                                              PREPARATION OF MANDATORY FORM FOR NOTICE.
                                                   NZ   P   $550.00 12/13/16   .2   $220.00   FINALIZE OBJECTION WITH SUPPORTING DOCUMENTS AND PREPARE MANDATORY FORM OF
                                                                                              NOTICE.
                Page 196 of 216




                                                   NZ   P   $550.00 12/17/16   .2   $110.00   DOWNLOAD, REVIEW AND ANALYZE PROOF OF CLAIM NO. 5.
                                                   NZ   P   $550.00 12/22/16   .2   $110.00   REVIEW E-MAIL WITH ATTACHMENTS FROM COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                              ADMINISTRATIVE EXPENSE CLAIM AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 12/23/16   .2   $110.00   REVIEW E-MAIL WITH ATTACHMENT FROM COUNSEL FOR THOMAS WYLDE REGARDING NEW CLAIM
                                                                                              TO BE FILED AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 12/24/16   .4   $220.00   DOWNLOAD, REVIEW AND ANALYZE PROOFS OF CLAIM NOS. 6 AND 7.
Main Document




                                                   NZ   P   $550.00 12/24/16   .2   $110.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING FILED PROOFS OF CLAIM,
                                                                                              ADMINISTRATIVE EXPENSE CLAIM, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 12/27/16   .7   $385.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING LEASE OF DEBTOR'S FORMER
                                                                                              PREMISES, LANDLORD'S PROOF OF CLAIM, OTHER FILED CLAIMS AND ADMINISTRATIVE EXPENSE,
                                                                                              AND RELATED LEGAL ISSUES AND REVIEW AND ANALYZE ATTACHMENTS.
                                                   NZ   P   $550.00 12/28/16   .2   $110.00   DOWNLOAD, REVIEW AND ANALYZE PROOF OF CLAIM NO. 8.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 12/30/16   .3   $165.00   DOWNLOAD, REVIEW AND ANALYZE RESPONSE BY THOMAS TO TRUSTEE'S OBJECTION TO CLAIM
                                                                                              NO. 1.
                                                   NZ   P   $550.00 12/30/16   .2   $110.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING THOMAS' RESPONSE, BASIS
                                                                                              FOR OBJECTION TO CLAIM NO. 1, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 01/01/17   .1   $ 55.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE REGARDING ADDITIONAL CLAIM NO. 9 BEING
                                                                                              FILED.
                                                   NZ   P   $550.00 01/02/17   .2   $110.00   DOWNLOAD, REVIEW AND ANALYZE PROOF OF CLAIM NO. 9.
                                                                                                            87
Desc




                                                   NZ   P   $550.00 01/03/17   .2   $110.00   DOWNLOAD, REVIEW AND ANALYZE PROOF OF CLAIM NO. 10.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 01/04/17   .3   $165.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING CLAIMS FILED, REPLIES BY
                                                                                              TRUSTEE TO OPPOSITIONS TO COMPROMISE MOTION AND TO RESPONSE BY THOMAS TO
                                                                                              TRUSTEE'S OBJECTION TO CLAIM NO. 1, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 01/04/17   .3   $165.00   E-MAILS TO AND FROM TRUSTEE WITH POSSIBLE EXHIBITS RELATED TO REPLY TO RESPONSE BY
                                                                                              THOMAS TO TRUSTEE'S OBJECTION TO CLAIM NO. 1 AND TO REPLY TO OPPOSITIONS TO
                                                                                              COMPROMISE MOTION.
                                                   NZ   P   $550.00 01/04/17 1.5    $825.00   PREPARE REPLY, WITH SUPPORTING DOCUMENTS, TO RESPONSE BY THOMAS TO TRUSTEE'S
                Page 197 of 216




                                                                                              OBJECTION TO CLAIM NO. 1.
                                                   NZ   P   $550.00 01/05/17   .2   $110.00   E-MAILS TO AND FROM TRUSTEE WITH ATTACHED REPLY TO RESPONSE BY THOMAS TO
                                                                                              OBJECTION TO CLAIM NO. 1 FOR REVIEW AND APPROVAL.
                                                   NZ   P   $550.00 01/05/17   .2   $110.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE WITH ATTACHED REPLY TO RESPONSE BY
                                                                                              THOMAS TO OBJECTION TO CLAIM NO. 1.
                                                   NZ   P   $550.00 01/05/17   .4   $220.00   FINALIZE REPLY, WITH SUPPORTING DOCUMENTS, TO RESPONSE BY THOMAS TO OBJECTION TO
                                                                                              CLAIM NO. 1.
                                                   NZ   P   $550.00 01/05/17   .5   $275.00   REVIEW AND ANALYZE LANDLORD'S PROOF OF CLAIM AND PREPARE E-MAIL TO LANDLORD'S
Main Document




                                                                                              COUNSEL REGARDING TRUSTEE'S QUESTIONS ABOUT AND POSSIBLE OBJECTIONS TO CLAIM.
                                                   NZ   P   $550.00 01/06/17   .2   $110.00   DOWNLOAD, REVIEW AND ANALYZE AMENDED PROOF OF CLAIM NO. 1.
                                                   NZ   P   $550.00 01/09/17   .6   $330.00   TELECONFERENCE WITH AND E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                              AMENDED CLAIM NO. 1, OBJECTIONABLE ITEMS INCLUDED IN CLAIM, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 01/09/17   .4   $220.00   E-MAILS TO AND FROM TRUSTEE REGARDING AMENDED CLAIM NO. 1, TENTATIVE RULING FOR
                                                                                              HEARING ON OBJECTION TO CLAIM AND COMPROMISE MOTION, AND RELATED LEGAL ISSUES.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 01/12/17   .2   $110.00   DOWNLOAD, REVIEW AND ANALYZE PROOF OF CLAIM NO. 11.
                                                   NZ   P   $550.00 01/25/17   .2   $110.00   E-MAILS TO AND FROM LANDLORD'S COUNSEL REGARDING SECURITY DEPOSIT, LANDLORD'S
                                                                                              CLAIM, POTENTIAL OBJECTION TO CLAIM, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 01/26/17   .1   $ 55.00   E-MAIL TO LANDLORD'S COUNSEL REGARDING TELECONFERENCE TO DISCUSS SECURITY DEPOSIT,
                                                                                              LANDLORD'S CLAIM, POTENTIAL OBJECTION TO CLAIM, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 01/31/17   .2   $110.00   E-MAILS FROM AND TO LANDLORD'S COUNSEL REGARDING SECURITY DEPOSIT, LANDLORD'S
                                                                                              CLAIM, POTENTIAL OBJECTION TO CLAIM, AND RELATED LEGAL ISSUES.
                                                                                                            88
Desc




                                                   NZ   P   $550.00 02/03/17   .2   $110.00     E-MAILS TO AND FROM AND CALL TO LANDLORD'S COUNSEL REGARDING POTENTIAL OBJECTION
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                                TO LANDLORD'S CLAIM.
                                                   NZ   P   $550.00 02/12/17   .2   $110.00     PREPARE E-MAIL TO LANDLORD'S COUNSEL REGARDING AUCTION OF PERSONAL PROPERTY OF
                                                                                                ESTATE AT FORMER PREMISES, NEGOTIATION OF COMPROMISE RELATED TO LANDLORD'S CLAIM
                                                                                                IN LIEU OF OBJECTION, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 02/27/17   .2   $220.00     E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING OBJECTION TO AMENDED
                                                                                                CLAIM NO. 1.
                                                   NZ   P   $550.00 02/28/17 2.0    $1,100.00   REVIEW OBJECTION FILED BY THOMAS WYLDE TO AMENDED CLAIM NO. 1 AND PREPARE TRUSTEE'S
                Page 198 of 216




                                                                                                SUPPLEMENT TO TRUSTEE'S OBJECTION TO CLAIM NO. 1.
                                                   NZ   P   $550.00 03/03/17   .4   $220.00     E-MAILS TO AND FROM LANDLORD'S COUNSEL AND COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                                COMPROMISE OF LANDLORD'S CLAIM AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 03/06/17   .2   $110.00     E-MAILS TO AND FROM LANDLORD'S COUNSEL REGARDING OBJECTION TO CLAIM, MITIGATION OF
                                                                                                DAMAGES, REMOVAL OF PERSONAL PROPERTY, REQUESTED LEASE DOCUMENTS, AND RELATED
                                                                                                LEGAL ISSUES.
                                                   NZ   P   $550.00 03/07/17   .4   $220.00     E-MAILS TO AND FROM LANDLORD'S COUNSEL, TRUSTEE, AND COUNSEL FOR THOMAS WYLDE
                                                                                                REGARDING COMPROMISE OF LANDLORD'S CLAIM AND RELATED LEGAL ISSUES.
Main Document




                                                   NZ   P   $550.00 03/08/17   .8   $440.00     E-MAILS TO AND FROM LANDLORD'S COUNSEL, TRUSTEE, THOMAS, AND AUCTIONEER SPEAR
                                                                                                REGARDING COMPROMISE OF LANDLORD'S CLAIM, VALUATION OF RELATED PERSONAL PROPERTY,
                                                                                                AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 03/08/17   .2   $110.00     TELECONFERENCE WITH AUCTIONEER SPEAR REGARDING EMPLOYMENT APPLICATION,
                                                                                                VALUATION OF CERTAIN PERSONAL PROPERTY ITEMS AT DEBTOR'S FORMER PREMISES, AND
                                                                                                RELATED COMPROMISE BETWEEN TRUSTEE AND LANDLORD.
                                                   NZ   P   $550.00 03/09/17   .6   $330.00     E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE, DEBTOR'S COUNSEL, AND COUNSEL FOR
                                                                                                THOMAS REGARDING PROPOSED TERMS FOR COMPROMISE BETWEEN TRUSTEE AND LANDLORD
Case 6:16-bk-15889-SY




                                                                                                RELATED TO LANDLORD'S CLAIM AND CERTAIN PERSONAL PROPERTY, AND RELATED LEGAL
                                                                                                ISSUES.
                                                   NZ   P   $550.00 03/10/17   .4   $220.00     E-MAILS TO AND FROM DEBTOR'S COUNSEL, COUNSEL FOR THOMAS, AND LANDLORD'S COUNSEL
                                                                                                REGARDING CONSENT TO PROPOSED TERMS FOR COMPROMISE BETWEEN TRUSTEE AND
                                                                                                LANDLORD RELATED TO LANDLORD'S CLAIM AND CERTAIN PERSONAL PROPERTY, AND RELATED
                                                                                                LEGAL ISSUES.
                                                                                                              89
Desc




                                                   NZ   P   $550.00 03/13/17   .2   $110.00   E-MAILS TO AND FROM LANDLORD'S COUNSEL AND COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                              STIPULATION FOR COMPROMISE BETWEEN TRUSTEE AND LANDLORD RELATED TO LANDLORD'S
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                              CLAIM AND CERTAIN PERSONAL PROPERTY, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 03/14/17   .2   $110.00   E-MAILS TO AND FROM LANDLORD'S COUNSEL REGARDING STIPULATION FOR COMPROMISE
                                                                                              BETWEEN TRUSTEE AND LANDLORD RELATED TO LANDLORD'S CLAIM AND CERTAIN PERSONAL
                                                                                              PROPERTY, SCHEDULE FOR AUCTIONEER SPEAR TO REMOVE OTHER PERSONAL PROPERTY FROM
                                                                                              DEBTOR'S FORMER PREMISES, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 03/16/17   .6   $330.00   DOWNLOAD, REVIEW AND ANALYZE MOTIONS TO DISALLOW CLAIM NOS. 3, 5 AND 10 FILED BY
                                                                                              THOMAS.
                                                   NZ   P   $550.00 03/20/17   .1   $ 55.00
                Page 199 of 216




                                                                                              E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE RELATED TO OBJECTION TO CLAIM NO. 1
                                                                                              AND RELATED PROPOSED ORDER.
                                                   NZ   P   $550.00 03/22/17   .6   $330.00   TELECONFERENCE WITH AND E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                              NO RESPONSE TO OBJECTION TO CLAIM NO. 1, RELATED DECLARATION AND PROPOSED ORDER,
                                                                                              COURT'S REJECTION OF PROPOSED ORDER AND REQUIRED HEARING.
                                                   NZ   P   $550.00 03/22/17   .4   $220.00   E-MAILS TO AND FROM TRUSTEE AND COUNSEL FOR THOMAS WYLDE REGARDING STATUS OF
                                                                                              CONTINUED COMPROMISE MOTION, OBJECTIONS TO CERTAIN CLAIMS, POSSIBLE JOINDER,
                                                                                              HEARING DATE AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 03/22/17   .5   $275.00
Main Document




                                                                                              TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE REGARDING OBJECTIONS TO CERTAIN
                                                                                              CLAIMS AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 03/22/17 1.0    $550.00   DRAFT STIPULATION BETWEEN TRUSTEE AND LANDLORD REGARDING COMPROMISE OF
                                                                                              LANDLORD'S CLAIM, LEASE DEPOSIT, AND CERTAIN PERSONAL PROPERTY.
                                                   NZ   P   $550.00 03/22/17   .4   $220.00   E-MAILS FROM AND TO DEBTOR'S COUNSEL REGARDING THOMAS' REPLY TO OBJECTION TO CLAIM
                                                                                              NO. 1 AND REVIEW AND ANALYZE ATTACHED REPLY.
                                                   NZ   P   $550.00 03/23/17   .8   $440.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE AND TRUSTEE REGARDING ANALYSIS OF
Case 6:16-bk-15889-SY




                                                                                              CERTAIN CLAIMS, POSSIBLE VOLUNTARY WITHDRAWAL OF CLAIM NO. 10, ISSUES RELATED TO
                                                                                              LOAN OWED BY THOMAS, DISPUTED PERSONAL PROPERTY ASSETS, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 03/28/17   .2   $110.00   E-MAILS FROM AND TO LANDLORD'S COUNSEL REGARDING STIPULATION BETWEEN TRUSTEE AND
                                                                                              LANDLORD AND RELATED MOTION.
                                                   NZ   P   $550.00 03/30/17 1.7    $935.00   PREPARE FOR AND ATTEND HEARING ON CLAIM OBJECTION AND RELATED ISSUES VIA COURT
                                                                                              CALL AND TELEPHONE CONFERENCE WITH CHAPTER 7 TRUSTEE RELATED TO HEARING.
                                                                                                            90
Desc




                                                   NZ   P   $550.00 03/30/17   .2   $110.00   TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE AFTER HEARING TO DISCUSS CLAIM
                                                                                              OBJECTIONS, PERSONAL PROPERTY SALE, AND NEGOTIATION OF SETTLEMENT.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 03/30/17   .1   $ 55.00   REVIEW E-MAIL FROM COUNSEL FOR TECHNICOLOR REGARDING OUTSTANDING ISSUES RELATED
                                                                                              TO PERSONAL PROPERTY AT DEBTOR'S FORMER PREMISES AND STIPULATION BETWEEN TRUSTEE
                                                                                              AND LANDLORD.
                                                   NZ   P   $550.00 03/30/17   .1   $ 55.00   E-MAILS FROM AND TO LANDLORD'S COUNSEL REGARDING STIPULATION BETWEEN TRUSTEE AND
                                                                                              LANDLORD.
                                                   NZ   P   $550.00 03/30/17   .2   $110.00   E-MAILS FROM AND TO THOMAS REGARDING REQUESTED FINANCIAL RECORDS AND OTHER
                                                                                              DOCUMENTS RELATED TO CONTINUED HEARING ON CLAIM OBJECTIONS.
                Page 200 of 216




                                                   NZ   P   $550.00 03/30/17   .2   $110.00   E-MAILS FROM AND TO COUNSEL FOR THOMAS WYLDE REGARDING FINANCIAL RECORDS AND
                                                                                              OTHER DOCUMENTS RELATED TO CLAIM OBJECTIONS.
                                                   NZ   P   $550.00 03/31/17   .1   $ 55.00   REVIEW COURT'S DOCKET ENTRIES REGARDING CONTINUED EVIDENTIARY HEARINGS ON
                                                                                              OBJECTIONS TO CLAIMS AND CALENDAR.
                                                   NZ   P   $550.00 03/31/17   .1   $ 55.00   REVIEW E-MAILS BETWEEN COUNSEL FOR THOMAS WYLDE, THOMAS AND THOMAS' STATE COURT
                                                                                              COUNSEL REGARDING REQUEST TO REVIEW AND COPY DOCUMENTS IN PREPARATION FOR
                                                                                              EVIDENTIARY HEARING ON CLAIM OBJECTIONS AND RELATED TO STATE COURT LITIGATION
                                                                                              ISSUES.
Main Document




                                                   NZ   P   $550.00 04/03/17   .1   $ 55.00   REVIEW E-MAIL FROM COUNSEL FOR THOMAS WYLDE TO THOMAS REGARDING APPOINTMENT TO
                                                                                              REVIEW AND COPY DOCUMENTS IN PREPARATION FOR EVIDENTIARY HEARING ON CLAIM
                                                                                              OBJECTIONS.
                                                   NZ   P   $550.00 04/04/17 1.0    $550.00   REVIEW AND REVISE STIPULATION BETWEEN LANDLORD AND TRUSTEE AND CIRCULATE BY E-MAIL
                                                                                              TO LANDLORD'S COUNSEL AND TRUSTEE FOR REVIEW AND APPROVAL.
                                                   NZ   P   $550.00 04/04/17   .1   $ 55.00   REVIEW E-MAILS BETWEEN THOMAS AND COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                              APPOINTMENT TO REVIEW AND COPY DOCUMENTS IN PREPARATION FOR EVIDENTIARY HEARING
                                                                                              ON CLAIM OBJECTIONS.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 04/04/17   .1   $ 55.00   REVIEW E-MAIL FROM TRUSTEE REGARDING APPROVAL OF STIPULATION WITH LANDLORD.
                                                   NZ   P   $550.00 04/06/17   .2   $110.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING PROPOSED ORDER ON
                                                                                              OBJECTION TO CLAIM.
                                                   NZ   P   $550.00 04/06/17   .8   $440.00   E-MAILS FROM AND TO LANDLORD'S COUNSEL REGARDING REVISIONS TO STIPULATION BETWEEN
                                                                                              LANDLORD AND TRUSTEE, REVIEW AND MAKE FURTHER REVISIONS TO REVISED DRAFT OF
                                                                                              STIPULATION, AND CIRCULATE FINAL, EXECUTION VERSION OF STIPULATION.
                                                                                                            91
Desc




                                                   NZ   P   $550.00 04/10/17   .1   $ 55.00   REVIEW E-MAIL FROM LANDLORD'S COUNSEL WITH EXECUTED STIPULATION.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 06/21/17 1.0    $550.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND TRUSTEE REGARDING PROOF OF
                                                                                              CLAIM NO. 12 FILED BY THOMAS' FORMER COUNSEL AND RELATED STATE COURT ISSUES AND
                                                                                              REVIEW AND ANALYZE CLAIM NO. 12.
                                                   NZ   P   $550.00 07/28/17   .3   $165.00   E-MAILS TO AND FROM ESTATE ACCOUNTANT REGARDING ACCESS TO AND REVIEW AND ANALYSIS
                                                                                              OF FINANCIAL RECORDS RELATED TO OBJECTION TO CLAIM NO. 1 AND UPCOMING EVIDENTIARY
                                                                                              HEARING.
                                                   NZ   P   $550.00 07/28/17   .4   $220.00   E-MAILS TO AND FROM TRUSTEE AND TO THOMAS' COUNSEL AND COUNSEL FOR THOMAS WYLDE
                                                                                              REGARDING PROPOSED PROCEDURE TO EXCHANGE EXHIBITS AND WITNESS LISTS IN
                Page 201 of 216




                                                                                              PREPARATION FOR EVIDENTIARY HEARING ON CLAIM OBJECTIONS.
                                                   NZ   P   $550.00 07/29/17   .4   $220.00   E-MAILS TO AND FROM TRUSTEE, THOMAS' COUNSEL AND COUNSEL FOR THOMAS WYLDE
                                                                                              REGARDING EXCHANGE OF EXHIBITS AND WITNESS LISTS IN PREPARATION FOR EVIDENTIARY
                                                                                              HEARING ON CLAIM OBJECTIONS, PREPARATION OF EXHIBIT NOTEBOOKS, AND RELATED LEGAL
                                                                                              ISSUES.
                                                   NZ   P   $550.00 07/31/17   .4   $220.00   E-MAILS FROM AND TO ESTATE ACCOUNTANT REGARDING ANALYSIS OF DEBTOR'S FINANCIAL
                                                                                              RECORDS RELATED TO PAYMENTS MADE BY DEBTOR TO THOMAS, AVAILABILITY TO TESTIFY AT
                                                                                              EVIDENTIARY HEARING ON CLAIM OBJECTIONS, AND REVIEW AND ANALYZE ATTACHED
                                                                                              SPREADSHEETS REGARDING PAYMENTS PER QUICKBOOKS RECORDS.
Main Document




                                                   NZ   P   $550.00 08/01/17   .2   $110.00   E-MAILS TO AND FROM ESTATE ACCOUNTANT REGARDING QUICKBOOKS RECORDS AND DEBTOR'S
                                                                                              PAYMENTS TO THOMAS.
                                                   NZ   P   $550.00 08/04/17   .4   $220.00   E-MAILS TO AND FROM TRUSTEE REGARDING TRUSTEE'S EXHIBIT LIST AND WITNESS LIST FOR
                                                                                              EVIDENTIARY HEARING ON CLAIM OBJECTIONS.
                                                   NZ   P   $550.00 08/04/17   .9   $495.00   E-MAILS TO AND FROM TRUSTEE, COUNSEL FOR THOMAS WYLDE, AND THOMAS' COUNSEL
                                                                                              REGARDING TRUSTEE'S PROPOSED EXHIBIT LIST AND WITNESS LIST FOR EVIDENTIARY HEARING
                                                                                              ON CLAIM OBJECTIONS, REQUEST FOR WITHDRAWAL OF CLAIM NO. 10, AND REVIEW AND ANALYZE
Case 6:16-bk-15889-SY




                                                                                              ATTACHMENTS PROVIDED BY OTHER COUNSEL.
                                                   NZ   P   $550.00 08/05/17 1.6    $880.00   E-MAILS TO AND FROM TRUSTEE, THOMAS' COUNSEL AND COUNSEL FOR PDTW REGARDING
                                                                                              DEPOSITION OF ESTATE ACCOUNTANT, TRUSTEE'S EXHIBITS FOR EVIDENTIARY HEARING ON CLAIM
                                                                                              OBJECTIONS, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 08/05/17 .1     $ 55.00   E-MAIL TO ESTATE ACCOUNTANT REGARDING SCHEDULING OF DEPOSITION.
                                                   NZ   P   $550.00 08/05/17 1.0    $550.00   E-MAILS TO TRUSTEE WITH DETAILED ANALYSIS REGARDING WITNESSES, EXHIBITS, AND RELATED
                                                                                              LEGAL ISSUES REGARDING EVIDENTIARY HEARING ON CLAIM OBJECTIONS.
                                                                                                            92
Desc




                                                   NZ   P   $550.00 08/06/17 1.8    $990.00     E-MAILS TO AND FROM TRUSTEE, THOMAS' COUNSEL AND COUNSEL FOR PDTW REGARDING
                                                                                                TRUSTEE'S EXHIBITS AND WITNESSES FOR EVIDENTIARY HEARING ON CLAIM OBJECTIONS, AND
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                                RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 08/06/17   .5   $275.00     E-MAILS TO TRUSTEE WITH DETAILED ANALYSIS REGARDING WITNESSES, EXHIBITS, AND RELATED
                                                                                                LEGAL ISSUES REGARDING EVIDENTIARY HEARING ON CLAIM OBJECTIONS.
                                                   NZ   P   $550.00 08/06/17   .1   $ 55.00     DOWNLOAD AND REVIEW WITHDRAWAL OF CLAIM NO. 10.
                                                   NZ   P   $550.00 08/07/17   .2   $110.00     E-MAILS TO AND FROM THOMAS' COUNSEL REGARDING CANCELLATION OF DEPOSITION OF ESTATE
                                                                                                ACCOUNTANT.
                Page 202 of 216




                                                   NZ   P   $550.00 08/07/17 1.4    $770.00     E-MAILS TO AND FROM THOMAS' COUNSEL, COUNSEL FOR THOMAS WYLDE, AND TRUSTEE
                                                                                                REGARDING EXHIBIT AND WITNESS LISTS OF ALL PARTIES, PROCESS FOR COMPILING, AND
                                                                                                RELATED LEGAL ISSUES TO PREPARE FOR EVIDENTIARY HEARING ON CLAIM OBJECTIONS.
                                                   NZ   P   $550.00 08/08/17   .2   $110.00     PREPARE E-MAILS TO ESTATE ACCOUNTANT REGARDING REVIEW AND ANALYSIS OF FINANCIAL
                                                                                                RECORDS RELATED TO DEBTOR'S PAYMENTS TO THOMAS IN VARIOUS CATEGORIES.
                                                   NZ   P   $550.00 08/08/17 1.2    $660.00     E-MAILS TO AND FROM THOMAS' COUNSEL, COUNSEL FOR THOMAS WYLDE, AND TRUSTEE
                                                                                                REGARDING FURTHER REVISIONS TO AND ORGANIZATION OF EXHIBIT AND WITNESS LISTS OF ALL
                                                                                                PARTIES, PROCESS FOR COMPILING, AND RELATED LEGAL ISSUES TO PREPARE FOR EVIDENTIARY
                                                                                                HEARING ON CLAIM OBJECTIONS.
Main Document




                                                   NZ   P   $550.00 08/09/17 3.8    $2,090.00   E-MAILS TO AND FROM THOMAS' COUNSEL, COUNSEL FOR THOMAS WYLDE, AND TRUSTEE
                                                                                                REGARDING FURTHER REVISIONS TO AND ORGANIZATION OF EXHIBIT AND WITNESS LISTS OF ALL
                                                                                                PARTIES, PROCESS FOR COMPILING, AND RELATED LEGAL ISSUES AND REVIEW AND REVISE JOINT
                                                                                                EXHIBIT AND WITNESS LISTS AND CIRCULATE BY E-MAIL TO PREPARE FOR EVIDENTIARY HEARING
                                                                                                ON CLAIM OBJECTIONS.
                                                   NZ   P   $550.00 08/08/17   .2   $110.00     PREPARE E-MAILS TO ESTATE ACCOUNTANT REGARDING REVIEW AND ANALYSIS OF FINANCIAL
                                                                                                RECORDS RELATED TO DEBTOR'S PAYMENTS TO THOMAS IN VARIOUS CATEGORIES TO PREPARE
                                                                                                FOR EVIDENTIARY HEARING ON CLAIM OBJECTIONS.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 08/10/17 2.0    $1,100.00   DOWNLOAD AND REVIEW PLEADINGS RELATED TO EVIDENTIARY HEARING ON CLAIM OBJECTIONS
                                                                                                FILED BY THOMAS' COUNSEL AND E-MAIL TRUSTEE REGARDING RESPONSE.
                                                   NZ   P   $550.00 08/10/17 1.7    $935.00     E-MAILS TO AND FROM THOMAS' COUNSEL, COUNSEL FOR THOMAS WYLDE, AND TRUSTEE
                                                                                                REGARDING FURTHER REVISIONS TO AND ORGANIZATION OF EXHIBIT AND WITNESS LISTS OF ALL
                                                                                                PARTIES, PROCESS TO FINALIZE AND DELIVER TO CHAMBERS, AND RELATED LEGAL ISSUES.
                                                                                                              93
Desc




                                                   NZ   P   $550.00 08/10/17   .5   $275.00     E-MAILS FROM AND TO ESTATE ACCOUNTANT AND TRUSTEE REGARDING REVIEW AND ANALYSIS
                                                                                                OF FINANCIAL RECORDS RELATED TO DEBTOR'S PAYMENTS TO THOMAS AND REVIEW AND
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                                ANALYZE ATTACHED REPORTS COMPILED BY ESTATE ACCOUNTANT.
                                                   NZ   P   $550.00 08/10/17   .3   $165.00     E-MAILS FROM AND TO THOMAS' COUNSEL REGARDING THOMAS' INTENT TO WITHDRAW AMENDED
                                                                                                CLAIM NO. 1 TO ELIMINATE INVOLVEMENT OF TRUSTEE IN EVIDENTIARY HEARING ON CLAIM
                                                                                                OBJECTIONS AND REQUEST FOR CONFIRMATION OF WITHDRAWAL TO BE FILED WITH COURT.
                                                   NZ   P   $550.00 08/12/17 2.0    $1,100.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND THOMAS' COUNSEL RELATED TO
                                                                                                CLAIMS OBJECTIONS, FURTHER REVISIONS TO JOINT EXHIBIT AND WITNESS LISTS, STATUS OF
                                                                                                WITHDRAWAL OF CLAIM NO. 1, AND RELATED LEGAL ISSUES AND REVIEW AND ANALYZE ATTACHED
                                                                                                DOCUMENTS.
                Page 203 of 216




                                                   NZ   P   $550.00 08/13/17 1.4    $770.00     E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND THOMAS' COUNSEL RELATED TO
                                                                                                CLAIMS OBJECTIONS, FURTHER REVISIONS TO JOINT EXHIBIT AND WITNESS LISTS, STATUS OF
                                                                                                WITHDRAWAL OF CLAIM NO. 1, AND RELATED LEGAL ISSUES AND REVIEW AND ANALYZE ATTACHED
                                                                                                DOCUMENTS.
                                                   NZ   P   $550.00 08/14/17   .2   $110.00     DOWNLOAD AND REVIEW CLAIM NO. 14.
                                                   NZ   P   $550.00 08/14/17   .4   $220.00     E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE AND THOMAS' COUNSEL RELATED TO
                                                                                                CLAIMS OBJECTIONS, FURTHER REVISIONS TO JOINT EXHIBIT AND WITNESS LISTS, STATUS OF
                                                                                                WITHDRAWAL OF CLAIM NO. 1, AND RELATED LEGAL ISSUES AND REVIEW AND ANALYZE ATTACHED
                                                                                                DOCUMENTS.
Main Document




                                                   NZ   P   $550.00 08/15/17   .2   $110.00     DOWNLOAD AND REVIEW AMENDED CLAIM NO. 1.
                                                   NZ   P   $550.00 08/16/17   .2   $110.00     DOWNLOAD AND REVIEW THOMAS' WITHDRAWAL OF CLAIM NO. 14.
                                                   NZ   P   $550.00 08/25/17   .2   $110.00     REVIEW DOCKET ENTRIES REGARDING CONTINUED HEARING DATES AND CALENDAR SAME FOR
                                                                                                EVIDENTIARY HEARING ON CLAIM OBJECTIONS.
                                                   NZ   P   $550.00 10/07/17   .2   $110.00     DOWNLOAD, REVIEW AND ANALYZE CLAIM NO. 13.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 11/01/17   .6   $330.00     DOWNLOAD, REVIEW AND ANALYZE THOMAS' OBJECTIONS TO CERTAIN CLAIMS AND E-MAILS TO
                                                                                                AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING OBJECTIONS.
                                                   NZ   P   $550.00 11/02/17   .3   $165.00     DOWNLOAD, REVIEW AND ANALYZE THOMAS' OBJECTIONS TO CERTAIN CLAIMS AND CALENDAR
                                                                                                HEARING DATE ENTERED ON DOCKET BY CLERK.
                                                   NZ   P   $550.00 11/30/17   .3   $165.00     E-MAIL FROM COUNSEL FOR THOMAS WYLDE WITH ATTACHED OPPOSITION TO OBJECTION TO
                                                                                                CLAIM NO. 9 AND REVIEW ATTACHED PLEADING
                                                                                                              94
Desc




                                                   NZ   P   $550.00 12/02/17    .2   $110.00   DOWNLOAD AND REVIEW PLEADING RELATED TO CLAIM OBJECTION AND REVIEW DOCKET ENTRIES
                                                                                               REGARDING HEARINGS SET ON OTHER MOTIONS AND CALENDAR.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P   $550.00 08/10/18    .1   $ 55.00   DOWNLOAD AND REVIEW ENTERED ORDER CONTINUING EVIDENTIARY HEARING AND RELATED
                                                                                               DEADLINES REGARDING OBJECTIONS TO MULTIPLE CLAIMS AND CALENDAR CONTINUED HEARING
                                                                                               DATE.
                                                   NZ   P   $550.00 01/30/19    .1   $ 55.00   REVIEW COURT'S ORDER CONTINUING EVIDENTIARY HEARING ON OBJECTIONS TO VARIOUS
                                                                                               CLAIMS AND CALENDAR.
                                                   NZ   P   $550.00 05/25/19    .1   $ 55.00   DOWNLOAD AND REVIEW AMENDED CLAIM NO. 11 AND DOCKET ENTRY REGARDING HEARING ON
                                                                                               COMPROMISE MOTION.
                Page 204 of 216




                                                   NZ   P   $550.00 07/16/19    .1   $ 50.00   CALLS TO LANDLORD'S COUNSEL REGARDING AMENDMENT TO PROOF OF CLAIM.
                                                   NZ   P   $550.00 07/16/19    .1   $ 50.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO COUNSEL FOR THOMAS WYLDE
                                                                                               REGARDING CLAIMS AND CASE CLOSING.
                                                   NZ   P   $550.00 -07/19/19 .1     $ 55.00   REVIEW E-MAILS BETWEEN SPECIAL LITIGATION COUNSEL AND COUNSEL FOR THOMAS WYLDE
                                                                                               REGARDING CLAIMS AND RELATED ISSUES REGARDING CLOSING OF CASE.
                                                   NZ   P   $550.00 08/08/19 1.0     $550.00   E-MAILS FROM AND TO AND TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL AND TRUSTEE
                                                                                               REGARDING STIPULATION TO DISMISS ADVERSARY PROCEEDING, CLAIMS, ESTIMATE
Main Document




                                                                                               DISTRIBUTION BASED ON FUNDS IN ESTATE BANK ACCOUNT, CASE CLOSING, AND RELATED LEGAL
                                                                                               ISSUES.
                                                   NZ   P   $550.00 08/24/19    .1   $ 50.00   DOWNLOAD AND REVIEW ORDER DENYING OBJECTIONS TO CLAIMS.
                                                   NZ   P   $550.00 -08/26/19 .1     $ 55.00   E-MAILS FROM AND TO SPECIAL LITIGATION COUNSEL REGARDING STIPULATION TO DISMISS
                                                                                               ADVERSARY PROCEEDING, CLAIMS, CASE CLOSING AND RELATED ISSUES.
                                                   NZ   P   $550.00 -08/26/19   .3   $165.00   TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE REGARDING STIPULATION TO DISMISS
                                                                                               ADVERSARY PROCEEDING, CLAIMS, CASE CLOSING AND RELATED ISSUES.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 -08/27/19   .3   $165.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL AND TRUSTEE
                                                                                               REGARDING STIPULATION TO DISMISS ADVERSARY PROCEEDING, CLAIMS, CASE CLOSING AND
                                                                                               RELATED ISSUES.
                                                   NZ   P   $550.00 -08/28/19   .4   $220.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL AND TRUSTEE
                                                                                               REGARDING STIPULATION TO DISMISS ADVERSARY PROCEEDING, CLAIMS, CASE CLOSING AND
                                                                                               RELATED ISSUES.
                                                                                                             95
Desc




                                                   NZ   P   $550.00 -08/28/19 1.0    $550.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                               STIPULATION TO DISMISS ADVERSARY PROCEEDING, CLAIMS, CASE CLOSING AND RELATED
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                               ISSUES.
                                                   NZ   P   $550.00 -08/29/19   .5   $275.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                               DISTRIBUTION RELATED TO SECURED CLAIM, ADMINISTRATIVE CLAIM, CASE CLOSING AND
                                                                                               RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 -09/03/19   .5   $275.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                               DISTRIBUTION RELATED TO SECURED CLAIM, ADMINISTRATIVE CLAIM, CASE CLOSING AND
                                                                                               RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 -09/03/19   .2   $110.00
                Page 205 of 216




                                                                                               E-MAILS TO AND FROM AND TELECONFERENCE WITH SPECIAL LITIGATION COUNSEL REGARDING
                                                                                               PROPOSED DISTRIBUTION TO THOMAS WYLDE, CASE CLOSING AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 -09/03/19   .4   $220.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE, SPECIAL LITIGATION COUNSEL, AND
                                                                                               TRUSTEE REGARDING AGREEMENT RELATED TO PARTIAL PAYMENT OF SECURED CLAIM,
                                                                                               TREATMENT OF ADMINISTRATIVE CLAIM, CASE CLOSING, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 -09/04/19   .3   $165.00   E-MAILS TO AND FROM AND TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                               AGREEMENT RELATED TO PARTIAL PAYMENT OF SECURED CLAIM, TREATMENT OF
                                                                                               ADMINISTRATIVE CLAIM, CASE CLOSING, AND RELATED LEGAL ISSUES.
                                                   NZ   P   $550.00 -09/05/19   .3   $165.00
Main Document




                                                                                               E-MAILS TO AND FROM AND TELECONFERENCE WITH COUNSEL FOR THOMAS WYLDE REGARDING
                                                                                               STIPULATION TO DISMISS ADVERSARY PROCEEDING, AGREEMENT RELATED TO PARTIAL PAYMENT
                                                                                               OF SECURED CLAIM, WAIVER OF ADMINISTRATIVE CLAIM, CASE CLOSING, AND RELATED LEGAL
                                                                                               ISSUES.
                                                   NZ   P   $550.00 -09/05/19   .4   $220.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL AND TRUSTEE REGARDING STIPULATION TO
                                                                                               DISMISS ADVERSARY PROCEEDING, AGREEMENT RELATED TO PARTIAL PAYMENT OF THOMAS
                                                                                               WYLDE'S SECURED CLAIM, WAIVER OF THOMAS WYLDE'S ADMINISTRATIVE CLAIM, CASE CLOSING,
                                                                                               AND RELATED LEGAL ISSUES.
Case 6:16-bk-15889-SY




                                                   NZ   P   $550.00 -09/06/19   .1   $ 55.00   E-MAILS TO AND FROM COUNSEL FOR THOMAS WYLDE REGARDING STIPULATED TREATMENT OF
                                                                                               SECURED AND ADMINISTRATIVE CLAIMS.
                                                   NZ   P   $550.00 -09/12/19   .2   $110.00   REVIEW E-MAIL FROM SPECIAL LITIGATION COUNSEL TO THOMAS WYLDE REGARDING STIPULATION
                                                                                               TO DISMISS ADVERSARY PROCEEDING AND E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL
                                                                                               AND COUNSEL FOR THOMAS WYLDE REGARDING STIPULATED RESOLUTION REGARDING THOMAS
                                                                                               WYLDE SECURED AND ADMINISTRATIVE CLAIMS FOR TREATMENT IN TRUSTEE'S FINAL REPORT.
                                                   NZ   P   $550.00 -09/16/19   .1   $ 55.00   E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL REGARDING STIPULATED RESOLUTION
                                                                                               REGARDING THOMAS WYLDE SECURED AND ADMINISTRATIVE CLAIMS FOR TREATMENT IN
                                                                                               TRUSTEE'S FINAL REPORT.
                                                                                                             96
Desc




                                                   NZ     P          $550.00 -09/17/19 1.1       $605.00      PREPARE AND CIRCULATE BY E-MAIL STIPULATION REGARDING TREATMENT OF THOMAS WYLDE'S
                                                                                                              SECURED AND ADMINISTRATIVE CLAIMS (CLAIM NOS. 3 AND 8) TO BE ATTACHED TO TRUSTEE'S
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                                                                              FINAL REPORT.
                                                   NZ     P          $550.00 -09/18/19     .2    $110.00      E-MAILS TO AND FROM SPECIAL LITIGATION COUNSEL, TRUSTEE AND COUNSEL FOR THOMAS
                                                                                                              WYLDE REGARDING APPROVAL AND EXECUTION OF STIPULATION REGARDING TREATMENT OF
                                                                                                              THOMAS WYLDE'S SECURED AND ADMINISTRATIVE CLAIMS (CLAIM NOS. 3 AND 8) TO BE ATTACHED
                                                                                                              TO TRUSTEE'S FINAL REPORT.
                                                   NZ     P          $550.00 11/15/19      .1    $ 55.00      DOWNLOAD AND REVIEW ENTERED ORDER DENYING OBJECTION TO CLAIM NO. 9 AND VACATING
                                                                                                              HEARING.
                                                                     TOTALS:             63.3    $34,740.00
                Page 206 of 216




                                                   Employment Application
                                                                Hourly                        Total
                                                   Name   Type  Rate      Date          Hours Amount          Description
                                                   NZ     P          $500.00 07/25/16 1.2        $600.00      PREPARE EMPLOYMENT APPLICATION WITH DECLARATION OF DISINTERESTEDNESS AND NOTICE
                                                                                                              OF APPLICATION AND E-MAIL TO TRUSTEE FOR REVIEW, APPROVAL AND EXECUTION.
                                                   NZ     P          $500.00 08/12/16     .4     $200.00      PREPARE DECLARATION THAT NO HEARING REQUESTED ON COUNSEL EMPLOYMENT
                                                                                                              APPLICATION, PREPARE EMPLOYMENT ORDER FOR LODGING, AND PREPARE NOTICE OF
Main Document




                                                                                                              LODGMENT OF ORDER.
                                                                     TOTALS:             1.6     $800.00
                                                   Fee Application
                                                                     Hourly                   Total
                                                   Name   Type       Rate   Date        Hours Amount          Description
                                                   NZ     P          $550.00 05/25/20 2.0       $1,100.00     DRAFT FINAL FEE APPLICATION WITH DECLARATIONS AND EXHIBITS.
Case 6:16-bk-15889-SY




                                                   NZ     P          $550.00 05/27/20 2.0       $1,100.00     DRAFT FINAL FEE APPLICATION WITH DECLARATIONS AND EXHIBITS.
                                                   NZ     P          $550.00 05/28/20 2.0       $1,100.00     DRAFT FINAL FEE APPLICATION WITH DECLARATIONS AND EXHIBITS.
                                                   NZ     P          $550.00 05/29/20 2.0       $1,100.00     DRAFT FINAL FEE APPLICATION WITH DECLARATIONS AND EXHIBITS.
                                                   NZ     P          $550.00 06/01/20 2.0       $1,100.00     DRAFT FINAL FEE APPLICATION WITH DECLARATIONS AND EXHIBITS.
                                                   NZ     P          $550.00 06/08/20 2.0       $1,100.00     DRAFT FINAL FEE APPLICATION WITH DECLARATIONS AND EXHIBITS.
                                                                                                                            97
Desc




                                                   NZ   P    $550.00 06/11/20 2.0   $1,100.00   DRAFT FINAL FEE APPLICATION WITH DECLARATIONS AND EXHIBITS.
Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28




                                                   NZ   P    $550.00 06/12/20 2.0   $1,100.00   DRAFT FINAL FEE APPLICATION WITH DECLARATIONS AND EXHIBITS.
                                                   NZ   P    $550.00 06/14/20 2.0   $2,200.00   FINALIZE FINAL FEE APPLICATION WITH DECLARATIONS AND EXHIBITS AND E-MAIL TO TRUSTEE
                                                                                                FOR REVIEW, APPROVAL AND EXECUTION OF DECLARATION.
                                                             TOTALS:         18.0 $9,900.00
                                                        GRAND TOTALS:       629.3 $307,325.00
Main Document   Page 207 of 216
Case 6:16-bk-15889-SY
                                                                                                              98
Case 6:16-bk-15889-SY   Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28   Desc
                        Main Document   Page 208 of 216
Case 6:16-bk-15889-SY   Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28   Desc
                        Main Document   Page 209 of 216


                                    COSTS


Photocopies                   $2,904.80

Postage                       $    75.26

Federal Express               $    65.49

Lexis                         $2,737.70

Court Call                    $   225.00

Court Rptr./transcripts       $1,194.20

Meals                         $   172.43
Mileage                       $   313.50

Pacer                         $     1.50

Parking                       $    26.00

Transportation                $   199.10

UPS                           $   201.38

      TOTAL:                  $8,116.36



Dates for these costs are provided on the following summary pages
printed from Zamora & Hoffmeier's billing software.
      Case 6:16-bk-15889-SY              Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28         Desc
                                         Main Document   Page 210 of 216
6/14/2020                                      ZAMORA & HOFFMEIER
11:53 AM                                           Slip Listing                                   Page       1


                                                  Selection Criteria

Clie.Selection              Include: SIMONS/PDTWLLC
Slip.Transaction Type       Expense
Slip.Classification         Open


Rate Info - identifies rate source and level


Slip ID                                             Attorney                Units         Rate    Slip Value
  Dates and Time                                    Activity           DNB Time      Rate Info
  Posting Status                                    Client             Est. Time    Bill Status
  Description                                       Reference           Variance
70130            EXP                                EXPenses               14524          0.20      2904.80
  6/30/2016                       6/14/2020         PHOTOCOPIES
  WIP                                               SIMONS/PDTWLLC
  PHOTOCOPYING FROM 06/30/16 TO 06/14/20

70131           EXP                           EXPenses                         1         75.26           75.26
  6/30/2016                         6/14/2020 POSTAGE
  WIP                                         SIMONS/PDTWLLC
  POSTAGE FROM 06/30/16 TO 06/14/20

67271           EXP                        EXPenses                           15          0.10            1.50
  7/1/2016                       6/14/2020 PACER
  WIP                                      SIMONS/PDTWLLC
  PACER CHARGES FROM 07/01/16 TO 06/14/20

67231            EXP                      EXPenses                             1       784.00        784.00
  8/1/2016                      8/31/2016 RESEARCH
  WIP                                     SIMONS/PDTWLLC
  LEXIS RESEARCH CHARGES FOR AUGUST 2016

67258           EXP                                 EXPenses                   1         45.50           45.50
  8/19/2016                                         UPS
  WIP                                               SIMONS/PDTWLLC
  UPS CHARGES FOR AUGUST 19, 2016

67336           EXP                                 EXPenses                   1         25.69           25.69
  1/6/2017                                          UPS
  WIP                                               SIMONS/PDTWLLC
  UPS CHARGES FOR JANUARY 6, 2017

70280              EXP                     EXPenses                          122          0.55           67.10
  1/12/2017                                MILEAGE
  WIP                                      SIMONS/PDTWLLC
  TRAVEL FROM DOWNTOWN LOS ANGELES
  (OFFICE) TO RIVERSIDE (BANKRUPTCY COURT)
  AND RETURN
     Case 6:16-bk-15889-SY       Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28         Desc
                                 Main Document   Page 211 of 216
6/14/2020                              ZAMORA & HOFFMEIER
11:53 AM                                   Slip Listing                                   Page       2


Slip ID                                     Attorney                Units         Rate    Slip Value
  Dates and Time                            Activity           DNB Time      Rate Info
  Posting Status                            Client             Est. Time    Bill Status
  Description                               Reference           Variance
70281            EXP                        EXPenses                    1         8.00            8.00
  1/12/2017                                 PARKING
  WIP                                       SIMONS/PDTWLLC
  PARKING FOR COURT HEARING IN RIVERSIDE

67480            EXP                      EXPenses                     1       784.00        784.00
  2/1/2017                      2/28/2017 RESEARCH
  WIP                                     SIMONS/PDTWLLC
  LEXIS RESEARCH CHARGES FOR FEBRUARY
  2017

67400            EXP                     EXPenses                      1         50.08           50.08
  3/1/2017                     3/31/2017 RESEARCH
  WIP                                    SIMONS/PDTWLLC
  LEXIS RESEARCH CHARGES FOR MARCH 2017

67483            EXP                        EXPenses                   1         65.00           65.00
  3/30/2017                                 COURTCALL
  WIP                                       SIMONS/PDTWLLC
  CHARGE FOR COURT CALL APPEARANCE AT
  HEARINGS ON 3/30/17

67540           EXP                         EXPenses                   1         24.20           24.20
  6/1/2017                                  UPS
  WIP                                       SIMONS/PDTWLLC
  UPS CHARGES FOR JUNE 1, 2017

67563            EXP                        EXPenses                   1         65.00           65.00
  6/8/2017                                  COURTCALL
  WIP                                       SIMONS/PDTWLLC
  CHARGE FOR COURT CALL APPEARANCE AT
  HEARING ON JUNE 8, 2017

67661            EXP                        EXPenses                   1       145.50        145.50
  6/26/2017                                 COURT RPTR.
  WIP                                       SIMONS/PDTWLLC
  TRANSCRIPT FOR 6/8/17 HEARING

67596            EXP                      EXPenses                     1       589.70        589.70
  7/1/2017                      7/31/2017 RESEARCH
  WIP                                     SIMONS/PDTWLLC
  LEXIS LEGAL RESEARCH CHARGES JULY 2017

67583           EXP                       EXPenses                     1         34.04           34.04
  7/6/2017                                UPS
  WIP                                     SIMONS/PDTWLLC
  UPS CHARGES FOR JULY 6, 2017 PACKAGE TO
  JUDGE YUN
     Case 6:16-bk-15889-SY       Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28         Desc
                                 Main Document   Page 212 of 216
6/14/2020                                ZAMORA & HOFFMEIER
11:53 AM                                     Slip Listing                                 Page       3


Slip ID                                      Attorney               Units         Rate    Slip Value
  Dates and Time                             Activity          DNB Time      Rate Info
  Posting Status                             Client            Est. Time    Bill Status
  Description                                Reference          Variance
67593            EXP                         EXPenses                   1        28.84           28.84
  7/7/2017                                   UPS
  WIP                                        SIMONS/PDTWLLC
  UPS CHARGES FOR JULY 7, 2017

67585          EXP                          EXPenses                   1         35.34           35.34
  7/10/2017                                 FEDEX
  WIP                                       SIMONS/PDTWLLC
  DOCUMENTS SENT TO: R.L. SPEAR & CO., INC.

67597           EXP                      EXPenses                      1          8.00            8.00
  8/3/2017                               PARKING
  WIP                                    SIMONS/PDTWLLC
  PARKING FOR COURT HEARING IN RIVERSIDE

67598              EXP                     EXPenses                  122          0.55           67.10
  8/3/2017                                 MILEAGE
  WIP                                      SIMONS/PDTWLLC
  TRAVEL FROM DOWNTOWN LOS ANGELES
  (OFFICE) TO RIVERSIDE (BANKRUPTCY COURT)
  AND RETURN

67659            EXP                         EXPenses                  1       349.20        349.20
  8/14/2017                                  COURT RPTR.
  WIP                                        SIMONS/PDTWLLC
  TRANSCRIPT FOR AUGUST 3, 2017 HEARING

67660            EXP                         EXPenses                  1       208.05        208.05
  8/14/2017                                  COURT RPTR.
  WIP                                        SIMONS/PDTWLLC
  TRANSCRIPT FOR JULY 13, 2017 HEARING

67610             EXP                        EXPenses                 19          0.55           10.45
  8/15/2017                                  MILEAGE
  WIP                                        SIMONS/PDTWLLC
  TRAVEL FROM DOWNTOWN LOS ANGELES
  (OFFICE) TO GLENDALE (AUCTIONEER
  WAREHOUSE) AND RETURN

67621            EXP                      EXPenses                     1       199.10        199.10
  8/15/2017                     9/11/2017 TRANSPORTATION
  WIP                                     SIMONS/PDTWLLC
  UBER CHARGES FOR LEGAL ASSISTANT
  TRAVEL TO AND FROM AUCTIONEER
  WAREHOUSE FOR 8 DAYS

67622           EXP                       EXPenses                     1       105.53        105.53
  8/15/2017                     9/11/2017 MEALS
  WIP                                     SIMONS/PDTWLLC
  MEALS FOR LEGAL ASSISTANT AT
  AUCTIONEER WAREHOUSE (7 DAYS)
     Case 6:16-bk-15889-SY   Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28          Desc
                             Main Document   Page 213 of 216
6/14/2020                           ZAMORA & HOFFMEIER
11:53 AM                                Slip Listing                                   Page       4


Slip ID                                  Attorney                Units         Rate    Slip Value
  Dates and Time                         Activity           DNB Time      Rate Info
  Posting Status                         Client             Est. Time    Bill Status
  Description                            Reference           Variance
67630            EXP                     EXPenses                    1        47.96           47.96
  8/15/2017                              MEALS
  WIP                                    SIMONS/PDTWLLC
  MEALS FOR ALL-DAY ASSIGNMENT AT
  AUCTIONEER WAREHOUSE (TRUSTEE,
  COUNSEL, LEGAL ASSISTANT)

67609             EXP                    EXPenses                  19          0.55           10.45
  8/21/2017                              MILEAGE
  WIP                                    SIMONS/PDTWLLC
  TRAVEL FROM DOWNTOWN LOS ANGELES
  (OFFICE) TO GLENDALE (AUCTIONEER
  WAREHOUSE) AND RETURN

67607              EXP                     EXPenses               122          0.55           67.10
  8/24/2017                                MILEAGE
  WIP                                      SIMONS/PDTWLLC
  TRAVEL FROM DOWNTOWN LOS ANGELES
  (OFFICE) TO RIVERSIDE (BANKRUPTCY COURT)
  AND RETURN

67608           EXP                      EXPenses                   1          6.00            6.00
  8/24/2017                              PARKING
  WIP                                    SIMONS/PDTWLLC
  PARKING FOR COURT HEARING IN RIVERSIDE

67633             EXP                    EXPenses                  19          0.55           10.45
  9/8/2017                               MILEAGE
  WIP                                    SIMONS/PDTWLLC
  TRAVEL FROM DOWNTOWN LOS ANGELES
  (OFFICE) TO GLENDALE (AUCTIONEER
  WAREHOUSE) AND RETURN

67631            EXP                     EXPenses                   1         18.94           18.94
  9/11/2017                              MEALS
  WIP                                    SIMONS/PDTWLLC
  MEALS FOR ASSIGNMENT AT AUCTIONEER
  WAREHOUSE

67632             EXP                    EXPenses                  19          0.55           10.45
  9/11/2017                              MILEAGE
  WIP                                    SIMONS/PDTWLLC
  TRAVEL FROM DOWNTOWN LOS ANGELES
  (OFFICE) TO GLENDALE (AUCTIONEER
  WAREHOUSE) AND RETURN

67662            EXP                     EXPenses                   1          4.00            4.00
  9/28/2017                              PARKING
  WIP                                    SIMONS/PDTWLLC
  PARKING FOR COURT HEARING ON
  SEPTEMBER 28, 2017
     Case 6:16-bk-15889-SY   Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28          Desc
                             Main Document   Page 214 of 216
6/14/2020                             ZAMORA & HOFFMEIER
11:53 AM                                  Slip Listing                                 Page       5


Slip ID                                    Attorney              Units         Rate    Slip Value
  Dates and Time                           Activity         DNB Time      Rate Info
  Posting Status                           Client           Est. Time    Bill Status
  Description                              Reference         Variance
67663              EXP                     EXPenses               128          0.55           70.40
  9/28/2017                                MILEAGE
  WIP                                      SIMONS/PDTWLLC
  TRAVEL FROM DOWNTOWN LOS ANGELES
  (OFFICE) TO RIVERSIDE (BANKRUPTCY COURT)
  AND RETURN

67657             EXP                    EXPenses                   1         24.49           24.49
  10/19/2017                             UPS
  WIP                                    SIMONS/PDTWLLC
  UPS CHARGES FOR OCTOBER 19, 2017
  (DELIVERY OF JUDGE'S COPIES OF
  STIPULATION AND NOL OF ORDER APPROVING
  STIPULATION)

67658           EXP                       EXPenses                  1       140.25        140.25
  10/26/2017                              COURT RPTR.
  WIP                                     SIMONS/PDTWLLC
  TRANSCRIPT FOR SEPTEMBER 28, 2017
  HEARING

67695           EXP                      EXPenses                   1       212.50        212.50
  11/28/2017                             COURT RPTR.
  WIP                                    SIMONS/PDTWLLC
  TRANSCRIPT FOR HEARING ON NOVEMBER 16,
  2017

67750            EXP                      EXPenses                  1       529.92        529.92
  12/1/2017                    12/31/2017 RESEARCH
  WIP                                     SIMONS/PDTWLLC
  LEXIS RESEARCH CHARGES FOR DECEMBER
  2017

67709            EXP                  EXPenses                      1         95.00           95.00
  12/7/2017                           COURTCALL
  WIP                                 SIMONS/PDTWLLC
  CHARGE FOR COURT CALL APPEARANCE ON
  DECEMBER 7, 2017

67764           EXP                       EXPenses                  1         18.62           18.62
  1/12/2018                               UPS
  WIP                                     SIMONS/PDTWLLC
  UPS CHARGES FOR JANUARY 12, 2018

68204            EXP                      EXPenses                  1       138.70        138.70
  6/15/2018                               COURT RPTR.
  WIP                                     SIMONS/PDTWLLC
  TRANSCRIPT FOR MAY 3, 2018 HEARING ON
  TRUSTEE'S CASH DISBURSEMENTS MOTION
     Case 6:16-bk-15889-SY   Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28         Desc
                             Main Document   Page 215 of 216
6/14/2020                          ZAMORA & HOFFMEIER
11:53 AM                               Slip Listing                                   Page       6


Slip ID                                 Attorney                Units         Rate    Slip Value
  Dates and Time                        Activity           DNB Time      Rate Info
  Posting Status                        Client             Est. Time    Bill Status
  Description                           Reference           Variance
70132            EXP                    EXPenses                    1        30.15           30.15
  6/14/2020                             FEDEX
  WIP                                   SIMONS/PDTWLLC
  DOCUMENTS SENT TO: CHAMBERS OF THE
  HONORABLE SCOTT YUN


Grand Total
                                        Billable                0.00                    8116.36
                                        Unbillable              0.00                       0.00
                                        Total                   0.00                    8116.36
         Case 6:16-bk-15889-SY                   Doc 481 Filed 06/16/20 Entered 06/16/20 12:03:28                                       Desc
                                                 Main Document   Page 216 of 216



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

U.S. Bank Tower, 633 West 5th Street, Suite 2600, Los Angeles, CA 90071

A true and correct copy of the foregoing document entitled (specify):
FIRST AND FINAL FEE APPLICATION OF ZAMORA & HOFFMEIER, TRUSTEE'S COUNSEL, FOR APPROVAL OF
COMPENSATION AND REIMBURSEMENT OF EXPENSES; DECLARATIONS OF NANCY HOFFMEIER ZAMORA
AND CHAPTER 7 TRUSTEE
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On June 16,
2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
United States Trustee (RS), ustpregion16.rs.ecf@usdoj.gov
Chapter 7 Trustee: Larry Simons, larry@lsimonslaw.com,
c119@ecfcbis.com;nancy@lsimonslaw.com;cynthia@lsimonslaw.com;simonsecf@gmail.com;kareng@lsimonslaw.com
General Counsel for Trustee: Nancy H. Zamora, zamora3@aol.com
Special Counsel for Trustee: David Seror dseror@bg.law, ecf@bg.law, Jessica L. Bagdanov, jbagdanov@bg.law, ecf@bg.law; Reagan E Boyce
rboyce@cr.law
Counsel for Debtor: Misty A Perry Isaacson misty@ppilawyers.com, ecf@ppilawyers.com;perryisaacsonmr51779@notify.bestcase.com
Counsel for Creditors & Other Interested Parties: Richard B. Peddie, lawstudios@comcast.net, lawstudio@gmail.com
Counsel for Equity Holder Paula Thomas: Dimitrios P. Biller, biller_ldtconsulting@verizon.net, Marcia L Daley marciad@daleyandsackslaw.com,
mldaley.law@gmail.com, mldaley.law@gmail.com; Susan S Baker sbaker@kdvlaw.com, dbell@kdvlaw.com; Keith Patrick Banner
kbanner@greenbergglusker.com, sharper@greenbergglusker.com, calendar@greenbergglusker.com; Rosendo Gonzalez
rossgonzalez@gonzalezplc.com, rgonzalez@ecf.axosfs.com, jzavala@gonzalezplc.com, zig@gonzalezplc.com; Glen R Olson golson@longlevit.com,
jcrowley@longlevit.com
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On October 11, 2017, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.
Debtor: PDTW, LLC, 2514 S. Toledo Avenue, Palm Springs, CA 92264
U.S Trustee: Office of the United States Trustee, 3801 University Avenue, Suite 720, Riverside, CA 92501

                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on June 16, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Judge: The Honorable Scott H. Yun, U.S. Bankruptcy Court, Riverside Div., 3420 Twelfth Street, Suite 345, Riverside, CA 92501-3819
(via next day FedEx)

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
 June 16, 2020                               Cynthia Casas                                      /s/ Cynthia Casas
 Date                                         Printed Name                                      Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
